Contrato No, CNH-R01-L03-A 14/2015

CONTRATO PARA LA EXTRACCIÓN DE
HIDROCARBUROS BAJO LA MODALIDAD DE
LICENCIA

ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS
Y
CANAMEX ENERGY HOLDINGS, S.A.P.L DE C.V,

10 DE MAYO DE 2016

ÁREA CONTRACTUAL 14

dy
Pb

1

a)

ÁREA CONTRACTUAL 14

Contrato No. CNH-R01-L03-A 14/2015

ÍNDICE
Pág. +
CLÁUSULA 1. DEFINICIONES E INTERPRETACIÓN oocrccccccocosicccossosinnconicororcarerrerrrianris 3
1.1 Definiciones ....
1.2 Singular y Plural.

13 Encabezados y Referencias
CLÁUSULA 2. OBJETO DEL CONTRATO

2.1 Modalidad Licencia. ....cosoarmcnenoi.
2.2 No Otorgamiento de Derechos de Propiedad.
2.3 Reporte Contable de BeneficioS........um..

CLÁUSULA 3. PLAZO DEL CONTRATO ..

3.1 Plazo... .15
3.2 Prórroga. .15
33 Etapa de Transición de Arranque. .15

16

3.4 Renuncia del Contratista

CLÁUSULA 4. EVALUACIÓN.

4.1 Plan de Evaluació anar
4.2 Período Inicial de Evaluación. ..
4,3 Período Adicional de Evaluació:

4.4 Retraso en la Presentación del Plan de Evaluación 8

4,5 Incumplimiento del Programa Mínimo de Trabajo o de los Compromisos
Adicionales

4.6 Pruebas de Formación.

4.7 Hidrocarburos Extraídos Durante Prueba
4.8 Informe de Evaluación.

CLÁUSULA 5. DESARROLLO.

5.1 Plan Provisional...
5.2 Notificación de Continuación de Actividades.
5.3 Plan de Desarrollo, ..oconionosierionrnrcncoroo
5.4 Observaciones al Plan de Desarrolio por Parte de la CNH
5.5 Cumplimiento dei Plan de Desarrollo y Modificaciones
5.6 Actividades de Exploración
CLÁUSULA 6. DEVOLUCIÓN DEL ÁREA cocccccccniocanioresisssiernos pearecorrarrosore A)
6.1 Reglas de Reducción y Devolución
6.2 No Disminución de Otras Obligaciones.
CLÁUSULA 7. ACTIVIDADES DE PRODUCCIÓN ooncccoccccinnsionaciciienocrnsreerrreerre 2
7.1 Perfil de Producció:
7.2 Instalaciones.

i ÁREA CONTRACTUAL 14

CLÁUSULA 8.

8.1
8.2

CLÁUSULA 9.

9.1
9.2
9.3
9.4
9.5

CLÁUSULA 10. COSTOS

Contrato No. CNH-RO1-L03-A14/2015

UNIFICACIÓN

Procedhniento de Unificación...
Unificación sin Contratista o Asignatario Contiguo.

AVANCE DE LAS ACTIVIDADES PETROLERAS onerrrrnsrrrimernccresncinins 24

Perforación de Pozos.
Reportes de Perforación y Geofísicos
Programas de Trabajo Indicativos ....
Informes de AvYance cronos
Actividades Exentas de Aprobación.

10.1 Contabilidad de Costos del Contratista.
0,2 Presupuestos Indicativos
0.3 Procura de Bienes y Servicios,
0,4 Obligación de Mantener Registros
0.5 De las Operaciones del Contratista con Terceros
CLÁUSULA 11. MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS
NETOS oncenrrrrnncannancanianonncinerrererrn concertar R ana R naar narran nro
11.1 Volumen y Calidad ....c.u....
1.2 rocedimientos de Medición.
1,3 Instalación, Operación, Mantenimiento y Calibración de los Sistemas de
Medición
14 Registros ..
1,5 Mal Funcionamiento del Sistema de Medición
1.6 Reemplazo del Sistema de Medició
1.7 Acceso a los Sistemas de Medición ....
1.8 Punto de Medición Fuera del Área Contractual 8
CLÁUSULA 12. MATERIALES, 9
12.1 ropiedad y Uso de Materiales.
2.2 Materiales Exentos de Transferencia
2.3 Arrendamiento. ...
2,4 Opción de Compra.

CLÁUSULA 13. OBLIGACIONES ADICIONALES DE LAS PARTES.

Disposición de Activos ..

3.1 Obligaciones Adicionales del Contratista
32 Aprobaciones de la CNH. . ermano
3,3 Responsabilidad en Seguridad Industrial, Seguridad: Opera

rotección al Ambiente y Salud en el Trabajo.... A Y)
3.4 Daños Preexistentes %

13.5 Derecho de Acceso de Terceros al Área Contractual
4
CLÁUSULA 14. DISPOSICIÓN DE LA PRODUCCIÓN ummaccrinoorinncenisscnasmsssos 34
Ao

A
di ÁREA CONTRACTUAL 14
Contrato No. CNH-RO]1-L03-A 14/2015

14.1 Hidrocarburos de AUtoconsumo esmmmnrncrncos
14.2 Comercialización de la Producción del Contratista
143 — Disposición de los Subproductos. comico

CLÁUSULA 15. CONTRAPRESTACIONES oosrrionoosoo: perrera

15.1 Pagos Mensuales
15.2 Contraprestación del Estado
15,3 Contraprestación del Contratista...
15.4 Valor Contractual de los Hidrocarburos
15.5 Cálculo de las Contraprestaciones

CLÁUSULA 16. GARANTÍAS eonnoncorecrnrrernenernaaneeneeerrrrrrrer orar nenas

6.1 Garantía de Cumplimiento.
6.2 . Garantía Corporativa

CLÁUSULA 17. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL.

17.1 Requerimientos del Program:
7.2 Notificación de Abandono. ..
173 Fideicomiso de Abandono ..ccianomomo.
17.4 Fondeo del Fideicomiso de Abandono
7.5 Fondos Insuficientes .. e m0.
17.6 Sustitución Solicitada por la CNH.
27 Etapa de Transición Final ..

CLÁUSULA 18. RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y
CONTENIDO NACIONAL coccnnorasonososnannesneconiorrorrercraano rro rrr errar erronea rara

8.1 Responsabilidad Laboral
8.2 Subcontratistas. ..

18.3 Contenido Nacional .. mein
13,4 Preferencia de Bienes 3 y y Servicios de Origen Nacional
18.5 Capacitación y Transferencia Tecnológica.

CLÁUSULA 19. SEGUROS enumerar 45
19.1 Disposición General... AS
19.2 Cobertura de Seguros. 45
19,3 Aseguradoras y Condiciones 46
194 Modificación o Cancelación de Póliza: 46
19.5 Renuncia ala Subrogación... 46
19.6 — Destino de los Beneficios 46
19.7 Moneda de PagO. acom... 46
19.8 Cumplimiento con la Normatividad Aplicabl 47
CLÁUSULA 20. OBLIGACIONES DE CARÁCTER FISCAL, cocaccccacocosienncnsiaes 47
20.1 Obligaciones de Carácter Fiscal 7
20.2 Derechos y Aprovechamientos . 47 Y !
CLÁUSULA 21. CASO FORTUITO O FUERZA MAYOR ooscocarisisenisonasrenacianos rnernnneraaneo 47 |
Ak |
iii ÁREA CONTRACTUAL 14 k AM

Y

Contrato No, CNA-R01-L.03-A 14/2015

21.2 Carga de la Prueba
21.3 Notificación de Caso Fortuito o Fuerza Mayor .
21.4 Derecho de Terminación .........
21.5 Situaciones de Emergencia o Siniestro.

CLÁUSULA 22. RESCISIÓN ADMINISTRATIVA Y RESCISIÓN
CONTRACTUAL cnconcnncoriacnacaninnrnconennncacnrn ero roon sones romearrr near rr nenas carrnananinno pennnnnrana Pe Y]

22.1 Rescisión Administrativa
22.2 Investigación Previa
22.3 Procedimiento de Rescis
22.4 Rescisión Contractual ....
22.5 Efectos de la Rescisión Admi
22.6 Finiquito

CLÁUSULA 23. CESIÓN Y CAMBIO DE CONTROL corccccconoccconccnonenneinsiriasirrrrercrereronins

23.1 Cesión
23.2 Transferencias Indi
23.3 Solicitud a la CNH
23.4 Efectos de la Cesión o del Cambio de Control!
23.5 Prohibición de Gravámenes mueres
23.6 Invalidez

CLÁUSULA 24, INDEMNIZACIÓN 2.
CLÁUSULA 25. EY APLICABLE Y SOLUCIÓ!

25.1 Normatividad Aplicable
25.2 Conciliación .
25.3 Requisitos del Conciliador y Experto Independienti
25.4 Tribunales Federales eerrerrrrrrrrnrarannrn

25.5 Arbitraje
25.6 Consolidación .
25.7 No Suspensión de Actividades Petroler
25.8 Renuncia Vía Diplomática
25.9 Tratados Internacionales

CLÁUSULA 26, MODIFICACIONES Y RENUNCIAS
CLAUSULA 27, CAPACIDAD Y DECLARACIONES DE LAS PARTE

27.1 Declaraciones y Garantías.
272 Relación de las Partes ...

CLÁUSULA 28. DATOS Y CONFIDENCIALIDAD comarcas

28.1 Propiedad de la Información
28.2 Información Pública

28.3 Confidencialidad .............
28.4  Exccpción a la Confidencialid:

CLÁUSULA 29. NOTIFICACIONES
CLÁUSULA 30. TOTALIDAD DEL CONTRATO
CLÁUSULA 31. DISPOSICIONES DE TRANSPAR

n Administrativa

strativa o Rescisión Contractual

IN DE CONTROVERSIAS

ad

iv ÁREA CONTRACTUAL 14

==
31.1
31.2
31,3
31.4

CLÁUSULA 32, COOPERACIÓN EN MATERIA D
CLÁUSULA 33. IDFOMA....

CLÁUSULA 34. EJEMPLARES

Contrato No. CNH-R01-L.03-A 14/2015

Acceso a la Información
Conducta del Contratista y Fili
Notificación de Investigación
Conflicto de Interé

ales

URIDAD NACIONAL

A !
Y ÁREA CONTRACTUAL 14 IN 07
Contrato No. CNH-RO1-L03-A 14/2015

CONTRATO CNH-R01-L03-A 14/2015

CONTRATO PARA LA EXTRACCIÓN DE MIDROCARBUROS BAJO LA
MODALIDAD DE LICENCIA

Este Contrato para la Extracción de llidrocarburos bajo la Modalidad de Licencia
(el Contrato”) se celebra el 10 de mayo de 2016, entre, por una parte, los ESTADOS UNIDOS
MEXICANOS (“México”, el “Estado” o la “Nación”), por conducto de la COMISIÓN
NACIONAL DE NIDROCARBUROS (la “CNI1”), representada por el C. Juan Carlos Zepeda
Molina, en su carácter de Comisionado Presidente, Carla Gabriela González Rodríguez, Secretaria
Ejecutiva; Gaspar Franco Hemández, Titular de la Unidad de Administración Técnica de
Asignaciones y Contratos, y por la otra parte, CANAMEX ENERGY IOLDINGS, S.A.P.I. DE
C.V., una sociedad mercantil constituida de acuerdo con las leyes de los Estados Unidos
Mexicanos (en lo sucesivo “Canamox Encrgy Holdings”), representada por Juan Alberto Vargas
Cessa en su carácter de representante legal, al tenor de las siguientes Declaraciones y Cláusulas:

DECLARACIONES
La Comisión Nacional de |lidrocarburos declara que:

L Es un Órgano Regulador Coordinado en Materia Energética de la
Administración Pública Fedcral Centralizada del Estado con personalidad jurídica propia,
autonomía técnica y de gestión de conformidad con los artículos 28, octavo párrafo, de la
Constitución Política de los Estados Unidos Mexicanos (la “Constitución”, 2, fracción 1, y 3 de la
Ley de los Órganos Reguladores Coordinados en Materia Energética;

IL Conforme a los artículos 27, séptimo párrafo, de la Constitución, 15 de la
Ley de Hidrocarburos y 38, fracción IT, de la Ley de los Órganos Reguladores Coordinados en
Materia Energética, tiene capacidad legal para celebrar, en nombre y representación del Estado,
contratos con particulares o con Empresas Productivas del Estado a través de los cuales la Nación
lleva a cabo las actividades estratégicas de Exploración y Extracción del Potróleo y demás
hidrocarburos sólidos, líquidos o gaseosos en el territorio mexicano;

Tr. De conformidad con las disposiciones aplicables de la Constitución, la Ley
de Ilidrocarburos, la Ley de los Órganos Reguladores Coordinados en Materia Energética y los
lineamientos establecidos por la Secretaría de Energía y la Scerctaría de Hacienda y Crédito
Público en cl ámbito de sus respectivas competencias, el 12 de mayo de 2015 publicó en el Diario
Oficial de la Federación la Convocatoria No. CNII-RO1-C03/2015 para la licitación pública
internacional de un Contrato para la Extracción bajo la Modalidad de Licencia para el Área
Contractual descrita en el Anexo 1 y que de acuerdo con el procedimiento establecido en las bases
de licitación emitidas para dicho procedimiento de licitación, emitió el fallo el 24 de diciembre de
2015 en virtud del cual se dio por ganadoras do la licitación a Perfolat de México, S.A. de C.V,,

+ en Consorcio con Canamex Dutch B.V., y American Oil Tools S. de R.L. de C.V., y

Iv. Su representante está facultado para celebrar este Contrato conforme al
artículo 23, fracción 11I, de la Ley de los Organos Reguladores Coordinados en Materia Energética,
4

! ÁREA CONTRACTUAL 14

3
Contrato No. CNH-R01-L03-A 14/2015

así como en los artículos [4 fracción XVI, 20 y Cuarto Transitorio del Reglamento interno de la
Comisión Nacional de Hidrocarburos.

Canamex Energy Holdings, declara que:

L Es una sociedad mercantil constituida y con personalidad jurídica de
conformidad con las leyes de México, en cumplimiento a lo establecido en el numeral 22.3 de la
Sección II de las Bases de Licitación para la Adjudicación de Contratos de Licencia para la
Extracción de Hidrocarburos en Áreas Contractuales Terrestres - Tercera Convocatoria, Licitación
CNI!-RO1-1,03/2015 cuyo único objeto social es la Exploración y Extracción de Hidrocarburos y
que cuenta con capacidad lega! para celebrar y cumplir el presente Contrato;

TT. Tiene su residencia fiscal en México, cuenta con un Registro Federal de
Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que se refiere
el Capítulo VI de! Título Segundo de la Ley del Impuesto sobre la Renta;

11. Conoce las leyes de México, así como sus reglamentos y cualesquiera otras
disposiciones aplicables;

IV. Tienc la organización, la experiencia y la capacidad técnica, financiera y de
ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

v, Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para celebrar y
cumplir el presente Contrato y ni ella ni ningún tercero asociado con la misma se encuentra en
ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

vL La capacidad jurídica de su representante para celebrar el presente Contrato
se acredita mediante el poder protocolizado en la escritura pública No. 64,230, Libro 1,487,
otorgada ante Notario Público No. 165 del Distrito Federal, Lic. Carlos A. Sotelo Regil Hernández,

de fecha 19 de abril de 2016.
LOS OBLIGADOS SOLIDARIOS, declaran que:

Perfolat De México, S,A. De C.V.

L Es una sociedad debidamente constituida y existente de acuerdo con las
leyes de los Estados Unidos Mexicanos y tiene la capacidad legal para celebrar y cumplir con las
obligaciones derivadas de este Contrato en su carácter de obligado solidario, en cumplimiento a lo
establecido en el numeral 22,3 de la Sección TM de las Bases de Licitación para la Adjudicación
de Contratos de Licencia para la Extracción de Hidrocarburos en Áreas Contractuales Terrestres,
lo cual se acredita con la escritura pública No. 15,508, volumen 248, otorgada ante Notario Público
No. de 27 de Villahermosa, Tabasco, Lic. Adán Augusto López Hernández, de fecha 29 de agosto

de 2003,

IL. La capacidad jurídica de Moisés Hernández Gutiérrez como representante
legal para celebrar el presente contrato se acredita mediante la escritura pública No, 24,647,

/

DS

e

2 ÁREA CONTRACTUAL 14

L
Contrato No. CNH-ROI-L03-A 14/2015

volumen 367, otorgada ante Notario Público No. de 27 de Villahermosa, Tabasco. Lic. Adán
Augusto López Hernández, de fecha 28 de noviembre de 2006,

Canamex Dutch B.V.

L Es una sociedad debidamente constituida y existente de acuerdo con las
leyos de los Países Bajos y tiene la capacidad legal para eclebrar y cumplir con las obligaciones
derivadas de este Contrato cn su carácter de obligado solidario, en cumplimiento a lo establecido
en el numeral 22.3 de la Sección 111 de las Bases de Licitación para la Adjudicación de Contratos
de Licencia para la racción de Hidrocarburos en Áreas Contractuales Terrestres, lo cual se
acredita con la escritura constitutiva otorgada ante Notario de Ámsterdam, Países Bajos, Lic.
Marcel Dirk Picter Anker, de fecha 28 de encro de 2015, misma que cuenta con la apostilla

No,35384 de fecha 5 de agosto de 2015.

M. La capacidad jurídica de Juan Alberto Vargas Cessa como representante
legal para celcbrar el presente contrato se acredita mediante la cseritura pública No, 63,796, libro
1,475, otorgada ante Notario Público No. 165 del Distrito Federal, Lic. Carlos A. Sotelo Regil
Hernández, de fecha 25 de septiembre de 2015.

American Oil Tools, S, De R.L. De C,V.

1. Es uma sociedad debidamente constituida y existente de acuerdo con las
leyes de los Estados Unidos Mexicanos y tiene la capacidad legal para celebrar y cumplir con las
obligaciones derivadas de este Contrato en su carácter de obligado solidario, en cumplimiento a lo
establecido en c] numeral 22,3 de la Sección III de las Bases de Licitación para la Adjudicación
de Contratos de Licencia para la Extracción de Hidrocarburos en Árcas Contractuales Terrestres,
lo cual se acredita con la escritura pública No. 13,425, volumen 215, otorgada ante Notario Público
No. de 27 de Villahermosa, Tabasco, Lic. Adán Augusto López Hernández, de fecha 2 de

«diciembre de 2002,

IT. La capacidad jurídica de Eric Bustamante de la Parra como representante
legal para celebrar el presente contrato se acredita mediante la escritura pública No. 44,582,
Volumen 622, otorgada ante Notario Público No. de 7 de Villahermosa, Tabasco, Lic. Gonzalo
Humberto Medina Percznieto, de fecha 9 de junio de 2015.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:
CLÁUSULAS

CLÁUSULA 1.
DEFINICIONES E INTERPRETACIÓN

iniciones. Para los efectos de este Contrato, los siguientes términos

tendrán los significados mencionados a continuación:
ce

3 ÁREA CONTRACTUAL 14 Y 77

Á
Contrato No. CNFERO1-L03-A 14/2015

“Abandono” significa todas las actividades de retiro y desmantelamiento de los
Materiales, incluyendo sin limitación, el taponamiento definitivo y abandono de Pozos, cl
desmontaje y retiro de todas las plantas, plataformas, instalaciones, maquinaria y equipo
suministrado o utilizado por elContratista en la realización de las Actividades Potroleras, así como
la restauración de los Daños Ambientales en el Árca Contractual afectada por el Contratista en la
realización de las Actividades Petroleras de conformidad con los términos de este Contrato, las
Mejores Prácticas de la Industria, la Normatividad Aplicable y el Sistema de Administración.

“Actividades Petroleras” significa las actividades de Exploración, Evaluación,
Extracción y Abandono que realice el Contratista en el Área Contractual conforme a este Contrato.

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de Protección
al Medio Ambiente del Sector Hidrocarburos.

“Almacenamiento” significa el depósito y resguardo de llidrocarburos, en
depósitos e instalaciones confinadas que puedan ubicarse cn la superficie, el mar o el subsuelo.

“Año” significa un año calendario.
“Aportación Anual” tendrá el significado previsto en la Cláusula 17.4.

“Área Contractual” significa la superficie descrita cn el Anexo !, incluyendo las
formaciones geológicas contenidas en la pr oyección vertical de dicha superficie hasta la
profundidad establecida en dicho Anexo l, en la cual el Contratista está autorizado y obligado en
virtud del presente Contrato a llevar a cabo las Actividades Petroleras, en el entendido que: (1) este
Contrato no le concede al Contratista ningún derecho real sobre el Área Contractual ni sobre los
recursos naturales en el subsuelo, y (ii) el Área Contractual será reducida de conformidad con los

términos de este Contrato.

“Área de Desarrollo” significa una parte o la totalidad del Área Contractual
incluida en un Plan de Desarrollo de conformidad con lo previsto en la Cláusula $.3.

“Área de Evaluación” significa una parte o la totalidad del Área Contractual
incluida en el Plan de Evaluación de conformidad con lo previsto en la Cláusula 4.1.

“Árca Tipo 1” tendrá el significado previsto en las Bases de Licitación.
“Área Tipo 2” tendrá el significado previsto en las Basos de Licitación.

“Autoridad Gubernamental” significa cualquier órgano gubernamental a nivel
federal, estatal o municipal, del poder ejecutivo, legislativo o judicial, incluyendo los órganos
constitucionales autónomos del Estado.

“Barril” significa una unidad de medida equivalente a un volumen igual a 158.99
litros a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de presión.

y
e

4 ÁREA CONTRACTUAL 14 NN /

Contrato No. CNII-ROI-LO3-A 14/2015

ación” significa las bases de licitación emitidas conforme a la
aciones o aclaraciones a las mismas, expedidas por la

“Bases de Li
Convocatoria, incluyendo todas las modif
CNH.

“BTU” significa la unidad térmica británica que representa la cantidad de energía
necesaria para elevar la temporatura de una libra de agua (0.4535 kilogramos) un grado l'ahrenheil,

en condicionos de una almósfera de presión.

“Campo” significa el área dentro del Área Contractual debajo de la cual están
localizados uno o más yacimientos de Hidrocarburos en una o más formaciones en la misma
estructura, entidad gcológica o condición estratigráfica.

“Caso Fortuito o Fuerza Mayor” significa cualquier acto o hecho que impida a la
Parte afectada cumplir con sus obligaciones de conformidad con el presente Contrato si dicho acto
o hecho va más allá de su control razonable y no es resultado del dolo o culpa de la Parte afectada,
siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando acciones diligentes. Sujeto
al cumplimiento de las condiciones antes estipuladas, Caso Fortuito o Fuerza Mayor incluirá en
forma enunciativa, mas no Jimitativa, los siguientes hechos o actos que impidan el cumplimiento
de la Parte afectada de sus obligaciones derivadas del presente Contrato: fenómenos de la
naturaleza tales como tormentas, huracanes, inundaciones, deslaves, relámpagos y terremotos;
incendios; actos de guerra (declarada o no); disturbios civiles, motines, insurrecciones, sabotajes
y terrorismo; desastres por traslado de Materiales; restricciones por cuarentenas, epidemias,
huelgas u otras disputas laborales que no sean con motivo de incumplimiento de algún contrato
laboral por parte de la Parte afectada. Queda expresamente entendido que Caso Fortuito o Fuerza
Mayor: (1) no incluirá dificultad cconómica o cambio cn las condiciones de mercado (incluyendo
dificultades en la obtención de Fondos de capital o financiamiento), y (ii) no cximirá de la
responsabilidad ambiental del Contratista conforme a la Normatividad Aplicable,

“Condensados” significa líquidos de Gas Natural constituidos principalmente por
pentanos y componentes de Hidrocarburos más pesados.

“Contraprestación” significa, conjunta o separadamente, la Contraprestación del
Estado o la Contraprestación del Contratista, según sea el caso.

“Contraprestación del Contratista” significa, en relación con cualquier Mes,
comenzando con el Mes en cl que se inicie la Producción Comercial Regular, la transmisión
oncrosa de los Hidrocarburos Netos, de conformidad con lo previsto cn la Cláusula 15.3 y cn cl

Anexo 3.
“Contraprestación del Estado” significa, en relación con cualquier Mes,
comenzando con cl Mes cn el que se inicie la Producción Comercial Regular, los pagos en efectivo

derivados de la producción de Hidrocarburos en el Área Contractual, así como aquellas otras
contraprestaciones que le corresponden a la Nación, de acuerdo con lo previsto en la Cláusula 15.2

y en el Anexo 3.

“Contratista” significa Canamex Energy Holdings
v

5 ÁREA CONTRACTUAL 14

¿A
Contrato No. CNH-RO1-L03-A 14/2015

“Contrato” significa cl presente Contrato para la Extracción de Hidrocarburos bajo
la Modalidad de T.icencia, incluyendo los anexos que se adjuntan al mismo (que constituirán parte
integral del presente Contrata), así como todas las modificaciones que se hagan al mismo de

conformidad con sus términos y condiciones.

“Control” significa la capacidad de ima Persona o grupo de Personas, de llevar a

cabo cualquiera de los actos siguientes: (1) imponer, directa o indirectamente, decisiones en las
¡onistas, de socios u órganos equivalentes, o nombrar o destituir a la

asambleas generales de «l
mayoría de los consejeros, administradores o sus equivalentes, del Contratista; (10) mantener la

titularidad de derechos que permitan, dirceta o indirectamente, ejercer el voto respecto de más del
cincuenta por ciento del capital social del Contratista, y (Ti) dirigir, directa o indircetamente, la
administración, la estrategia o las principales políticas del Contratista, ya sea a través de la
propiedad de valores, por contrato o de cualquier otra forma,

“Convocatoria” significa la convocatoria pública internacional número CNH-RO1-
203/2015 publicada en el Diario Oficial de la Federación por la CNH el 12 de mayo de 2015.

“Costos” significa lodas las erogaciones, gastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.

“Cuenta Operativa” significa los libros de cuentas y otros registros contables
mantenidos por separado por el Contratista para las Actividades Petroleras.

“Cuota Contractual para la Fase Exploratoria” tendrá el significado previsto en
el Anexo 3.

“Daño Ambiental” significa cl daño que ocurre sobre algún elemento ambiental a
consecuencia de un impacto ambiental adverso,

“Daños Preexistentes” significa los pasivos ambientales presentes en el Área

Contractual identificados en la Línea Base Ambiental de conformidad con lo establecido en Jas
Cláusulas 3.3 y 13.4.

la” ei

“Día” significa un día natural.

“Dia Hábil” significa cualquier Día con excepción de sábados, domingos y
cualquicr Día de descanso obligatorio de conformidad con la Normatividad Aplicable.

“Documentos Técnicos” significa, de manera enunciativa más no limitativa, todos
los estudios, reportes, hojas de cálculo y bases de datos, en cualquier forma, relativas al Área

Contractual o a las Actividades Petroleras.

“Dólares” o “EUAS” significa dólares de los Estados Unidos de América.

“Etapa de Transición de Arranque” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 3.3 y la Normatividad Aplicable.
Xx

y

6 ÁREA CONTRACTUAL 14

Contrato No. CNH-RO1-LO3-A 14/2015

“Etapa de Transición Final” significa la ctapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 17.7 y la Normatividad Aplicable.

“Evaluación” significa todas las actividades y operaciones llevadas a cabo por el
Contratista para determinar los límites, caracterización y capacidad de producción del o los
Campos, incluyendo sin limitación: (1) estudios geológicos y geofísicos; (if) perforación de Pozos
de prueba; (iii) estudios de Reservas y otros estudios, y (iv) todas las operaciones auxiliares y
actividades requeridas o convenientes para optimizar la conducción o resultado de las actividades
anteriormente indicadas.

“Evaluación de Impacto Social” significa el documento que contiene la
identificación de las comunidades y pueblos ubicados en el área de influencia de un proyecto en
materia de !lidrocarburos, así como la identificación, caracterización, predicción y valoración de
las consecuencias a la población que pudieran derivarse del mismo y las medidas de mitigación y
los planes de gestión social correspondientes.

“Exploración” significa la actividad o conjunto de actividades que se valen de
métodos directos, incluyendo la perforación de Pozos, encaminadas a la identificación,
descubrimiento y Evaluación de | lidrocarburos en el Subsuelo.

“Extracción” significa la actividad o conjunto de actividades destinadas a la
producción de |lidrocarburos, incluyendo la perforación de Pozos de producción, la inyección y la
estimulación de yacimientos, la Recuperación Avanzada, la Recolección, el acondicionamiento y
separación de Hlidrocarburos, la eliminación de agua y sedimentos, dentro del Área Contractual,
así como la construcción, localización, operación, uso, Abandono y desmantelamiento de

instalaciones para la producción.

“Fecha Efectiva” significa la fecha de firma del presente Contrato,
“Fideicomiso de Abandono” tendrá el significado previsto en la Cláusula 17.3.

“Filial” significa, en relación con cualquier Persona, cualquier otra Persona que la
Controle directa o indirectamente, que esté Controlada por dicha Persona o que se encuentre bajo

el Control común de dicha Persona,

“Fondo” significa el Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo.

“Garante” significa la empresa matriz en última instancia del Contratista o la
empresa que ejerza Control sobre cl Contratista o que se encuentre bajo el Control común de la
Persona que ejerza el Control sobre el Contratista, quien celebrará la Garantía Corporativa
simultáneamente con la suscripción del presente Contrato previa aprobación de la ONIL

“Garantía Corporativa” significa la garantía que se ejercerá en última instancia
para exigir el cumplimiento puntual y oportuno de todas y cada una de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su totalidad por
el Contratista, según corresponda, previa ejecución de las Garantías de Cumplimiento, o en su

e

7 ÁREA CONTRACTUAL J4

7

/

q
Contrato No, CNT-RO1-L03-A 14/2015

caso, posterior a la ejecución de las pólizas de seguros a las que hace referencia la Cláusula 19. La
Garantía Corporativa será celebrada por el Garante de conformidad con lo establecido en la

Cláusula 16.2 y el modelo del Anexo 2.

“Garantía de Cumplimiento” significa, conjunta o separadamente, según el
contexto lo requiera, la Garantía de Cumplimiento Inicial y la Garantía del Período Adicional.

“Garantía de Cumplimiento Tnicial” tendrá el significado establecido en la
Cláusula 16.1,

“Garantía del Período Adicional” tendrá cl significado establecido en la Cláusula
16.1.

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o del
procesamiento industrial y que es constituida principalmente por metano y que usualmente
contiene ctano, propano y butanos, así como dióxido de carbono, nitrógeno y ácido sulfhídrico,
entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado.

“Gas Natural Asociado” significa el Gas Natural disuelto en el Petróleo de un
yacimiento, bajo las condiciones de presión y de temperatura originales,

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales,

“Hidrocarburos” significa Petróleo, Gas Natural, Condensados, líquidos del Gas
Natural e hidratos de metano.

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados como
combustible cn las Actividades Petroleras, o quemados, venteados o reinyectados al yacimiento
pero sólo en la manera y en las cantidades aprobadas de conformidad con la Normatividad
Aplicable.

“Hidrocarburos en el Subsuelo” significa los recursos totales o cantidades totales
de Hidrocarburos con potencial de ser extraídos que se estima cxisten originalmente en
acumulaciones de ocurrencia natural, antes de iniciar su producción, así como aquellas cantidades

estimadas en acumulaciones aún por descubrir,

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo medidos en los Puntos de Medición en condiciones
comercialmente aceptables en cuanto a contenido de azufre, agua y otros elementos de
conformidad con la Normatividad Aplicable y las Mejores Prácticas de la Industria, los cuales

serán auditados y supervisados por la CNH,

“Hidrocarburos Producidos” significa el volumen total de Flidrocarburos

extraídos por el Contratista del Área Contractual.
A

8 ÁREA CONTRACTUAL 14 8 £

Contrato No. CNH-RO1-L03-A 14/2015

“Incremento cn el Programa Mínimo” significa las Unidades de Trabajo
adicionales a las que hace referencia cl Anexo 6 que el Contratista se comprometió a realizar a
través del incremento porcentual en el Programa Mínimo de Trabajo como parte de la propuesta
económica por la que se adjudicó el presente Contrato.

“Información Técnica” significa lodos los datos e información obtenidos como
resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa mas no limitativa:
información geológica, geofísica, geoquímica, de ingeniería, registros de bitácora de Pozos,
reportes de avance, Documentos Técnicos, y cualquier información relacionada con la
terminación, producción, mantenimiento o conducción de las Actividades Petroleras.

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de los
Puntos de Medición, incluyendo todos los ductos para Petróleo, Condensados y Gas Natural,
bombas, compresores, medidores e instalaciones adicionales de Almacenamiento necesarias para
transportar los Hidrocarburos del Punto de Medición al punto de venta o a la entrada de un sistema

de entrega.

“Instalaciones de Recolección” significa todas las instalaciones y equipos
necesarios para pruebas y separación de producción, tanques de Almacenamiento, compresores,
ductos, bombas y cualquier otro equipo necesario para la Recolección de Hidrocarburos.

“Inventario de Activos” significa cl inventario de Pozos y Materiales descrito en
el Anexo 5.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el Diario
Oficial de la Federación el 11 de agosto de 2014, incluyendo sus reformas y adiciones.

“Ley de higresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014, incluyendo

sus reformas y adiciones.

“Licitación” significa la licitación pública internacional CNH-RO[-L03/2015,

“Línea Base Ambiental” significa las condiciones ambientales en las que se
encuentran los hábitats, ecosistemas, elementos y recursos naturales, así como las relaciones de
interacción y los servicios ambientales, existentes en el Área Contractual al momento en que se

clabora el estudio para su determinación.

“Línea Base Social” significa la medición inicial de los indicadores
socioeconómicos y socioculturales que podrían modificarse por las actividades realizadas en el
Área Contractual.

“Materiales” significa todas las maquinarias, herramientas, equipos, artículos,
suministros, tuberías, plataformas de perforación o producción, artefactos navales, plantas, Ñ
infracstruetura y otras instalaciones adquiridas, suministradas, arrendadas o poscídas de cualquier y
$ 7

9 ÁREA CONTRACTUAL 14 K Z

Contrato No. CNH-R01-L03-A 14/2015

otra forma para su utilización en las Actividades Petroleras, incluyendo las Instalaciones de

Recolección,

“Materiales Muebles” significa aquellos Materiales que pueden trasladarse de un
lugar a otro por sí mismos o como producto de una fuerza exterior.

“Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3 que
modifica los parámetros que determinan la Contraprestación del Estado.

“Mejores Prácticas de la Industria” significan las mejores prácticas, métodos,
estándares y procedimientos generalmente aceptados y acatados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Evaluación, desarrollo, Extracción de
Hidrocarburos y Abandono, los cuales, en el ejercicio de un criterio razonable y a la luz de los

y »
hechos conocidos al momento de tomar una decisión, se consideraría que obtendrían los resultados
plancados e incrementarían los beneficios económicos de la Extracción de los Hidrocarburos
dentro del Area Contractual, maximizando el factor de recuperación de los Hidrocarburos a lo
largo de toda la vida de los yacimientos sin causarles una reducción excesiva de presión o de

a

encrgía.
“Mes” significa un mes calendario,

“Metodología” significa la metodología establecida por la Secretaría de Economía
para medir el contenido naciona! en Asignaciones y Contratos para la Exploración y Extracción
conforme al artículo 46 de la Ley de Ilidrocarburos.

“Normatividad Aplicable” significa todas las leyes, reglamentos, disposiciones
administrativas de carácter general, decretos, órdenes administrativas, sentencias judiciales y
demás normas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental y
que se encuentren en vigor en el momento que se trate.

“Notificación de Continuación de Actividades” tendrá el significado previsto en
la Cláusula 5.2.

“Obligaciones de Carácter Fiscal” significa todos y cada uno de los impuestos,
contribuciones, derechos, aprovechamientos, aranceles y retenciones de cualquier naturaleza,
federales, cstatales o municipales, así como todos y cada uno de los accesorios, recargos,
actualizaciones y multas, cobrados o determinados en cualquier momento por cualquier Autoridad

Gubernamental.

“Obstáculos a la Continuación de la Perforación” sc refiere a casos en los que
antes de alcanzar la profundidad objetivo para cualquier Pozo: (1) se encuentre una formación
ecológica más antigua que la formación más profunda que se haya planteado como objetivo; (ii)
se deternine que continuar perforando presenta un peligro, incluyendo peligros asociados a una
presión anormalmente alta, o derive en pérdidas excesivas de Muidos de perforación; (iii) se
encuentre una formación impenetrable que impida alcanzar la profundidad planeada, o (iv) se
encuentre con una formación geológica con presencia de Hidrocarburos que deba ser protegida de

acuerdo a las Mejores Prácticas de la Industria.
e

10 ÁREA CONTRACTUAL 14

|
2
Contrato No, CNH-R0/-L03-A 14/2015

“Partes” significa el Estado (por conducto de la CNH) y el Contratista.

“Período” significa un Mes, en el entendido que cuando las Actividades Petroleras
se realicen en un período que no comprenda un Mes completo, el Período será el número de Días
que efectivamente operó el Contrato.

“Período Adicional de Evaluación” significa el periodo de un (1) Año
comenzando en la fecha de terminación del Período Inicial de Evaluación que la CNIL puede
otorgar al Contratista para continuar llevando a cabo actividades de Evaluación en el Área

Contractual, de conformidad con lo establecido en la Cláusula 4.3,

“Período de Evaluación” significa cl periodo concedido al Contratista para realizar
actividades de Evaluación y que se compone del Período Inicial de Evaluación y del Período
Adicional de Evaluación (de haberlo).

“Período de Desarrollo” significa el período que inicia con la aprobación del Plan
de Desarrollo y que concluye con la terminación del presente Contrato por cualquier motivo o por
la rescisión administrativa o contractual,

“Período Inicial de Evaluación” significa el período de doce (12) Meses que inicia
con la Fecha Efectiva durante el cual el Contratista deberá realizar cuando menos las Unidades de
Trabajo correspondientes de conformidad con la Cláusula 4.

“Persona” significa cualquier persona física o moral de cualquier tipo, incluyendo
cualquier sociedad, asociación, fideicomiso, co-inversión, gobierno o cualquier organismo o
agencia perteneciente a éste.

“Petráleo” significa la mezcla de carburos de hidrógeno que existe en fase líquida
en los yacimientos y permanece así en condiciones originales de presión y temperatura, y que
puede incluir pequeñas cantidades de sustancias que no son carburos de hidrógeno.

“Plan de Desarrollo” significa el plan de desarrollo óptimo para la Extracción que
contiene un programa de tiempos que especifica las Actividades Petroleras cn cl Árca Contractual,
para lograr la Producción Comercial Regular o incrementar la producción de Hidrocarburos,

incluyendo cualquicr programa de Recuperación Avanzada.

“Plan de Evaluación” significa un programa que especifica las actividades de
Evaluación a realizarse en el Área Contractual, mismo que deberá cumplir, cuando menos, con el
Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo.

“Plan Provisional” tendrá el significado previsto en la Cláusula 5.1.

“Pozo” significa cualquier apertura efectuada en el suelo mediante perforación o
“cualquier otra forma con cl propósito de descubrir, evaluar o extraer Hidrocarburos o de inyectar
cualquier sustancia u obtener datos relacionados con el yacimiento.

1 ÁREA CONTRACTUAL 14

Contrato No, CNTI-RO1-L03-A 14/2015

“Precio Contractual” significa el valor monetario en Dólares que se asigne por
unidad de medida a cada Hidrocarburo conforme lo dispuesto en el Anexo 3.

“Primer Plazo Adicional” tendrá el significado previsto en la Cláusula 3.2 (a).

“Procedimientos de Contabilidad” significa los procedimientos de contabilidad y
de registro de Costos que se adjuntan al presente Contrato como Anexo 4.

a la producción regular sostenida de

“Producción Comercial Regular” sign
cualquier Campo con cl objeto de hacer uso comercial de dicha producción.

“Programa Mínimo de Trabajo” significa las Unidades de Trabajo a que se hace
referencia en el Ancxo 6, las cuales el Contratista deberá llevar a cabo durante el Período de
Evaluación, en el entendido que el Programa Mínimo de Trabajo es solamente un programa de
trabajo mínimo y que el Contratista puede llevar a cabo actividades de Evaluación adicionales

durante el Período de Evaluación.

“Puntos de Medición” significa los lugares propuestos por el Contratista y
aprobados por la CNH, o en su caso, determinados por la CNH ya sea dentro o fuera del Área
Contractual, en los que se medirán, verificarán y entregarán los Hidrocarburos Netos, según lo

establece el presente Contrato y la Normatividad Aplicable.

“Recolección” significa cl acopio de los llidrocarburos de cada Pozo del
yacimiento una vez que han sido extraídos del subsuelo, mediante un sistema de líneas de descarga
que van desde el cabezal de los Pozos hasta las primeras baterías de separación o, en su caso, hasta

los sistemas de transporte.
“Recuperación Avanzada” significa los procesos de recuperación secundaria o
terciaria consistentes con las Mejores Prácticas de la Industria para permitir una mayor

recuperación de Hidrocarburos en el Área Contractual, incluyendo, sin limitación, el incremento
cn la presión del yacimiento y/o reducción de la viscosidad de los Hidrocarburos.

“Regalía” significa la parte de la Contraprestación del Estado determinada en
Tunción del Valor Contractual de los Hidrocarburos, según lo establecido en el Anexo 3.

“Reglamento CNUDMIT? significa el Reglamento de Conciliación o Reglamento
de Arbitraje de la Comisión de las Naciones Unidas para el Derecho Mercantil Internacional, según

corresponda.

“Reglas de Mercado” significa el principio de competencia bajo el cual las partes
involucradas en una transacción son independientes y participan en igualdad de condiciones por
interés propio,

“Reservas” significa c) volumen de llidrocarburos en el Subsuelo calculado a una

fecha dada a condiciones atmosféricas, que sc estima será producido técnica y económicamente,
bajo cl régimen fiscal aplicable, con cualquiera de los métodos y sistemas de Extracción aplicables

a la fecha de Evaluación. £
<

12 ÁREA CONTRACTUAL 14

Contrato No. CNH-R01-L03-A 14/2015

“Secretaría de Hacienda” significa la Secretaría de Hacienda y Crédito Público.

“Segundo Plazo Adicional” tendrá cl significado previsto en la Cláusula 3.2 (b).

“Sistema de Administración” significa el conjunto integral de clementos

interrelacionados y documentados cuyo propósito es la prevención, control y mejora del
desempeño de una instalación o conjunto de ellas en materia de seguridad industrial, seguridad

operativa y de protección al medio ambiente,

“Subeontratistas” significa aquellas Personas que lleyen a cabo las Actividades
Petroleras a solicitud del Contratista, conforme a la Cláusula 18.2.

“Subproductos” significa aquellos elementos o componentes distintos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el Petróleo o
Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa cualquier periodo de tres (3) Meses consceutivos que
comience el 1? de enero, 1? de abril, 1% de julio o 19 de octubre de cualquier Año,
> J

“Unidad de Trabajo” se refiere a la magnitud unitaria utilizada como referencia
para establecer y evaluar el cumplimiento de las actividades del Programa Mínimo de Trabajo,

conforme a lo previsto en el Anexo 6.
“Valor Contractual de los Condensados” significa el resultado de multiplicar, en

el Período que se trate: (1) el Precio Contractual de los Condensados, por (ii) el volumen de los
Condensados medido en Barriles en los Puntos de Medición, determinado conforme a lo previsto

en el Anexo 3.

“Valor Contractual de los Hidrocarburos” significa la suma del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados, determinado conforme a lo previsto en el Anexo 3.

“Valor Contractual del Gas Natural” significa el resultado de multiplicar, en el
Período que se trate: (i) el Precio Contractual del Gas Natural, por (ii) el volumen medido en
millones de BTU de Gas Natural en los Puntos de Medición, determinado conforme a lo previsto

en el Anexo 3.

“Valor Contractual del Petróleo” significa cl resultado de multiplicar, en el
Período que se trate: (i) el Precio Contractual del Petróleo, por (ii) el volumen de Petróleo medido
en Barriles en los Puntos de Medición, determinado conforme a lo provisto en el Anexo 3.

12 — Singular y Plural. Los términos definidos en la Cláusula 1.1 podrán ser
utilizados en el presente Contrato tanto en singular como en plural.

13 Encabezados y Referencias. Los encabezados de las Cláusulas del

presente Contrato han sido insertados únicamente por conveniencia y no afectarán en forma alguna
la interpretación del mismo. Toda referencia en el presente Contrato a “Cláusulas” o “Anexos”
Nx

13 ÁREA CONTRACTUAL [4

=

'
A
>
Contrato No, ONFEROL-L03-A 14/2015

entenderá como referencia a Jas Cláusulas y Anexos del presente Contrato, salvo que se indique lo

contrario,

CLÁUSULA 2. .
) DEL CONTRATO

2.1 Modalidad Licencia. El objeto del presente Contrato es la realización de
las Actividades Petroleras, bajo la modalidad de contratación de licencia en virtud de lo cual se
otorga al Contratista el derecho de extraer a su exclusivo costo y riesgo los Ilidrocarburos
propicdad del Estado en el Área Contractual, de conformidad con la Normatividad Aplicable, las
Mejores Prácticas de la Industria y los términos y condiciones del presente Contrato. El Contratista
tendrá derecho a la transmisión onerosa de los Hidrocarburos Producidos, siempre que, conforme
a los términos del Contrato, se encuentre al corriente en el pago de las Contraprestaciones del

Estado señaladas en la Cláusula 15.2.

El Contratista será el único responsable y cubrirá todos los Costos y proveerá todo
el personal, tecnología, Materiales y financiamientó necesarios para la realización de las
Actividades Petroleras. El Contratista tendrá cl derecho exclusivo de conducir las Actividades
Petroleras en el Árca Contractual, sujeto a lo establecido en el presente Contrato y en la
Normatividad Aplicable. La CNH no hace ninguna declaración ni garantía de ningún tipo respecto
al Área Contractual y el Contratista reconoce que no ha recibido ninguna garantía por parte de
ninguna Autoridad Gubernamental que los Hidrocarburos que se encuentren en el Área
Contractual serán comercialmente explotables ni que recibirá Hidrocarburos en volúmenes
suficientes para cubrir los Costos en que incurra durante la realización de las Actividades

Petroleras.

22 No Otorgamiento de Derechos de Propiedad. Este Contrato no confiere
al Contratista derecho de propiedad alguno sobre los Hidrocarburos en el Subsuelo, los cuales son
y permanecerán en todo momento propiedad de la Nación. Asimismo, en ningún caso recursos
minerales distintos a Hidrocarburos existentes en el Área Contractual (sean o no descubiertos por
el Contratista) serán propiedad del Contralista y éste no tendrá derecho cn virtud de este Contrato
a explotar o utilizar dichos recursos. En caso que durante la conducción de Actividades Petroleras
el Contratista descubra cn cl Área Contractual recursos minerales distintos a llidrocarburos, deberá
notificarlo a la CNH dentro de los quince (15) Días siguientes de ese descubrimiento. Nada de lo
establecido en este Contrato limita el derecho de la Nación de conceder a un tercero cualquier tipo
de concesión, licencia, contrato o cualquier otro instrumento jurídico para la explotación de los
recursos minerales distintos a llidrocarburos de conformidad con la Normatividad Aplicable. El
Contratista deberá dar acceso al Área Contractual a cualquier Persona que reciba cualquier
concesión, licencia o contrato para explotar o utilizar recursos distintos a Hidrocarburos en el Área
Contractual, en los términos previstos por la Normatividad Aplicable.

2.3 — Reporte Contable de Beneficios. Sin perjuicio de lo establecido en la
Cláusula 2.2, el Contratista podrá reportar para efectos contables y financieros el presente Contrato ! A

y los beneficios esperados del mismo en términos de la Normatividad Aplicable.

14 ÁREA CONTRACTUAL 14 AS j
Contrato No. CNT-ROI-L03-A 14/2015

CLÁUSULA 3.
PLAZO DEL CONTRATO

3.1 Plazo. Este Contrato entrará en vigor en la Fecha Efectiva. Sujeto a los
demás términos y condiciones del presente Contrato, la duración del presente Contrato será de
veinticinco (25) Años a partir de la Fecha Efectiva, en el entendido que continuarán vigentes las
disposiciones que por su naturaleza tengan que ser cumplidas después de la terminación del
presente Contrato, incluyendo, sin limitar, las relativas al Abandono, a la indemnización y a la
seguridad industrial, seguridad operativa y protección al medio ambiente.

32 Prórroga. En caso que el Contratista cstó al corriente con sus obligaciones
conforme al presente Contrato, el Contratista podrá solicitar a la CNH:

(a) A partir del vigésimo aniversario de la Fecha Efectiva, una prórroga del
presente Contrato por un período adicional de cinco (5) Años (el “Primer Plazo Adicional”)
siempre que se comprometa a mantener la Producción Comercial Regular en el Área Contractual,
en el entendido de que el Contratista deberá presentar dicha solicitud cuando menos dieciocho (18)
Meses antes de la Fecha de terminación del plazo original del presente Contrato;

(b) Durante el Primer Plazo Adicional! (de haberlo), una segunda prórroga del
presente Contrato por otro período adicional de cinco (5) Años (el “Segundo Plazo Adicional”),
siempre que se comprometa a mantener la Producción Comercial Regular, en el entendido de que
el Contratista deberá presentar dicha solicitud cuando menos dieciocho (18) Meses antes de la

fecha de terminación del Primer Plazo Adicional.

Junto con las solicitudes dol Primer Plazo Adiciona! y Segundo Plazo Adicional, el
Contratista deberá entregar a la CNIL una propuesta de modificación a los Planes de Desarrollo
aplicables que incluirá cl proyecto para el Sistema de Administración y que considere el grado de
madurez de los yacimientos. La CNI revisará las solicitudes de prórroga y resolverá, si se aceptan
o no las propuestas de prórroga del Contratista y, en su caso, bajo qué condiciones técnicas y
económicas. En caso que la CNH autorice las prórrogas y el Contratista acepto las condiciones
técnicas y económicas de las mismas, las Partes modificarán por escrito los términos del presente

Contrato para reflejar tales condiciones.

33 Etapa de Transición de Arranque, Á partir de la Fecha Efectiva, iniciará

una etapa que tendrá una duración de hasta noventa (90) Días en la cual se llevará a cabo la entrega
del Área Contractual al Contratista por parte de la CNH o de un terecro designado para tal electo

y que se conducirá conforme a lo siguiente:

(a) La CNH proporcionará al Contratista la información que tenga disponible a
la Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos, las
autorizaciones ambientales, así como la información relativa a los impactos sociales en el Área

Contractual;
(b) El Contratista estará obligado a documentar la existencia y estado de

integridad de los Pozos y Materialcs. El Estado vigilará que el contratista o asignatario que
. ¿

IS ÁREA CONTRACTUAL 14

A
y

Y

==

Contrato No, CNH-ROI-L03-A 14/2015

estuviera a cargo del Árca Contractual con anterioridad a la Fecha Efectiva lleve a cabo las

actividades de Abandono de Pozos y Materiales que no scan útiles para las Actividades Petrolera

(c) El Contratista deberá iniciar la Evaluación de Impacto Social que deberá:
conducirse conforme a lo previsto en la Ley de Hidrocarburos y la Normatividad Aplicable, la cual
debcrá permitir la identificación, caracterización y predicción de impactos sociales, con la
finalidad de establecer la Línea Base Social previo al inicio de las Actividades Petroleras. El Estado
igilará que el contratista o asignatario que estuviera a cargo del Área Contractual con anterioridad
a la l'echa Efectiva asuma los pasivos socjales que se identifiquen derivados de la conducción de
aquellas actividades petroleras realizadas con anterioridad a la Fecha Efectiva;

(d) El Contratista deberá iniciar los estudios que permitan establecer la Línea
Base Ambiental de acuerdo con los requerimientos que proporcione la Agencia al Contratista,
previo al inicio de las Actividades Petroleras, con la finalidad de identificar los Daños Ambientales
y Daños Preexistentes, El Estado vigilará que el contratista o asignatario que estuvicra a cargo del
Árca Contractual con anterioridad a la Fecha Efectiva asuma la responsabilidad y los gastos
relacionados con la restauración y compensación de los Daños Ambientales y la caracterización y

remediación de los Daños Preexistentes;

(e) La CNI tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directamente o a través del tercero designado a olecto de revisar y validar
que las actividades correspondientes scan realizadas de acuerdo con las Mejores Prácticas de la
Industria y de conformidad con la Normatividad Aplicable;

(0 El Contratista asumirá total responsabilidad sobre o! Área Contractual sobre
los Pozos y Materiales que en ella se encuentren, los pasivos sociales y Daños Preexistentes, de
conformidad con los plazos previstos en este Contrato y en la Normatividad Aplicable, y

(8) Una vez asumida la responsabilidad del Área Contractual solamente
procederán los Daños Ambientales y Daños Preexistentes sí éstos fueron determinados en la Línea
Base Ambiental de conformidad con lo establecido cn la Cláusula 13.4. Sin perjuicio de lo anterior,
el Contratista será responsable de cualquier Daño Ambiental ocasionado durante la realización de

las Actividades Petroleras.
La Etapa de Transición de Arranque se llevará a cabo de conformidad con la

Normatividad Aplicable,

3.4 Renuncia del Contr Sin perjuicio de lo provisto por la Cláusula 17,
el Contratista podrá en cualquier momento renunciar a la totalidad o una(s) parte(s) del Área

Contractual, y con ello dar por terminado este Contrato en relación con la(s) parte(s) del Área
Contractual en cuestión, mediante la entrega a la CNH de una notificación irrevocable por escrito
con por lo menos tres (3) Meses de anticipación a la fecha efectiva de dicha renuncia. Dicha
renuncia no afectará las obligaciones del Contratista relacionadas con: (3) la terminación del
Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo y. en su caso, el pago de
las penas convencionales correspondientes; (ii) el Abandono y la entrega del área de acuerdo con
lo establecido en la Cláusula 17, y (iii) la renuncia y devolución del Área Contractual de acuerdo

16 ÁREA CONTRACTUAL 14

va

A
Contrato No, CNH-R01-L.03-A 14/2015

con lo establecido cn la Cláusula 6. En caso de la terminación anticipada del presente Contrato por
parte del Contratista conforme a esta Cláusula 3.4, éste no tendrá derecho a recibir indemnización

alguna.

CLÁUSULA 4.
EVALUACIÓN

4.1 Plan de Evaluación. Dentro de los ciento veinte (120) Días Siguientes a la
Fecha Efectiva, el Contratista deberá presentar a la CNH para su aprobación un Plan de
Evaluación. El Plan de Evaluación podrá cubrir la totalidad o una parte del Árca Contractual y
deberá contener lo previsto en el Anexo 7 (incluyendo el Sistema de Administración).

La CNIL resolverá sobre la propuesta de Plan de Evaluación en un plazo que no
excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en los términos
de la Normatividad Aplicable. La CNH no podrá negar su aprobación sin causa justificada.

Sin menoscabo de la facultad de aprobar el Plan de Evaluación dentro del plazo
previsto en esta Cláusula 4.1, la CNH podrá emitir observaciones relativas a dicho Plan de
Evaluación, cuando éste no se elabore de conformidad con las Mejores Prácticas de la Industria
para la evaluación del potencial de Hidrocarburos, incluyendo estándares en seguridad industrial,
seguridad operativa, protección ambiental y de salud en el trabajo. El Contratista será quien
proponga las soluciones opcrativas y los ajustes correspondientes al Plan de Evaluación para
atender las observaciones de la CNH. La CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto de las
observaciones al Plan de Evaluación, de conformidad con las Mejores Prácticas de la Industria y

la Normatividad Aplicable,

4,2 Período Inicial de Evaluación. El Período de Evaluación iniciará con la
Fecha Efectiva y tendrá una duración de hasta un (1) Año a partir de la aprobación de! Plan de
Evaluación. El Contratista estará obligado a concluir, al menos, cl Programa Mínimo de Trabajo
durante el Período Inicial de Evaluación. El Contratista podrá Hevar a cabo en el Período Inicial
de Evaluación la totalidad o una parte de las Actividades Petroleras contempladas en el Incremento
en cl Programa Mínimo, o en su caso, realizarlas en el Período Adicional de Evaluación.
Asimismo, podrá ¡levar a cabo Unidades de Trabajo adicionales en términos del Plan de
Evaluación aprobado por la CNH, mismas que serían acreditadas en caso que la CNH otorgue el
Período Adicional de Evaluación de conformidad con lo previsto cn la Cláusula 4.3.

4.3 — Período Adicional de Evaluación. Sujeto a lo establecido en esta Cláusula
4.3, el Contratista podrá solicitar a la CNII, mediante notificación por escrito realizada con cuando
menos cuarenta y cinco (45) Días de anticipación a la terminación del Período Inicial de
Evaluación, la ampliación del Período de Evaluación por hasta un (1) Año más contado a partir de
la terminación del Período Inicial de Evaluación. El Contratista solamente podrá solicitar dicha
ampliación en caso que: (i) se comprometa a cumplir con el Programa Mínimo de Trabajo o el
Incremento en el Programa Mínimo no realizado durante el Período Inicial de Evaluación, y (ii) se
compromcta a ejecutar adicionalmente al menos las Unidades de Trabajo equivalentes a un Pozo ;
de conformidad con el Anexo 6. La CNH aprobará dicha ampliación en caso que se cumplan con 7

%

A

17 ÁREA CONTRACTUAL 14 K

Contrato No, CNH-R01-L03-A 14/2015

las dos (2) condiciones antes mencionadas, reciba la Garantía del Período Adicional dentro de los
siguientes diez (10) Días Hábiles a que la CNH apruebe la ampliación, y el Contratista esté al
corriente con todas sus demás obligaciones conforme al presente Contrato.

En caso que durante el Período Inicial de Evaluación, cl Contratista haya llevado a
cabo Unidades de Trabajo adicionales a las establecidas en el Programa Mínimo de Trabajo y el
Incremento en el Programa Mínimo, el Contratista podrá solicitar la acreditación de dichas
Unidades de Trabajo adicionales con el propósito de que se consideren como parte del compromiso
del Período Adicional de Evaluación. Dicha solicitud deberá incluirse en la solicitud de ampliación
del Periodo de Evaluación, conforme a lo previsto en esta Cláusula 4.3.

dd Retraso en la Presentación del Plan de Evaluación. En caso que el
Contratista presente para la aprobación de la CNH el Plan de Evaluación o el Plan de Desarro!lo
transcurrido el plazo establecido para su presentación sin causa justificada, el Contratista deberá
pagar al Fondo una pena convencional por Día de retraso cquivalente a diez mil (10,000) Dólares.

4.5 Ineumplimiento del Programa Mínimo de Trabajo _o_ de los

Compromisos Adicionales. En caso de incumplimiento del Programa Mínimo de Trabajo, del
Incremento en el Programa Mínimo o de los compromisos adicionales que se adquiricron para el

Período Adicional de Evaluación, el Contratista deberá pagar al Fondo, en representación de la
Nación como penas convencionales:

(a) El monto necesario para llevar a cabo las Unidades de Trabajo no ejecutadas
del Programa Minimo de Trabajo al término del Período Inicial de Evaluación, así como las
Unidades de Trabajo no ejecutadas del Incremento en el Programa Mínimo en caso que al
Contratista no se lc haya otorgado el Período Adicional de Evaluación al término del Período
Inicial de Evaluación de conformidad con lo establecido en esta Cláusula 4, calculado de
conformidad con lo establecido en la Cláusula 16.1 y en el Anexo 6, hasta por cl monto de la

Garantía de Cumplimiento Inicial.

(b) El monto necesario para levar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Período Adicional de Evaluación conforme a la
Cláusula 4,3 y que no haya llevado a cabo al término del Período Adicional de Evaluación,
calculado de conformidad con lo establecido en la Cláusula 16.1 y en el Anexo 6, hasta por el

monto de la Garantía del Período Adicional.

(e) En caso que el Contratista renuncie a la totalidad del Área Contractual
conforme a la Cláusula 3.4, se considerará que la fecha de la renuncia corresponderá al término
del Periodo Inicial de Evaluación o Período Adicional de Evaluación, según sea el caso, y se
aplicarán las penas convencionales que correspondan conforme a los incisos (a) y (b) de esta

Cláusula 4,5,

Emitida una resolución por parte de la CNH que determine las penas
convencionales por el incumplimiento a que se refiere esta Cláusula 4.5, dicha resolución será
notificada por escrito al Contratista dentro de los tres (3) Días Hábiles siguientes a la emisión de

¿N

18 ÁREA CONTRACTUAL 14

A
gl
Contrato No. CNH-RO1-L03-A 14/2015

la misma. Dicha notificación deberá cumplir con lo establecido en la presente Cláusula y con la
Cláusula 29 de este Contrato, pudiendo comprobar su entrega mediante el acta de notificación o
acuse de recibo. El Contratista acepta que al recibir la notificación a que se refiere este inciso, se
obliga a efectuar el pago de la pena convencional correspondiente dentro del plazo señalado en la

misma.

La notificación deberá indicar el plazo de quince (15) Días para que el Contratista
efectúe cl pago por las penas convencionales que se determinen; el monto determinado; el número
de cuenta a la cual el Contratista deberá transferir por medios electrónicos dicho monto, así como
indicar el concepto que el Contratista deberá de referir al efectuar la transferencia, mismo que será:
“Pago de Penalización por Incumplimiento Contractual”.

La notificación antes descrita podrá efectuarse por personal acreditado de la CNII,
por correo certificado o mensajería en el domicilio del Operador indicado en la Cláusula 29 del
presente Contrato, En el caso que la notificación se realice por personal acreditado de la CNA, se
solicitará la presencia del representante legal. En cualquiera de las opciones antes descritas, se
deberá entregar la siguiente documentación: la notificación; copia de la resolución que determine
el pago de las penas convencionales derivadas del incumplimiento de las obligaciones contenidas
en esta Cláusula 4.5, la cual deberá estar firmada por personal acreditado de la CNH, y copia del
reporte semestral en el cual se verifique el cumplimiento de las Unidades de Trabajo, conforme al

Anexo 6 del presente Contrato que emita la CNH,

En caso que la notificación se realice de manera personal, la misma deberá señalar:
fecha y hora cn que se efectúe la notificación; el nombre del representante legal y su firma, o el
nombre y firma de la persona con quien se entienda la diligencia. Si éste se niega a recibir dicha
notificación, se hará constar en el acta de notificación, sin que cllo afecte su validez.

En caso que la notificación se entregue de acuerdo a las opciones antes indicadas,
se podrá comprobar su entrega mediante el acta de notificación o acuse de recibo.

Para comprobar el debido cumplimiento del pago de las penas convencionales, el
Fondo, a solicitud de la CNE, emitirá el documento en el que se haga constar la recepción o no del
pago derivado de las penas convencionales en el plazo señalado cn la notificación.

(d) La CNI podrá hacer efectiva la Garantía de Cumplimiento a fin de cobrar
cualquier pena convencional en los montos que correspondan en caso que el Contratista no pague
al Fondo dichos valores dentro del plazo señalado en la notificación.

Sin perjuicio de lo establecido en el presente Contrato, una vez que el Contratista

realice el pago de los montos descritos en los incisos (a) y (b), o en el caso que se haga efectiva la
Garantía de Cumplimiento de conformidad con el inciso (d) de esta Cláusula 4.5, se considerará
que el Contratista ha subsanado el incumplimiento del Programa Mínimo de Trabajo, del
Incremento en el Programa Mínimo o de los compromisos adicionales que se adquirieron para el

Período Adicional de Evaluación.

En caso que exista alguna discrepancia, el Contratista podrá acreditar el pago de la
pena convencional que se le hubiere notificado, mediante la presentación del comprobante emitido

19 ÁREA CONTRACTUAL 14

EN
Contrato No, CNH-R01-L03-4 14/2015

por la institución bancaria con la cadena digital, número de folio, o número de transferencia que
permita rastrear la emisión de dicho comprobante, el mismo deberá reflejar la transacción bancaria
electrónica a la cuenta indicada en la notificación señalada, y el concepto referido en el inciso (c)
de esta Cláusula 4.5. El comprobante podrá estar acompañado de la impresión del estado de cucnta,
el cual podrá ser testado por e] Contratista respecto de los rubros que no correspondan a la

operación señalada en el presente Contrato.

4.6 Pruebas de Formación. El Contratista remitirá a la CNH toda la
información relevante y los estudios técnicos relativos a cualquier prueba de formación,
incluyendo aquellos datos que surjan directamente de la misma en los plazos establecidos en la

Normatividad Aplicable,

4.7 Hidrocarburos Extraídos Durante Prucbas. El Contratista podrá hacer
uso comercial de los Hidrocarburos obtenidos en la producción de cualquier prucba para
determinar las características del yacimiento. Lo anterior sin perjuicio del pago de
Contraprestaciones correspondientes a dichos Hidrocarburos, de conformidad con lo establecido

enel Anexo 3.

4.8 Iiforme de Evaluación. A más tardar treinta (30) Días contados a partir de
la terminación del Período de Evaluación, el Contratista deberá entregar a la CNF un informe de
todas las actividades de Evaluación llevadas a cabo durante dicho Período de Evaluación que
contenga cuando menos la información a que se hace referencia en el Anexo 8,

El plazo para el envío de la Notificación de Continuación de Actividades iniciará a
partir de la terminación del Período de Evaluación, de conformidad con la Cláusula 5.2.

CLÁUSULA 5,
DESARROLLO

S.L Plan Provisional. En caso que en el Área Contractual sc encuentren
Campos en producción a la fecha de adjudicación del presente Contrato, el Contratista deberá
implementar, a partir de la Fecha Efectiva (el “Plan Provisional”) previamente aprobado por la
CNH de conformidad con lo establecido en las Bases de Licitación que deberá: (i) incluir una
propuesta de actividades que permitan dar continuidad operativa a las actividades de Extracción
en dichos Campos durante cl primer Año a partir de la Fecha Efectiva y (ii) definir los
procedimientos de entrega y recepción de Hidrocarburos en el Área Contractual de conformidad

con la Normatividad Aplicable.

5.2 Notificación de Continuación de Actividades.

(3) A más tardar treinta (30) Días después de la terminación del Período de
Evaluación, el Contratista deberá informar a la CNH si desea continuar con las Actividades
Petroleras en el Área de Evaluación (la “Notificación de Continuación de Actividades”).
q

20 ÁREA CONTRACTUAL I4

4
h
Contrato No. CNH-RO1-L03-A 14/2015

(b) Una vez emitida la Notificación de Continuación «de Actividades, el
Contratista deberá presentar el Plan de Desarrollo, de conformidad con lo previsto en la Cláusula

53.

53 Plan d llo. En caso que en el Área Contractual se encuentren
Campos en producción a la fecha de adjudicación del presente Contrato, el Contratista tendrá la
obligación de presentar un Plan de Desarrollo dentro de los ciento veinte (120) Días siguientes a
la Fecha Efectiva, para dar continuidad a las actividades de Extracción previstas en el Plan

Provisional.

En caso de las Áreas de Evaluación, el Plan de Desarrollo deberá ser presentado
dentro de los ciento veinte (120) Días siguientes a la Notificación de Continuación de Actividades.

El Plan de Desarrollo deberá: (i) contemplar una parte o la totalidad del Árca
Contractual; (ii) incluir por lo menos la información requerida conforme al Anexo 9; (iii) prever
la utilización de métodos y procesos adecuados para obtener el máximo factor de recuperación
final de las Reservas, de conformidad con las Mejores Prácticas de la Industria y diseñarse de tal
forma que permita la optimización del beneficio económico de los Campos, evitando tasas de
declinación excesivas de producción o pérdida de presión, así como (iv) contar con el programa
de aprovechamiento de Gas Natural correspondiente y los mecanismos de medición de la
producción de Hidrocarburos. La CNH otorgará o negará su aprobación a la propuesta de Plan de
Desarrollo en un plazo que no excederá los ciento veinte (120) Días a partir de que reciba la
información necesaria en los términos de la Normatividad Aplicable. En caso que la CNH no emita
una resolución dentro del plazo establecido, ésta se entenderá en sentido favorable.

5.4 Observaciones al Plan de Desarrollo por Parte de la _CNH. Sin
menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la CNH cn el plazo
establecido en la Cláusula 5.3, la CNH podrá emitir observaciones a cualquier Plan de Desarrollo
presentado por el Contratista, cuando determine que: (1) se modifican los sistemas de medición y/o
los Puntos de Medición; (ii) se modifican los programas de aprovechamiento de Gas Natural; (111)
las Reservas de Hidrocarburos cn el Área Contractual sc explotarían a tasas excesivas o
insuficientes; (iv) ocurriría una pérdida excesiva de presión en el yacimiento o no se alcanzaría la
distancia óptima de separación entre los Pozos; (v) el proyecto del Plan de Desarrollo no sea
consistente con las Mejores Prácticas de la Industria, incluyendo estándares en seguridad
industijal, seguridad operativa, protección ambiental y de salud en el trabajo; (vi) el proyecto del
Plan de Desarrollo no incluya un programa de cumplimiento del porcentaje de contenido nacional,
así como un programa de transferencia de tecnología; (vii) el proyecto del Plan de Desarrollo
incumpla con alguna otra de las disposiciones de este Contrato; (viii) se ineumpliría con la
Normatividad Aplicable, incluyendo estándares en seguridad industrial, seguridad operativa,
proteceión ambiental y de salud en el trabajo; (ix) se asumiría un nivel de riesgo operativo y
ambiental que no sea accptable conforme a la Normatividad Aplicable; (x) el Sistema de
Administración no es efectivo para administrar los riesgos dentro de niveles aceptables, o (xi) se
incumpliría con el Sistema de Administración o se causaría un impacto adverso sobre el medio

ambiente. .
¿A

21 ÁREA CONTRACTUAL X

Pa
ES
Contrato No, CNH-R01-1,03-A 14/2015

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes al Plan de Desarrollo para atender fas observaciones de la CNH. La CNH y el
Contratista podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier
diferencia técnica que exista al respecto de las observaciones al Plan de Desarrollo, de conformidad
con las Mejores Práct de la Industria y la Normatividad Aplicable, La CNH podrá consultar a
la Agencia y a la Secretaría de Economía, en el ámbito de sus atribuciones.

5.5 Cumplimiento del Plan de Desarrollo y Modificaciones. El Contratista
deberá desarrollar los Campos de acuerdo con el Plan de Desarrollo aprobado. El Contratista podrá
proponer modilicaciones al Plan de Desarrollo, en términos de Jo previsto en el Anexo 9 y sujeto
a la aprobación de la CNH. La CNH, podrá consultar a la Agencia y a la Scerctaría de Economía,
en el ámbito de sus atribuciones y resolverá sobre la propuesta de modificación en un plazo que
no excederá los ciento veinte (120) Dias a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable.

5.6 Actividades de Exploración. Si derivado de la conducción de las
Actividades Petroleras, cl Contratista determina la posibilidad de realizar un descubrimiento en
horizontes distintos a las áreas evaluadas, podrá presentar una solicitud a la CNIL para Hevar a
cabo actividades de Exploración de conformidad con los términos del Contrato.

CLÁUSULA 6.
DEVOLUCIÓN DEL ÁREA

6.1 Reglas de Reducción y Devolución. El Contratista deberá renunciar y
devolver el cien por ciento (100%) del Área Contractual:

(a) Si no cuenta con un Plan de Desarrollo aprobado por la CNLI al finalizar los
plazos previstos en la Cláusula 5.3 y en la Normatividad Aplicable y

(b) Al darse por terminado el presente Contrato por cualquier motivo,
incluyendo la rescisión.

6,2 — NoDisminución de Otras Obligaciones. Lo previsto en la Cláusula 6,1 no
se entenderá como una disminución de las obligaciones del Contratista de cumplir con los

compromisos de trabajo para el Período «de Evaluación o con sus obligaciones respecto a las
actividades de Abandono y demás previstas en el Contrato.

CLÁUSULA 7. )
ACTIVIDADES DE PRODUCCIÓN

7.1 Perfil de Producción, A partir del Año en que se prevea el inicio de la
Producción Comercial Regular, el Contratista incluirá en sus programas de trabajo un pronóstico
de producción para cada Pozo y yacimiento. Los programas de trabajo deberán contemplar la
producción de Hidrocarburos a la tasa óptima de conformidad con las Mejores Prácticas de la
Industria.
e A

4
22 ÁREA CONTRACTUAL AS 8

Contrato No. CNLL-RO1-103-A 14/2015

El Contratista estará obligado a realizar todas las actividades
Pozos, Instalaciones «de

de construcción, instalación, reparación y reacondicionamiento de |
Recolección y cualesquiera otras instalaciones necesarias para las actividades de producción, de
conformidad con el Sistema de Administración. El Contratista mantendrá todos los Materiales
utilizados en las Actividades Petroleras en buen estado de funcionamiento de acuerdo con el
Sistema de Administración, las Mejores Prácticas de la Industria y las recomendaciones de los

fabricantes de los Materiales.

CLÁUSULA 8.
UNIFICACIÓN

8.1 rocedimiento de Unifi El Contratista deberá dar aviso a la
Secretaría de Energía y a la CNI en un plazo que no excederá los sesenta (60) Días Hábiles
posteriores a haber reunido los elementos suficientes que permitan inferir la existencia de un
yacimiento compartido. Dicho aviso deberá contener por lo menos: (i) cl análisis técnico
sustentado que determine la posible existencia del yacimiento compartido; (ii) las características
gencrales de dicho yacimiento compartido; (iii) los estudios geológicos, geolísicos y demás
utilizados para determinar la posible existencia de dicho yacimiento compartido, incluyendo, en
su caso, la información obtenida de la perforación de Pozos mediante los cuales se determinó que
el yacimiento de que se trate cxcode los límites del Área Contractual; (iv) una propuesta de
programa de trabajo para las Actividades Petroleras previas al acuerdo de unificación entre el
Contratista y el(los) tercero(s) involucrado(s), y (v) la información adicional que el Contratista

considere necesaria.

Una vez recibido cl aviso, se llevará a cabo lo siguiente:

(a) La CNH remitirá a la Scerctaría de Energía en un plazo no mayor a cuarenta
y cinco (45) Días Hábiles contados a partir de la recepción de la información correspondiente, el
dictamen técnico sobre la posible existencia del yacimiento compartido.

(b) Una vez recibida la información referida en el inciso (a) anterior, la
Secretaría de Energía contará con diez (10) Días Hábiles para enviar a la Scerctaría de Hacienda
el dictamen que al efecto elabore la CNH, y demás información que considere necesaria a efecto
que emita su opinión respecto de la unificación en un plazo que no execda los treinta (30) Días

Hábiles.

(c) Una vez recibida la opinión de la Secretaría de Hacienda, la Secretaría de
Energía contará con treinta (30) Días Ilábiles para instruir al Contratista la unificación del
yacimiento compartido y solicitará al Contratista la información referida en la Normatividad
Aplicable relativa al acuerdo de unificación. El Contratista contará con ciento veinte (120) Días

Hábiles para remitir dicha información.

. (d) En caso que el Contratista no remita a la Sccretaría de Encrgía la
información referida en el inciso (c) anterior y demás que se prevea en la Normatividad Aplicable,
la Secretaría de Energía determinará los términos y condiciones bajo los cuales se llevará a cabo

:
me

23 ÁREA CONTRACTUAL 14
Contrato No. CNH-K01-1,03-A 14/2015

la unificación. Lo anterior, durante el siguiente Año, contado a partir de que concluya el plazo
referido en el inciso (e) anterior,

Con base en el acuerdo de unificación y en la propuesta de participación en las
Actividades Petroleras previas al acuerdo de unificación, según corresponda, la CNE podrá
aprobar al operador designado para la realización de actividades de Evaluación y Extracción en cl
área del yacimiento compartido, de forma tal que las Unidades de Trabajo correspondientes al
yacimiento unificado puedan distribuirse entre las partes conformo a la participación establecida
en el acuerdo de unificación. Asimismo, las actividades desarrolladas para la determinación de la
existencia de un yacimiento compartido serán consideradas para acreditar el cumplimiento del
Programa Mínimo de Trabajo, el Incremento en cl Programa Mínimo o, en su caso, los
compromisos adicionales adquiridos para el Período Adicional de Evaluación.

8.2 Unificación sin Contratista o Asignatario Configuo. De conformidad con
lo previsto en la Cláusula 8.1 y en el supuesto que el yacimiento se localice parcialmente en un
área cn la que no se encuentre vigente una asignación o un contrato para la Exploración y
Extracción, el Contratista deberá notificar a la CNH los estudios geológicos, geofísicos y demás
utilizados para determinar la existencia de dicho yacimiento compartido, incluyendo, en su caso,
la información obtenida de la perforación de Pozos mediante los cuales se determinó que el
yacimiento de que se trate excede los límites del Área Contractual. El Contratista podrá continuar
con los trabajos dentro del Área Contractual mismos que deberán estar considerados cn los Planes
de Evatuación y los Planes de Desarrollo aprobados por la CNEL Por su parte, la Secretaría de
Energía determinará el instrumento jurídico que servirá de base para llevar a cabo las Actividades
Petroleras en cl área en la que no se encuentre vigente una asignación o contrato para la
Exploración y Extracción. Sin perjuicio de lo anterior, el Contratista podrá someter a consideración
de la Scoretaría de Encrgía las áreas en las que se extiendan los yacimientos compartidos de
conformidad con lo establecido en el artículo 29, fracción | de la Ley de Hidrocarburos. Dicha
propuesta no será vinculante, ni otorgará derechos preferenciales en relación con la adjudicación
de los contratos para la Exploración y Extracción que resulten.

CLÁUSULA 9.
AVANCE DE LAS ACTIVIDADES PETROLERAS

9.F Perforación de Pozos. Antes de iniciar la perforación de cualquier Pozo, el
Contratista deberá obtener los permisos y autorizaciones que correspondan conforme a la
Normatividad Aplicable, Una vez recibida la autorización para la perforación de cualquier Pozo,
el Contratista estará obligado a cumplir con los términos y condiciones de la autorización y dentro
de las especificaciones técnicas requeridas en el Plan de Evaluación o Plan de Desarrollo, excepto

si existen Obstáculos a la Continuación de la Perforación.

9.2 Reportes de Perforación y Geofísicos.

(a) Durante la perforación de cualquier Pozo y hasta la terminación de las
operaciones de perforación, cl Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital, en original
y reproducible con buena calidad, de toda la información gcológica y gcofísica relacionada con el A
¿E

24 ÁREA CONTRACTUAL 14 AN Po

Contrato No. CNH-RO-L03-A 14/2015

Área Contractual y deberá entregar a la CNH una copia de dicha información, incluyendo Jos
registros de bilácora de los Pozos.

(b) A la terminación de cualquier Pozo, el Contratista deberá presentar un
informe final de terminación de Pozo que contenga cuando menos la información requerida por la

Normatividad Aplicable.

9.3 — Programas de Trabajo Indicativos. El Contratista proporcionará a la
CNH, a más tardar el primer Día Hábil del cuarlo Trimestre de cada Año, programas de trabajo
indicativos que deberán contener una lista detallada de las actividades que planea realizar y cl

tiempo estimado para cada una de estas actividades.

9.4 — Informes de Ayance. El Contratista proporcionará a la CNI, dentro de los
diez (10) Días Hábiles siguientes al final de cada Trimestre, un informe detallado de avance que
muestre el progreso de las Actividades Petroleras durante el Trimestre inmediato anterior que

deberá incluir lo siguiente:

(a) Un informe del desempeño en materia de seguridad industrial, seguridad
operativa, protección ambiental y salud en el trabajo, con base en los indicadores del Sistema de
Administración y aquéllos que determine la Agencia y

(b) Un informe que resuma el cumplimiento del Contratista y de los
Subcontratistas con relación a los procedimientos de confiabilidad operativa, así como cel
desempeño de seguridad industrial, seguridad operativa y protección al medio ambiente de
conformidad con el Sistema de Administración.

9.5 — Aetividades Excntas de Aprobación. Salvo por lo previsto en la
Normatividad Aplicable, una vez aprobado el Plan de Evaluación o el Plan de Desarrollo, el
Contratista no tendrá que obtener la aprobación particular de la CNHL de los detalles del diseño,
ingenicría y construcción de las instalaciones contemplados, ni el detalle de la manera en que serán

operados.

CLÁUSULA 10,
COSTO

10.1 Contabilidad de Costos del Contratista. Toda operación contable del
Contratista relacionada con el cumplimiento de sus obligaciones derivadas del presente Contrato,
cualquiera que sea la moneda empleada y lugar de pago, deberá ser consignada en la Cuenta
Operativa, conforme a lo establecido en el Anexo 4 y la Normatividad Aplicable,

10,2 Presupuestos Indicativos. El Contratista proporcionará a la CNH, a más
tardar el primer Día Hábil del cuarto trimestre de cada año, presupuestos indicativos que deberán
contener una lista detallada de las actividades que planea realizar y el costo estimado de cada una

de estas actividades.
Y

[Do]

Ñ

[DESkb Y
A 25 ÁREA CONTRACTUAL 14 A AD
Contrato No, CNH-R01-L03-4 14/2015

10,3 — Procura de Bienes y Seryicios. Toda la procura de los bienes y servicios
relacionados con las Actividades Petroleras se sujetará a los principios de transparencia, economía
y eficiencia y deberá cumplir con lo establecido en el Anexo 11.

10.4 — Obligación de Mantener Registros. El Contratista deberá mantener en sus
oficinas cn México todos los libros de contabilidad, documentos de soporte y otros registros
relacionados con las Actividades Petroleras de conformidad con los Procedimientos de
Contabilidad. Todos estos registros estarán disponibles para ser inspeccionados, revisados y
auditados por cualquier Persona designada por la Secretaría de Hacienda o por cualquier otra
Autoridad Gubernamental competente. Los registros en los cuales se aprecian las operaciones en
la Cuenta Operativa, deberán mantenerse desde la Fecha Efectiva y hasta cinco (5) Años

posteriores a la terminación del presente Contrato.

10.5 Delas Operaciones del Contratista con Terceros. El Contratista se obliga
a incluir en todas sus operaciones con terceros, vinculadas con este Contrato e ineluyendo entre
otros, la procura de bienes y servicios y la comercialización de los Hidrocarburos que le
correspondan como Contraprestación, una disposición que establezca que cuando así se le solicite
por el Fondo, la Scerctaría de Hacienda, o la CNH, dicho tercero estará obligado a entregar
directamente al solicitante la información sobre sus operaciones con el Contratista por virtud del

Contrato,

CLÁUSULA 11.
MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS NETOS

11.1. Volumen y Calidad. El volumen y la calidad de los Hidrocarburos Netos
dcberán medirse y determinarse en los Puntos de Medición, de acuerdo con los procedimientos
establecidos en la Normatividad Aplicable. Adicionalmente, la CNH podrá solicitar la medición
del volumen y la calidad de los Hidrocarburos Producidos a boca de Pozo, en baterías de
separación o a lo largo de los sistemas de Recolceción y Almacenamiento, en cuyo caso, el
Contratista deberá suministrar e instalar el cquipo adicional necesario para llevar a cabo dichas
mediciones. Toda la información relativa a la medición de los Hidrocarburos en virtud del presente
Contrato deberá ser reportada a la CNH conforme a lo previsto en la Normatividad Aplicable,

11,2 Procedimientos de Medición. De manera simultánea a la presentación del
Plan de Desarrollo para aprobación de la CN, el Contratista deberá proponer los procedimientos
de medición de los Hidrocarburos Netos. Dichos procedimientos deberán regular la programación,
Almacenamiento, medición y monitoreo de calidad de los Hidrocarburos Netos entregados en los
Puntos de Medición. Los procedimientos deberán cumplir con lo previsto en el presente Contrato,
el Capítulo 11 de la versión más reciente del Manual de Normas de Medición de Petróleo (Manual
of Petroleum Measurement Standards) del Instituto Americano del Petróleo (American Petrolemn
Institute), las Mejores Prácticas de la Industria y la Normatividad Aplicable y desarrollarán, entre
otros, los siguientes temas: (1) los sistemas de medición; (ti) pronósticos de entrega de producción
de corto plazo; (iii) programación de entrega/recepción; (iv) medidas de seguridad industrial,
seguridad operativa, protceción ambiental y salud en el trabajo, y (v) las responsabilidades que se
deriven de la guarda y custodia de los Hidrocarburos desde los Pozos y hasta el Punto de Medición.
La CNIE revisará la propuesta de procedimientos del Contratista y le comunicará cualquier

eÑ

26 ÁREA CONTRACTUAL 14

|

A

/
Y
Contrato No, CNH-R0 1-L03-A 14/2015

objeción u observación dentro de los treinta (30) Días siguientes a su recepción. Sin menoscabo
de la facultad de aprobar los procedimientos de entrega y recepción de los Hidrocarburos Netos
por parte de la CNI, el Contratista deberá atender en los procedimientos las observaciones
realizadas por CNI y deberá presentar una nueva versión que atienda dichas observaciones dentro
de los treinta (30) Días siguientes a que las haya recibido. La CNH y el Contratista podrán celebrar
audiencias o comparecencias para aclarar de buena [e cualquier diferencia técnica que exista al
respecto de los procedimientos de entrega y recepción de los Hidrocarburos Netos, de conformidad
con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

En caso que en el Área Contractual se encuentren Campos en producción a la fecha
de adjudicación del presente Contrato los procedimientos de entrega y recepción deberán seguir lo
establecido en el Plan Provisional y el Contratista tendrá la obligación de actualizar dichos
procedimientos de conformidad con esta Cláusula 11 y la Normatividad Aplicable.

11.3 Instalación, Operación, Mantenimiento y Calibración de los Sistemas

de Medición. La instalación, operación, mantenimiento y calibración de los sistemas de medición
estará a cargo del Contratista, bajo la supervisión de la CNH. El sistema de medición será
suministrado por el Contratista y deberá contar con la aprobación de la CNH, quien verificará el
cumplimiento con la Normatividad Aplicable y con las Mejores Prácticas de la Industria. Con
cargo al Contratista, un tercero independiente aprobado por la CNH verificará que el sistema de
medición, su operación y su gestión son aptos y miden los volúmenes y la calidad de los
Hidrocarburos dentro de los parámetros de incertidumbre y tolerancia establecidos por la CNT.

11.4 Registros. El Contratista deberá llevar registros completos y exactos de
todas las mediciones de Jos llidrocarburos, debiendo poner a disposición de la CNH copia fiel de
los mismos. Adicionalmente, el Contratista deberá entregar los informes que establezca la
Normatividad Aplicable. Los representantes de la CNH tendrán la facultad de inspeccionar y
examinar los sistemas de medición, su operación y gestión, así como ser testigos, conjuntamente
con el Contratista, de las prucbas de calibración. Los sistemas de medición deberán también
permitirle a las Partes la medición en tiempo real en los Puntos de Medición con acceso remoto a

la información.

11.5 Mal Funcionamiento del Sistema de Medición. Si derivado de una prueba
o supervisión se muestra que cualquiera de los componentes de los sistemas de medición está fuera
de las especificaciones, descompuesto o calibrado incorrectamente, cl Contratista deberá repararlo
inmediatamente y asegurarse que se encuentra en correcto estado de funcionamiento en un plazo
no mayor a setenta y dos (72) horas luego de haberse detectado el desperfecto o de recibir la
notificación de este hecho por parte de la CNH, Si derivado de una prueba o supervisión se
determina que alguno de los elementos de un sistema de medición es inexacto por más de uno por
ciento (1%) o que no ha estado funcionando, el Contratista deberá realizar un ajuste para corregir
la inexactitud de las mediciones hechas por el sistema de medición defectuoso en el período
durante el cual se encuentre la inexactitud o haya permanecido sin funcionar. En caso que el
período de inexactitud o de la falla en el funcionamiento no pudiere ser determinado mediante
prucbas o supervisión, el Contratista propondrá a la CNH un ajuste apropiado.

e

27 ÁREA CONTRACTUAL [4
Contrato No. CNH-R01-L03-A 14/2015

En caso que la CNH no considere adecuada la propuesta, en un plazo de diez. (10)
Días contados a partir de que se hubiere descubierto la inexactitud o falla en el funcionamiento,
según sea el caso, la medición se realizará mediante la utilización de medidores de respalda

apropiados.

En caso de fallas o inexactitudes en los sistemas de medición, si los medidores de
respaldo hubieren fallado o hubieren sido encontrados como inexactos por más de uno por ciento
(1%), entonces se estará a lo siguiente: (i) se considerará que el período durante el cual las
mediciones deberán ser ajustadas será la segunda mitad del período contado a partir de la última
prueba de los sistemas de medición, y (ii) las cantidades entregadas serán estimadas conforme a
toda la información disponible, incluyendo los registros de cualquier comercialización de

Hidrocarburos.

En la medida en que el período de ajuste incluya un periodo de entregas respecto
del cual se hubicra pagado la Contraprestación del Estado o la Contraprestación del Contratista,
las mediciones ya corregidas de conformidad con esta Cláusula 11.5 serán utilizadas para
recalcular la cantidad debida por el período de inexactitud conforme a lo establecido en el Anexo
3. En caso que como resultado de la aplicación de las mediciones corregidas, se requiera ajustar el
balance pagado de Contraprestaciones en favor del Estado y del Contratista, dichos ajustes se
realizarán de conformidad con lo establecido en cl Anexo 3.

IL6 Reemplazo del Sistema de Medición, Si el Contratista decide, por causas

debidamente justificadas, reemplazar cualquicr sistema de medición, elementos o software
relacionado con los mismos, se procederá de acuerdo con lo establecido en la Normatividad
Aplicable y lo notificará a la CNH para que sus representantes estén presentes cuando la operación

se lleve a cabo, si así lo consideran conveniente.

11.7 Acceso a los Sistemas de Medición. En el marco de sus facultades de
supervisión, la CNA podrá verificar que los sistemas de medición hayan sido construidos,
mantenidos y operados conforme a lo aprobado cn el Plan de Desarrollo y, en su caso, podrá
solicitar la instalación o instalar instrumentos de medición. Para ¡levar a cabo dicha supervisión,
la CNH podrá acreditar a terceros para hacer uso de cualquier instrumento o mecanismo
tecnológico conforme lo considere necesario, El Contratista deberá permitir el acceso a las
instalaciones, equipos, sistemas, software y documentación del Contratista relacionada con la
Medición a los funcionarios de la CNI] debidamente acreditados o a quien ésta designe, así como
brindar el apoyo que se requiera durante las visitas de inspección o verificación,

118 Punto de Medición Fuera del Área Contractual, El Contratista podrá
solicitar, o la CNH podrá requerir, derivado del Plan de Desarrollo correspondiente, que el Punto

de Medición se ubique fuera del Área Contractual. En caso que se prevea que cl Punto de Medición
se compartirá con áreas bajo la operación de algún tercero, distintas al Área Contractual
correspondiente, el Contratista deberá presentar para aprobación de la CNH un proyecto de
acuerdo para el uso compartido de las instalaciones de conformidad con el Anexo 13. La CNH
aprobará cl acuerdo correspondiente entre las partes en términos de la Normatividad Aplicable y A

las Mejores Prácticas de la Industria. ;
Ae

L

ÁREA CONTRACTUAL 14 a L

28

Contrato No. CNH=R01-1,03-A 14/2015

CLÁUSULA 12,
MATERIALES

12,1 Propiedad y Uso de Materiales, Durante la vigencia del presente Contrato,
el Contratista mantendrá la propiedad de todos los Materiales generados o adquiridos para ser
utilizados en las Actividades Petroleras. La propiedad de dichos Materiales pasará de forma
automática a la Nación libre de gravamen, sin cargo, pago o indemnización alguna a la terminación
por cualquier motivo del presente Contrato, o en caso que la CNH reseinda el presente Contrato
sin perjuicio del finiquito que cn cada caso corresponda en el entendido que el Contratista deberá
realizar la transferencia de los Materiales cn buen estado de conservación y funcionamiento,
teniendo en cuenta el desgaste normal producido por el uso de los mismos en las Actividades
Petroleras, cn términos de los artículos 28, fracción VIl y 33 de la Ley de Ingresos Sobre
llidrocarburos. El Contratista deberá formalizar la transferencia de los Materiales a la CNH o al
tercero designado por la CNA durante la Etapa de Transición Final. El Contratista deberá llevar a
cabo cualquier acto necesario o apropiado para formalizar dicha transferencia. El Contratista no
podrá usar los Materiales para un objeto distinto a las Actividades Petroleras de acuerdo con este

Contrato.

12.2 Materiales Exentos de Transferencia, Se excluyen de la transferencia de
Materiales prevista en la Cláusula 12.1: los Materiales Muebles; los Materiales arrendados por el
Contratista, así como los Materiales que sean propiedad de los Subcontratistas, siempre que los
arrendadores y Subcontratistas no sean Filiales del Contratista.

12,3 Arrendamiento, El Contratista podrá arrendar activos para la realización
de las Actividades Petroleras, siempre que se indique expresamente en los contratos de
arrendamiento que en caso de terminación anticipada del presente Contrato por cualquier motivo,
la CNH tendrá la opción de solicitar la cesión de los contratos de arrendamiento en favor del tercero
designado por la CNH, bajo los mismos términos y condiciones que el contrato de arrendamiento
original. Ll Contratista no podrá arrendar las Instalaciones de Recolección, lo anterior sin perjuicio
de que pueda obtener o prestar servicios relativos al uso compartido de este tipo de infraestructura

de conformidad con lo previsto en el Anexo 13.

12.4 Opción de Compra. En aquellos casos en que cl Contratista tenga el
derecho de adquirir activos arrendados, el Contratista deberá ejercer la opción de transferencia,
salvo que cuente con la autorización previa de la CNH. El Contratista deberá asegurarse que todos
los contratos con estas opciones establezcan que la opción puede ser ejecutada por el Contratista
o por la CNH en las mismas condiciones. Asimismo, en aquellos contratos para el uso de equipos
de perforación, cl Contratista deberá hacer su mejor esfuerzo para negociar una opción de renoyar
o extender el período de contratación, así como el derecho de ceder dicha opción, bajo los mismos

términos y condiciones, « un tereero designado por la CNTI.

12,5 Disposición de Activos. El Contratista no podrá vender, arrendar, gravar,
dar en garantía, ni de cualquier otra forma disponer de los Materiales, sin el consentimiento de la

CNH y de acuerdo a los lineamientos que emita la Secretaría de Hacienda. El producto de la
disposición de Materiales tendrá el tratamiento especificado en el Anexo 4.
A
.

29 ÁREA CONTRACTUAL 14 y

“e
Contrato No, CNH-ROLRLO3-A 14/2015

CLÁUSULA 13.
OBLIGACIONES ADICIONALES

ELLAS PARTES

13.1 Obligaciones Adicionales del Contratista. Además de las otras

obligaciones establecidas en el Contrato, el Contratista deberá:

(a) Conducir las Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan Provisional, el Plan de Evaluación. Plan de Desarrollo y las Mejores Prácticas
de la Industria, así como todos los demás términos y condiciones del presente Contrato, el Sistema

de Administración y la Normatividad Aplicable;

(b) Llevar a cabo bajo su responsabilidad la Extracción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición;

(c) Suministrar todo el personal y todos los recursos técnicos, financieros y
otros recursos de cualquier otra naturaleza que scan necesarios para la ejecución de las Actividades
Petroleras;

(d) Obtener oportunamente todos los permisos de cualquicr Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras;

(e) Obtener oportunamente todos los Materiales requeridos para la realización
de las Actividades Petroleras y asegurarse que scan adecuados para su objeto;

0) Estar al corriente respecto de sus Obligaciones de Carácter liscal, de
acuerdo con la Normatividad Aplicable, así como ser residente para efectos fiscales en México,
tener por objeto exclusivamente la Exploración y Extracción de Hidrocarburos y no tributar en el
régimen fiscal opcional para grupos de sociedades a que se refiere cl Capítulo VI del Título

Segundo de la Ley de! Impuesto sobre la Renta;

(2) Suministrar a la CNH toda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos científicos y técnicos obtenidos en
razón de sus trabajos, perfiles cléctricos, sónicos, radiactivos, entre otros; cintas y líneas sísmicas;
muestras de Pozos, núcleos y formaciones; mapas e informes topográficos, gcológicos, geofísicos,
geoquímicos y de perforación; así como cualquier otra información similar e informes de
evaluación gcológica, geofísica y del yacimiento;

(n) Mantener en México registros completos de todas las Actividades
Petroleras realizadas conforme a este Contrato;
la cuantificación de las Reservas

(1 Contar con la certificación de
correspondientes al Area Contractual de conformidad con la Normatividad Aplicable;

(0) Suministrar a la CNH toda la información sobre la existencia de recursos
mineros, hídricos y de otros tipos que se descubran como resultado de las Actividades Petroleras;

£

30 ÁREA CONTRACTUAL 14

Y
Contrato No, CNH-RO1-L03-A 14/2015

(k) Abstenerse de perforar, desde el Área Contractual, Pozo alguno que pueda
iv más allá de la proyección vertical del Área Contractual, salvo que se trate de yacimientos
unificados de conformidad con lo instruido por la Secretaría de Encreía;

(0 Tdentificar cada Pozo de conformidad con la Normatividad Aplicable e
incluir csa referencia en todos los mapas, planos y otros registros similares mantenidos por el

Contratista;

(m) — Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

(n) Facilitar que los representantes de la Agencia, de la CNH, de la Scerctaría
de Hacienda y de cualquier otra autoridad, puedan realizar inspecciones de las Actividades
Petroleras y de todas las instalaciones, oficinas, registros y libros contables, así como de toda la
información relacionada con las Actividades Petroleras y proveer a dichos representantes, sin costo
alguno, las facilidades necesarias para el ejercicio de sus facultades en virtud de este Contrato,
incluyendo (tratándose de operaciones de Campo) transporte, alojamiento, alimentación y demás
servicios, en igualdad de condiciones a aquellas que suministre el Contratista a su personal;

(0) Cumplir con los requerimientos de información que le hagan las autoridades
competentes, incluyendo la CNIL la Agencia, la Secretaría de Encrgía, la Secretaría de Hacienda

y cl Fondo;

(p) Asegurar que los Hidrocarburos en los Campos no se derramen o
desperdicien en cualquier ota forma y evitar el daño a los estratos que contengan Hidrocarburos

y a los que contengan depósitos de agua;

(0) Emplear personal calificado, así como Materiales y tecnología de punta, de
acuerdo con las Mejores Prácticas de la Industria;

(1) Adoptar y asegurarse que los Subcontratistas apliquen medidas apropiadas
para proteger la vida, descubrimientos arqueológicos y medio ambiente, de conformidad con el
Sistema de Administración y la Normatividad Aplicable;

(s) Ejecutar los planes de respuesta a emergencias previstos en el Sistema de
Administración en las situaciones de emergencia y de Caso Fortuito o Fuerza Mayor (incluyendo
explosiones, rupturas, fugas u otros incidentes que causen o pudieran causar daño al ambiente o
presenten o puedan presentar una amenaza a la seguridad y salud de las Personas) con el fin de
mitigar sus electos, así como reportar a la Agencia y la CNH con el detalle apropiado la situación

de emergencia y las medidas tomadas al respecto;

(0 Comunicar inmediatamente a la CNE de cualesquicra procedimientos
judiciales o administrativos en que el Contratista esté involucrado, en relación con el presente

Contrato o con las Actividades Petroleras;
A

31 ÁREA CONTRACTUAL 1
Contrato No. CNIH-ROI-L03-A 14/2015

(u) Tomar las medidas pertinentes para prevenir o reducir pérdidas, mitigar y
remediar cualquier daño causado por las Actividades Petroleras, y

(v) Mantener al menos las mismas condiciones financieras, de experiencia,
iécnicas y de ejecución con las cuales originalmente cl Contratista suscribió el Contrato hasta la
terminación del mismo, con excepción del requisito relativo al capital contable mínimo que en su
oportunidad el Contratista acreditó en su calidad de interesado en términos de las Bases de
Licitación, para el cual se deberá mantener de manera anual un capital contable mínimo promedio
equivalente al solicitado durante la etapa de precalificación de la Licitación.

132  Aprobaciones de la CNH, Siempre y cuando el Contratista haya entregado
oportunamente a la CNA la información aplicable de forma completa, en todos los supuestos en

los que conforme al presente Contrato la CNH deba revisar, proporcionar comentarios y aprobar
planes, la CNH deborá hacerlo dentro del plazo previsto en la Normatividad Aplicable, cn el
entendido que la afirmativa ficta operará solamente en los supuestos expresamente provistos en la

Normatividad Aplicable.

La CNII podrá negar la aprobación de planes en el caso que los mismos: (i) no
cumplan con el Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo, en su caso,
o (ii) no se ajusten a las Mejores Prácticas de la Industria. Lo anterior, sin perjuicio de lo previsto

en la Normatividad Aplicable.

133 Responsabilidad en Seguridad Industrial, Seguridad Operativa,
rotección al Ambiente y Salud en el Trabajo. El Contratista será responsable: (i) del
cumplimiento de todas las obligaciones, compromisos y condiciones de seguridad industrial,
seguridad operativa, protección al ambiente y salud en el trabajo previstas en la Normatividad
Aplicable, las Mejores Prácticas de la Industria y en las autorizaciones, permisos, licencias,
concesiones y registros ambientales obligatorios; (ii) de los Daños Ambientales asociados a la
ejecución las Actividadcs Petroleras y (iii) de cumplir con los controles y las medidas de
prevención en materia de seguridad industrial, seguridad operativa, protección al ambiente y salud
en el trabajo requeridos por la Agencia o por la Normatividad Aplicable o previstas en el Sistema
de Administración. Sin limitar la responsabilidad del Contratista y sus Subcontratistas provista en
esta Cláusula 13.3 y en la Normatividad Aplicable, cl Contratista y Subcontratistas deberán:

(a) Realizar las Actividades Petroleras de conformidad con las Mejores
Prácticas de la Industria en materia de seguridad industrial y seguridad operativa, respetando la
sustentabilidad ambiental para preservar u conservar el medio ambiente, sin causar daño a la

propiedad pública o privada y con apego al Sistema de Administración;

(b) Realizar todos los estudios ambientales y solicitar, obtener, mantener
vigentes y renovar todos los permisos, autorizaciones, licencias, concesiones y registros
ambientales de las autoridades competentes para la realización de las Actividades Petroleras, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

(c) Cumplir con todos términos, condicionantes y recomendaciones

establecidos en los permisos, autorizaciones, licencias, concesiones y registros ambientales

ÉS

32 ÁREA CONTRACTUAL 14 Y

7
Contrato No, CNH-R01-L03-A14/2015

emitidos por las Autoridades Gubernamentales competentes y mantener los Campos en las mejores
condiciones que permitan un desarrollo sustentable;

(d) Emplear personal calificado, Materiales, procedimientos operacionales y
las tecnologías que cumplan con las Mejores Prácticas de la Industria, aplicando los principios de
prevención, precaución y preservación de los recursos naturales y de seguridad y salud de la
población y de su personal;

(c) Ser responsables de cualquicr afectación o Daño Ambiental durante la
n de las Actividades Petroleras de conformidad con lo establecido en el Contrato;

realize
(0 Efectuar las Jabores de remediación, restauración, compensación y

resarcimiento que correspondan.

En caso de derrames al suelo, subsuelo y cuerpos de agua causados por las
Actividades Petroleras, el Contratista y Subcontratistas deberán llevar a cabo de inmediato las
acciones e implementar medidas de seguridad y los trabajos para controlar los efectos
contaminantes, incluyendo la limpieza, neutralización, remediación, recuperación, caracterización
y restauración de las áreas afectadas en términos de lo dispuesto por la Normatividad Aplicable;

(e) Colaborar con la Agencia, Autoridades Gubernamentales y los organismos
estatales encargados de la protección al medio ambiente y el desarrollo sustentable del Árca
Contractual, cn el entendido que el Contratista: (i) dará acceso al personal de la Agencia y
Autoridades Gubernamentales competentes a todas las instalaciones utilizadas en las Actividades
Petroleras para su inspección; (ii) entregará a la Agencia oportunamente toda la información y
documentación que le requicra en la materia de su competencia, de acuerdo a lo establecido en el
Sistema de Administración, y (111) comparecerá ante la Agencia cuando sea requerido conforme a

la Normatividad Aplicable;

(hb) Mantener actualizado el Sistema de Administración y apegarse a lo
establecido en cl mismo para la realización de las Actividades Petroleras, en el entendido que esta
obligación también le será aplicable a todos los Subcontratistas, y

(1) Como parte de las actividades de Abandono, realizar la actualización del
estudio de Línca Base Ambiental, responsabilizándose de los Daños Ambientales en el Área
Contractual, remediar, restaurar, compensar y rehabilitar cl Área Contractual que esté siendo
abandonada y cumplir con todas las obligaciones ambicntalos que pudieran existir como resultado
de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

El Contratista será responsable de los Daños Ambientales en el Área Contractual
que no hayan sido reportados en el estudio de Línea Base Ambiental conforme a lo establecido en

la Cláusula 13.4 y la Normatividad Aplicable.

134 Daños Preexistentes. El Contratista deberá iniciar la conducción de los
estudios para la determinación de la Línea Base Ambiental durante la Etapa de Transición de
Arranque de conformidad con lo previsto en la Cláusula 3.3, la Normatividad Aplicable y las
disposiciones normativas establecidas por la Agencia, A más tardar ciento ochenta (180) Días
Ay

33 ÁREA CONTRACTUAL 14

pct
Contrato No, CNH-R01-L03-A 14/2015

después de la Fecha Efectiva, el Contratista deberá presentar a la CNH y a la Agencia un informe
detallado de la Línea Base Ambiental, incluyendo la existencia de cualquier Daño Preexistente.
Dicho plazo podrá modificarse en una sola ocasión a solicitud del Contratista y previa autorización
de la CNI hasta por noventa (90) Días adicionales. La CNI y la Agencia podrán objetar dentro
de los noventa (90) Días siguientes a la recepción dol estudio, los daños al medio ambiente y/o
Daños Preexistentes reportados. [El Contratista solamente podrá excusarse de su responsabilidad
ambiental respecto a los Daños Ambientales y Daños Preexistentes oportunamente notificados
conforme a lo establecido en esta Cláusula 13.4 y la Normatividad Aplicable. Durante dicho
período de noventa (90) Días, la CNH y el Contratista podrán celebrar audiencias O
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto de los
Daños Ambientales y Daños Preexistentes, de conformidad con las Mejores Prácticas de la
Industria, las disposiciones establecidas por la Agencia y la Normatividad Aplicable. Una vez que
la CNH y la Agencia aprueben los Daños Ambientales y Daños Preexistentes, se le entregará al
Contratista un documento que identifique la aceptación de dichos daños y las actividades de
restauración, remediación y Abandono que sean necesarias conforme a lo establecido en la
Cláusula 3.3. En caso que las Partes no lleguen a un acuerdo respecto a los Daños Ambientales y
Daños Precxistentes, las diferencias se resolverán conforme a los procesos establecidos en la

Cláusula 25,2.

13.5 Derecho de Acceso de Terceros al Área Contractual. De ser necesario,
el Contratista permitirá a la CNH, a cualquier otro contratista de actividades de Exploración y
Extracción, asignatario, autorizado o permisionario, el uso o paso sobre cualquier parte del Área
Contractual, sin costo alguno, siempre que ello no interfiera con las Actividades Petroleras
realizadas por el Contratista, sea técnicamente posible y no genere un inconveniente al Contratista,

de conformidad con la Normatividad Aplicable.

CLÁUSULA 14. )
DE LA PRODUCCIÓN

DISPOSICE

14,1 Hidrocarburos de Autoconsumo. El Contratista podrá utilizar
Hidrocarburos Producidos para las Actividades Petroleras (incluyendo su uso como parte de
cualquier proyecto de Recuperación Avanzada), como combustible o para inyección o
levantamiento neumático, sin costo alguno, hasta por los niveles autorizados por la CNI Len el Plan
de Desarrollo aprobado. El Contratista no podrá quemar ni ventear el Gas Natural, excepto dentro
de los límites autorizados por la Agencia o en la medida en que sea necesario para prevenir
mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la Normatividad

Aplicable.

14,2 Comercialización de la Producción del Contratista. El Contratista podrá
comercializar los Hidrocarburos Netos por sí mismo o a través de cualquier otro comercializador,
en el entendido que si se comercializan en territorio mexicano, el comercializador deberá contar
con registro ante la Comisión Reguladora de Energía de México, de conformidad con la

Normatividad Aplicable.
14.3 Disposición de los Subproductos. En caso que durante la realización de

las Actividades Petroleras en el Área Contractual y como parte del proceso de separación de los

,

A

34

Baal

'

0

A

ÁREA CONTRACTUAL 14
Contrato No. CNHE-RO1-LO03-A 14/2015

Hidrocarburos se obtengan Subproductos, éstos permanecerán bajo la propiedad del Estado. El
Contratista deberá notificar a la CNH el volumen estimado de dichos Subproductos y la forma en
que éstos serán recolectados, transportados, almacenados, desechados, procesados y/o

comercializados.

Los ingresos y costos derivados de la disposición o comercialización de los
Subproductos por parte del Contratista se sujetarán a lo establecido en los Anexos 3 y d.

CLÁUSULA 15,
CONTRAPRESTACIONES

15.1 Pagos Mensuales, A partir de que inicic la Producción Comercial Regular
y entregue los Hidrocarburos Netos en los Puntos de Medición, el Fondo, de conformidad con lo
establocido en los Anexos 3, 4 y 12, calculará las Contraprestaciones que le correspondan al Estado
durante la vigencia del presente Contrato, con base en la información que reciba en términos de
dichos Ánexos, y, por conducto de la CNI, llevará a cabo cl pago en el mismo Punto de Medición
de aquellas Contraprestaciones del Contratista que resulten de dichos cálculos.

Los Hidrocarburos Producidos por el Contratista como resultado de la ejecución de
las actividades de Extracción de conformidad con el Plan Provisional serán considerados como

parte de la Producción Comercial Regular,

15.2  Contraprestación del Estado. De conformidad con el Anexo 3 y los
ajustes que conforme al Anexo 3 correspondan, las Contraprestaciones del Estado estarán

integradas por:
(a) La Cuota Contractual para la Fase Exploratoria, la cual será aplicable
durante cl Período de Evaluación;

(b) Las Regalías, y

(c) El ochenta y cinco punto sesenta y nueve por ciento (85.69%) del Valor
Contractual de los Hidrocarburos para el Mes de que se trate, mismo que será ajustado de

conformidad con el Mecanismo de Ajuste.

15.3 Contraprestación del Contratista. La Contraprestación del Contratista,
para cl Mes de que se trate corresponderá a la transmisión onerosa de los Hidrocarburos Netos en
dicho Mes siempre que, conforme a lo establecido en cl Contrato, el Contratista esté al corriente
en el pago de las Contraprestaciones del Estado señaladas en la Cláusula 15,2 que se hayan
generado a partir de la Fecha Efectiva y hasta el Mes inmediato anterior.

El primer volumen de Hidrocarburos Netos se transferirá al Contratista siempre que
éste se encuentre al corriente en el pago de las Contraprestaciones del Estado que hasta ese

momento se hayan generado. x

35 ÁREA CONTRACTUAL 14

Contrato No. CNFERO [-1.03-4 14/2015

15.4 Valor Contractual de los Hidrocarburos, Para efectos del cálculo de las
Contraprestaciones, el Valor Contractual de los Hidrocarburos para cada Mes se determinará de
conformidad con lo establecido en el Anexo 3,

15.5  Cúleulo de las Contraprestaciones. Corresponderá al Fondo realizar el
cálculo de la Contraprestación del Estado y la Contraprestación del Contratista que corresponda
para cada Mes conforme al presente Contrato respecto de los Hidrocarburos obtenidos en la
producción de cualquier prueba para determinar las características del yacimiento y los caudales
de producción, así como aquellos Hidrocarburos obtenidos a partir del inicio de la Producción
Comercial Regular con base en la información sobre producción, calidad y otros datos que reciba
del Contratista y de la CNH de conformidad con lo estipulado al efecto en los Anexos 3, + y 12,
Lo anterior sin perjuicio de las facultades de verificación y auditoría de la Secretaría de Hacienda
conforme a la Normatividad Aplicable y en su caso, de los ajustes que dicha Secretaría delermine
conforme a lo establecido en la Normatividad Aplicable y en el presente Contrato y sus Anexos.

CLÁUSULA 16.
GARANTÍAS

16.1 Garantía de Cumplimiento.

Para garantizar el debido, adecuado y pleno cumplimiento de los compromisos por
parte del Contratista durante el Período de Evaluación, el Contratista deberá entregar la Garantía
de Cumplimiento para la cual podrá optar por la presentación de una carta de crédito o una póliza

de fianza.

Simultáneamente con la firma del presente Contrato, el Contratista deberá presentar
una garantía por un monto de EUA$1,9]7,500.00 (Un millón novecientos diccisiete mil quinientos
Dólares 00/100 CY) que comprenderá aquellos compromisos adquiridos para cubrir el Programa
Mínimo de Trabajo y el Incremento en el Programa Mínimo, (la “Garantía de Cumplimiento
Inicial”). En consecuencia, la CNH, tendrá el derecho de hacer cfectiva la Garantía de
Cumplimiento Inicial a fin de cobrar cualquier pena convencional indicada en la Cláusula 4 y

aplicable con motivo de cualquier incumplimiento.

A solicitud del Contratista, el monto de la Garantía de Cumplimiento Inicial se
podrá reducir de manera anual cn proporción al cumplimiento de las obligaciones garantizadas,

previa verificación y autorización de la CNI.

Al concluir el Período Inicial de Evaluación, el Contratista podrá solicitar la
devolución de la Garantía de Cumplimiento Inicial. En caso que se hubiese aprobado cl
otorgamiento del Período Adicional de Evaluación, ésta devolución únicamente podrá hacerse
efectiva una vez que el Contratista presente una nueva garantía (la “Garantía del Período

Adicional”) de conformidad con esta Cláusula 16.1.

La Garantía del Período Adicional deberá presentarse por un monto que será

considerado previendo los elementos de la Cláusula 4.3 y deberá presentarse a la CNH a más tardar

diez (10) Días después de que la CNH apruebe el otorgamiento Período Adicional de Evaluación

da ,

á
¡SpE2J0]

AY

ÁREA CONTRACTUAL. “8
Contrato No. CNTEROI-1.03-A 14/2015

pero en todo caso antes que inicie el Período Adicional de Evaluación y ésta garantizará el debido,
adecuado y pleno cumplimiento por parte del Contratista del Programa Mínimo de Trabajo, del
Incremento en el Programa Mínimo no realizado durante el Período Inicial de Evaluación y su
compromiso adicional de trabajo para el Período Adicional de Evaluación.

La CNT tendrá derccho de hacer efectiva la Garantía del Período Adicional a fin
de cobrar cualquier pena convencional indicada en la Cláusula 4.5 y aplicable con motivo del
incumplimiento del Programa Mínimo de Trabajo, el Incremento eo el Programa Mínimo y los

compromisos adicionales para el Período Adicional de Evaluación.

AI concluir el Período Adicional de Evaluación, el Contratista podrá solicitar la
devolución de la Garantía del Período Adicional una vez que la CNII emita la constancia de
cumplimiento total de las obligaciones del Período Adicional de Evaluación.

En caso que la Garantía de Cumplimiento que corresponda se haga electiva, los
rán al Fondo.

recursos avalados por ésta se transfe

Según el instrumento clegido para garantizar los compromisos del Período de
Evaluación, el Contratista deberá observar lo siguiente:

(a) Siel Contratista presenta una carta de crédito:

(i) Deberá tener el carácter de incondicional e irrevocable y deberá ser emitida
en favor de la CNH por una institución bancaria mexicana autorizada o
emitida por un banco extranjero y confirmada por una institución bancaria
mexicana autorizada, por el monto establecido cn csta Cláusula 16.1
utilizando el formato de carta de crédito que se adjunta como Anexo 10-A .

(ii) La Garantía de Cumplimiento Inicial deberá mantenerse vigente hasta
sesenta (60) Días después de la fecha de terminación del Período Inicial de
Evaluación previa verificación de la CNH del cumplimiento total de las
obligaciones relativas a este período,

(iii)La Garantía del Período Adicional deberá mantenerse vigente hasta sesenta
(60) Días después de la fecha de terminación del Período Adicional de
Evaluación previa verificación de la CNH del cumplimiento total de las

obligaciones relativas a este período.
(b) Si el Contratista presenta una póliza de fianza:

(i) Deberá ser expedida en favor y disposición de la CNH por una sociedad
anónima autorizada para organizarse y operar conforme a la Ley de
Instituciones de Seguros y Fianzas como institución de fianzas, cuyo objeto
sca el otorgamiento de fianzas a título oneroso, por el monto establecido en
esta Cláusula 16.1, utilizando el formato de póliza de fianza que se adjunta

como Anexo 10-13, %

37 ÁREA CONTRACTUAL 14
Contrato No, CNH-RO1-L03-A 14/2015

(ii) La Garantía de Cumplimiento Inicial deberá mantenerse vigente hasta ciento
ochenta (180) Días después de la fecha de terminación del Período Inicial
de Evaluación previa verificación de la CNH del cumplimiento total de las
obligaciones relativas a dicho período.

(iii) La Garantía del Período Adicional deberá mantenerse vigente hasta ciento
ochenta (180) Días después de la fecha de terminación del Período
Adicional de Evaluación previa verificación de la CNH del cumplimiento
total de las obligaciones relalivas a este período,

(iv) El Contratista renuncia expresamente:

(D) Ala notificación previa de ejecución de la póliza de Fianza por parte
de la CNH de conformidad con lo establecido en el artículo 289,
párrafo cuarto de la Ley de Instituciones de Seguros y de Fianzas.

(2) Al beneficio de compensación en términos de lo que disponen los
artículos 2397, en relación con el 2192 fracción TI, del Código Civil
Fedcral y 289, último párrafo, de la Ley de Instituciones de Seguros
y de Fianzas.

16.2 Garantía Corporativa. Simultáneamente con la suscripción del presente
Contrato, el Contratista deberá entregar a la CNII la Garantía Corporativa debidamente suscrita

por el Garante utilizando el formato incluido en el Anexo 2 y de conformidad con lo siguiente:

(a) El Contratista podrá presentar una Garantía Corporativa debidamente
suscrita por su empresa matriz en última instancia, o

(b) En caso que el Garante no se trate de la empresa matriz en última instancia
del Contratista, dicho Garante deberá exhibir a la CNH sus estados financieros consolidados
debidamente auditados que demuestren un capital contable mínimo equivalente al monto que

resulte menor entre: (1) mil millones de Dólares y (11) la suma de:

(1) 300 millones de Dólares multiplicados por el número de contratos en Áreas
Tipo 2 adjudicados al Contratista como resultado de la Licitación y

(2) 7.5 millones de Dólares multiplicados por el número de contratos en Árcas
Tipo 1 adjudicados al Contratista como resultado de la Licitación,

(c) En caso que el Garante no pueda cumplir con el requisito de capital contable
previsto en el inciso (b) anterior, el Contratista deberá notificar a la CNH dentro de los cinco (5)
Días posteriores a que tengan conocimiento de dicho incumplimiento y presentar una Garantía
Corporativa de conformidad con el inciso (a) de esta Cláusula 16.2 o en su caso acreditar el
requisito del inciso (b) anterior por un Garante debidamente capitalizado. E

o

38 ÁREA CONTRACTUAL 14

/

/
A
Contrato No. OCNH-R01-L03-4 14/2015

La Garantía Corporativa se ejercerá cn última instancia para exigir el cumplimiento
puntual y oportuno de todas y cada una de las obligaciones del Contratista en virtud de este
Contrato que no hayan sido pagadas y/o cumplidas en su totalidad por el Contratista, según
corresponda, previa ejecución de las Garantías de Cumplimiento y en su caso, posterior a la
ejecución de las pólizas de seguros a las que hace referencia la Cláusula 19.

CLÁUSULA 17.
DONO Y ENTREGA DEL ÁREA CON

17.1 Requerimientos del Programa. El Contratista estará obligado a llevar a
cabo todas las operaciones relacionadas con el Abandono del Área Contractual. El Plan de
Desarrollo presentado para la aprobación de la CNH deberá contener una sección relacionada con
el Abandono, la cual deberá incluir todas las actividades necesarias para el taponamiento definitivo
de Pozos, restauración, remediación y en su caso, compensación ambiental del Árca Contractual,
desinstalación de maquinaria y equipo, y entrega ordenada y libre de escombros y desperdicios del
Árca Contractual. Dichas actividades deberán realizarse conforme a las Mejores Prácticas de la
Industria, al Sistema de Administración y a la Normatividad Aplicable.

17.2 Notificación de Abandono. Antes de taponar algún Pozo o desinstalar
cualquier Material, el Contratista deberá notificarlo a la Agencia y a la CNH, con cuando menos

sesenta (60) Días de anticipación,

17.3 — Fideicomiso de Abandono. El Contratista deberá abrir un fideicomiso de
inversión (cl “Fideicomiso de Abandono”), que esté bajo el control conjunto de la CNH y el
Contratista, en una institución bancaria mexicana autorizada por la CNH. Las Partes acuerdan que
el fin del Fideicomiso de Abandono es ercar una reserva para fondear las operaciones de Abandono
en el Área Contractual, El Contratista no podrá hacer uso de los fondos depositados en el
Fideicomiso de Abandono para cualquier otro propósito que no sea llevar a cabo las operaciones
de Ahandono en el Árca Contractual, ni tendrá derecho a dar cn garantía, ceder o disponer de
cualquier otra forma del Fideicomiso de Abandono. Lo anterior sin perjuicio de cualquier otro
requerimiento impuesto por la Agencia de conformidad con la Normatividad Aplicable.

17.4 Fondeo del Fidcicomiso de Abandono. El Contratista deberá depositar al
Fidcicomiso de Abandono un cuarto (1/4) de la Aportación Anual al término de cada Trimestre.
La Aportación Anual para las operaciones de Abandono en el Área Contractual será determinada

con base en la siguiente fórmula:

AAFMáximo [O,(PAE/RR)*CAE-IA¡]

Donde:

AA. = Aportación Anual.

PAE, = Producción estimada en cl Campo para el Año del
cálculo. :

39 ÁREA CONTRACTUAL 14

Contrato No, CNH-RO01-L03-A 14/2015

RR = Reservas remanentes al inicio del Año del cálculo,
según lo determine el Contratista, cuantificadas con base en la
metodología que establezca la CNH. Estas reservas remanentes
deberán ser consistentes con el volumen de Hidrocarburos a
recuperar desde el inicio del Año del cálculo y hasta lo que ocurra
primero entre: (1) la terminación natural del Contrato, o (ii) el Año
en que se estima se terminarán las actividades de Abandono en el

Campo.

CAE = Monto remanente de los Costos de Abandono al
inicio del Año del cálculo, estimado conforme al Plan de Desarrollo
aprobado, según sea modificado. Dicho monto remanente se
calculará como la diferencia entre el monto globat de los Costos de
Abandono que sea estimado sobre la base de los Costos de
Abandono futuros para el Campo desde el Año del cálculo hasta lo
que ocurra primero entre: (1) la terminación natural del Contrato, o
(iD) cl Año en que se estima se terminarán las actividades de
Abandono en el Campo, según estudios técnicos realizados por el
Contratista y aprobados por la CNII, menos el saldo acumulado cn
el Fideicomiso de Abandono al iniciar el Año de Calculo (AAAL1).

JA: = Es cl interés generado en el Fideicomiso en el Año

de cálculo, siguiendo la siguiente fórmula:

JA = 1 FAAA11

Donde:

ri = Es la tasa de interés aplicable al saldo del
Fideicomiso de Abandono.

AAA: = Es el saldo acumulado en el Fideicomiso de
Abandono al terminar el Año de cálculo, definido de la siguiente
forma:

AAA(= AAA FAAIA Sis.
Donde:
Su = Es el monto total retirado del Fideicomiso de

Abandono durante el Año de cálculo para financiar actividades de
Abandono realizadas en el mismo Año.

17.5 Fondos Insulicientes, La responsabilidad del Contratista de cumplir con
los trabajos de Abandono es independiente a que existan o no fondos suficientes en el Fideicomiso
de Abandono. En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir
todos los Costos de Abandono, el Contratista será responsable de cubrir el monto faltante. En el

40 ÁREA CONTRACTUAL 14
Contrato No. CNH-R0O1-1.03-A 14/2015

contrato de Fideicomiso de Abandono se deberá establecer que, en el caso de existir un remanente
en el fondo y una vez que se hayan cubierto los Costos de Abandono, los recursos se deberán
enterar al Contratista, previa autorización de la CNH que certifique el total cumplimiento de las
obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo aprobados.

17.6 Sustitución Solicitada por la CNH. Antes de la terminación del presente
Contrato por cualquier motivo, o en caso que la CNIL rescinda el Contrato, la CNH podrá solicitar
al Contratista que se abstenga de llevar a cabo operaciones de Abandono específicas con vespecto
a determinadas instalaciones, incluyendo Pozos. En dicho caso, el Contratista deberá entregar, al
tercero que la CNH determine, las instalaciones en buen estado de funcionamiento, así como
entregar al Fondo cualquier saldo remanente en el Pideicomiso de Abandono y a partir de ese
momento el Contratista será considerado relevado de cualquier futura obligación en relación con

el Abandono de dichas instalaciones.

17.7 Etapa de Transición Final. En caso que suceda la terminación del presente
Contrato por cualquier motivo, o en caso que la CNH rescinda el Contrato, el Contratista y la CNI

iniciarán la Etapa de Transición Final para la totalidad o la parle correspondiente del Árca
Contractual, durante la cual se llevará a cabo la entrega del Area Contractual del Contratista a la

CNH o a un tercero designado para tal efecto, conforme a lo siguiente:

(a) El Contratista deberá actualizar el Inventario de Activos, para incluir la
totalidad de los Pozos y Materiales existentes en la totalidad o la parte correspondiente del Área

Contractual;
(b) El Contratista deberá presentar a la CNH un informe que señale al menos la

identificación de los Pozos y Materiales en la totalidad o la parte correspondiente del Área
Contractual, así como la descripción de las condiciones de operación a la fecha de inicio de la

Etapa de Transición Final;
(c) El Contratista deberá presentar a la CNH un informe que contenga toda la

información obtenida dentro de los noventa (90) Días previos a la terminación del Contrato,
relativa a la producción de Hidrocarburos en el Área Contractual y de la infraestructura asociada

a la producción;
(d) La CNI solicitará al Contratista cl Abandono de los Pozos y Materiales que
no lo sean transferidos a la CNH de conformidad con lo establecido en el presente Contrato;

(e) El Contratista deberá actualizar la Línea Base Social determinada de
conformidad con la Cláusula 3.3, para identificar los pasivos sociales existentes derivados de la
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área

Contractual;

(0 El Contratista deberá actualizar la Línea Base Ambiental determinada de
conformidad con la Cláusula 3.3, para identificar los Daños Ambientales y Daños Preexistentes
derivados de la conducción de las Actividades Petroleras en la totalidad o la parte correspondiente

ól

del Árca Contractual, y

a ÁREA CONTRACTUAL 14

Contrato No. CNE-ROI-LO3-A 14/2015

(8) La CN1I tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición Vinal divectamente o a través del tercero designado y revisará y validará que las
actividades correspondientes hayan sido realizadas de acuerdo con las Mejores Prácticas de la
Industria y de conformidad con la Normatividad Aplicable.

En caso que el Contralista renuncie o devuelva la totalidad o una parte del Área
Contractual de conformidad con las Cláusulas 3.4 y 6.1, la Etapa de Transición Final iniciará de
manera simultánea a la notificación de renuncia emitida de conformidad con lo previsto en la
Cláusula 3.4 o a los plazos previstos en la Cláusula 6.1.

La Etapa de Transición Final se llevará a cabo de conformidad con la Normatividad

Aplicable.

CLÁUSULA 18,

RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y

CONTENIDO NACIONAL

18.1 Responsabilidad Laboral. El Contratista y cada uno de sus Subcontratistas
tendrán la responsabilidad exclusiva e independiente de todo el personal y trabajadores empleados

en las Actividades Petroleras, siendo los únicos responsables por el cumplimiento de las
obligaciones laborales o patronalos que provengan o emanen de la Normatividad Aplicable o de
los contratos individuales o colectivos que hayan celebrado con su personal y trabajadores.

182  Subcontratistas, El Contratista tienc el derecho a utilizar Subcontratistas
para el suministro de equipos y servicios especializados, siempre que dichas subcontrataciones no
impliquen la sustitución de facto del Contratista como operador. Se entenderá que hay una
sustitución de facto cuando, entre otros supuestos, el Contratista deje de tener el control de las
Actividades Petroleras, Los Subcontratistas deberán cumplir con las disposiciones aplicables del
presente Contrato, el Sistema de Administración y la Normatividad Aplicable, El Contratista no
podrá utilizar los servicios de emprosas que estén inhabilitadas por las Autoridades
Gubernamentales, de conformidad con la Normatividad Aplicable. No obstante cualquier
subcontratación del Contratista, éste continuará siendo responsable de todas las obligaciones del

Contratista derivadas del presente Contrato,

18.3 — Contenido Nacional, El Contratista tendrá las siguientes obligaciones:

(a) En el Período de Evaluación:

(1) Cumplir con un porcentaje mínimo de contenido nacional de veintidós por
ciento (22%) del valor de los conceptos señalados en la Metodología que se
hayan adquirido o contratado para las Actividades Petroleras durante el
Período de Evaluación, el cual será verificado anualmente por la Secretaría
de Economía conforme a dicha Metodología y a la Normatividad Aplicable,

e :
A

e

j]
42 ÁREA CONTRACTUAL AN /

(b)

(c)

Contrato No. ONH-RO1-L03-A 14/2015

(2) Incluir en su propuesta de Plan de Evaluación un programa de cumplimiento
del porcentaje de contenido nacional antes indicado, así como un programa
de transferencia de tecnología, incluyendo los plazos y las etapas aplicables
a ambos programas, para que la CN! otorgue O niegue su aprobación
conforme a la Cláusula 4.1 con opinión de la Secretaría de Economía, en el
entendido que una vez aprobado forma parte integrante del presente
Contrato y se considerará una obligación del Contratista. Las obligaciones
en materia de contenido nacional iniciarán en el momento en que el Plan de

Evaluación sea aprobado.

En el Período de Desarrollo:

(1) Cumplir con un porcentaje mínimo de contenido nacional por Año del valor

de todos los conceptos señalados en la Metodología que se hayan adquirido
o contratado durante el Período de Desarrollo para las Actividades
Petroleras, el cual se incrementará anualmente a una tasa constante a partir
de veintisiete por ciento (27%) en el primer Año del Período de Desarrollo
hasta que en el Año 2025 constituya cuando menos el treinta y ocho por
ciento (38%). Dicho porcentaje será verificado anualmente por la Secretaría
de Economía conforme a dicha Metodología y la Normatividad Aplicable;

(2) Incluir en su propuesta de Plan de Desarrollo un programa de cumplimiento

del porcentaje de contenido nacional antes indicado, así como un programa
de transferencia de tecnología, incluyendo los plazos y las ctapas aplicables,
para que la CNH otorgue o niegue su aprobación conforme a la Cláusula
5.3, con opinión de la Secretaría de Economía, en el entendido que una vez.
aprobado formará parte integrante del presente Contrato y se considerará
una obligación del Contratista. Las obligaciones en materia de contenido
nacional iniciarán en el momento en que el Plan de Desarrollo sea aprobado,

y

(3) A partir del Año 2025, los conceptos señalados en la Metodología

inencionada, deberán constituir cuando menos el treinta y ocho por ciento
(8%) del valor de todos los conceptos antes referidos que se hayan
adquirido o contratado para las Actividades Petroleras, sin perjuicio de que
este porcentaje mínimo promedio de contenido nacional se revisará
conforme al transitorio vigésimo cuarto de la Ley de Hidrocarburos.

El Contratista deberá entregar a la Scerctaría de Economía en la

periodicidad establecida por dicha Secretaría, un reporte que incluya la información sobre el
contenido nacional en la forma y de conformidad con el procedimiento previsto en las
disposiciones que emita dicha dependencia para llevar a cabo la verificación correspondiente. La

'CNH instr

irá al Contratista el pago por concepto de pena convencional a la Nación, por conducto

del Fondo, de un porcentaje del valor del incumplimiento del porcentaje mínimo de contenido
naciona] calculado con base en la Metodología y de conformidad con lo siguiente:
eN

43 ÁREA CONTRACTUAL 14
Contrato No. CNH-RO1-L03-A 14/2015

(1) El equivalente al quince por ciento (15%) para el Período de Evaluación;

(2) El equivalente al veinte por ciento (20%) para el primer Año del Período de
Desarrollo;

(3) El equivalente al cuarenta por ciento (40%) para el segundo Año del Período
de Desarrollo;

(4) El equivalente al sesenta por ciento (60%) para el tercer Año del Período de
Desarrollo;

(5) El equivalente al ochenta por ciento (80%) para el cuarto Año del Período
de Desarrollo, y

(6) El equivalente al cien por ciento (100%) a partir del quinto Año del Período
de Desarrollo.

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas en esta Cláusula 18.3 y en la Normatividad Aplicable, el Contratista deberá pagar, por
concepto de pena convencional a la Nación, por conducto del Fondo, la sanción máxima prevista
en el artículo 85, fracción 1I, inciso 0) de la Ley de Hidrocarburos.

La CNH podrá exigir el cobro de las penas convencionales correspondientes en caso
que el Contratista no pague al Fondo dichos valores dentro de los quince (15) Días siguientes a la

instrucción de pago por parte de CNH.

(d) No obstante cualquier subcontratación del Contratista, éste continuará
siendo responsable de todas las obligaciones en materia de contenido nacional derivadas del

presente Contrato.

18.4 Preferencia de Biencs y Ser s de Origen Nacional. El Contratista

deberá dar preferencia a la contratación de servicios de origen nacional, ineluyendo la capacitación
y contratación, a nivel técnico y directivo, de Personas de nacionalidad mexicana, así como a la
adquisición de bienes de origen nacional, cuando dichos conceptos sean ofrecidos en el mercado
bajo las mismas circunstancias, incluyendo igualdad de precios, calidad y entrega oportuna.

18.5 Capacitación y Transferencia Tecnológica, El Contratista deberá cumplir
con los programas de capacitación y transferencia de tecnología aprobados por la CNH en cl Plan
de Evaluación y en el Plan de Desarrollo. Las actividades y los programas referidos incluirán, entre
otros, la adopción, innovación, asimilación, investigación y desarrollo tecnológicos y formación
de recursos humanos nacionales en la investigación científica y tecnológica aplicada a la
Exploración y Extracción de Flidrocarburos en coordinación con instituciones de educación

superior,
eN

44 ÁREA CONTRACTUAL 14
Contrato No, CNH-RO1-103-4 14/2015

CLÁUSULA 19,
SEGUROS

19.1 Disposición General. Las obligaciones, responsabilidades y riesgos «el
Contratista conforme al presente Contrato son independientes de la contratación de los seguros a
que se hace referencia en esta Cláusula 19 y, en consecuencia, el alcance de las obligaciones y
responsabilidades derivadas de la asunción de tales riesgos no podrán reducirse en perjuicio de la
Nación o de terceros por la contratación de Jos mencionados seguros o por la falta de la

contratación o cobertura suficiente de ellos.

19.2 Cobertura de Seguros. Con el objeto de cubrir los riesgos inherentes a las
Actividades Petroleras, previo al inicio de las mismas, el Contratista deberá obtener y mantener en

pleno vigor y efecto las pólizas de seguros que cubran al menos lo siguiente:

(a) Responsabilidad civil por daños a terceros en sus bienes o en sus personas
incluyendo responsabilidad civil ambiental que ampare daños al ambiente por contaminación de
Hidrocarburos;

(b) El control de Pozos;

(0) Daños a los Materiales generados o adquiridos para ser utilizados en las
Actividades Petroleras, y

(d) Daítos al personal.

Previo al inicio de las actividades de perforación de Pozos el Contratista deberá
demostrar que las coberturas adquiridas para los conceptos (a) y (b) anteriores suman al menos
veinticinco (25) millones de Dólares para Áreas Tipo 2 o quince (15) millones de Dólares para
Áreas Tipo 1 de suma asegurada por evento u ocurrencia y en el agregado anual. Los montos
mínimos requeridos para los conceptos descritos en los incisos (a) y (b) anteriores serán de 15 y
10 millones de Dólares para Árcas Tipo 2 o 10 y 5 millones de Dólares para Árcas Tipo 1,

respectivamente,

Las coberturas de seguros referidas en el inciso (a) de esta Cláusula 19.2 deberán
ajustarse a través de la elaboración de un estudio de pérdida máxima probable (o Probable
Maximum Loss), en cumplimiento de la Normatividad Aplicable que emita la Agencia. Asimismo,
las coberturas de seguros referidas cn el inciso (b) de esta Cláusula 19.2 deberán ajustarse a la
Normatividad Aplicable que emita la Agencia. Lo anterior de conformidad con las Mejores
Prácticas de la Industria y sin menoscabo de aquellas coberturas, límites, reglas para las
exclusiones y demás términos y condiciones que requiera la Agencia a través de la Normatividad

Aplicable,

El Contratista deberá exhibir evidencia que: está suscrito o forma parte de una
sociedad que tenga por objeto la prestación del servicio de control de Pozos; tiene vigente un
contrato con alguna empresa especializada en la prestación de dichos servicios, o que cuenta de
manera directa o indirecta con las capacidades necesarias para garantizar el control efectivo de los
Pozos. Lo anterior con base en las Mejores Prácticas de la Industria. 4

45 ÁREA CONTRACTUAL 14
Contrato No. CNH-R0]-L.03-A 14/2015

El Contratista estará obligado a presentar las pólizas de seguros que amparen las
actividades de todos los Subcontratistas o proveedores que participen directa o indirectamente en
las actividades derivadas del Contrato de conformidad con la Normatividad Aplicable. Las pólizas
correspondientes deberán manifestar expresamente estas coberturas.

19.3 Aseguradoras y Condiciones. Previo al inicio “de las Actividades
Petroleras, el Contratista deberá exhibir Jas pólizas de seguro correspondientes a la Agencia y a la

CNI, mismas que debcrán mantenerse en vigor durante la vigencia del Contrato.

Cada póliza de seguro deberá ser contratada bajo términos y condiciones aceptadas
por la ENH y la Agencia, según corresponda, sin que se pueda negar injustificadamente dicha

aceptación,

El Contratista podrá asegurarse con aseguradoras de reconocida solvencia o a través
de sus Filiales siempre que cuenten con una calificación crediticia de grado de inversión.

El contrato de seguro debcrá establecer que los inspectores de riesgo de la
aseguradora proporcionarán a! Contratista, a la CNA y la Agencia los reportes de las inspecciones

y verificaciones.

19.4 Modificación o Cancelación de Pólizas. El Contratista no podrá cancelar
o modificar las pólizas de seguro vigentes en sus términos y condiciones sin previa aceptación de
la CNEL y la Agencia. El Contratista podrá solicitar a la CNI y la Agencia su aceptación para
modificar cualquier póliza de seguro, en cuyo caso dicha solicitud deberá describir la racionalidad
y los beneficios de la modificación propuesta. La CNH y la Agencia formularán y comunicarán al
Contratista cualquier objeción u observación que pueda tener respecto a las modificaciones
propuestas. En caso que la CNH y la Agencia no acepten la modificación propuesta, el Contratista

debcrá obtener y mantener la póliza de seguro autorizada.

195 Renuncia a la Subrogación. En todas las pólizas proporcionadas por el
Contratista conforme al presente Contrato, se incluirá uma renuncia a la subrogación de los
aseguradores en contra de la CNH, la Secretaría de Energía, la Secretaría de lacienda, la Secretaría
de Economía, la Agencia, la Comisión Reguladora de Energía y el Fondo, así como la renuncia de
cualquier derecho de los aseguradores a una compensación o reconvención por parte de dichas
autoridades gubernamentales, ya sea mediante un endoso o de cualquier otra manera, en relación
con cualquier tipo de responsabilidad de cualquiera de aquellas Personas aseguradas en cualquiera

de las pólizas, en términos de la Normatividad Aplicable.

196 Destino de los Beneficios. El Contratista destinará inmediatamente

cualquicr pago que reciba por concepto de cobertura de seguros para remediar el daño civil o
ambiental, reparar o reemplazar cualquiera de los Materiales dañados o destruidos. Si una
compañía aseguradora retiene el pago de una reclamación, el Contratista deberá asumir los Costos

de reparación o de reposición,

19.7 Moneda de Pago. Los beneficios a cobrar por las pólizas requeridas
conforme a esta Cláusula 19 deberán ser denominados y pagaderos en Dólares. .
AS

46 ÁREA CONTRACTUAL 14 AN /
Y

Contrato No. CNH-RO1-LO3-A 14/2015

19.8 — Cumplimiento con la Normatividad Aplicable, En la contratación de los
seguros, el Contratista cumplirá con la Normatividad Aplicable en materia de seguros y fanzas.

CLÁUSULA 20,
OBLIGACIONES DE CARÁCTER FISCAL

20.1 Obligaciones de Carácter Fiscal. El Contratista deberá cubrir las
Obligaciones de Carácter Fiscal que le correspondan de conformidad con la Normatividad

Aplicable.

20.2 Derechos y Aprovechamientos. El Contratista estará obligado a pagar
oportunamente los derechos y aprovechamientos que establezca la Normatividad Aplicable por la
administración y supervisión que del presente Contrato realicen la CNH y la Agencia.

CLÁUSULA 21.
CASO FORTUITO O FUERZA MAYOR

21,1 Caso Fortuito o Fuerza Mayor, Ninguna de las Partes responderá por cl
incumplimiento, suspensión o retraso en la ejecución de las obligaciones del presente Contrato si
imiento, suspensión o retraso ha sido causado por Caso Fortuito o Fuerza Mayor.

dicho incump.

21,2 Carga de la Prueba. La prueba de Caso Fortuito o Fuerza Mayor
corresponderá a cualquiera de las Partes que la alegue.

21,3 Notificación de Caso Fortuito o Fuerza Mayor. Si el Contratista no puede
cumplir con el Plan de Evaluación como resultado de Caso Fortuito o Fuerza Mayor, el Período
de Evaluación será prorrogado por un plazo que no exceda el período del incumplimiento y sólo
en la medida en que el Plan de Evaluación sea efectivamente afectado, en el entendido que dicha
prórroga no será otorgada a menos que cl Contratista la hubiera solicitado por escrito especificando
la razón de dicha prórroga incluyendo, hasta donde sea posible, una explicación de la eventualidad
que lc impide al Contratista cumplir con dichas obligaciones a más tardar cinco (5) Días después
que tenga o debiera de tencr conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de
que se trate, salvo lo previsto en el Anexo 13. La CNH deberá informarle al Contratista si concede
ono el Caso Fortuito o la Fuerza Mayor en un plazo no mayor a treinta (30) Días contados a partir
de que haya recibido la notificación de Caso Fortuito o Puerza Mayor con información completa.
Salvo por lo previsto en el presente Contrato, el Contratista deberá asumir de nuevo el
cumplimiento de sus obligaciones tan pronto como el Caso Fortuito o Fuerza Mayor cese. Los
Periodos de Evaluación serán prorrogados conforme a esta Cláusula 21.3 solamente cuando el
Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en las actividades de Evaluación
de más de treinta (30) Días sobre dichos períodos.

? El Contratista podrá solicitar a la CNH hasta cuatro (4) períodos de prórroga del
plazo del presente Contrato de tres (3) Meses cada uno, El Contratista deberá presentar la solicitud
de prórroga correspondiente a más tardar el último Día Hábil del trimestre siguiente a partir de que
se cumpla un (1) Año de la fecha de notificación de Caso Fortuito o Fuerza Mayor a la que se

refiere esta Cláusula 21.3 o de los tres (3) trimestres sucesivos, únicamente en caso que el Caso
A

47 ÁREA CONTRACTUAL 14 Ñ ?
GS

Contrato No. CNH-RO1-L03-A 14/2015

Fortuito o Fuerza Mayor no haya cesado. La CNH resolverá sobre la solicitud de prórroga cn un
plazo que no excederá los quince (15) Días Hábiles siguientes a partir de la recepción de dicha
solicitud en términos de lo establecido en el presente Contrato, En caso que la CNF no emita una
resolución dentro del plazo establecido, ésta se entenderá en sentido favorable.

El Contratista podrá someter a la aprobación de la CNH modificaciones al Plan de

Desarrollo de conformidad con lo previsto en el Contrato, siempre que el Caso Fortuito o Fuerza
Mayor tenga un impacto on las Actividades Petroleras realizadas en una porción del Árca

Contractual,

21.4 Derecho de Terminación. En caso que como resultado de un Caso Fortuito
o Fuerza Mayor, la realización de las Actividades Petroleras haya sido interrumpida por un período
continuo de dos (2) Años o más, cualquiera de las Partes tendrá derecho, ejercitable mediante
notificación por escrito a la otra Parte, a dar por terminado el presente Contrato sin responsabilidad,
Este derecho estará vigente hasta tros (3) Meses posteriores a la finalización del Caso Fortuito o

Fuerza Mayor.

21.5 Situaciones de Emergencia o Siniestro. En casos de emergencia o
siniestros que requieran acción inmediata, el Contratista deberá informar inmediatamente a la
CNA, a la Agencia y a la Secretaría de Energía y tomar todas las acciones adecuadas conforme al
plan de atención a emergencias del Sistema de Administración para controlar la situación lo más
pronto posible, a [in de preservar la integridad física de las Personas y proteger el medio ambiente,
los Hidrocarburos y los Materiales. El Contratista notilicará a la Agencia y la CNH las acciones
tomadas y setenta y dos (72) horas después remitirá el reporte correspondiente por escrito, en el
entendido que en caso que la Agencia o la CNH no estén satisfechas con las acciones tomadas por
el Contratista, la Agencia o la CNH podrán requerirle al Contratista que emprenda acciones
adicionales para mitigar o controlar la emergencia o para reparar los daños. Lo anterior sin
perjuicio de cualquier otra atribución o facultad de la Agencia o cualquier Autoridad

Gubernamental conforme a la Normatividad Aplicable.

CLÁUSULA 22. |
RESCISIÓN ADMINISTRATIVA Y RESCISIÓN CONTRACTUAL

22.1 Rescisión Administrativa. En caso de ocurrir cualquiera de las causas
graves de rescisión administrativa previstas en el artículo 20 de la Ley de 1lidrocarburos y que se
enlistan a continuación, y una vez que coneluya el período de investigación previa referido en la
Cláusula 22.2, la CNA podrá rescindir administrativamente este Contrato previa instauración del
procedimiento de rescisión administrativa previsto en la Cláusula 22.3 y la Normatividad

Aplicable:

(a) “Transcurran más de ciento ochenta (180) Días continuos sin que el
Contratista inicie las actividades previstas cn el Plan de Evaluación o en el Plan de Desarrollo
aprobados, o que el Contratista suspenda por más de ciento ochenta (180) Días continuos dichas
actividades, en ambos casos Sin Causa Justilicada ni autorización de la CNH; 4

48 ÁREA CONTRACTUAL 14

Contrato No, CNH-RO1-L03-A 14/2015

(b) El Contratista no cumpla el Programa Mínimo de Trabajo, Sin Causa

Justificada:

(c) El Contratista ceda parcial o totalmente la operación o los derechos
conferidos conforme al presente Contrato, sin contar con autorización previa en los términos y
condiciones previstos en las Cláusulas 23.1 y 23.2;

(d) Se presente un Accidente Grave causado por Dolo o Culpa del Contratista,
que ocasione daño a instalaciones, fatalidad y pérdida de producción;

(c) El Contratista, por más de una ocasión, remita de forma «dolosa o
injustificada Información o Reportes Falsos o Incompletos, o los oculte a la Secretaría de Energía,
a la Secretaría de Hacienda, a la Secretaría de Economía, a la CNH, al Fondo o a la Agencia,
respecto de la producción, Costos o cualquier otro aspecto relevante del Contrato;

0) El Contratista incumpla una resolución definitiva de órganos
jurisdiccionales federales relacionada con el Contrato o con las Actividades Petroleras, que

constituya cosa juzgada, o

(8) El Contratista omita, Sin Causa Justificada, algún pago al Estado o entrega
de Hidrocarburos a éste, conforme a los plazos y términos previstos en el presente Contrato,

Para efectos de esta Cláusula 22.1 se entenderá por:

169) Accidente Grave: cualquier accidente en el cual concurran las siguientes

circunstancias:

(0) Daño a las instalaciones que impida al Contratista llevar a cabo las
Actividades Petroleras en la totalidad o una parte del Area
Contractual durante un período mayor a noventa (90) Días

continuos;
(2) Katalidad, y

(3) Cuando la pérdida de la producción promedio diaria durante treinta
(30) Días continuos sea mayor al 25% de la producción promedio
diaria obtenida como resultado del presente Contrato durante cl
semestre inmediato anterior. En caso de no existir Actividades
Petroleras durante dicho período, la referencia temporal será el

último bimestre,

(1) Sin Causa Justificada: cualquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables a su alcance para
evitar caer en el incumplimiento de cualquiera de las obligaciones previstas en el Contrato que
implique la posible actualización de alguna de las causales de rescisión administrativa previstas en

csta Cláusula 22.1, apenas tenga conocimiento del incumplimiento o de su materialización
S

a

El 49 ÁREA CONTRACTUAL ]

A

To
Contrato No. CNA-R01-L03-A 14/2015

inmediata, dichos esfuerzos deberán incluir la notificación a la CNH o demás Autoridades

Gubernamentales competentes;

(iii) Culpa: cualquicr acción u omisión del Contratista que produzca un resultado
que no previó siendo previsible o previó confiando cn que no se produciría y que resulte cn la
violación a la Normatividad Aplicable o a un deber que objetivamente era necesario observar;

(iv) Dolo: cualquier acción u omisión del Contratista con la intención de

perseguir directamente un resultado, e

(v) Información o Reportes Valses o Incompletos: aquella información o
reportes relativos a registros de precios, Costos y producción de Hidrocarburos; Actividades
Petroleras sujetas a aprobación, y seguros y garantías, que sean simulados, contrarios a la verdad
o que deliberadamente resulten insuficientes en grado tal que de Jos mismos no se puedan
desprender los elementos mínimos necesarios que debieran contener, según su naturaleza y

propósito,

22,2 Investigación Previa. En caso que la CNH detecte indicios de
incumplimiento de alguna de las obligaciones derivadas del presente Contrato que pudieran
implicar una posible causal de rescisión administrativa en términos de lo previsto en la Cláusula
22.1, la CNH dará aviso al Contratista y se allegará de todos los elementos y pruebas necesarias
para determinar si la razón por la cual se originó la investigación previa constituye una causa! para
iniciar el procedimiento de rescisión, en términos de lo previsto en la Cláusula 22,3. En cl caso de

lo previsto en la Cláusula 22.1 inciso d) la investigación previa se llevará a cabo para determinar
la existencia de Dolo o Culpa por parte del Contratista.

Este período de análisis ho podrá ser menor a treinta (30) Días y no tendrá una
duración mayor a dos (2) Años. Durante este período el Contratista deberá garantizar la
continuidad de las Actividades Petroleras, siempre y cuando sea técnicamente posible.

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNT indicios de
incumplimiento de alguna de las obligaciones derivadas del presente Contrato que pudieran
implicar una posible causal de rescisión administrativa en términos de lo provisto en la Cláusula
22.1 a excepción de su inciso (d), así como presentar una propuesta de remediación del potencial

incumplimiento para la aprobación de la CNH.

Para efectos de lo previsto cn esta Cláusula 22.2 y cn caso que el Contratista lo
considere necesario, el Contratista y la CNE nombrarán de mutuo acuerdo a un experto
independiente que deberá cumplir con los requisitos previstos en la Cláusula 25.3. Las opiniones
de dicho experto independiente no serán vinculantes para la CNH ni para otra Autoridad

Gubernamental.

22.3 Procedimiento de Rescisión Administrativa. Una vez que se determino la /

existencia de una causal de rescisión administrativa de conformidad con la Cláusula 22.1, la CNH
deberá notificar al Contratista por escrito la causal o causales que se invoquen para dar inicio al
procedimiento de rescisión administrativa; de manera que el Contratista manifieste lo que a su

o /
ÁREA CONTRACTUAL AS A

50

Contrato No, CNH-ROT-L03-A 14/2015

derecho convenga dentro de los siguientes treinta (30) Días posteriores a la notificación del inicio
del procedimiento de rescisión administrativa. Transcurrido dicho plazo, la CNI contará con un
plazo de noventa (90) Días para valorar los argumentos y pruebas que, cn su caso, haga valer el
Contratista. La resolución de rescindir el Contrato deberá estar aprobada por el pleno del órgano
de gobierno de la CNH, fundada, motivada y notificada oficialmente al Contratista.

Si el Contratista solventa la causal de rescisión en que haya incurrido antes que la
CNH emita la resolución respectiva, el procedimiento de rescisión administrativa quedará sin
electo, previa aceptación y verificación de la CNII y aplicando, en su caso, las sanciones
correspondientes conforme a lo dispuesto en cl presente Contrato y la Normatividad Aplicable.

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y no
requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán el
finiquito correspondiente para efectuar lo provisto en las Cláusulas 22.5 y 22.6.

La CNH deberá notificar a la Secretaría de Energía, a la Scorctaría de Hacienda, a
la Agencia y al Fondo sobre la declaración de rescisión administrativa el Día Hábil siguiente a que

se haya emitido la resolución correspondiente,

Las controversias relativas a la rescisión administrativa se solventarán en términos
de la Cláusula 25.4.

22.4 Rescisión Contractual, Además de las causales de rescisión administrativa
previstas en la Cláusula 22.1, y de terminación anticipada previstas en la Cláusula 3.4, la CNH
tendrá derecho a rescindir este Contrato en los siguientes supuestos, siempre que el Contratista
omita sanear o llevar a cabo una acción directa y continua para remediar el incumplimiento
correspondiente dentro de los treinta (30) Días de haber recibido la notificación de dicho

incumplimiento por parte de la CNH:

(a) El Contratista tenga un retraso de más de ciento ochenta (180) Días en
cualquier Plan de Desarrollo aprobado, sin causa justificada;

(bd) El Contratista no presente la Garantía de Cumplimiento o no la mantenga
en vigor de conformidad con lo previsto en la Cláusula 16.1, o no mantenga en vigor la Garantía
Corporativa de conformidad con lo previsto en la Cláusula 16.2 y sus propios términos;

(0) El Contratista o el Garante se liquide o de cualquier otra forma cese su
cxistencia legal o corporativa u ocurra cualquier acontecimiento que conforme a las leyes
aplicables al Contratista o al Garante tenga un efecto análogo a los mencionados;

(d) El Contratista o el Garante caiga en insolvencia o sca incapaz de pagar sus
deudas al vencimiento de las mismas, o solicite o acepte la imposición de un administrador,
liquidador o síndico respecto a sus propiedades o sus ingresos o inicie cualquier procedimiento
Conforme a cualquier legislación para el reajuste o diferimiento de sus obligaciones o de cualquier
parte de las mismas o solicite la quicbra, reorganización, suspensión de pagos, disolución o

A

51 ÁREA CONTRACTUAL 14 Y j 3

Contrato No, CNH-RO1-L03-A 14/2015

liquidación o realice o permita una cesión general o un arreglo con o para el beneficio de sus
acrecdores;

(e) El Contratista no realice al menos el 90% de las Unidades de Trabajo
requeridas en cl Programa Mínimo de Trabajo;

(0) El Contratista infrinja cualquier disposición rclaliva a la cesión de este
Contrato o de sus derechos conforme al mismo, o sulta un cambio de Control, en contravención a
lo previsto en la Cláusula 23;

(2) El Contratista infrinja cualquier disposición contenida en la Cláusula 31.2,

(h) Cualquier otro incumplimiento sustancial de las obligaciones del

Contratista conforme al presente Contrato.

Declarada la rescisión contractual, las Partes podrán sujetarse a lo previsto en la
Cláusula 25, con excepción de lo previsto en la Cláusula 25.4.

22,5 Efectos dela Rescisión Administrativa o Rescisión Contractual. En caso
que la CNI rescinda este Contrato conforme a lo establecido en las Cláusulas 22.1 0 22.4, se estará

a lo siguiente:

(0 El Contratista deberá pagar a la Nación, a través del Fondo, las penas
convencionales a que se refieren las Cláusulas 4.4 y 4,5 o los daños y perjuicios directos,
excluyendo el lucro cesante a partir de que se notifique la rescisión del Contrato según sea el caso,
que la Nación sufra como resultado del incumplimiento que dé lugar a la rescisión;

(b) El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que scan necesarias para preservar y proteger los Materiales en
proceso de fabricación o terminados, y devolverá al Estado, a través de la CNH el Área Contractual
en términos de lo establecido en este Contrato. Con la terminación de este Contrato la propiedad
de los Materiales construidos o adquiridos para ser utilizados en las Actividades Petroleras pasará
de forma automática a la Nación libre de gravamen, sin cargo, pago ni indemnización alguna
conforme a lo establecido en las Cláusulas 12.1 y 12,2;

(0) Las Partes suscribirán el finiquito al que se refiere la Cláusula 22.6. El
Contratista Únicamente tendrá derecho a recibir como pago por parte de la Nación el finiquito
establecido en dicha Cláusula 22.6, en caso que éste genere un saldo en favor del Contratista, y

(d) El Contratista deberá cumplir con todas las obligaciones relativas a la
devolución del Área Contractual, incluyendo, sin limitar, las relacionadas con el Abandono y
entrega del Área Contractual conforme a lo previsto en la Cláusula 17.

22.6 Finiquito. Sin perjuicio de lo establecido en la Cláusula 22.5, a más tardar
seis (6) Meses después de la terminación del presente Contrato por cualquier motivo, o en caso
que la CNH rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán

A

52 ÁREA CONTRACTUAL. 14 AS /
Contrato No. CNH-RO1-LO3-A 14/2015

constar los saldos en favor y en contra respecto de las Contraprestaciones devengadas hasta la
fecha de terminación o rescisión del Contrato. Cuando las Partes no lleguen a un acuerdo sobre lo
anterior, podrán dirimir sus diferencias en términos de la Cláusula 25.5.

ará los ajustes O

Asimismo, en caso de ser necesario, el finiquito consider
lransacciones que se pacten para finalizar las controversias que se hayan presentado durante la

vigencia del Contrato.

CLÁUSULA 23,
CESIÓN Y CAMBIO DE CONTROL

23.1 Cesión. Para poder vender, ceder, transferir, trasmitir o de cualquier otra
forma disponer de todo o cualquier parte de sus derechos u obligaciones de conformidad con este
Contrato, el Contratista debcrá contar con autorización previa y por escrito de la CNH, la cual
tomará cn consideración, entre otros, los criterios de precalificación establecidos durante el

proceso de Licitación,

23.2 Transferencias Indircetas; Cambio de Control. El Contratista se
asegurará de que no sufrirá, directa o indirectamente, un cambio de Control durante la vigencia de
este Contrato, sin el consentimiento de la CNH. El Contratista deberá notificar a la CNH de
cualquier cambio en la estructura de capital del Contratista que no resulte en un cambio de Control
del Contratista de conformidad con esta Cláusula 23.2 dentro de los treinta (30) Días siguientes a
que dicho cambio suceda, salvo que el Contratista esté listado en la Bolsa Mexicana de Valores,
en cuyo caso la notificación proporcionada por el Contratista a sus inversionistas de conformidad

con las leyes bursátiles aplicables será suficiente.

233 Solicitud a la CNH. El Contratista deberá proporcionar a la CNH toda la
información (incluyendo la relativa al cesionario o a la Persona que ejercerá el Control sobre el
Contratista) que la CNH requiera de conformidad con la Normatividad Aplicable, respecto de
cualquier solicitud de aprobación de una propuesta de cesión de conformidad con la Cláusula 23.1
o de un cambio de Control del Contratista de conformidad con la Cláusula 23.2.

23.4 Efectos de la Cesión o del Cambio de Controf. En caso que ocurra una
cesión de conformidad con la Cláusula 23.1:

(a) Si la cesión es por la totalidad del interés del Contratista en virtud del
presente Contrato:

() El cedente continuará siendo solidariamente responsable del cumplimiento
de las obligaciones del Contratista conforme al presente Contrato que scan incurridas o que se

gcneren hasta la fecha de la cesión (pero quedará relevado de cualquier responsabilidad de las
obligaciones del Contratista que scan incurridas o que se gencren después de dicha fecha) y

(ii) Elcesionario será solidariamente responsable del cumplimiento de todas las
obligaciones del Contratista conforme a este Contrato, de manera independiente a que dichas

A

53 ÁREA CONTRACTUAL 14

Contrato No. ONIL-RO1-L03-A 14/2015

obligaciones hayan sido incurridas o generadas con anterioridad a la fecha de la cesión o

posteriormente,

(b) Si la cesión es por menos de todo el interés del Contratista en virtud del
presente Contrato, tanto el cedente como el cesionario serán solidariamente responsables del
cumplimiento de las obligaciones del Contratista en virtud del presente Contrato, de manera
independiente a que dichas obligaciones hayan sido incurridas o se generen con anterioridad a la

techa de la cesión o posteriormente, y

(c) Si la cesión es por menos de la totalidad de los intereses del cedente en virtud
del presente Contrato o si hay más de un cesionario, este Contrato deberá ser modificado para
reflejar que la participación del Contratista en este Contrato, a partir de ese momento, será
detentada por más de una Persona. Dicha modificación deberá estar basada en el formato de
contrato para la Extracción de Hidrocarburos bajo la Modalidad de Licencia que se utilizó para
licitantes organizados en forma de consorcio en el proceso de Licitación.

Como condición para la obtención de la aprobación de la CNI de conformidad con
esta Cláusula 23, el Contratista deberá entregar a la CNA: (1) en caso de una cesión conforme a la
Cláusula 23.1, el compromiso del cesionario, en forma y substancia aceptable a la CNH, de que el
cesionario asume, sin ninguna condición y de manera solidaria, todas las obligaciones del
Contratista en virtud del presente Contrato, independientemente de que hayan sido incurridas o
generadas con anterioridad a la fecha de la Cesión o posteriormente, y (+1) una Garantía Corporativa
en el formato proporcionado en el Anexo 2 debidamente firmado, según sea el caso, por la
compañía matriz en última instancia del cesionario, la compañía que ejerza el Contro! sobre el
cesionario , que esté bajo el Control común de la Persona que ejerza Control sobre el cesionario o
por el Garante del Contratista que sufrió el cambio de Control. Cada una de dichas compañías se
considerarán Garantes para efectos de este Contrato y aguel que lo sustituya.

La Garantía Corporativa presentada por el cedente deberá permanecer en pleno
vigor y efecto hasta que el cesionario entregue a la CN una nueva Garantía Corporativa de
conformidad con esta Cláusula 23.4 en relación con las obligaciones del cedente indicadas en los
incisos (a) y (b) anteriores. La CNH deberá emitir la constancia de cumplimiento total de las
obligaciones, en relación con las obligaciones del cedente en un plazo no mayor a treinta (30) Días
Hábiles a partir de que la CNH apruebe la Garantia Corporativa del cesionario.

23,5 Prohibición de Gravántenes. El Contratista no impondrá o permitirá que
se imponga ningún gravamen o restricción de dominio sobre los derechos derivados de este

Contrato o sobre los Materiales sin el consentimiento de la CNH.

23.6 Invalidez. Cualquier cesión o cambio de Control del Contratista que se
ciones de esta Cláusula 23 no tendrá validez y no

lleye a cabo en contravención de las disposi

surtirá efectos entre las Partes.
SS
e

S4 ÁREA CONTRACTUAL 14

A
y

Ley
Contrato No, CNH-R0 1-L03-A 14/2015

CLÁUSULA 24.
INDEMNIZACIÓ

El Contratista indemnizará y mantendrá libres de toda responsabilidad a la CNH y
cualquier otra Autoridad Gubernamental, incluido el Fondo así como a sus empleados,
representantes, asesores, directores, sucesores o cesionarios (y dicha obligación sobrevivirá la
terminación por cualquier motivo del presente Contrato o en caso que la CNH rescinda el Contrato)
con motivo de cualquier acción, reclamo, juicio, demanda, pérdida, Costos, daños, perjuicios,
procedimientos, impuestos y gastos, incluyendo honorarios de abogados y costas de juicio, que
surjan de o se relacionen con cualquiera de los siguientes:

(y) El incumplimiento de sus obligaciones conforme al presente Contrato, en el
entendido que en aquellos casos que exista una pena convencional, el monto de los daños y
perjuicios estará limitado al monto de la pena convencional de que se trate;

(b) Cualquier daño o lesión (incluyendo muerte) causada por el Contratista o
cualquier Subcontratista (incluyendo el daño o la lesión causada por sus representantes, oficiales,
directores, empleados, sucesores o cesionarios) a cualquier Persona (incluyendo, sin limitación, a
la CNID) o a la propiedad de cualquiera de dichas Personas que surja como consecuencia de la
realización de las Actividades Petroleras;

(c) Cualquier lesión o daño causado por cualquier Persona, que sufran los
empleados, representantes o invitados del Contratista o de cualquier Subcontratista, o a la
propiedad de dichas Personas;

(d) Cualquier daño o perjuicio sufrido por pérdidas o contaminación causada
por el Contratista o cualquier Subcontratista a los Hidrocarburos o cualquier daño causado a los
recursos naturales y medio ambiente, incluyendo pero no limitado a daño o destrucción de los

recursos hidrológicos, vida silvestro, océanos o a la atmósfera y cualesquiera daños que puedan
ser reconocibles y pagaderos conforme a la Normatividad Aplicable;

(c) Cualquier daño o perjuicio causado con motivo de alguna violación del
Contratista o cualquier Subcontratista a cualquier derecho intelectual, marca o patente;

(0 Cualquier incumplimiento a la Normatividad Aplicable por parte del
Contratista o cualquier Subcontratista, y

(8) Cualquier reclamo de cualquicr empleado del Contratista o de cualquier
Subcontratista con basc cn leyes en materia laboral o de seguridad social.

Sin perjuicio de lo anterior, en ningún caso las Partes scrán responsables del lucro
cesante a partir de que se notifique la rescisión del Contrato,

55 ÁREA CONTRACTUAL 14

Contrato No, CNH-R01-1,03-4 14/2015

CLÁUSULA 25.
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSTAS

25.1 Normatividad Aplicable, El presente Contrato se regirá e interpretará de
conformidad con las leyes de México.

25,2 Conciliación. En cualquicr momento las Partes podrán optar por alcanzar
un acuerdo respecto a las controversias relacionadas con el presente Contrato mediante un
procedimiento de conciliación ante un conciliador, Este procedimiento iniciará cuando una de las
Partes invite a la otra y ésta acepte la invitación a la conciliación dentro de los quince (15) Días
siguientes al envío de la invitación. Las Partes acordarán el nombramiento del conciliador, o en su
caso, podrán recurrir a la asistencia de una institución para su nombramiento. El procedimiento de
conciliación se seguirá conforme al Reglamento CNUDMI, debiendo el conciliador ayudar a las
Partes en sus esfuerzos por lograr un arreglo de buena fe respecto a la controversia. En caso que
transcurridos tres (3) Meses no se haya alcanzado un acuerdo, las Partes resolverán las diferencias
o controversias en apego a la Cláusula 25.5 del presente Contrato. Lo anterior, sin perjuicio de que
cualquiera de las Partes pueda dar por terminada la conciliación y acudir al arbitraje en cualquier

momento.

El procedimiento establecido en esta Cláusula 25,2 no aplicará para la rescisión
administrativa de conformidad con lo establecido en el presente Contrato y en la Normatividad

Aplicable,

25.3 Requisitos del Conciliador y Experto Independiente. La persona física

que sca nombrada como conciliador de conformidad con lo establecido en la Cláusula 25,2, o que
sea nombrada como experto independiente de conformidad con lo establecido en la Cláusula 22.2,
deberá cumplir con los siguientes requisitos:

El conciliador deberá tener por lo menos diez (10) Años de experiencia cn
conciliación con los conocimientos, experiencia y pericia para facilitar la comunicación entre las
Partes con respecto de la controversia. En tanto que el experto independiente deberá tener por lo
menos cinco (5) Años de experiencia en la materia objeto de la posible causal de rescisión

administrativa que corresponda.
En ambos casos, el conciliador o el experto independiente deberán:

(1) Ser independientes, imparciales y neutrales; asimismo, deberán divulgar
cualquier interés u obligación que esté sustancialmente en conflicto con su designación y/o pueda
perjudicar su actuación con respecto a la controversia.

(1) Firmar un acuerdo de confidencialidad sobre cualquier información provista
por las Partes con relación a la controversia entre las mismas, de manera previa a su nombramiento,

Ninguna persona física podrá ser nombrada como conciliador o experto
independiente si ésta: (3) es o ha sido en cualquier momento dentro de los cinco (5) Años previos
a su designación, un empleado de cualquiera de las Partes o de sus Filiales; (11) es o ha sido en
cualquier momento dentro de los tres (3) Años previos a su nombramiento, un consultor

56 ÁREA CONTRACTUAL 14

A

Á

9
Contrato No. CNH-R01-L03-A 14/2015

contratista de cualesquiera de las Partes o de sus liliales, o bien (114) mantenga cualquier interés
financiero significativo con cualquiera de las Partes.

Los honorarios del conciliador o del experto independiente deberán ser cubiertos

por igual entre las Partes,

Lo anterior sin perjuicio que cualquier persona física que cumpla todos los
requisitos previstos en esta Cláusula 25,3 pueda ser nombrada como conciliador o experto
independiente en más de una ocasión.

25,4 Tribunales Federales. Todas las controversias entre las Partes que de
cualquier forma surjan o se relacionen con las causales de rescisión administrativa previstas en la
Cláusula 22.1, sin perjuicio de lo previsto en la Cláusula 22.6, primer párrafo, deberán ser resueltas
exclusivamente ante los Tribunales Federales de México.

El Contratista podrá iniciar un procedimiento ante un tribunal arbitral, en términos
de la Cláusula 25.5, únicamente para que se determine la existencia de daños y perjuicios y, en su
caso, su cuantificación, que resulten de una causal o causales de rescisión administrativa
consideradas infundadas por los Tribunales Federales de forma definitiva.

25.5 Arbitraje. Sin perjuicio de lo previsto en la Cláusula 25.4, cualquier otra
controversia que surja del presente Contrato o que se relacione con el mismo, y que no haya podido
ser superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 25.2 deberá ser
resuelta mediante arbitraje conforme al Reglamento CNUDMI. Las Partes acuerdan que cl
Secretario General de la Coric Permanente do Arbitraje de la Haya será la autoridad nominadora
del procedimiento arbitral. La ley sustantiva aplicable será la estipulada en la Cláusula 25.1 y las
controversias deberán resolverse conforme a estricto derecho. El tribunal arbitral se integrará por
tres miembros, uno nombrado por la CNIL, otro nombrado por el Contratista, y el tercero (quien
será el presidente) nombrado de conformidad con el Reglamento CNUDMI, en el entendido que:
(1) la Parte demandante deberá nombrar a su árbitro en la notificación de arbitraje y la Parte
demandada tendrá treinta (30) Días contados a partir de que reciba personalmente la notificación
de arbitraje para nombrar a su árbitro y (ii) los dos árbitros nombrados por las Partes tendrán no
menos de treinta (30) Días contados a partir de la aceptación del nombramiento del árbitro
designado por el demandado para designar, en consultas con las Partes, al árbitro que actuará como
Presidente del tribunal. El procedimiento arbitral se conducirá en español y tendrá como sede la

Ciudad de La Haya en el Reino de los Países Bajos.

25.6  Consolida En caso que un arbitraje iniciado conforme a la Cláusula

725.5 y un arbitraje iniciado conforme a lo previsto en cl Anexo 2 involucren la misma /itís, dichos
arbitrajes serán, a solicitud de la CNH, consolidados y tratados como un solo arbitraje. Dicha
consolidación deberá ser solicitada, o en su caso, ordenada por el pancl arbitral que se hubiera
constituido primero de conformidad con la Cláusula 25.5. En dicho caso, se considerará que el
árbitro designado por el Contratista fue también designado por el Garante, o viceversa, y el árbitro
seleccionado por la CNH para cualquiera de los paneles que hubiera sido constituido primero, será
considerado por la CNH para el arbitraje consolidado. A

$7 ÁREA CONTRACTUAL 14

67
2-
Contrato No. CNU-RO1-L03-A 14/2015

25.7 No Suspensión de Actividades Petroleras. Salvo que la CNH sea quien
rescinda el Contrato o se cuente con el consentimiento en contrario de la CNH, el Contratista no
podrá suspender las Actividades Petroleras mientras se resuelve cualquier controversia.

25.8 — Renuncia Vía Diplomática. El Contratista renuncia expresamente, en
nombre propio y de todas sus Filiales, a formular cualquier reclamo por la vía diplomática.

25.9 — Tratados Internacionales. El Contratista gozará de los derechos
reconocidos en los tratados internacionales de los que el Estado sea parte.

CLÁUSULA 26,
MODIFICACIONES Y RENUNCIAS

Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo por
escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato hecha por
la CNH o el Contratista deberá ser expresa y constar por escrito.

CLÁUSULA 27,
CAPACIDAD Y DECLARACIONES DE LAS PARTES

27.1 Declaraciones y Garantías. Cada Parte reconoce que la otra Parte celebra
este Contrato cn nombre propio y en su capacidad de entidad legal facultada para contratar por sí

misma, y que ninguna Persona tendrá ninguna responsabilidad ni obligación de cumplimiento de
las obligaciones de dicha Parte derivadas del presente Contrato, execpto por la responsabilidad del
Garante en virtud de la Garantía Corporativa. Igualmente, cada Parte declara y garantiza a la otra
Parte que: (i) tiene plena capacidad jurídica para la celebración y cumplimiento del presente
Contrato; (ii) ha cumplido con todos los requerimientos gubernamentales, corporativos y de
cualquier otra naturaleza necesarios para la celebración y cumplimiento del presente Contrato; (iii)
ha obtenido las autorizaciones gubernamentalos, corporativas y de cualquier otra naturaleza
necesarias para la celebración y cumplimiento del presente Contrato; (iv) este Contrato constituye
una obligación legal, válida y vinculante de dicha Parte la cual puede hacerse valer en su contra
de acuerdo con sus términos, y (v) sus declaraciones en el preámbulo de este Contrato son ciertas
y correelas.

27,2 Relación de las Partes. Ninguna de las Partes tendrá la autoridad o el
derecho para asumir, crear o comprometer alguna obligación de cualquier clase expresa o implícita
en representación o en nombre de la otra Parte. Ninguna disposición en este Contrato constituirá
que el Contratista, sus empleados, agentes, representantes o Subcontratistas son representantes de
la CNH, El Contratista será considerado cn todo momento como un contratista independiente y
será responsable de sus propias acciones, las cuales estarán sujetas en todo momento a lo previsto
en el presente Contrato y la Normatividad Aplicable. >

$8 ÁREA CONTRACTUAL AN

Contrato No. CNIRROI-LOJ-A 14/2015

CLÁUSULA 28.
DATOS Y CONFIDENCIALIDAD

28.1 Propiedad de la Información, El Contratista deberá proporcionar a la
CNII, sin costo alguno la Información Técnica que será propiedad de la Nación. La Nación
también será propietaria de cualquier muestra geológica, mineral o de cualquier otra naturaleza,
obtenida por el Contratista en las Actividades Petroleras, las cuales deberán ser entregadas por cl
Contratista a la CNH junto con la Información Técnica, inmediatamente después que el Contratista
haya concluido los estudios y evaluaciones que haga al respecto, El original de dicha información
deberá ser entregado a la CNH. Lo anterior de conformidad con la Normatividad Aplicable.

El Contratista podrá mantener copia únicamente para electos del cumplimiento de
sus obligaciones conforme al presente Contrato. El Contratista podrá usar la Información Técnica,
sin costo alguno y sin restricción, para el procesamiento, evaluación, análisis y cualquier otro
propósito relacionado con las Actividades Petroleras (pero no para otro uso ni para su venta), en
el entendido que el Contratista deberá también entregar cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis.

Nada de lo previsto en el presente Contrato limitará el derecho de la CNH de usar,
vender o de cualquier otra forma disponer de la Información Técnica, en el entendido que la CNH
no podrá vender ni hacer del conocimiento de terceras Personas ninguna información que implique
secreto industrial, una marca registrada o cualquier otro derecho de propiedad intelectual del
Contratista regulado por la Ley Federal de Derechos de Autor y la Ley de la Propiedad Industrial.

28.2 Info ión Pública. Sin perjuicio de lo previsto en la Normatividad
Aplicable, salvo por la Información Técnica y la propiedad intelectual, toda la demás información
y documentación derivada del presente Contrato, incluyendo sus términos y condiciones, así como
toda la información relativa a los volúmenes de Hidrocarburos Producidos, pagos y
Contraprestaciones realizadas conforme al mismo, serán considerados información pública.
Asimismo, la información que sea registrada por el Contratista en el sistema informático que ponga
a disposición el Fondo para la determinación de Contraprostaciones, podrá ser utilizada para
cumplir con las obligaciones de transparencia existentes en la Normatividad Aplicable siempre
que no vulnere la confidencialidad de la Información Técnica ni la propiedad intelectual.

28.3 Confidencialidad. El Contratista no podrá divulgar Información Técnica a
ningún tercero sin el previo consentimiento de la CNH, No obstante, el Contratista podrá
suministrar información a sus Filiales, subsidiarias, auditores, asesores legales o a las instituciones
financieras involucradas en el presente Contrato en la medida que sea necesario para las
Actividades Petroleras en el Área Contractual, en el entendido de que estas Personas también
deberán mantener la confidencialidad de tal información. El Contratista tomará todas las acciones
hecesarias O apropiadas para ascgurar que sus trabajadores, agentes, asesores, representantes,
abogados, Filiales y Subcontratistas, así como los trabajadores, agentes, representantes, asesores y
abogados de los Subcontratistas y de las Filiales del Contratista, cumplan con la misma obligación
de confidencialidad prevista en cl presente Contrato. Las disposiciones de esta Cláusula 28.3
continuarán vigentes aún después de la terminación por cualquier motivo del presente Contrato, o
A

a

7
OL

í
59 ÁREA CONTRACTUAL Ny '/
Contrato No, CNH-R01-L03-A 14/2015

en caso que la CNH rescinda el Contrato, ya que constituyen obligaciones continuas y

permanentes.

238.4 Excepción a la Confidencialidad. No obstante lo previsto en la Cláusula
28.3, la obligación de confidencialidad no será aplicable a: (1) la información de dominio público
que no haya sido hecha pública a través del incumplimiento del presente Contrato; (ii) la
información que haya sido obtenida con anterioridad a su divulgación sin violar alguna obligación
de confidencialidad; (iti) la información obtenida de terceros que tengan derecho a divulgarla sin
violar una obligación de confidencialidad, y (iv) la información que deba ser divulgada por
requerimiento de leyes o requerimiento de Autoridades Gubernamentales, siempre que: (a) el
hecho de no divulgarla sujetaría al Contratista a sanciones civiles, penales o administrativas y (b)
el Contratista notifique a la CNE con toda prontitud la solicitud de dicha divulgación. En el caso
a que se refiero el subinciso (iv) anterior, la CNH podrá solicitar al Contratista que impugne ante
los tribunales competentes la orden de divulgación, en cuyo caso la CNH deberá cubrir cualquier

Costo generado por la impugnación.

CLÁUSULA 29,
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de este Contrato
deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las reciba:

A la CNH:

Insurgentes Sur No, 1228, piso l,
Colonia Tlacoquemécatl del Valle,
Benito Juárez, Ciudad de México,
C.P, 03200

A CANAMEX ENERGY HOLDINGS:
Pedro Calderón de la Barca 27,

Colonia, Polanco Chapultepec, Miguel Ilidalgo
Ciudad de México, C.P. 11560

o en cualesquiera otras direcciones, según cada Parte notifique a la otra en la manera
que se indica anteriormente.

CLÁUSULA 30.
TOTALIDAD DEL CONTRATO

Este Contrato es una compilación completa y exclusiva de todos los términos y
condiciones que rigen el acuerdo cntre las Partes con respecto al objeto del mismo y reemplaza
cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto. Sin perjuicio de
lo establecido en el numeral 8.6 de la Sección TI de las Bases de Licitación, ninguna declaración
de agentes, empleados o representantes de las Partes que pudiera haberse hecho antes de la
celebración del presente Contrato tendrá validez en cuanto a la interpretación de sus propios

/
¿A

60 ÁREA CONTRACTUAL 14

Contrato No, CNH-R01-L03-A 14/2015

términos, Quedan incorporados formando parte indivisible e integrante de! presente Contrato, los
siguientes Anexos:

Anexo l: Coordenadas y Especificaciones del Área Contractual

Anexo 2: Modelo de Garantía Corporativa

Anexo 3: Procedimientos para Determinar las Contraprestaciones del
Estado

Ancxo 4: Procedimientos de Contabilidad y de Registro de Costos

Anexo 5: Inventario de Activos

Anexo 6: Programa Mínimo de Trabajo

AÁncxo Alcance Mínimo de las Actividades de Evaluación

Anexo Informe de Evaluación

Anexo 9: Contenido Mínimo del Plan de Desarrollo

Anexo 10-A: — Carta de Crédito

Anexo 10-B: — Póliza de Fianza

Anexo 11: Procura de Bienes y Servicios

Anexo 12: Procedimientos de Entrega de Información de Contraprestaciones
al Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo y de su Pago

Anexo 13: Uso Compartido de Infraestructura

CLÁUSULA 31.
DISPOSICIONES DE TRANSPARENCIA

311 Acceso a la Información. E] Contratista estará obligado a entregar la
información que la CNH requiera con el fin de que ésta cumpla con lo previsto en el artículo 89
de la Ley de blidrocarburos, incluyendo aquella información a la que se refiere la Cláusula 28.2, a
través de los medios que para tal efccto establezca la CNH. El Contratista deberá cooperar con las
Autoridades Gubernamentales competentes en caso que se requiera divulgar dicha información en
-. términos de la Normatividad Aplicable.

312 Conducta del Contratista y Filiales. El Contratista declara y garantiza que
los directores, funcionarios, asesores, empleados y personal del Contratista y de sus Filiales no han
efectuado, ofrecido o autorizado, ni efectuarán, ofrecerán o autorizarán en ningún momento,
ningún pago, obsequio, promesa u otra ventaja, ya sea directamente o a través de cualquier otra
Persona o entidad, para el uso o beneficio de cualquier funcionario público, algún partido político,
funcionario de un partido político o candidato a algún cargo político, con el propósito de: (1) influir
en cualquier decisión u omisión por parte de un funcionario público, partido político o candidato;
(ii) obtener o mantener este Contrato o cualquier otro negocio, o (iii) asegurar cualquier otro
beneficio o ventaja ilícita para el Contratista, sus Filiales, accionistas, o cualquier otra Persona.
Asimismo, el Contratista se asegurará que tanto él como sus Filiales: (1) se apegarán y cumplirán
en todo momento con cualesquiera leyes y regulaciones anti-corrupción que sean aplicables, y (ii)
crearán y mantendrán controles internos adecuados para el cumplimiento de lo previsto en esta

Cláusula 31.2, o Y
6l ÁREA CONTRACTUAL 14 X ]

Contrato No, CNH-RO1-L03-4 14/2015

31,3 Notificación de Investigación. El Contratista deberá notificar a la CNI y
a cualquier otra Autoridad Gubernamental competente: (i) de mancra inmediata a que tenga
conocimiento, o que tenga motivos suficientes para presumir, que ha ocurrido cualquier acto
contrario a lo previsto en la Cláusula 31.2, y (11) dentro de los cinco (5) Días siguientes a que tenga
conocimiento de cualquier investigación o proceso iniciado por cualquier autoridad, mexicana o
extranjera, relacionado con cualquier supuesta infracción a lo dispuesto en esta Cláusula 31.
Asimismo, el Contratista deberá mantener informada a la CNH sobre cl avance de la investigación

y proceso hasta su conclusión.

31.4 Conflicto de Interés. El Contratista se compromete a no ineurrir en ningún
conflicto de interés entre sus propios intereses (incluyendo los de sus accionistas, Piliales y
accionistas de sus Filiales) y los intereses del Estado en el trato con los Subcontratistas, clientes y
cualquier otra organización o individuo que realice negocios con el Contratista (sus accionistas,
Filiales y accionistas de sus Filiales) con respecto a las obligaciones del Contratista conforme al

presente Contrato.

. CLÁUSULA 32,
COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL

Con el objeto de administrar los riesgos relacionados con la seguridad nacional o
derivados de emergencias, siniestros o alteración del orden público, el Contratista deberá brindar
las facilidades que le sean requeridas por las autoridades federales competentes.

CLÁUSULA 33.
IDIOMA

El idioma del presente Contrato es el español. Todas las notificaciones, renuncias y
otras comunicaciones hechas por escrito o de otra forma entre las Partes en relación con este
Contrato deberán hacerse en español. Cualquier traducción del presente Contrato no será

considerada oficial.
Ae

62 ÁREA CONTRACTUAL 14

A

”
Contrato No. CNH-RO1-L03-A 14/2015

CLÁUSULA 34.
IPLARES

Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y cfecto, y cada uno será considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada al
principio del mismo.

POR LA “COMISIÓN NACIONAL DE POR “EL CONTRATISTA”
HIDROCARBUROS”

C. JUAN CARLOS ZI/PEDA MOLINA
COMISIONADO PRESIDENTE

POR “LOS OBLIGADOS SOLIDARIOS”

Erro E
7% fo
C. CARLA (ABRIÉLA GONZÁLEZ MOISÉS 'ANDEZ GUTIÉRREZ |
” RODRÍGUEZ

REPRESENTANTE LEGAL
SECRETARIA EJECUTIVA PERFOLAT DEJM 0, S.A, DE C.V,

Haz.
C. GASPAR FRANCO HERNÁNDEZ JUA
TITULAR DE LA UNIDAD DE REÍ
ADMINISTRACIÓN TÉCNICA DE CA;
ASIGNACIONES Y CONTRATOS

LBERYO VARGAS CESSA
ESENTANTE LEGAL
EX DUTCH B.V.

ERIC BUSTAMANTE DELA PARRA
o REPRESENTANTE LEGAL
AMERICAN OIL TOOLS, $. DE R,L, DEC.V.
/

63 ÁREA CONTRACTUAL 14 S

Contrato No. CNI-RO!-L03-A 14/2015

ANEXO 1

co

COORDENADAS Y ESPECIFICACIONES DEL ÁREA
CONTRACTUAL

Es

>
Y)

1 ÁREA CONTRACTUAL AS
Contrato No. CNH-RO1-L03-A 14/2015

Coordenadas y Especificaciones del Área Contractual

l Coordenadas:

Área Contractual | Campo/Polígono | Vértice Oeste (Longitud) Norte (Latitud)
1 94% 21' 30" 17? 57' 00"
2 94? 23' 30" 17” 5700"
3 94? 23' 30" 17% 57' 30"
4 94% 24' 30" 17% 57" 30"
5 94* 24' 30" 17* 58' 00"
6 94? 24' 00" 17* 58' 00"
7 94? 24' 00" 17* 58' 30"
8 94” 23' 30" 17? 58' 30"
9 94” 23' 30" 17" 59 30"
10 94" 23' 00" 17" 59' 30"
11 94? 23' 00" 18* 00' 00"
12 94* 22' 30" 18” 00' 00"
13 94” 22' 30" 18* 00' 30" -
14 94* 22 00" 18* 00' 30"

14 Moloacán 15 942200" 18* 0100"
16 94? 21' 30" 18* 01' 00"
17 94* 21' 30" 18 01" 30"
18 94? 20' 30" 18* 01' 30"
19 94” 20' 30" 18 02 30"
20 94* 19' 00" 18" 02' 30"
21 94* 19' 00" 18* 00' 30"
22 94* 19' 30" 18 00' 30"
23 94* 19' 30" 18" 00'00"
24 94? 20' 00" 18” 00' 00"
25 94 20' 00" 17 59' 00"
26 94* 20' 30" 17* 59' 00"
27 94” 20' 30" 17? 58' 30"
28 94721" 30" 17" 58' 30"

A

2 AREA CONTRACTUAL 14

A
Contrato No. CNH-RO01-L03-A 14/2015

Veracruz

al

Cuichapa
Ponlente

E

nan

3. Profundidad:

vemaco sedoso

male ato sae

4. Superficie aproximada:

Área ¡
Contractual Campo Profundidad
14 Moloacán Sin restricción

Área a 2 Área Contractual
Contractual Campo Superficie (km?)
14 Moloacán 46.321 Í Tipo 1
4

ÁREA CONTRACTUAL 14 AS A
Y

Contrato No. CNH-RO1-L,03-A 14/2015

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA

eS

] ÁREA CONTRACTUAL 14 X
Contrato No, CNH-RO!-L03-A 14/2015

GARANTÍA CORPORATIVA
SUSCRITA POR

[_

l

EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBUROS

/
2 ÁREA CONTRACTUAL !4 Ñ 0

Y
Contrato No, CNEERO1-L03-A 14/2015

Contrato de Garantía

E) presente Contrato de Garantía (la “Garantía”) se suscribe el __ de de por

Una empresa organizada y existente conforme a las leyes de en calidad de garante
(el “Garantc”), en favor de los Estados Unidos Mexicanos, por conducto de la Comisión Nacional
de Hidrocarburos de México, en calidad de beneficiario (cn adelante, el “Beneficiario”), en
relación con cl Contrato para la Extracción de Hidrocarburos bajo la Modalidad de Licencia, de
fecha __ de de suserito entre cl Beneficiario por una parte, y XYZ por la otra, (según
el mismo vaya a ser modificado de acuerdo con sus términos, el “Contrato”). Todos los términos
escritos con mayúscula inicial pcro no definidos de otra forma en esta Garantía tendrán el

significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garanto, en este acto de mancra solidaria, incondicional e irrevocable, garantiza
al Beneficiario, como obligado principal y no meramente como fiador, el pago total, puntual y
completo de cualesquiera cantidades que deba pagar al Beneficiario en virtud del Contrato,
así como el cumplimiento puntual y oportuno de todas y cada una de las obligaciones de ,
de conformidad con el Contrato, Esta Garantía constituye una garantía de pago y de cumplimiento
y no meramente de cobranza, la cual deberá permanecer cn pleno vigor y efecto hasta que todas
las obligaciones de garantizadas por la misma, sean pagadas o cumplidas en su totalidad,
sujeto a la cláusula 2 de esta Garantía. Hasta donde sea permitido por la Normatividad Aplicable,
el Garante renuncia a todas las excepciones o beneficios a que tenga derecho por ley o por cualquier

otro medio, en su calidad de fiador o garante,

(b) La garantía de pago y cumplimiento dispuesta cn csta Garantía constituye una
garantía continua, absoluta e incondicional y deberá aplicarse a todas las obligaciones cn virtud
del Contrato cuando éstas se originen. Sin limitar la gencralidad de lo anterior, la garantía del
Garante no será liberada, extinguida o de otra forma afectada por: (1) cualesquiera cambios en el
nombre, actividados autorizadas, existencia legal, estructura, personal o propicdad directa o
indirceta de 3 (ii) insolvencia, quiebra, reorganización o cualquier otro procedimiento
similar que afecte a ______ o a sus respectivos activos; o (iii) cualquier otro acto u omisión o
retraso de cualquier tipo de. ____, el Beneficiario o cualquier otra Persona.

(c) En la medida permitida por la Normatividad Aplicable, el Garante conviene que,
sin la notificación y sin la necesidad de una confirmación, consentimiento o garantía adicional de
su parte, las obligaciones de aquí garantizadas podrán ser en ocasiones, de conformidad
con el Contrato, renovadas, ampliadas, incrementadas, acelcradas, modificadas, reformadas,
transigidas, renunciadas, liberadas o rescindidas, todo lo anterior sin impedir o afectar la obligación
del Garante conforme a esta Garantía. El Beneficiario no cstará obligado a ejercitar recurso alguno
contra antes de tener el derecho a exigir cl cumplimiento o recibir el pago del Garante de

las obligaciones aquí garantizadas.
CA:

3 ÁREA CONTRACTUAL 14
Contrato No, ENH-RO1-L03-A 14/2015

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán scr automáticamente
restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier pago o cumplimiento
hecho por o en nombre de en relación con las obligaciones aquí garantizadas, se recupere
de o se reembolse por cl Beneficiario o cualquier otra parte como resultado de cualquier
procedimiento de quiebra, insolvencia, reorganización o cualquier otro.

CLÁUSULA 3 .
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad ¡jurídica para la
celebración y cumplimiento de esta Garantía; (11) ha cumplido con todos los requerimientos
corporativos y de otra naturaleza necesarios para la celebración y cumplimiento de esta Garantía;
(iii) ha obtenido todas las autorizaciones corporativas y de otra naturaleza necesarias para la
celebración y cumplimiento de esta Garantía y (iv) esta Garantía constituye una obligación legal,
válida y vinculante de dicho Garante la cual puede hacerse valer en su contra de acuerdo con sus

términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a cualquier
circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta Garantía y la
aplicación de dicha disposición a otras circunstancias no deberá verse afectada por tal

circunstancia.

CLÁUSULA 5
LEY APLICABLE Y ARBITRAJE

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación federal de

los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido cn la Cláusula 25 le será
aplicable a cualquier controversia derivada o relacionada con esta Garantía. El Garante acepta que,
a solicitud del Beneficiario, cualquier procedimiento de resolución de controversias en virtud de
esta Garantía podrá consolidarse con cualquier procedimiento arbitral iniciado en virtud del
Contrato. Cuando haya necesidad de que las partes del arbitraje nombren a algún miembro del
tribunal, el Garante y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma

conjunta.

(0) El Garante conviene en pagar todos los Costos, gastos y honorarios razonables y
documentados, incluyendo honorarios de abogados, en que el Beneficiario pueda incurrir en la
ejecución de esta Garantía.

xr

4 ÁREA CONTRACTUAL 14

X=
Contrato No. CNH-RO1-L03-A 144/2015

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía deberá de
hacerse por escrito y entregarse personalmente, por mensajería, por corrco certificado o registrado
(o en una forma sustancialmente similar al correo) en la forma siguiente:

Sia la CNIL

Sia XYZ:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por escrito a las
otras partes, cambiar la dirección a la cual deberán de estar dirigidas las notificaciones. Cualquier
notificación u otra comunicación, deberá de considerarse que ha sido realizada al momento de
recepción por el destinatario. Todas las comunicaciones en relación con esta Garantía deberán ser

en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta Garantía será
únicamente para efectos de conveniencia y no será considerada para la interpretación de la misma.

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares separados, cada
uno de las cuales cuando sca firmado y entregado se considerará un original, pero todos los

ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento. o
eN

5 ÁREA CONTRACTUAL 14

Contrato No. CNH-ROI-L03-A 14/2015

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la fecha
mencionada al principio de la misma.

(A

como Garante

Por:

Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario

Por:
Nombre:
Título: N

6 ÁREA CONTRACTUAL 14

Contrato No. CNH-RO1-L03-A 14/2015

ANEXO 3

PROCEDIMIENTOS PARA DETERMINAR LAS
CONTRAPRESTACIONES DEL ESTADO

0

ba
a co
[pro] 1 AREA CONTRACTUAL I4 3-

| A
/
Contrato No, CNH-RO1-L03-A 14/2015

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES
DEL ESTADO

El presente Anexo establece los términos y condiciones bajo los cuales deberá realizar el cálculo
y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes durante la vigencia
del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre Hidrocarburos vigente al

momento del fallo por el que se adjudicó el Contrato.

Í. Precio Contractual

¡NN El Precio Contractual para cada tipo de Hidrocarburo será determinado con base en lo
estipulado en la Ley de Ingresos sobre Hidrocarburos, conforme al procedimiento

establecido en este Anexo 3.

1.2. Para cada Período se calcularán las Contraprostaciones considerando el Precio
Contractual de cada tipo de Hidrocarburo, que se determinará de acuerdo con los

criterios establecidos en este Anexo 3.

1.3, — Para los efectos de este Anexo 3 se entenderá por f el subíndice correspondiente al
Período. En cl caso que las Actividades Petroleras se realicen en un Período que no
comprenda el Mes completo, el Período será el número de Días que efectivamente

operó este Contrato.

14. El Precio Contractual del Petróleo se determinará por Barril conforme a lo siguiente:

(a) En caso que, durante el Período, el Contratista comercialice al menos cl cincuenta
por ciento (50%) del volumen de Petróleo que le sea entregado en cl Período, con
base en Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine por
Reglas de Mercado), el Precio Contractual del Petróleo en el Período en el que se
registre la comercialización será igual al precio de venta promedio observado,
ponderado por el volumen que en cada caso corresponda, al que el Contratista haya

realizado o comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una Filial o
parte relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento
o procesamiento intermedio, el precio de venta y el volumen correspondientes a la
transacción de la Filial o parte relacionada con el tercero podrán ser considerados
en el cálculo del Precio Contractual del Petróleo en el Período.

(b) Si al finalizar el Período correspondiente no se ha registrado comercialización bajo
Reglas de Mercado por parte del Contratista, de al menos el cincuenta por ciento
(50%) del volumen de Petróleo que le sea entregado en el Período, el Precio
Contractual del Petróleo se calculará a través del uso de la fórmula correspondiente,
en función del grado API y contenido de azufre correspondiente al Petróleo extraído
cn el Área Contractual en el Período, Lo anterior considerando los precios para los
crudos marcadores Light Louisiana Sweet (LES) y Brent, publicados en el Período

: A
2 AREA CONTRACTUAL 14 0

ES

Contrato No. CNH-R01-L93-A 14/2015

izada en la publicación de información de

por una compañía internacional especi
referencia sobre precios, de acuerdo a lo sigujente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo que le sea entregado en el Período, cl Precio Contractual
del Petróleo scrá el promedio de los precios calculados a través del uso de la
tórmula correspondiente a la fecha de cada operación de comercialización,
utilizando los precios de los marcadores de dicha fecha, ponderado de acuerdo
con el volumen involucrado cn cada transacción realizada en el Período.

ii. Si no se realizó comercialización, debido a que el volumen de Petróleo
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad dol Contratista, el Precio Contractual del Petróleo
se calculará a través del uso de la fórmula correspondiente, considerando el
promedio simple de los precios de los marcadores durante el Período.

Las fórmulas para calcular el Precio Contractual! del Petróleo referidas son:

Grado AP] del Petróleo . o .
: Tórmula aplicable para la determinación del Precio
crudo extraído en el Área .
Contractual del Petróleo
Contractual
APIS 21.0% PCp¿ = 0.481 + LLS, + 0.508 » Brent, — 3.678 +5
21.0 < API < 31.19 PCp¿ = 0,198 +LLS, + 0,814 - Brent, — 2.522 + $
31.1% < API < 39.0 PCp¿ = 0.167 + LLS, + 0.840 - Brent, — 1.814 +5
API > 39,0% PCp. = 0.0800 - 1,15, + 0.920 + Brent,
Donde:

PC», ¿ = Precio Contractual del Petróleo en el Período £.

APIS Parámetro de ajuste por calidad, utilizando e! promedio ponderado de Grados

API del Petróleo producido en el Área Contractual en el Período £.

LLS¡= Precio promedio de mercado del Crudo Louisiana Light Sweet (LLS) en el

Período £.

Brent,= Precio promedio de mercado del Crudo Brent ICE en ci Período £.

S= Parámetro de ajuste por calidad, utilizando el valor del porcentaje promedio

ponderado de azufre en el Petróleo producido en cl Área Contractual considerando
: dos decimales (por ejemplo, si es 3% se utiliza 3.00).

Las fórmulas para determinar el Precio Contractual podrán ser actualizadas en este /
Contrato para reflejar los ajustes estructurales en el mercado de los Hidrocarburos,
con base en la información que la Secretaría de Jlacienda publique en el reporte

A )
3 ÁREA CONTRACTUAL 14 a

Contrato No, CNH-RO1-L03-A 14/2015

anual al que se refiere el artículo 5 de la Ley de Ingresos sobre lidrocarburos.

En caso que los precios de los crudos marcadores LLS y Brent dejen de ser
publicados, la Secretaría de Hacienda establecerá una nueva Fórmula considerando
otros crudos marcadores que secan comercializados con liquidez y que sean

representativos de las condiciones de mercado,

En caso que la comercialización se realice con partes relacionadas o que el precio
de venta del Petróleo se determine con base en un precio regulado, se podrá utilizar
el precio de dicha transacción para la determinación del Precio Contractual sujeto a
las reglas aplicables a los precios de transferencia establecidas cn cl Anexo 4.

En caso que en el mercado exista un tipo de Petróleo que presente las mismas
características de calidad (mismos grados API y mismo contenido de azufre) que el
Petróleo producido en el Área Contractual durante el Período correspondiente, el
Precio Contractual del Petróleo a emplear conforme este inciso (b), podrá ser
calculado considerando el precio de mercado del Petróleo referido que sea libre a
bordo (Free on hoard/“FOB”), en sustitución del valor estimado a través de la

fórmula correspondiente.

Para efectos del párrafo anterior, cl Contratista deberá presentar la documentación
con información verificable, publicada en el Período por una compañía
internacional especializada en la publicación de información de referencia sobre
precios, que demuestre que el tipo de Petróleo propuesto poses los mismos grados
AP! y mismo contenido de azufre que el Petróleo producido en el Área Contractual,
conforme las mediciones que realice la CNH en el Período.

(c) En caso que el Precio Contractual del Petróleo en el Período inmediato anterior o
en los dos Períodos inmediatos anteriores haya sido determinado a través de las
fórmulas establecidas en el inciso (b) de cste numeral, y que durante el Período de
que se trate exista comercialización de Petróleo con base en Reglas de Mercado por
parte del Contratista conforme al inciso (a) de este numeral, el Precio Contractual
del Petróleo en el Período se determinará conforme a la siguiente fórmula, siempre
que la diferencia entre el precio estimado por la fórmula y el precio observado en
la comercialización de Petróleo con base en Reglas de Mercado en el Período £ sea
menor o igual al cincuenta por ciento (50%) del precio observado:

veci 162
Preciócomerciatización, X izo V Pp pi

PCp:=
Pu VPra
Donde:
PCp¿ = Precio Contractual del Petróleo en el Período £.
Preciocomerciatización, = Precio observado en la comercialización de Petrólco con

base en Reglas de Mercado en el Período £.

ÁREA a

Contrato No, CNH-R01-1,03-A14/2015

DAA VP» ¿-¡ =Sumatoria del volumen de producción del Petróleo registrado en cl
Punto de Medición en los Períodos £, t — 1 y en su caso, E — 2,

3% VC»,+-¡"Sumatoria del Valor Contractual del Petrólco en el Período t — 1, y
en su caso, L= 2.

VP»,= Volumen de producción de Petróleo registrado en el Punto de Medición en
el Período t.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado en el
Período £ sca superior al cincuenta por ciento (50%) del precio observado, el Precio
Contractual del Petróleo en el Periodo se determinará de la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio
Contractual será:

PC = PreciOcomerciatización: X 1.5

li. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será

PCp; = PreciOcomerciatización, X 0.5

Cualquier variación en el Valor Contractual del Petróleo producido en el Periodo
inmediato anterior o en los dos Períodos inmediatos anteriores, que persista
considerando la determinación del Precio Contractual conforme lo establecido en
este inciso (c) y el precio observado bajo Reglas de Mercado, podrá ser solventada
dentro de los tres (3) Períodos subsecuentes a través de ajustes que determine la
Secretaría de Hacienda, como parte de sus atribuciones de verificación, conforme
lo establecido en el numeral 4.4 de este Anexo 3.

(d) Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del Petróleo,
el Contratista deberá haber comunicado previamente al cierre del Período, las
características relevantes de la comercialización realizada, incluyendo los aspectos
para determinar el precio aplicable con base en Reglas de Mercado.
Independientemente de lo anterior, cl Contratista deberá reportar los ingresos
totales, el volumen de Petróleo y el precio promedio ponderado que obtenga,
derivados de la comercialización del Petróleo que le corresponda como

Contraprestaciones.
1,5, — El Precio Contractual de los Condensados se determinará por Barril conforme a lo

siguiente:

(a) En caso que, durante el Perjodo, el Contratista comercialice al menos el cincuenta

por ciento (50%) del volumon de Condensados que le sea entregado en el Período,
ed

5 ÁREA CONTRACTUAL Id a
(b)

Contrato No. CNH-R01-,03-4 14/2015

con base en Reglas de Mercado o exista el compromiso de dicha comercialización,
incluyendo contratos de venta de largo plazo en los que el precio se determine por
Reglas de Mercado, el Precio Contractual de los Condensados en el Período en el
que se registre la comercialización será igual al precio de venta promedio
observado, ponderado por el volumen que en cada caso corresponda, al que cl
Contratista haya realizado o comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una Filial o
parte relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento
o procesamiento intermedio, el precio de venta y el volumen correspondientes a la
transacción de la Filial o parte relacionada con el lercero podrán ser considerados
en el cálculo del Precio Contractual de los Condensados en el Período.

Si al finalizar el Período correspondiente, no se ha registrado comercialización bajo
Reglas de Mercado por parte del Contratista, de al menos el cincuenta por ciento
(50%) del volumen de Condensados que le sea entregado en el Período, el Precio
Contractual de los Condensados se calculará considerando cl precio promedio para
el crudo marcador Brent publicado en el Período f por una compañía internacional
especializada en la publicación de información de referencia sobre precios, de

acuerdo a lo siguiente:

Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados que le sea entregado en el Período, el Precio
Contractual de los Condensados será el promedio de los precios calculados
mediante fórmula a la fecha de cada operación de comercialización, utilizando
los precios del crudo marcador de dicha fecha, ponderado de acuerdo al
volumen involucrado en cada transacción realizada en el Periodo.

Si no se realizó comercialización debido a que el volumen de Condensados
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad del Contratista, el Precio Contractual de los
Condensados se calculará a través del uso de la fórmula correspondiente,
considerando el promedio simple del precio del marcador durante el Período.

La fórmula para calcular el Precio Contractual de los Condensados es:
PC, = 6.282 + 0.905Brentp;

Donde:

PC¿., = Precio Contractual de los Condensados en el Período /.

Brentp,= Precio del Crudo Brent ICE en cl Período £.

La fórmula para determinar el Precio Contractual podrá ser actualizada cn cste
Contrato para reflejar los ajustes estructurales en el mercado de los Hidrocarburos,
con base en la información que la Secretaría de Hacienda publique cn el reporte
anual al que se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos. ¿A

6 ÁREA CONTRACTUAL xl
Contrato No. CNH-RO1-L03-A 14/2015

En caso que el precio del crudo marcador Brent deje de ser publicado, la Secretaría
de Hacienda establecerá una nueva fórmula considerando otro u otros marcadores
que sean comercializados con liquidez y que sean representativos de las condiciones

de mercado.

En caso que la comercialización se realice con partes relacionadas o que el precio
de venta de los Condensados se determine con base en un precio regulado, se podrá
utilizar cl precio de dicha transacción para la determinación del Precio Contractual
sujeto a las reglas aplicables a los precios de transferencia establecidas en el Anexo

4

En caso que el Precio Contractual de los Condensados en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a través
de la fórmula establecida en el inciso (b) de este numeral, y que durante el Período
de que se trate exista comercialización de Condensados con base en Reglas de
Mercado por parle del Contratista conforme al inciso (a) de este numeral, el Precio
Contractual de los Condensados cn el Período se determinará conforme a la
siguiente fórmula, siempre que la diferencia entre el precio estimado por la fórmula
y el precio observado en la comercialización de los Condensados con base cn Reglas
de Mercado en el Período t sea menor o igual al cincuenta por ciento (50%) del

precio observado:

y, i, 162 162
_ Preciocomerciatización: GV Peri AV Coi
PCor= VPe
13

Donde:

PCc, = Precio Contractual de los Condensados en el Período £.
PreciOcomerciatización, = Precio observado en la comercialización de Condensados

con base en Reglas de Mercado en el Período £.

q V Po; = Sumatoria del Volumen de Producción de Condensados registrado

en el Punto de Medición en los Períodos £, t — 1 y en su caso, b— 2.

VC¿.;-¡ = Sumatoria del Valor Contractual de los Condensados cn el Período

A

E— 1, y en su caso, — 2.

VP¿..= Volumen de Producción de Condensados registrado en el Punto de Medición
en el Período £.

En caso que la diferencia entre el precio estimado por la fórmula y cl precio
observado en la comercialización de Condensados con base en Reglas de Mercado

en el Período £ sea superior al cincuenta por ciento (50%) del precio observado, el
Precio Contractual de los Condensados en el Período se determinará de la siguiente

forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio
A

7 ÁREA CONTRACTUAL 14
Contrato No. CNI-ROI-L03-A 14/2015

Contractual ser
PCc,: = Preciocomerciatización, X 15

ii. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será

PCc: = PreciOcomerciatización: X 0.5

Cualquier variación en el Valor Contractual de los Condensados producidos en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que persista
considerando la determinación del Precio Contractual conforme lo establecido en
este inciso (c) y el precio observado bajo Reglas de Mercado, podrá ser solventada
dentro de los tres (3) Períodos subsecuentes a través de ajustes que determine la
Secretaría de Hacienda, como parte de sus atribuciones de verificación, conforme
lo establecido en el numeral 4.4 de este Anexo 3,

(d) — Para que cl precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual de los
Condensados, el Contratista deberá haber comunicado previamente al cierre del
Período las características relevantes de la comercialización realizada, incluyendo
los aspectos para determinar el precio aplicable con base cn Reglas de Mercado.
Independientemente de lo anterior, el Contratista deberá reportar los ingresos
totales, el volumen de Condensados y el precio promedio ponderado que obtenga,
derivados de la comercialización de los Condensados que le correspondan como

Contraprestaciones.

1.6, — El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por unidad calórica (millón de BTU) conforme a Jo siguiente:

(a) El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, cl valor unitario y el volumen que corresponda a la comercialización
del Gas Natural (metano) y de cada uno de sus otros componentes (ctano, propano

y butano).

(b) En caso que, durante el Período, el Contratista comercialice al menos el cincuenta
por ciento (50%) del volumen de Gas Natural que le sea entregado en el Período,
con base cn Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine por
Reglas de Mercado), el Precio Contractual del Gas Natural en el Período en el que
se registre la comercialización será igual al precio de venta promedio observado,
ponderado por la equivalencia calórica en millones de BTU del volumen que en
cada caso corresponda, al que el Contratista haya realizado o comprometido la

comercialización.

En el caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento o "

y!

8 ÁREA CONTRACTUAL 14 /

Y
(e)

(á)

Contrato No. CNH-RO1-1.03-A 14/2015

procesamiento intermedio, el precio de venta y el volumen correspondientes a la
transacción de la Filial o parte relacionada con el tercero podrán ser considerados
en el cálculo del Precio Contractual del Gas Natural en el Período.

Si al finalizar el Período correspondiente el Contratista comercializó menos del
cincuenta por ciento (50%) del volumen de Gas Natural que le sea entregado en el
Período con base en Reglas de Mercado, el Precio Contractual del Gas Natural será
el promedio de los precios determinados a partir de los precios diarios que fije la
Comisión Reguladora de Energía para el punto en el que el Gas Natural producido
al amparo de este Contrato ingrese en el Sistema de Transporte y Almacenamiento
Nacional Integrado a la fecha de cada opcración de comercialización, ponderado
por la equivalencia calórica en millones de BTU del volumen involucrado en cada

transacción realizada en el Período.

En caso que la comercialización se realice con partes relacionadas o que el precio
de venta del Gas Natural o de alguno de sus componentes se determine con base en
un precio regulado, se podrá utilizar cl precio de dicha transacción para la
determinación del Precio Contractual sujeto a las reglas aplicables a los precios de
transferencia establecidas en el Anexo 4.

En caso que el Precio Contractual del Gas Natural en el Periodo inmediato anterior
o en los dos Períodos inmediatos anteriores hayan sido determinados a través de la
fórmula establecida en el inciso (e) de este numeral, y que durante el Período de
que se trate exista comercialización del Gas Natural con base en Reglas de Mercado
por parte del Contratista conforme al inciso (b) de este numeral, el Precio
Contractual del Gas Natural en el Período se determinará conforme a la siguiente
fórmula, siempre que la diferencia entre el precio estimado por la fórmula y el
precio observado en la comercialización de Gas Natural con base en Reglas de
Mercado en el Período £ sea menor o igual al cincuenta por ciento (50%) del precio

observado:

,. ; 162 162
_ PreciOcomerciatización: Dio V Peri AV Cory
PCap= vP,
Gt

Donde:

PCg. = Precio Contractual del Gas Natural en el Período £.
PreciOcomercialización, = Precio observado en la comercialización de Gas Natural

con base en Reglas de Mercado en cl Período £.

1 VP¿ ¿-¡ =Sumatoria del Volumen de Producción de Gas Natural registrado en
el Punto de Medición en los Períodos £t, £ — 1 y en su caso, E — 2.

=Sumatoría del Valor Contractual de Gas Natural en el Período £ — 1,

¿A

y en su caso, £— 2

9 ÁREA CONTRACTUAL l4
(0)

Contrato No. CNH-R01-L03-A 14/2015

VP¿¿ Volumen de Producción de Gas Natura! registrado en el Punto de Medición
en el Período £ y expresado en su equivalencia calórica en millones de BTU, según
se trate de Gas Natural (metano) o de cada uno de los componentes que lo
constituyen (etano, propano y butano) en la proporción que corresponda.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Gas Natural con base en Reglas de Mercado
en el Período £ sea superior al cincuenta por ciento (50%) del precio observado, el
Precio Contractual del Gas Natural en el Período se determinará de la siguiente

forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio
Contractual será:

PCg = PreciOcomerciatización: X 1.5

li. Si el precio estimado por la fórmula cs menor al precio observado, el Precio

Contractual será
PCc 1 = PreciOcomerciatización; X 0.5

Cualquier variación en el Valor Contractual del Gas Natural producido en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que persista
considerando la determinación del Precio Contractual conforme lo establecido en
este inciso (d) y el precio observado bajo Reglas de Mercado, podrá ser solventada
dentro de los tres (3) Períodos subsccucntes a través de ajustes que «Jetermine la
Secretaría de Hacienda, como parte de sus atribuciones de verificación, conforme
lo establecido en el numeral 4,4 de este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del Gas
Natural, el Contratista deberá haber comunicado previamente al cierre del Período
las características relevantes de la comercialización realizada incluyendo los
aspectos para determinar cl precio aplicable con base en Reglas de Mercado.
Independientemente de lo anterior, cl Contratista deberá reportar los ingresos
totales, el volumen de Gas Natural y el precio promedio ponderado que obtenga,
derivados de la comercialización del Gas Natural que le correspondan como

Contraprestaciones,

En cada Período, en el caso de ventas de Hidrocarburos por parte del Contratista, que
no sean libres a bordo (Free on board/“FOB”) en el Punto de Medición, el Precio
Contractual en el Punto de Medición será el cquivalente, en Dólares por unidad de
medida respectiva, de los ingresos netos observados recibidos por la comercialización
de cada tipo de Hidrocarburo, considerando los costos necesarios observados de
transporte, Almacenamiento, logística y todos los demás costos incurridos para el
traslado y comercialización de Hidrocarburos entre el Punto de Medición y cl punto

A

10 ÁREA CONTRACTUAL 14
(a)

(5)
(e)

(d)

(e)
(1
1.10.

Contrato No. CNH-RO1-L03-A 14/2015

de venta, dividido entre el volumen de Pciróleo erudo, Condensados y Gas Natural,
según sea el caso, medido en el Punto de Medición.

En estos casos, el Precio Contractual del Período se ajustará considerando una
reducción al valor establecido conforme los numerales 1.4 a 1.6 de este Anexo 3. Dicha
reducción será igual al resultado de dividir el eosto total de transporle,
Almacenamiento y logística incurrido para cada tipo de Hidrocarburo y reportado
durante el Período entre el volumen de Hidrocarburos medido y el registrado en el

Período.

Para lo establecido en el numeral 1.7 anterior se considerarán únicamente los costos
que sean justilicadamente necesarios, incluyendo la contratación de servicios e
infraestructura de transporte, Almacenamiento, tratamiento, acondicionamiento,
procesamiento, lieuefacción (en el caso del Gas Natural), comercialización y seguros.

En cualquier caso los costos de transporte, Almacenamiento y logística incurridos
debcrán ajustarse a las Reglas de Mercado y a las tarifas reguladas publicadas que
resulten aplicables, En caso que los costos mencionados resulten de acuerdos eon
partes relacionadas, se deberán seguir las reglas relativas a los precios de transferencia
establecidas en el Anexo 4.

Los costos a que hace referencia este numeral deberán sujetarse a lo establecido en el
Anexo 4, y serán sujetos de las actividades de verificación que corresponden a la

Secretaría de Hacienda, conforme a dicho Anexo.

No se incluirán entre los costos necesarios de transporte, Almacenamiento y logística
a que hace referencia el numeral 1.7, los siguientes:

Los costos por el servicio de comercialización o costos financieros asociados a la
cobertura de dichos Hidrocarburos;

Intereses u otros costos asociados al financiamiento de las actividades;

Los costos que resulten de negligencias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la Normatividad

Aplicable;

Los costos asociados a la atención de derrames o emergencias ambientales que scan
resultado de acciones negligentes o dolosas del Contratista;

Las Obligaciones de Carácter Fiscal que resulten aplicables, y

Las sanciones o penalizaciones.

La información relativa a la determinación de los Precios Contractuales debcrá ser
presentada y registrada mediante el sistema informático que cl Fondo ponga a

LL ÁREA CONTRACTUAL 14

Contrato No. CNH-R0T-L03-A 14/2015

disposición del Contratista

2. Valor Contractual de los Hidrocarburos en el Período £:

2.1. El Valor Contractual de los llidrocarburos será determinado usando la siguiente fórmula:

VCH, = VCp¿ + VE gp e VE

Donde:

VCH,= Valor Contractual de los Ilidrocarburos en el Período £.
VE», Valor Contractual del Petróleo en el Período t.

VEc* Valor Contractual del Gas Natural en el Período £.
VC¿,¿7 Valor Contractual de los Condensados en el Período £.

En caso que, derivado de situaciones de emergencia o siniestro ocurran derrames de
Hidrocarburos, para el cálculo del Valor Contractual de cada uno de los 1 lidrocarburos
se considerarán los volúmenes de Hidrocarburos que sean recuperados en las
actividades de respuesta a dicha de situaciones de emergencia o siniestro.

2.2. Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las siguientes

fórmulas:

(a)

(b)

Valor Contractual del Petróleo en el Período t:

VCb: = PCs + VPo e

Donde:

VE», Valor Contractual del Petróleo en el Período £.

PCp,= El Precio Contractual del Petróleo en el Período £: El precio del petróleo
producido cn el Área Contractual, en Dólares por Barril, que se determina cada
Período en el Punto de Medición, conforme al numeral 1.4 de este Anexo 3,
VPp, += Volumen neto de producción de Petrólco registrado en el Punto de Medición

en el Período £.
Valor Contractual de los Condensados cn el Período £:

VCer = Ple, *VPer

Donde:

VC¿ += Valor Contractual de los Condensados en el Período £.

PCc,:= El Precio Contractual de los Condensados en el Período £: El precio de los

Condensados producidos en el Árca Contractual, en Dólares por Barril, que se .<
¿

Á

12 ÁREA CONTRACTUAL l4 /
Contrato No. CNH-ROT-1.03-A 14/2015

determina cada Período cn cl Punto de Medición, conforme al numeral 1.5 de este

Anexo 3.
VP¿,> Volumen neto de Producción de Condensados registrado en el Punto de

Medición en el Período £.

(c) Valor Contractual de Gas Natural en el Período t:
VCos = Y PCas Vos
i

Donde:

VC¿:= Valor Contractual del Gas Natural en el Período £.

í = Cada uno de los productos que constituyen el Gas Natural y sus líquidos, según
se trate de metano, ctano, propano o butano.

PC; ¡7 El Precio Contractual de cada componente que constituye el Gas Natural y
sus líquidos en el Período £, en Dólares por millón de BTU, que se determina cada
Período en el Punto de Medición, conforme al numeral 1.6 de este Anexo 3.
VPe¿¿- Volumen neto de Producción, registrado en el Punto de Medición en el
Período t y expresado en su equivalencia calórica en millones de BTU, según se
trate de Gas Natural (metano) o de cada uno de sus líquidos (ctano, propano y

butano).
3, Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos

3.1. El Estado recibirá el ochenta y cinco punto sesenta y nueve por ciento (85.69%) del
Valor Contractual de los Hidrocarburos para e! Mes de que se trate.

32. La Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos se
ajustará de conformidad con e) Mecanismo de Ajuste establecido en el numeral 4.3 de

este Anexo 3.

4. Procedimientos para calcular las Contraprestaciones

41. Regalías

El monto de las Regalías se determinará para cada tipo de Hidrocarburo mediante la
aplicación de la tasa correspondiente al Valor Contractual del Petróleo, al Valor
Contractual del Gas Natural y al Valor Contractual de los Condensados producidos en
el Período. En el caso del Gas Natural, el monto de Regalías se determinará por
separado según se trate de Gas Natural (metano) o de cada uno de sus líquidos (etano,
propano y butano) considerando la tasa y el Valor Contractual que a cada uno
corresponda, determinados con base en el Precio Contractual y el volumen de cada mo

de los productos mencionados. :
A

13 ÁREA CONTRACTUAL 14

Contrato No. CNHI-RO1-LO3-A 14/2015

El mecanismo para la determinación de las Regalías será ajustado cada Año en el Mes
de encro considerando la primera publicación de variación anual observada en el Mes
de diciembre del Año previo (en adelante 1,,..,) del Índice de Precios al Productor de
los Estados Unidos de América o el que lo sustituya, tomando el año 2015 como Año
base, realizando el primer ajuste al momento de la suscripción de este Contrato
considerando la variación anual observada para cl mes de diciembre de 2015,
publicada en la segunda quincena del Mes de enero de 2016.

El proceso para determinar los montos a pagar será el siguiente:
(a) Al Valor Contractual del Petrólco, se le aplicará la siguiente tasa:
Cuando el Precio Contractual del Petróleo sea inferior a A,,, se aplicará la siguiente:

Tasa = 7.5%

Para ajustar por inflación, la actualización del parámetro A,, se realizará anualmente
de acuerdo con la siguiente Fórmula:

Ay Apr + (14 o)

Donde A, toma valores desde el Año base hasta cl último Año en el que haya
: USD m oe « .
referencia, Ag = 48 ar A el Año base y n indica el Año correspondiente.

ti. Cuando el Precio Contractual del Petróleo sea mayor o igual a A,,:

Tasa = [(B, + Precio Contractual del Petróleo) + 1.51%

Para ajustar por inflación, la actualización del parámetro B,, se realizará anualmente
de acuerdo a la siguiente fórmula:
Bras

Ba=
IN)

Donde 8, loma valores desde el Año base hasta el último Año en el que haya
referencia, By = 0.125 en cl Año base y n indica el Año correspondiente.

(b) Al valor Contractual del Gas Natural Asociado, se le aplicará la siguiente tasa:

, Precio Contractual del Gas Natural
Tasa = E
d

Para ajustar por inflación, la actualización del parámetro €, se realizará anualmente
de acuerdo a la siguiente fórmula: mi

14 ÁREA CONTRACTUAL l4

iii

Contrato No. CNTI-RO1-L.03-A 14/2015

O)

Donde C,, toma valores desde el Año base hasta el último Año en el que haya
relerencia, Cy = 100 en cl Año base y an indica el Año correspondiente.

Al valor Contractual de! Gas Natural No Asociado, se le aplicará la siguiente tasa:

Cuando el Precio Contractual del Gas Natural No Asociado sea menor o igual a
Dn» la Tasa será de 0%.

Para ajustar por inflación, la actualización del parámetro D,, se realizará anualmente
de acuerdo a la siguiente fórmula:

Da = Da (14 a)

Donde D,, toma valores desde el Año base hasta el último Año en el que haya

USD % o a .
enel Año base y n indica el Año correspondiente.

referencia, Dy = 5
0 MMBTU

Cuando el Precio Contractual del Gas Natural sea mayor a D,, y menor a Ev, la tasa
se calculará de acuerdo a la siguiente fórmula:

rasa Ñ [recio Contractual del Gas Natural — D,) x 605,
ee Precio Contractual del Gas Natural Ñ

Para ajustar por inflación, la actualización del parámetro E,, se realizará anualmente
de acuerdo a la siguiente fórmula:

En = Encr+ (4 Ta)

Donde ¿2,, loma valores desde el Año base hasta cl último Año en el que haya
. USD a as + .
referencia, Ey = 5,5 -- —— en el Año base y n indica el Año correspondiente.

MMEBTU
Cuando el Precio Contractual del Gas Natural sca mayor o igual a E:

Precio Contractual del Gas Natural
Tasa = E
a

Para ajustar por inflación, la actualización del parámetro F, se realizará anualmente
de acuerdo con la siguiente fórmula:

Par + (14 Tn-1) ce

15 ÁREA CONTRACTUAL 14

CT
(d)

Contrato No. CNH-RO1-L03-A 14/2015

Donde K, toma valores desde el Año base hasta cl último Año cn el que haya

referencia, F, = 100 en el Año base y n indica el Año correspondiente,

Al Valor Contractual de los Condensados se le aplicará la siguiente tasa:

Cuando el Precio Contractual de los Condensados sea inferior a G.,, se aplicará la
siguiente:

Tasa = 5%

Para ajustar por inflación, la actualización del parámetro G,, se realizará anualmente
de acuerdo con la siguiente fórmula:

Ep > Epa + (14 Mp1)

Donde G, toma valores desde el Año base basta el último Año en el que haya
. USD - " , .
referencia, 64 = 60 a el Año base y n indica el Año correspondiente,

Cuando cl Precio Contractual de los Condensados sea mayor o igual a Gp:

Tasa = [(4,, » Precio Contractual de los Condensados) — 2.5]%

Para ajustar por inflación, la actualización de! parámetro H,, se realizará anualmente
de acuerdo con la siguiente fórmula:

Hna
H, = 251 _
" (A)

Donde H, toma valores desde el Año base hasta el último Año en el que haya
referencia, con Ay = 0.125 cn el Año base y n indica el Año correspondiente.

El índice de precios al productor de los Estados Unidos de América a que se refiere
esta sección corresponderá al primer índice publicado para el mes de diciembre del
año inmediato anterior por el Bureau of Labor Statistics de los Estados Unidos de
América, con identificación WPU00000000 sin ajuste estacional, que corresponde al
índice de todas las mercancías, o en su caso, el que lo sustituya por decisión de la
institución emisora. En caso de ajustes o revisiones a dicho índice de precios,
prevalecerá la primera versión publicada. En caso de modilicación a la referencia de
índice, la Secretaría de Hacienda deberá dar a conocer la nueva referencia. ,

ES

16 ÁREA CONTRACTUAL 14
4.2.

(a)

(b)

4,3.

(a)

Contrato No, CNH-R01-L03-A14/2015

Cuota Contractual para la Fase Exploratoria

El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del Estado
Mexicano por la parte del Área Contractual que no cuente con un Plan de Desarrollo
aprobado por la CNH, se realizará en efectivo de conformidad con las siguientes

cuotas:
Durante los primeros 60 Meses de vigencia del Contrato:
1,150 pesos mexicanos por kilómetro cuadrado.
A partir del Mes 61 de vigencia del Contrato y hasta la terminación de su vigencia:

2,750 pesos mexicanos por kilómetro cuadrado.

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad con
la Normatividad Aplicable, el primero de enero de cada Año, considerando el Período
comprendido desde el décimo tercer Mes inmediato anterior y hasta el último Mes
anterior a aquél en que se efectúa la actualización, aplicándoles el factor de
actualización que resulte de dividir el Índice Nacional de Precios al Consumidor del
Mes inmediato anterior al más reciente del Período, entre el Índice Nacional de Precios
al Consumidor correspondiente al Mes anterior al más antiguo del Período, publicado
por el Instituto Nacional de Estadística y Geografía o en su caso el que lo sustituya.

Mecanismo de Ajuste

El Mecanismo de Ajuste aplicable se determinará de la siguiente forma, dependiendo
del tipo de Hidrocarburo de que se trate:

La tasa aplicable para determinar el monto de la Contraprestación como porcentaje
del Valor Contractual del Petróleo y de los Condensados que reciba el Estado cn
cada Período, se calculará considerando un factor de ajuste de la siguiente forma:

TRp, = Mo + AR

Donde:

TRp¿= Tasa aplicable al Valor Contractual del Petróleo y de los Condensados
producidos en el Área Contractual en el Período £.

My, = Porcentaje mínimo del Valor Contractual de los Hidrocarburos
Producidos en el Área Contractual que corresponde al Estado al Inicio de la
vigencia del Contrato = ochenta y cinco punto sesenta y nueve por ciento
(85.69%) en términos de lo establecido en el numeral 3.1 de este Anexo 3.

Y

17 ÁREA CONTRACTUAL l4

ARp, ¿= Factor de ajuste en el Período £.
Contrato No. CNH-RO1-L03-A 14/2015

El factor de ajuste (AR».¿) se calculará con base en el promedio diario de
producción agregada de Petróleo y de Condensados registrada durante el Periodo £
y los dos Periodos inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio Fórmula aplicable para determinar el Factor de
diaria Ajuste
Ort S Upa ARp¿ =0
=U6,
Up < Qp: < Upa AR; = Max[0, Mp — Rp,£] (=p)
Upa Upa
Ub < Qpe AR»; = Max[0, Mp — Rp.)
Donde:

Q»,— Promedio, en miles de barriles diarios, de la producción agregada de
Petróleo y de Condensados registrada durante el Período t y los dos Periodos
inmediatos anteriores. En cl primer y segundo Período cn que exista producción
de Petróleo o Condensados, el valor de Q¿ será el promedio de la producción
agregada desde el primer Período.

AR ¿= Factor de ajuste en el Período t.

Rp,= Tasa ponderada de Regalías por la producción de Petróleo y
Condensados correspondiente al Periodo f, que se determinará mediante la
división de la suma de las Regalías por Petróleo y las Regalías por
Condensados, entre la suma del Valor Contractual del Petróleo y el Valor
Contractual de Condensados, El monto de las Regalías referidas se establecerá
de acuerdo al numeral 4.1, inciso (a) si se trata de Petróleo o inciso (d) si se

trata de Condensados.
Mp =20%.
U»,1= 30 mil Barriles diarios,
Up 2= 120 mil Barriles diarios.
(b) La tasa aplicable para determinar el monto de la Contraprestación como porcentaje
del Valor Contractual del Gas Natural que reciba cl Estado en cada Período, se

calculará considerando un factor de ajuste de la siguiente forma:

TRe: = My + ARoe A
Donde:

18 ÁREA CONTRACTUAL 14

Contrato No, CNH-R01-L03-A 14/2015

TR¿,= Tasa aplicable al Valor Contractual del Gas Natural producido en el
Árca Contractual cn el Período £.

My = Porcentaje mínimo del Valor Contractual de los Hidrocarburos
Producidos en el Área Contractual que corresponde al Estado al Inicio de la
vigencia del Contrato = ochenta y cinco punto sesenta y nueve por ciento
(85.69%), en términos de lo establecido en el numeral 3.1 de este Anexo 3.

ARg,¿= Factor de ajuste en el Período £.

El factor de ajuste (URo:) se calculará con base en cl promedio diario de
producción de Gas Natural registrada durante cl Período t y los dos Periodos
inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio Fórmula aplicable para determinar el Factor de
diaria Ajuste
Q6: < U6,s ARG: =0
Uca < Qar E Usa AR, = Max[0, Mo — Ro,(
[02 < Ou ARG, = Max]O, Mo — Rey]
Donde:

Q6,- Promedio, en millones de pics cúbicos diarios, de la producción de Gas
Natural registrada durante el Período £ y los dos Periodos inmediatos
anteriores. En el primer y segundo Período en que exista producción de Gas
Natural, el valor de Q, será el promedio de la producción agregada desde el

primer Período.
AR£g,= Factor de ajuste en el Período £.

RG: La tasa ponderada aplicable al Valor Contractual del Gas Natural y sus
liquidos para determinar el monto de Regalías respectivas en cl Período t, a que
se refiere el numeral 4.1, inciso (b), si se lrata de Gas Natural Asociado, o inciso
(0), si se trata de Gas Natural No Asociado. La tasa ponderada se determinará
mediante la división del monto de Regalías por Gas Natural y sus líquidos
(considerando los componentes que le constituyen, ya sea metano, etano,
propano o butano) entre el Valor Contractual del Gas Natural.

M6 = 10%.

Ug,¡= 80 millones de pies cúbicos diarios.
pS

19 ÁREA CONTRACTUAL 14

Contrato No. CNIERO 1-L03-A 11/2015

Ug 27 240 millones de pies cúbicos diarios,

4.4. Otros ajustes a las Contraprestaciones

(a) De conformidad con el Capítulo 11 del Título Segundo de la Ley de Ingresos sobre
Hidrocarburos, la Secretaría de Hacienda cuenta con atribuciones de verificación
de las cuales se podrán derivar ajustes a las Contraprestaciones en caso de
variaciones, durante el Período o Períodos anteriores, en la determinación de los
Precios Contractuales o la medición del volumen producido.

(b) La Sceretaría de Hacienda podrá establecer ajustes al monto de la Contraprestación
como porcentaje del Valor Contractual de los Hidrocarburos, que permitan restaurar
el balance económico del Contratista de haberse mantenido las condiciones
económicas relativas a los términos fiscales prevalecientes al momento en que se
adjudicó el Contrato, en caso que: (1) se apliquen contribuciones específicas a la
industria de Exploración y Extracción de Hidrocarburos distintas a las que
estuviesen vigentes al momento del fallo por el que se adjudicó el Contrato, respecto
de dichas contribuciones, y que en ningún caso podrán referirse a contribuciones de
carácter general; o (1) se modifiquen elementos específicos a la industria do
Exploración y Extracción de Hidrocarburos para la determinación de las
contribuciones vigentes al momento del fallo por el que se adjudicó el Contrato,
respecto de dicha modificación. Para tal cfecto la Secretaría de Hacienda
establecerá el mecanismo correspondiente,

(c) El Fondo podrá determinar ajustes al monto de la Contraprestación como porcentaje
del Valor Contractual de los Hidrocarburos correspondiente al Periodo inmediato
anterior, de conformidad con el numcral 5.6 de este Anexo 3.

5. Procedimientos para el pago de Contraprestaciones
3.1. Cada Período las Partes recibirán las Contraprestaciones correspondientes, conforme

a la medición de volumen realizada y los Precios Contractuales determinados de
acuerdo con el numeral [ de este Anexo 3, contemplando lo siguiente:

(a) El Estado recibirá el pago, a través de transferencia electrónica, por parte del
Contratista de:

i. Las Regalías, en Dólares, correspondientes a cada tipo de Hidrocarburo
producido en el Período.

La Contraprestación, en Dólares, como porcentaje del Valor Contractual de
los Hidrocarburos para cl Estado, que se determine considerando los ajustes
establecidos en cl numeral 4.3 de este Anexo 3.

La Cuota Contractual, en pesos mexicanos, para la Fase Exploratoria
correspondiente a cada Periodo.

(b) El Contratista recibirá la transmisión onerosa de cada tipo de llidrocarburo, que se

20 ÁREA CONTRACTUAL 14 o
5.2,

53,

SA

5.5,

5.6.

52.

(a)

(b)

Contrato No, CNU-RO1-L03-A 14/2015

refiere a la entrega en el Punto de Medic

n del volumen de cada Hidrocarburo

producido en el Area Contractual durante el Período, siempre que, conforme a los
términos de este Anexo 3, el Contratista sc encuentre al corriente en el
cumplimiento del pago de las Contraprestaciones en favor del Estado que se hayan

generado desde la Fecha Efectiva.

El Contratista deberá pagar en efectivo al Fondo las Contraprestaciones establecidas
en este Contrato en favor del Estado, a más tardar el Día 17 del Período subsecuente.
En caso que fuera un Día inhábil, el pago se efectuará el Día 1ábil siguiente.

El Contratista deberá determinar las Contraprestaciones y efectuar el pago
correspondiente, conforme a lo estipulado cn este Anexo 3. Para poder efectuar cl
pago, cl Contratista deberá haber registrado la información relativa a los Precios
Contractuales y al volumen de producción correspondiente, en el sistema que el Fondo

establezca para tal fin.

El volumen de cada llidrocarburo producido en el Período se determinará al finalizar
el mismo, conforme a la medición que se realice en el Punto de Medición y que el
Contratista reporte dentro de los primeros diez (10) Días Hábiles del Mes. Asimismo,
la CNH deberá presentar al Fondo la información relativa a la producción del Contrato
del Mes inmediato anterior dentro de los primeros dicz (10) Días Ilábiles de cada Mes.

En caso que el Contratista no reporte la medición correspondiente en el plazo señalado
en el numeral anterior o que existan discrepancias entre la información presentada por
el Contratista y por CNH, el Fondo calculará las Contraprestaciones en favor del

Estado con base en la medición registrada por la CNH,

Cada Período el Fondo podrá determinar la existencia de un ajuste por diferencias entre
cl monto de Contraprestaciones correspondiente al Período inmediato anterior pagado

por el Contratista y el monto calculado por el Fondo.

Cualquier ajuste que se determine a las Contraprestacionecs que haya pagado el
Contratista en favor del Estado conforme a los numerales 4.4 y 5.6 de este Anexo, se

Solventará de acuerdo con lo siguiente:

El Fondo deberá notificar al Contratista el ajuste aplicable. La notificación referida
se sujetará a lo dispuesto en los numerales 3.30 a 3.33 de la Sección VI del Anexo

4 de cste Contrato.

El Fondo podrá optar por realizar las notificaciones en la dirección de corrco
electrónico que para el efecto el Contratista designe o a través de los sistemas

electrónicos que el Fondo establezca o determine.

En caso que el ajuste resulte en un saldo en favor del Contratista, éste se acreditará
contra el monto correspondiente a las Contraprestaciones pagaderas por el
Contratista cn cl Período siguiente al que se requicra el ajuste. En este caso, el
Fondo deberá emitir, junto con la notificación, un comprobante en el que haga

constar el saldo acreditable cn favor del Contratista.

21

e

ÁREA CONTRACTUAL 14
Contrato No, CNH-ROI-L03-A 14/2015

(c) En caso que el ajuste resulte en un saldo cn favor del Estado, el Contratista tendrá
cinco (5) Días Hábiles a partir de la notificación respectiva para cubrir el saldo

pendiente. En este sentido:

i. Si el Contratista cubre cl ajuste dentro de este plazo, no se generará
penalización alguna.

Si el Contratista no cubre el saldo pendiente dentro de este plazo, estará
obligado a cubrir cl ajuste calculado por el Fondo más una penalización diaria
que aplicará a partir del Día 1lábil siguiente a aquel en que se realice la
notificación, La penalización se determinará como la tasa diaria, capitalizable
diariamente sobre el saldo pendiente respectivo, equivalente en términos
anuales a (THE 4 20%). Donde TIE se refiere a la Tasa de Interés
Interbancaria de Equilibrio a 28 días vigente. La CNH, previo aviso por parle
del Fondo, notificará al Contratista al momento en que resulten aplicables las
penalizaciones a que se refiere este inciso.

En caso que transcurran dos Periodos consceutivos sin que el Contratista cubra el
ajuste respectivo o, en su caso, las penalizaciones en términos de lo establecido en el
numeral 5.7 de este Anexo 3, previa notificación del Fondo a la CNH, se procederá
conforme lo previsto en este Contrato y en la Normatividad Aplicable respecto de

sanciones y de la recisión administrativa.

La CNH podrá exigir cl cobro de las penalizaciones correspondientes en caso que el
Contratista no pague al Fondo dichos valores dentro de los quince (15) Días siguientes

a la instrucción de pago por parte de CNH.

5.9. — La Contraprestación en favor del Contratista se hará efectiva una vez que el Contratista
obtenga la producción correspondiente al Área Contractual, por lo que en tanto no
exista producción contractual, bajo ninguna circunstancia será exigible la
Contraprestación en favor del Contratista ni se le otorgará anticipo alguno.

5.10. Los volímenes de Hidrocarburos que correspondan al Contratista como
Contraprestación se le entregarán en el Punto de Medición, lugar en el que se trasferirá
al Contratista la propiedad de los llidrocarburos Producidos en el Área Contractual.

5.11. Los Hidrocarburos dentro del Área Contractual y hasta el Punto de Medición son
propiedad del Estado. El Estado mantendrá dicha propiedad hasta su entrega al
Contratista como pago de las Contraprestaciones que realice el Fondo por conducto de
la CNH, en el Punto de Medición, Para estos efectos, la entrega de los Hidrocarburos
registrados conforme al presente Ánexo 3 y el Anexo 12 en el Punto de Medición dará
lugar a la entrega jurídica inmediata al Fondo para que se entreguen al Contratista, por
conducto de la CNH, en ese mismo momento, sin que el Fondo deba realizar alguna

verificación adicional

5.12. La entrega de los Hidrocarburos Netos al Contratista será continua y se realizarán
registros diarios en cl Punto de Medición, de acuerdo a los procedimientos establecidos

22 ÁREA CONTRACTUAL 1

Contrato No, CNH-R01-L03-A 14/2015

en el Contrato. Para lo anterior, durante el Mes y hasta la determinación final de las
Contraprestaciones, la propiedad del volumen de cada Hidrocarburo se transferirá al
Contratista de forma provisional al momento de la entrega, siempre que éste se
encuentre al corriente cn cl cumplimiento del pago de las Contraprestaciones que
correspondan al Estado que se hayan generado desde la Fecha Efectiva.

La transmisión definitiva de la propiedad de los hidrocarburos producidos será
contingente a la determinación y pago de las Contraprestaciones en favor del Estado
del Periodo de que se trate y se realizará de conformidad con cl numeral 5.13 de este

Anexo 3,

5.13. Al finalizar el Período, una vez que la Contraprestación correspondiente al Estado en el
Mes en cuestión haya sido determinada y pagada por parte del Contratista:

(a) La CNH y el Contratista firmarán un acta que deberá establecer el volumen
de los Hidrocarburos del Período por tipo de Hidrocarburo y el Valor
Contractual de los Hidrocarburos del Período. Dicha acta se firmará por
separado respecto a cada tipo de Hidrocarburo producido, Una copia del
acta deberá ser entregada al Fondo para sus registros.

(b) Con base en la información asentada en el acta mencionada en el inciso
anterior, el Fondo emitirá un certificado de pago en favor del Contratista
por conducto de la CNH, siempre y cuando se encuentre al corriente en el
cumplimiento del pago de las Contraprestaciones que correspondan al
Estado que se hayan generado desde la Fecha Efectiva. La CNH será
responsable de entregar, por cuenta del Fondo, el certificado respectivo al

Contratista.
6. Procedimientos para la verificación de Contraprestaciones

6.1. El Fondo:

(a) Tendrá a su cargo la administración de los aspectos financieros del Contrato
y demás elementos previstos en la Ley del Fondo Mexicano del Petróleo,
sin perjuicio de las atribuciones que correspondan a la CNH.

(b) Recibirá las Regalías, Cuotas Contractuales para la Fase Exploratoria y
demás Contraprestaciones en favor del Estado establecidas en este Contrato.

(c)  Llevará los registros de información que se requieran para calcular y
determinar las Contraprestaciones establecidas en este Contrato y para

realizar las demás funciones a su cargo.

correspondan al Estado, y notificará al Contratista sobre cualquier ajuste
que se deba realizar.

(d) Realizará el cálculo de las Contraprestaciones que conforme a este Contrato Í

(e) Está obligado a dar aviso a la Secretaría de Hacienda y a la CNH sobre

23 ÁREA CONTRACTUAL lá

|
/

0
(5

6.2. La Secretaría

(a)

(b)

(c)

Contrato No, CNH-R01-L03-A 14/2015

irregularidades que detecte en el ejercicio de sus funciones a efecto de hacer
valer los derechos que correspondan al Estado conforme al Contrato, o se
apliquen las penas o sanciones correspondientes, sin perjuicio de otras
acciones legales, judiciales o penales que resulten aplicables.

Recibirá del Contratista la información y documentación relacionada con
los Costos, Gastos e Inversiones requeridos para la ejecución del Contrato,
y llevará un registro de dichos conceptos.

de Hacienda:

Realizará la verificación de los aspectos financieros del Contrato
relacionados con las Contraprestaciones y demás elementos previstos en la
Ley de Ingresos sobre Hidrocarburos,

Verificará el correcto pago de las Regalías, Cuotas Contractuales para la
Fase Exploratoria y demás Contraprestaciones que le correspondan al
Estado. La Secretaría de Hacienda deberá notificar al Fondo respecto de
cualquier ajuste a las Contraprestaciones que determine conforme lo
dispuesto en el numeral 4,4 de este Anexo.

Podrá solicitar al Contratista y a los terceros la información que requiera
para el correcto ejercicio de sus funciones, conforme a lo establecido en este

Contrato. /
¿A

24 ÁREA CONTRACTUAL 14

¡

1

7
Contrato No. CNH-RO1-L03-A 14/2015

ANEXO 4

PROCEDIMIENTOS DE CONTABILIDAD Y DE
REGISTRO DE COSTOS

M0

1 ÁREA CONTRACTUAL 14 PB

ÉS

e

Contrato No, CNH-R01-L03-A 14/2015

PROCEDIMIENTOS DE CONTABILIDAD Y DE REGISTRO DE COSTOS

1. Procedimientos de Contabilidad y de Registro de Costos

Sección 1. De la contabilidad.

1.1

1.2

1.3

1.4

Estos Procedimientos de Contabilidad y de registro de Costos tienen por objeto definir la
manera en la que el Contratista registrará e informará las operaciones que se deriven del

objeto del Contrato.

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato, se
considerarán las definiciones incluidas en los Lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

El Contratista deberá llevar su contabilidad conforme a lo establecido en el Código Fiscal
de la Federación, su Reglamento y las Normas de Información Financiera vigentes en
México; misma que deberá plasmarse en idioma español y consignar los valores en la
Moneda de Registro, en pesos mexicanos, independientemente de la Moneda Funcional y
Moneda de Informe utilizada por el Contratista que será en Dólares.

Independientemente de lo establecido en el Código Fiscal de la Federación, el Contratista
deberá mantener la contabilidad, información y documentación relacionada con los Costos
en su domicilio fiscal por un plazo de cinco (5) Años después de que haya concluido el
Contrato,

El Contratista deberá registrar los ingresos que reciba por la prestación de servicios a
terceros a que se refíere el Anexo 13 o por la venta o disposición de Subproductos en el

sistema informático que el Fondo ponga a su disposición.

Sección IT. De la Cuenta Operativa.

1.5

1.6

1.7

Los Costos relacionados con el objeto del Contrato, serán registrados dentro de la Cuenta
Operativa en el Período que se realicen de acuerdo al catálogo de cuentas contables
publicado por el Fondo y conforme a lo señalado en el numeral 1.7 del presente Anexo.

El Contratista no podrá duplicar Costos que ya hubicren sido registrados cn la Cuenta
Operativa. En el caso en que el Contratista participe en más de un Contrato, solo podrá
registrar las cantidades amparadas y/o desglosadas por los Comprobantes Fiscales
Digitales por Internet y/o comprobantes de residente en el extranjero correspondientes a
los Costos, efectivamente pagados para la ejecución de las actividades al amparo de este
Contrato.

El Contratista deberá registrar los Costos por rubro de Actividad Petrolera, Sub-actividad
Petrolera y Tarea; Centro de Costos, categoría de Costo y cuenta contable que para tal
efecto se establezca en el sistema informático del Fondo, conforme al programa de trabajo
y presupuesto presentados a la CNH. Xx

2 ÁREA CONTRACTUAL 14

|
l
Contrato No, CNH-RO1-L03-A 14/2015

Respecto a las Actividades Petroleras, Sub-actividades y Tareas se deberá incluir, en su
caso los siguientes rubros:

|

Actividad Sub-actividad
Petrolera Petrolera Tarea

Evaluaciones técnico económicas.

Plan de desarrollo con ingenicría básica,
Administración, gestión de actividades y gastos generales del
proyecto,

Adquisición sísmica, 2D, 3D, 4D, multicomponente.
Pre-procesado, procesado, interpretación y re-procesado de datos
sísmicos,

Geofísica Levantamientos magnetométricos, adquisición, procesado e
interpretación.
Levantamientos gravimétricos, adquisición, procesado e
interpretación.

Análisis geoquímicos de muestras,

Estudios estratigráficos

Análisis de Hidrocarburos.

Estudios geológicos regionales,

Estudios geológicos de detalle.

General

Geología

Estudios petrofísicos.
Pruebas de Equipamiento de Pozos.
Producción Realización de pruebas de producción.
Cálculo de Reservas y estimaciones de producción.
Evaluación - _ —
1 ¿ería di Modelado y simulación de Yacimientos.
semen do Estudios presión, volumen y temperatura (PVP).

Yacimientos — —
Caracterización de Yacimientos.
Diseño de terminaciones de Pozos.

Ingeniería conceptual.

a Diseño de instalaciones de superficie.
Otras Ingenierías Estudios del fondo marino.
Diseño de ductos.
Preparación de áreas y/o vías de acceso a la localización,
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte.

pestoración de Servicios de perforación de Pozos.
Realización de pruebas de formación.
Suministros y Materiales.
Terminación de Pozos.
Estudios de impacto ambiental.
. Prevención y detección de incendio y fugas de gas.
Seguridad, Salud y Auditorías de seguridad.
Medio Ambiente

Tratamiento y eliminación de residuos.

Restauración ambiental.

3 ÁREA CONTRACTUAL [
Contrato No. CNH-RO01-L03-A 14/2015

Auditoría ambiental,

Sub-actividad

Actividad Petrolera Tarea
Petrolera

Evaluaciones técnico económicas.
Administración de contratos.

General Plan de Desarrollo con ingeniería de detalle.
Administración, gestión de actividades y gastos generales del

Lo proyecto,

Geofísica | Reimerpretación sísmica de detalle.
Procesamiento y reprocesamiento de datos sísmicos.
Caracterización geológica — petrofisica de Yacimientos
Análisis geoquímicos de muestras.

Gcología Estudios estratigráficos

Análisis de Hidrocarburos,

Estudios petrofísicos,

Preparación de áreas y/o vías de acceso a la localización.
Transporte marítimo y/o aéreo de personal, Materiales y/o

equipos,
Servicios de soporte.

Perforación de

Pozos Servicios de perforación de Pozos.
Suministros y Materiales.
Terminación de Pozos.
Pruebas de Equipamiento de Pozos.
Desarrollo Producción Realización de pruebas de producción,

Cálculo de Reservas y estimaciones de producción.
Modelado y simulación de yacimientos.

Estudios de presión volumen temperatura (PVT).
Caracterización de Yacimientos.

Diseño de terminaciones de Pozos,

Ingeniería de
Yacimientos

Intervención de Intervención de Pozos para restauración.
Pozos Otras intervenciones específicas en Pozos,

Ingeniería de detalle.

Ingeniería conceptual.

Otras Ingenierías — | Diseño de instalaciones de superficie.
Estudios de fondo 1marino.

Diseño de ductos,

instalaciones Construcción y tendido de ductos.
PE

Construcción de Construcción de instalaciones terrestres y marinas.

Elaboración del plan de seguridad y medio ambiente.
Prevención y detección de incendio y fugas de gas.
Implementación y seguimiento,

Auditoría ambiental.

Tratamiento y eliminación de residuos.

Seguridad, Salud y
Medio Ambiente

4 ÁREA CONTRACTUAL 14

Gr
Contrato No, CNH-RO1-L03-A 14/2015

Restauración ambiental,
Auditorías de seguridad.

Actividad Sub-actividad
Tarea
Petrolera Petrolera

Administración de contratos.
Administración, gestión de actividades y gastos generales del

General proyecto.
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos,

Servicios de soporte.
Procesamiento y reprocesamiento de información geofísica y

petrofísica,

Geología Caracterización geológica y petrofísica de Yacimientos.

Análisis geoquímicos de muestras.

Estudios petrofísicos.

Equipamiento de Pozos.

Realización de pruebas de producción.
Cálculo de Reservas y estimaciones de producción.
Simulación y caracterización de Yacimientos,

Pruebas de Producción

Ingeniería de
Yacimientos Estudios de presión volumen temperatura (PVT).
Diseño de terminaciones de Pozos.

Otras Ingenierías Ingeniería de detalle para reacondicionamiento de instalaciones.

Producción

Construcción . e ; 0
. Construcción y/o adaptación de infracstructura u otras facilidades.
Instalaciones

Intervención de Pozos para mantenimiento y rehabilitación.

Intervención de Pozos

Otras intervenciones específicas en Pozos,
Operación de Mantenimiento de las instalaciones de producción.
Instalaciones de Ingeniería de producción.
Producción Operación de las instalaciones de producción.
Mantenimiento de ductos.
Operación de ductos.
Actualización del plan de seguridad y medio ambiente.
Prevención y detección de incendio y fugas de gas.
Seguridad, Salud y Implementación y seguimiento.

Ñ Auditoría ambiental.

Medio Ambiente - — - -
Tratamiento y eliminación de residuos.

Restauración ambiental,

Ductos

A

5 ÁREA CONTRACTUAL 14
Contrato No. CNH-RO1-L03-A 14/2015

Actividad Sub-actividad
Petrolera Petrolera
Evaluaciones técnico cconómicas.
General | Administración de contratos.

Administración, gestión de actividades y gastos generales del proyecto,

Otras Ingenierías — | Planes de Abandono.
Ejecución del Abandono instalaciones de superficio.

D: iclamient Ejecución de planes de restauración.
Jesmantelamiento - —
Ejecución de planes de Abandono de instalaciones de fondo.

Abandono — | de Instalaciones — - - -
“Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte.

Estudios de impacto ambiental.

Prevención y detección de incendio y fugas de gas,
Tratamiento y eliminación de residuos.

Auditoría ambiental.

Auditoría de seguridad.

Tarea

Seguridad, Salud y
Medio Ambiente

Los Costos se identificarán de acuerdo a las Normas de Información Financiera vigentes
en México y se asignarán en primer término por el Centro de Costos de cada Pozo que le
dio origen; en segundo término por el Centro de Costos de cada Yacimiento; en tercer
término por el Centro de Costo de cada Campo; y finalmente, se asignarán por los Centros
de Costo de infraestructura común o de administración general del Área Contractual
conforme a la siguiente estructura:

Estructura de Centro de Costos

Área Campo Yacimiento Pozo
Pozo(1.1,1)

e Pozo(1,12

Yacimientog1,1) 01»

Pozo(11...)

Pozo(1.1,.)
| Pozo...)
Pozo(1,2,2)

Yacimiento(1,2)

Pozo (1,2...)

Área Contractual Campo) Pozo(.2.2)

Pozo(1....2

Yacimiento(1....,

Pozo...
Pozo(1....h)
Pozo(1,b,1)
Yacimiento(1.p) | POZO(1,>,2)
Pozo(b,...,

6 ÁREA CONTRACTUAL 14
Contrato No. CNH-RO01-L03-A 14/2015

Pozo0b.i)

Área Campo Yacimiento Pozo
Poz0Q.1.1)
Pozo(,.1,2)

Yacimiento, t)

Pozo(,1,)

Pozo(2,2,1)

Y acimientog,2

Campo)

'OZO(2....2)
y]
Pozo0g......)
Pozo...)

Yacimiento...) P
OZ (2...

020202

Yacimiento) Pozo
(2,0,.)

Pozo0(2.c1m)

Área Contractual

Yacimiento(...1)

Yacimiento(...

Campot...

Yacimiento(.......

Yacimiento;...,

A

7 ÁREA CONTRACTUAL 14 >

Contrato No. CNH-R01-L03-A 14/2015

T — Árca Campo Yacimiento Pozo
Pozo(,1,1)
o Pozo(a,1.

Yacimiento(a,1) (O

Pozota,1

Poz0(a,1.2)

PozZ0(s2,1)

Pozo(a.2,2)

Yacimiento(,2)
Pozo(a2..,

Poz0(a,2,5)

CamPo(a) Pozo...
o

Área
Contractual Yacimiento(....

Yacimiento) H-=—=>7
Pozo(a.:...)
Pozo(a,e/n)

Infraestructura común del Área
Contractual
Administración general

La delimitación del Campo deberá considerar los Planes de Desarrollo aprobados por la
CNH para el Área Contractual.

Las cuentas contables se agruparán por categoría de Costos conforme al catálogo de cuentas
contables que para tal efecto emita el Fondo.

Sección TIT. Del sistema de registro de información,

1.8

El Contratista deberá contar con un sistema electrónico que permita la elaboración de
registros y generación de reportes de las operaciones financieras y contables para la
transferencia electrónica de la contabilidad, información y documentación relacionada con
las operaciones de la Cuenta Operativa al sistema informático que para tal efecto publique
el Fondo. La información deberá contar con las especificaciones establecidas por el Fondo,
mismas que tendrán que actualizarse de acuerdo a las modificaciones que se emitan para
tal efceto.

El sistema informático del Contratista estará diseñado para contar con información
financiera de Costos y créditos, así como de producción y su valuación; adicionalmente,
deberá contar con la capacidad de registrar otra información cuantitativa no financiera que
se requiera para la adecuada administración del Contrato.

8 ÁREA CONTRACTUAL 14

7
Contrato No. CNH-RO1-L03-A 14/2015

Sección EV, Requisitos de la información y documentación relacionada con los Costos,

1,9 La información y documentación relacionada con los Costos deberán contener, según el
Caso:

(a) El Comprobante Fiscal Digital por Internet (CFDDy;
(b) Pedimentos aduanales;
(c) Contratos;

(d) Comprobante de pago (transferencias y/o cheques). Los pagos cuyo monto excedan de
$2,000.00 M.N. (dos mil pesos), se efectuarán mediante transferencia electrónica de
fondos desde cuentas abiertas a nombre del Contratista en Instituciones que componen
el Sistema Financiero Mexicano y las entidades que para tal efecto autorice el Banco
de México; cheque nominativo de la cuenta del Contratista, tarjeta de crédito, débito o

de servicios;

(e) Comprobante de proveedor residente en el extranjero, el cual deberá cumplir con los
requisitos previstos en las disposiciones fiscales vigentes en México;

(£) Para las reservas de Abandono adicionalmente:
i. Contrato de constitución del Fideicomiso de Abandono;
li, — Registros trimestrales de aportación al Fideicomiso de Abandono, y

ii. Monto global estimado de los Costos de Abandono conforme al Plan de
Evaluación, al Plan de Desarrollo y a la Norma de Información Financiera C-

18.
Sección V. De la conversión de Costos pagados en Moneda Extranjera.

1.10 Para la conversión de los Costos en Moneda Extranjera, se considerará el tipo de cambio
de la Moneda de Registro con el Dólar hasta la diezmilésima cifra que el Banco de México
publique en el Diario Oficial de la Federación el Día Hábil anterior a aquél en que se realice
la transacción. Los días en que el Banco de México no publique dicho tipo de cambio, se
aplicará el último tipo de cambio publicado con anterioridad al Día en que se realice la

transacción.

electos de informe, se calculará multiplicando el tipo de cambio a que se refiere el párrafo
anterior, por el equivalente en Dólares de la moneda de que se trate, de acuerdo con la tabla
que mensualmente publique el Banco de México durante la primera semana del Mes

La equivalencia del peso mexicano en Moneda Extranjera, distinta al Dólar que regirá para )
inmediato siguiente a aquél al que corresponda. y / /

Á
9 ÁREA CONTRACTUAL | 2

Contrato No, CNH-R01-L03-A 14/2015

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la Moneda de
Registro aplicando el Tipo de Cambio Histórico, dicho resultado se calculará multiplicando
la transacción por el tipo de cambio redondeado hasta la centésima.

Sección VL De la Reserva de Abandono.

1.11 Una vez aprobado el Plan de Evaluación y/o Plan de Desarrollo por la CNH, el Contratista
leberá crear la reserva de Abandono conforme a la Norma de Información Financiera C-
18, en la cual registrará las provisiones y reservas de Abandono conforme a las reglas que
para tal efecto emita la CNH y la Agencia. Para tal efecto, el Contratista deberá constituir
Fideicomiso de Abandono.

2

1.12 El Contratista establecerá como el objeto del Fideicomiso de Abandono la creación de una
reserva para el fondeo en las operaciones de Abandono en el Área Contractual y conforme
a las condiciones establecidas en el presente Contrato. El Contratista solamente podrá hacer
uso de los fondos depositados en dicho fideicomiso para la ejecución de las actividades
correspondientes al Abandono de conformidad con los Planes de Desarrollo aprobados por
la CNH, Cada Periodo, el Contratista aportará a dicho fideicomiso los recursos para el
fondeo en las operaciones de Abandono en el Área Contractual conforme se establece en
el Contrato y no tendrá derecho a dar en garantía, ceder o disponer de cualquier otra forma
de estos fondos, sin previo consentimiento por escrito de la CNH y previo aviso a la
Secretaría de Hacienda.

En caso que los fondos de la cuenta de Abandono scan insuficientes para cubrir todos los
Costos de Abandono, el Contratista será responsable de cubrir el monto faltante. En el
contrato del Fideicomiso de Abandono se deberá establecer que en el caso de existir un
remanente en el fondo una vez que se hayan cubierto los Costos de Abandono, los recursos
se deberán enterar al Contratista previa autorización de la CNH que certifique el total
cumplimiento de las obligaciones de abandono conforme el presente Contrato y los planes
de desarrollo aprobados.

Sección VIT. De las operaciones con partes relacionadas.

1.13 Se considerará que el Contratista que realice operaciones con partes relacionadas,
residentes en cl extranjero o en el país, cuando se encuentre en los supuestos establecidos
en los artículos 90, último párrafo, y 179 quinto párrafo de la Ley del Impuesto sobre la
Renta. Para estos efectos en las operaciones que realicen estará obligado a determinar sus
ingresos y Costos celebrados entre partes relacionadas, considerando los precios y montos
de las contraprestaciones que se hubieren utilizado con o entre partes independientes cn
operaciones comparables en los términos métodos y condiciones establecidos en la citada

ley.

1,14 El Contratista que celebre operaciones con partes relacionadas deberá demostrar que éstas
se pactaron a precios de mercado. Para demostrar que la transacción fue pactada a precios
de mercado el Contratista deberá hacer uso de los métodos establecidos en el presente

»
Y
10 ÁREA corea

y
Contrato No, CNH-RO1-L03-A 14/2015

Anexo 4 y en el Anexo 11 y descritos en las Guías sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales, aprobadas por el Consejo de la
Organización para la Cooperación y el Desarrollo Económico en 1995 o aquéllas que las
sustituyan, para demostrar que la transacción fue pactada a precios de mercado,

Sección VIH. Inventarios.

1,15

El Contratista deberá llevar un registro de todos los Materiales que indiquen su
especificación, valor y localización, no podrá enajenar cualquier Material sin la
autorización por escrito de la CNH. El Contratista deberá proporcionar trimestralmente un
reporte del registro de inventarios que contenga: (i) la descripción y códigos de todos los
Materiales; (ii) el monto cargado a las cuentas por cada Material, y (iii) el Mes en el que
cada Material fue cargado a las cuentas. Cualquier ingreso por la disposición de cualquier
Material deberá ser acreditado a la Cuenta Operativa.

Sección IX. Reportes.

1.16

1,17

1.18

1.19

Todos los reportes que deba hacer el Contratista relacionados con las operaciones de
Costos, se harán a través del sistema electrónico que ponga a disposición el Fondo, y serán
suscritos mediante la Firma Electrónica Avanzada (FIEL). El Fondo preverá y dará a
conocer los mecanismos para recibir los reportes mencionados para los casos en que, por
causas de fuerza mayor, el Contratista no pueda registrar o suscribir dichos reportes.

El Contratista deberá registrar los volúmenes de producción de acuerdo a lo establecido en
el Contrato y dichos volúmenes serán validados con la información que remita la CNH al
sistema informático que para tal efecto establezca el Fondo.

El Contratista deberá presentar la información mensual requerida en el sistema electrónico
para pagar las Contraprestaciones correspondientes a través del Fondo, dentro de los diez
(10) Días Hábiles siguientes al Mes que se reporta, conforme a lo dispuesto por el Fondo.

En caso que el Contratista cambie de domicilio fiscal deberá informar a la CNH y al Fondo
el nuevo domicilio fiscal para oír y recibir notificaciones en un plazo no mayor a cinco (5)
Días Hábiles posterior a la autorización de cambio de domicilio por parte del Servicio de
Administración Tributaria,

2 Auditoría Externa

2.1

2.2

Los estados financieros del Contratista deberán ser dictaminados anualmente por un auditor
externo independiente conforme a lo que establezca el Código Fiscal de la Federación y su

Reglamento vigentes.

El auditor externo independiente entregará a la Secretaría de Hacienda a través del sistema
informático que para tal efecto establezca el Fondo la siguiente información:

Informe del auditor externo independiente; L*

Mn ÁREA CONTRACTUAL l

j
2
2.3

Contrato No. CNH-RO1-L03-A 14/2015

Estados financieros:
Estado de situación financiera;
Estado de resultados;
Estado de variaciones en el capital contable; y
Estado de flujos de efectivo.
Notas a los estados financieros;

En el caso de existir operaciones con partes relacionadas, el estudio de precios de
transferencia;

Carta de recomendaciones al Contratista respecto al control interno de acuerdo a las
prácticas internacionales de auditoría; y

Respuesta del Contratista sobre las acciones a implementar de las recomendaciones al
control interno propuestas por el auditor externo independiente.

Dicha información se entregará a más tardar el día 15 de julio del ejercicio siguiente
del que se dictaminen los estados financieros.

Todo ajuste que resulte de la auditoría independiente deberá registrarse inmediatamente en
la Cuenta Operativa. Asimismo, dicho ajuste deberá hacerse del conocimiento de la
Secretaría de Hacienda, junto con la información referida en el numeral 2,2, del presente

Anexo.

3 Verificación

3.1

La Secretaría de Hacienda verificará que el Contratista cumpla con los aspectos contables
y financieros de las Contraprestaciones en favor del Estado previstos en los Anexos 4, 11

y 12, mediante la realización de:
(a) Auditorías, y
(b) Visitas.

Las labores de verificación se practicarán a la Cuenta Operativa y a las Contraprestaciones
en favor del Estado, así como a los registros y originales de los justificantes primarios
relacionados con la Cuenta Operativa en el curso de cualquier Año o parte del mismo.

Y

12 ÁREA CONTRACTUAL 14
Contrato No. CNH-R01-L03-A 14/2015

Sección 1. Auditorías

3.2

33

3.4

3.5

3.6

La Secretaría de Hacienda podrá realizar auditorías, consistentes en requerimientos de
información al Contratista. Para tal efecto, se notificará el requerimiento al Contratista,

mismo que deberá contener, al menos, lo siguiente:
(a) Objeto o propósito del requerimiento de información;
(b) Descripción de la información requerida;

(c) Plazo de entrega de la información, que no podrá ser menor a cinco ni mayor a quince
(15) Días Hábiles, ambos a partir de que surta efectos la notificación del requerimiento;

(d) Formato de entrega de la información, y

(e) Domicilio en el cual se deberá entregar la información y documentación solicitada, o
en su caso, medio o sisterna electrónico para su transmisión.

A solicitud por escrito del Contratista, el plazo para la entrega de la información requerida
podrá ampliarse por una sola vez, sin que el mismo exceda en ningún caso la mitad del

plazo otorgado originalmente,

Derivado del análisis y revisión de la información entregada por el Contratista conforme al
numeral anterior, la Secretaría de Hacienda podrá hacer solicitudes de información

adicional, cumpliendo los requisitos señalados en el mismo.

Cuando la Secretaría de Hacienda determine que la información recibida deba ser
verificada en el lugar en donde se realicen las actividades objeto del Contrato o en el lugar
que se considere su domicilio fiscal, notificará al Contratista una orden de visita conforme

al presente Ánexo.

Una vez analizada y revisada la información recibida, así como la demás información con
la que cuente, la Secretaría de Hacienda notificará al Contratista el informe parcial de
conclusión de la auditoría conforme a la Sección VI del mumeral 3 del presente Anexo y
procederá en términos de los numerales 3.19 a 3.23 de este Anexo.

La Secretaría de Hacienda podrá instruir en todo tiempo que las auditorías se realicen por
el Servicio de Administración Tributaria o por auditores o inspectores externos.

Sección II, Visitas.

37

Para realizar una visita al Contratista, la Secretaría de Hacienda emitirá y notificará una
orden de visita, la cual señalará, al menos:

(a) Su objeto o propósito; E

13 ÁREA CONTRACTUAL l4
3.8

3.9

3.10

Contrato No. CNH-R01-L03-A 14/2015

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá notificarse
por escrito al Contratista, en un plazo no mayor a cinco (5) Días Hábiles antes del
término de la visita;

(c) El tiempo planeado para su ejecución , y

(d) El nombre de la persona o personas que deban efectuarla, las cuales podrán ser
sustituidas, aumentadas o reducidas en su número, en cualquier tiempo por la
Secretaría de Hacienda. La sustitución o aumento de las personas que deban efectuar
la visita se notificará al Contratista.

Acta de Inicio de la Visita. Para hacer constar el inicio de la visita, se levantará el Acta de
Inicio de la Visita, Para ello, el representante legal o la persona con quien se entienda la
visita designará dos testigos y, si éstos no son designados o los designados no aceptan servir
como tales, el o los visitadores los designarán, sin que esta circunstancia invalide los
resultados de la visita.

Los visitadores deberán acreditarse como personal designado para llevar a cabo las visitas
al presentarse en el lugar o lugares donde se efectuará, ante la persona designada por el
Contratista para recibir notificaciones y atender la visita.

La visita podrá abarcar, de manera enunciativa más no limitativa, la revisión de todo tipo
de registros, libros, documentos, papeles, archivos, expedientes, estados de cuentas
bancarias, ya sea que consten de manera física o electrónica, discos, cintas o cualquier otro
medio procesable de almacenamiento de datos, relacionados con el objeto de la visita.
Asimismo, podrá incluir la inspección o verificación de bienes y mercancías, así como la
realización de entrevistas al personal del Contratista, todo ello relacionado con el objeto de

la visita.

En el desarrollo de la visita, el Contratista y su personal estarán obligados a proporcionar
a los visitadores, asistencia y soporte logístico sin cargo alguno, y debcrán permitir el
acceso a las instalaciones así como mantener a su disposición la contabilidad y demás
documentos físicos y electrónicos que sean objeto de la visita y que se relacionen con el
cumplimiento de las disposiciones contractuales, y a los lincamientos que a su efecto emita
la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato y demás

Normatividad Aplicable.

Las visitas se podrán practicar en cualquier lugar en donde se realicen las actividades objeto
del Contrato, o en el lugar que se considere su domicilio fiscal, indistintamente.

El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por determinación
de la Secretaría de Hacienda o a solicitud por escrito del Contratista, sin que la prórroga
pueda exceder la mitad del plazo originalmente previsto y siempre que se cumpla con lo
dispuesto en el numeral 3.16 de este Anexo.

La Secretaría de Hacienda deberá notificar la ampliación del plazo al Contratista cuando
menos cinco (5) Días Hábiles antes de que el plazo original concluya, En caso que la

X
“

14 ÁREA CONTRACTUAL 14

>
Contrato No. CNH-RO[-L03-A 14/2015

solicitud provenga del Contratista, deberá presentarla con al menos diez (10) Días Hábiles
antes de la conclusión del plazo original.

3.12 Los Visitadores designados por la Secretaría de Hacienda podrán requerir al Contratista
copias para que, previo cotejo con sus originales, scan certificadas por aquéllos y anexados
a los Informes Parciales y Finales de conclusión que se emitan.

3.13 La Secretaría de Hacienda podrá realizar las visitas directamente, a través del Servicio de
Administración Tributaria o de terceros que contrate al efecto, así como con el apoyo de la
CNH, quienes deberán sujetarse en todo momento a las disposiciones del Contrato, sus
Anexos y a los lineamientos que a su efecto emita la Secretaría de Hacienda vigentes a la
fecha de adjudicación del mismo.

3.14 Una vez concluida la visita, la Secretaría de Hacienda notificará al Contratista el Informe
Parcial de Conclusión conforme a la Sección VI de este Anexo y procederá en términos de
los numerales 3.19 a 3.23 de este Anexo.

Previo a la emisión del Informe Parcial de Conclusión, la Secretaría podrá requerir
información adicional al Contratista, cumpliendo al efecto lo señalado en el numeral 3,2 de

este Ánexo.

3.15  Independientemente de las obligaciones del Contratista, cuando éste cambie de domicilio
del lugar donde se está llevando a cabo una visita, deberá presentar escrito libre a la
Secretaría de Hacienda notificando de dicha situación.

Sección MIL Disposiciones comunes a las auditorías y visitas,

3.16 Las labores de verificación tendrán una duración máxima de veinticuatro (24) Meses,
contados a partir de la notificación del primer requerimiento de información o de la orden

de visita.

3.17 En caso que no se detecten irregularidades durante las labores de verificación, la Secretaría
de Hacienda emitirá una resolución de cierre, haciéndola del conocimiento del Contratista,

3.18 — [Informe Parcial de Conclusión. Si con motivo de las labores de verificación se encontraran
inconsistencias, la Secretaría de Hacienda notificará al Contratista el Informe Parcial de

Conclusión.

3.19 Respuesta al Informe Parcial de Conclusión. El Contratista deberá entregar por escrito a la
Secretaría de Hacienda la respuesta y aclaración de los hallazgos señalados en el Informe
Parcial de Conclusión, anexando la evidencia suficiente y completa, en un plazo no mayor,
a quince (15) Días Hábiles, contados a partir de la fecha en que surta efectos la notificación.

A solicitud expresa del Contratista, el plazo establecido en el párrafo anterior podrá ll
ampliarse por una sola vez, hasta por ocho (8) Días Hábiles más.
Se tendrán por consentidos los hechos u omisiones consignados en el Informe Parcial de / /

A

15 ÁREA CONTRACTUAL lá
Contrato No, CNH-RO1-L03-A 14/2015

Conclusión antes señalado, si en el plazo antes señalado el Contratista no presenta
documentación comprobatoria que los desvirtúe.

3.20 Informe de Conclusión. Una vez analizada la información señalada cn el numeral anterior,
la Secretaría de Hacienda notificará al Contratista el Informe de Conclusión en el que
señalará los hallazgos detectados, las irregularidades y conclusiones que no hayan sido
aclaradas dentro del plazo otorgado en el Informe Parcial de Conelusión.

El Informe de Conclusión deberá:

(a) Emitirse en un plazo no mayor a veinte (20) Días Hábiles posteriores a la respuesta y
aclaración de los hallazgos señalados en el Informe Parcial de Conclusión por parte

del Contratista;
(b) Cumplir con las Normas Internacionales de Auditoría;

(c) Describir detalladamente las irregularidades detectadas y las conclusiones alcanzadas,
M

(d) Ser firmado por el funcionario facultado,

3.21  Encaso que a juicio de la Secretaría de Hacienda, el Contratista haya aclarado o subsanado
todas las inconsistencias y conclusiones detectadas en el Informe Parcial de Conclusión,
aquélla emitirá una resolución de cierre, haciéndola del conocimiento del Contratista.

3.22 Enel caso que el Informe de Conclusión determine irregularidades, el Contratista contará
con un plazo de quince (15) Días Hábiles a partir de la notificación para que subsane dichas
irregularidades, para lo cual deberá entregar la documentación que acredite
fehacientemente que se han subsanado.

A solicitud por escrito del Contratista, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Días Hábiles.

3.23 Resolución Final de Verificación. La Secretaría de Hacienda valorará la documentación
que presente el Contratista en atención al Informe de Conclusión y, en caso que las
irregularidades detectadas hayan sido subsanadas, emitirá una resolución de cierre,
notificándola al Contratista.

Si a juicio de la Secretaría de Hacienda las irregularidades no fueren subsanadas, ésta
emitirá la Resolución Final de Verificación, cumpliendo al efecto con los requisitos
señalados en los incisos (a) a (d) del numeral 3.20 de este Anexo.

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los descuentos
y/o ajustes que deban realizarse a las Contraprestaciones del Contratista correspondientes
al Periodo inmediatamente posterior, así como los demás efectos y consecuencias que |

procedan conforme al Contrato y la Normatividad Aplicable. ,
¿e AN

16 ÁREA CONTRACTUAL 14 7

Contrato No. CNH-R01-L03-A 14/2015

3.24 Todo ajuste que resulte de las Resoluciones Parcial de Conclusión, de Conclusión y Final
de Verificación deberá registrarse inmediatamente en la Cuenta Operativa.

3.25 Las controversias que surjan con motivo de lo dispuesto en el presente Capítulo serán
resueltas en términos de lo establecido en el Contrato respectivo o en la Normatividad

Aplicable.

3.26 Adicionalmente a los requisitos de información y documentación que el Contratista deba
cumplir conforme a los Anexos 4, 11 y 12, la Secretaría de Hacienda podrá solicitar la
documentación que, para cada caso en particular, deba conservarse conforme a lo señalado
en las leyes, reglamentos y disposiciones fiscales vigentes a la fecha de la realización de

las operaciones.

3.27 La Secretaría de Hacienda establecerá un comité de evaluación y seguimiento de las labores
de verificación.

Sección IV. Solicitudes de información a Terceros y Partes Relacionadas

3.28 En cualquier momento, la Secretaría de Hacienda podrá requerir a Terceros y a Partes
Relacionadas del Contratista la presentación de documentación e información relacionada
con sus operaciones con el Contratista y derivadas de las actividades que éste realice al
amparo del Contrato, con el fin de complementar, sustentar y enriquecer las labores de

verificación a su cargo.

Los requerimientos de información a que se refiere cl párrafo anterior deberán sujetarse,
en lo conducente, a lo señalado en los numerales 3.2 y 3.3 de este Anexo.

Sección V, De los requerimientos de información del Servicio de Administración Tributaria.

3.29 El Servicio de Administración Tributaria podrá solicitar al Fondo toda la información
registrada por el Contratista en el sistema informático que establezca el mismo, con el
propósito de verificar el cumplimiento de las obligaciones fiscales del Contratista.

Sección VI, De las notificaciones.

3.30 El representante legal del Contratista, Parte Relacionada o Tercero se considerará como
Persona autorizada para recibir notificaciones, así como para atender las auditorías, visitas
y requerimientos de información en términos de este Anexo.

El Contratista deberá registrar a su(s) representante(s) legal(es) ante el Fondo, mismos que
podrá(n) ser removido(s) libremente, sin perjuicio de que para efectos de este Anexo y del
Contrato, se tendrá por removido siempre que se dé aviso al Fondo en un plazo no mayor
a cinco (5) Días Hábiles a partir de la fecha en que se protocolice la remoción u
otorgamiento de poder. La remoción surtirá efectos a partir del Día siguiente a la recepción
del aviso. Ñ

17 ÁREA CONTRACTUAL 14 (

y >

3.31

3.32

3.33

3.34

Contrato No. CNH-R01-L03-A 14/2015

Las notificaciones surtirán efectos el Día en que se practiquen. Los plazos señalados en
este Capítulo empezarán a correr al Día siguiente a que haya surtido efectos la notificación.

Si al presentarse cl notificador para entregar la notificación en el domicilio fiscal o en el
lugar en el que realice sus actividades, no estuviere presente el representante legal del
interesado, dejará citatorio con la persona que en ese momento se encuentre en dicho

domicilio.

Si el representante legal no atendiera el citatorio, se podrá realizar la notificación con la
persona que en ese momento se encuentre en el domicilio fiscal o en el lugar en el que

realice sus actividades.

La Secretaría de Hacienda podrá optar por realizar las notificaciones al Contratista en la
dirección de correo electrónico que para el efecto éste designe o a través de los sistemas
electrónicos que aquélla establezca o determine.

Al efecto, la Secretaría de Hacienda deberá notificar por escrito al Contratista, con al menos
diez (10) Días Hábiles de anticipación, su decisión de iniciar las notificaciones referidas en
este Capítulo a través de los medios electrónicos señalados en el párrafo anterior,
informando en su caso los requerimientos técnicos y operativos necesarios y demás

disposiciones que serán aplicables.

Sección VII. De las labores de verificación.

3.35

Para la ejecución de las labores de verificación a que se refiere el presente Capítulo, la
Secretaría de Hacienda, así como el personal que designe para ello, deberán apegarse a las
Normas Internacionales de Auditoría, a este Contrato y sus Anexos, así como a los
procedimientos aplicables, además de cumplir con lo siguiente:

(a) Preservar su independencia para ejecutar cualquier trabajo de verificación, con la
finalidad que se encuentre libre de impedimentos para emitir su opinión sin ser
afectado por influencias que comprometan el juicio profesional, permitiéndole actuar
con integridad, objetividad y profesionalismo; evitando hechos y circunstancias que
comprometan su opinión como relaciones personales, intereses económicos u otros,

así como cualquier conflicto de interés;

(b) Contar con los conocimientos técnicos y la capacidad profesional necesarios para el
caso particular;

(c) Sujetarse a un programa de capacitación y autoevaluación para la mejora continua en
su trabajo, y

(d) Otorgar el carácter de reservado a los datos, informes, documentos y demás
información del Contratista, Parte Relacionada o Tercero que reciba o conozca.

a

18 ÁREA CONTRACTUAL 14

)
z
Contrato No. CNH-RO1-L03-A 14/2015

Sección VIIL. De las sanciones.

3.36 En el caso que el Contratista incumpla con los procedimientos para cl pago de las
Contraprestaciones correspondientes señalados en los Anexos 3, 4 y 11, la Secretaria de
Hacienda realizará los ajustes correspondientes aplicando las penalizaciones señaladas en

los numerales 5.7 y 5.8 del Anexo 3.

3.37 En cl caso que la Secretaría de Hacienda identifique que en cl registro de las operaciones
con Partes Relacionadas y/o Terceros el Contratista haya incumplido con los
requerimientos de información establecidos en el Contrato, dicha Secretaría informará al

Servicio de Administración Tributaria para los efectos conducentes. e
¿A

o
Ñ
>

19 ÁREA CONTRACTUAL 14
Contrato No. CNH-RO[-L03-A 14/2015

ANEXO 5

INVENTARIO DE ACTIVOS

1 ÁREA CONTRACTUAL 14 2
Contrato No. CNH-R01-L03-A 14/2015

Inventario de Activos
El presente Anexo 5 describe de manera enunciativa y no limitativa una relación de activos dentro
del Área Contractual, misma que podrá ser actualizada durante la Etapa de Transición de Arranque

a que se refiere la Cláusula 3.3 del Contrato, considerando la información disponible al momento
de la transferencia al Contratista previo acuerdo.

Descripción general de instalaciones del Área Contractual Moloacán

Inventario al día 15 de Abril de 2016

Pozos
Ubi ' 5
Localización Pozo (coordenadas Profundidad Tipo on Estado
Coanochapa- .
Comochapa-101 | 101 53.70" 0 1385 Venical 1977 CERRADO
94922 Vertical
Moloacán-821 Coanochapa-2 ñ 44,010 1449 1973 CERRADO.
9420 Vertical
Ixhuatlán-202 Ixbuatlán-202 37.46" 0 408.1 1959 TAPONADO
Moloacán— 94920" Vertical
Moloacán -308 NE-1 01.08" N S501"0 300 1964 CERRADO
Moloacán- 17958 9421" Vertical
Moloacán-307 Oriente-1 52.49" N 00.80" 0 13754 1965 TAPONADO
17959 9427 Vertical
Moloacán-1 Moloacán-1 13.80" N si10"0 475 1949 TAPONADO
Moloacán- 179 58" 94% 27 Vertical
Moloacán-1004 1004 02.00" N 47.00" O 1252 1973 CERRADO
Moloacán- 179 58' 9422 Vertical
Moloacán-102D 192D $8.30" N 02.80" O 625 1973 CERRADO
17959 9422 Vertical
Moloacán-11 Moloacán-1] 14.00" N' 24.00" 0. 6139 1966 TAPONADO.
17959" 9422 Vertical '
Motoacán-111 Moloacán-111 11.56" N 14.89" 0 475.6 1949 CERRADO.
17959" 94927 Vertical EN
Moloacán-112 Moloacán-112 09.00" N 04.90" 0. 600 949 OPERACIÓN
. 179 59" 9427 Vertical
Moloacán-121 Moloacán-121 17,10" N 06.20" 0 525 1949 CERRADO
17959 94210 Vertical
Moloacán-122 Moloacán-122 26,00" N 58,00" 0 591.1 1949 CERRADO
17959 94922 Vertical
Moloacán-131 Moloacán-131 30.13"N 07.69" 0 704 1966 TAPONADO.
17959 9422 Vertical EN
Moloacán-132 Moloacán-132 24.00" N 00.80" O 635 1949 OPERACIÓN !
179 59 9421 Vertical
Moloacán-133 Moloacán-133 21.98" N 50.02" 0 650 1949 TAPONADO |
Moloacán- 17957 94923" Vertical
Moloacán-1400 1400 52,00" N 05.00” O. 1025 1973 CERRADO
17959 9421" Vertical
Moloacán-142 Moloacán-142 29.00" N 53,300. 602.5 1950 TAPONADO
Moloacán- 17957" 94922 Vertical
Moloacán-1501 1501 52.20" N 29.20 0 1375 1973 CERRADO jj
EJ 9477 Vertical
Moloacán-166 Moloacán-166 00.60 N 13.10" 0 600 1974 TAPONADO
1758 94927 Vertical
Moaloacán-1$6 Moloacán-186 54.00 N 11,60" 0 625 1974 CERRADO
17959" 9421" Vertical 2
Maloacán-192 Moloacán-192 58.39 N 59.92" 0 785 1974 TAPONADO
y

2 ÁREA CONTRACTUAL 14 E

Contrato No. CNH-R01-L03-A 14/2015

Ubicación Año de
Localización (coordenadas Profundidad Tipo pda
Geográficas WG. pattern
94922 Vertical
Moloacán-2 Maloacán-2 05.00" N 22.00" 0 647,6 1948 TAPONADO
17959" 9422 Vertical
Maloacán-21 Moloacán-21 21.00" N 16,00" O 559 1949 TAPONADO
1758 921 Vertical
Moloacán-292 Molvacán-292 53.50" N 5940" 0 700 1974 TAPONADO
17959 94222 Vertical
Moloacán-3 Moloacán-3 1£79"N 42170 452 1948 TAPONADO
E 94922 Vertical
Moloacán-303 Maloacán-303 06.34" N 48.96" O 410 1949 TAPONADO
17.50 9421 Vertical
Moloacán-304 Molvacán-304 36.49" N 39770 705 1967 TAPONADO
17958 9422 Vertical
Molvacán-305 Moloacán-305 51,99 N 48.03" 0 719 1967 TAPONADO
17958" 9423 Vertical
Moloacán-306, Moloacán-306 39,70 N 00.40" 0. 601 1967 TAPONADO
1758 9421" Vertical
Moloacán-307 Moloacán-307 52,50''N 00.80" O 13754 1965 TAPONADO
18% 00" 94920" Vertical
Moloacán-308 Moloacán-308 OLIO"N 5530" 0 300 1964 CERRADO
17959 ur21 Vertical
Moloacán-309 Moloacán-309 03.00'N 02.50” O 1643 1966 TAPONADO
18-00" 94 20 Vertical EN
Moloacán-310 Moloacán-310 08.50" N 55.40" 0. 700 1967 OPERACIÓN
17059 920 Vertical
Moloacán-311 Moloacán-31 1 56.25" N 44.44" 0 750 1967 TAPONADO
17959 9420 Vertical EN
Moloacán-312 Moloacán-312 56.65" N 55.01" 0 $50 1969 OPERACIÓN
1800" 94921" Vertical EN
Moloacán-313 Moloacán-313 07.96" N 06.67" 0. 650 1967 OPERACIÓN
17? 59" 94 20 Vertical
Moloacán-314 Moloacán-314 49.40" N 55.80" O 630 1967 TAPONADO
1800" 9421 Vertical
Moloacán-315 Moloacán-315 05.33 N 01.020 350 1968 CERRADO
17959" 94920" Vertical
Moloacán-316 Moloacán-316 57,39" N 50.43" 0 495 1968 CERRADO
18% 00" 94% 20" Vertical
Moloacán-317 Molvacán-317 14,47 N 55.14" 0 650 1968 CERRADO
18 00" 94% 20 Vertical
Moloacán-318 Moloacán-318 21.20"N 55.40" 0 650 1968 CERRADO
18200" 9421 Vertical EN
Moloacán-319 Moloacán-319 21.35 N 07.15" 0 650 1968 OPERACIÓN
138900" 921 Vertical
Moloacán-320. Moloacán-320 11.93 N 00.62" O 600 1968 CERRADO
18 00 9420" Vertical
Moloacán-321 Moloacán-321 04.75" N 49.51" 0 630 1968 CERRADO
18200" 94021 Vertical
Moloacán-322 Moloacán-322 11.60" N 13,10" 0 650 1963 CERRADO
18% 00 94211 Vertical
Motoacán-323 Moloacán-323 14.55" N 0644" 0 600, 1968 CERRADO
18 00 94921 Vertical
Moloacán-324 Moloacán-324 15.14 N 18710 662 1968 CERRADO
18% 007 9421 Vertical EN
Moloacán-325 Molvacán-325 02,23" N 18.30" 0 550 1968 OPERACIÓN
17959" 9421 Vertical
Moloacán-326 Moloacán-326 49.00" N 20.00" 0. 560 1968 TAPONADO
18200 9421 Vertical EN
Moloacán-327 Moloacán-327 04.37" N 1345" 0 650 1968 OPERACIÓN
17959 9421 Vertical
Moloacán-323 Molcacán-328 58,69 N 01.340 316 1969 CERRADO
189 00" 94021 Vertical EN
Moloacán-329 Moloacán-329 01.70'N 06.35” O 600. 1968 OPERACIÓN
1800" 94021 Vertical
Moloacán-330 Moloacán-330 18.42" N 01.66” 0 580 1968 CERRADO
de

3 ÁREA CONTRACTUAL l4

Ubbi

ción

Contrato No. CNH-RO1-L03-A 14/2015

Año de

Localización , fcoordo Profundidad Tipo perforación Estado

18200 Vertical

Moloacán-331 Moloacán-33 1 11.48" N 610 1968 TAPONADO
13200" Venical

Moloacán-332 Moloacán-332 15.04 N 800 1969 TAPONADO
17959 Vertical

Motoacán-333 Molvacán-333 | 43.25"N 550 1968 TAPONADO
170 s9* Vertical

Moloacin-335 Moloacán-335 47.20 N 600 1968 TAPONADO
AED Vertical

Moloacán-336 Moloacán-336 S1.10"N 350 1968 TAPONADO
187 00' Vertical EN

Moloacán-337 Moloacán-337 08.77N, 625 1969 OPERACIÓN
18* 00" Vertical

Moloacán-338 Moloacán-338 01.95" N 800 1969 TAPONADO
18200 Vertical EN

Moloacán-339 Moloacán-339 08.14 N 550 1969 OPERACIÓN.
18-00" Vertical EN

Moloacán-340 Moloacán-340 17.93 550, 1968 OPERACIÓN.
18900 Vertical EN

Moloacán-341 Moloacán-341 18.00" N 650 1969 OPERACIÓN
18900" Vertical

Moloacán-342 Motoacán-342 138.00" N 500 1969 CERRADO.
18% 00" Vertical

Moloacán-343 Moloacán-343 04.70" N 550 1969 CERRADO
17959 Vertical EN

Moloacán-344 Moloacán-344 58.80" N 550 1969 OPERACIÓN
17959" Vertical

Moloacán-345 Moloacán-345 SSTIUN 600 1969 CERRADO.
17 59 Vertical EN

Moloacán-346 Moloacán-346 58,20" N 600 1969 OPERACIÓN
17059 Vertical EN

Moloacán-347 Moloacán-347 45,83 N 200 1969 OPERACIÓN
17959 Vertical

Moloacán-348 Moloacán-348 AS.6TUN 600, 1969 TAPONADO
179 59 Vertical

Moloacán-349 Moloacán-349 42.86" N 675 1969 TAPONADO
17959 Vertical EN

Moloacán-350 Moloacán-350 SIN 525 1969 OPERACIÓN
17 s9 Vertical BN

Moloacán-351 Moloacán-351 33.00" N 650 1969 OPERACIÓN
17959 Vertical

Moloacán-352 Moloacán-352 53.500N 650 1969 CERRADO
17959 Vertical

Moloacán-353 Moloacán-353 355.60" N 650 1969 CERRADO
18>00' Vertical EN

Moloacán-354 Moloacán-354 11,55" N 550 1969 OPERACIÓN
18900" Vertical EN

Moloacán-355 Moloacán-355 20,90" N 525 1970 OPERACIÓN
18% 00 Vertical

Moloacán-356 Moloacán-356 24.46" N 600 1969 CERRADO

Moloacán- 18* 00 Vertical EN

Moloacán-357A 3574 27.50" N 697 1969 OPERACIÓN
18200" Ventical

Moloacán-358 Moloacán-358 25.27" N 600 1969 CERRADO
189 00' Vertical

Moloacán-359 Moloacán-359 | 26,50" N 697 1969 CERRADO
1759 Vertical

Moloacán-360 Moloacán-360 49.00" N 680 1970 CERRADO
17959 Vertical

Moloacán-361 Moloacán-361 42.83" N 909 1969 CERRADO
18* 00" Vertical EN

Moloacán-362 Moloacán-362 2A3TN 550 1969 OPERACIÓN
18* 00* Vertical

Moloacán-363 Maloacán-363 3110'N 450 1971 TAPONADO

ÁREA CONTRACTUAL [4

y
Pozo

Profundidad

Contrato No. CNH-R01-L03-A 14/2015

Tipo

Año de
perforación

Estado

Vertical
Moloacán-364 Moloacán-364 500 1970 TAPONADO
Vertical
Moloacán-365 Moloacán-365 500 1969 CERRADO
Vertical
Moloacán-366 Moloacán-366 43.20" N 666 1970 "TAPONADO
17959" Vertical EN
Moloacán-367 Moloacán-367 40.62" N 600 1970 OPERACIÓN.
17959 Vertical
Moloacán-368 Moloacán-368 32.89 N 763 1970 TAPONADO.
18900" Verlical
Moloacán-369 Moloacán-369 21.12" N 675 1970 CERRADO
182 00" Vertical
Moloacán-370 Moloacán-370 26.26" N 749.8 1970 CERRADO
18200" Vertical
Moleacán-371 Moloacán-371 21.77" N 525 1970 CERRADO
18200" Vertical
Moloacán-372 Moloacán-372 11,24” N 300 1970 TAPONADO.
18% 00" Vertical
Moloacán-373 Moloacán-373 05.01" N 982 1970 TAPONADO
1800" Vertical
Moloacán-374 Moloacán-374 09.65" N 699 1970 TAPONADO
132 00' Vertical EN
Moloacán-375 Moloacán-37$ 01.90" N 525 1970 OPERACIÓN
17959" Vertical
Moloacán-376. Moloacán-376 55.30" N 200 1970 CERRADO
18900" Vertical
Moloacán-377 Moloacán-377 24,30" N 680 1969 TAPONADO
17259" Venical
Moloacán-378 Moloacán-378 35.98" N 800 1971 CERRADO
1759 Vertical
Moloacán-379 Moloacán-379 39.32"N 700 1971 TAPONADO
17959" Vertical
Moloacán-380 Moloacán-380 4045" N 650 1972 "TAPONADO
17958 Vertical
Moloacán-381 Moloacán-381 32.64" N 725 1971 TAPONADO
1759 Vertical
Moloacán-383 Moloacán-383 28,48" N 368 1970 'TAPONADO
1800" Vertical
Moloacán-384 Moloacán-384 03.38" N 550 1970 TAPONADO.
17959" Verlical
Moloacán-385 Moloacán-385 58.54" N 525 1970 CERRADO
18200" Vertical
Moloacán-386 Moloacán-386 11.80" N 550 1971 CERRADO
17959" Vertical
Moloacán-387 Moloacán-387 $1.90" N 550 1970 CERRADO
1759 Vertical
Moloacán-388 Moloacán-388 48.66" N 550 1970 CERRADO.
18200" Vertical
Moloacán-389 Moloacán-389 18.20" N 643 1970 TAPONADO
170 59' Vertical
Moloacán-390 Moloacán-390 45.49" N 500 1970 TAPONADO
17% 59" 94221" Vertical
Moloacán-391 Moloacán-391 36.24" N 31.56"0 su 1970 CERRADO
179 59 94720 Vertical
Moloacán-394 Motoacán-394 58,30" N 37.810 575 1970 TAPONADO
18% 00" 94920" Vertical EN
Moloacán-395 Moloacán-395 29.08" N 48.631 0 575 1971 OPERACIÓN.
18200" 940 20" Vertical
Moloacán-396 Moloacán-396 IN 54.99" 0 550 1971 CERRADO
18%00' 9421" “Vertical
Moloacán-397 Moloacán-397 3L08"N 01.840 500 1971 CERRADO
182.00" 92m Vertical
Moloacán-398 Moloacán-398 34,10" N 07.50" O 520 1971 “TAPONADO
: “SS
e
>] ÁREA CONTRACTUAL [4

|
ES
Contrato No. CNH-RO1-L03-A 14/2015

Ubicación Año de

Pozo (coordenadas Profundidad Tipo ect Estado
perforación
9421 Vertical
Moloacán-399 Moloacán-399 | 31.20" N 13.100 525 1971 TAPONADO.
179 59* 94922 Vertical EN
Moloacán-4 Moloacán-4 08.02" N 32.021 0 450 1948 OPERACIÓN
1800" 94921" Vertical
Moloacán-401 Moloacán-401 | 27.32%N 19.25" 0 s00 1971 TAPONADO.
18* 00" Ep Vertical
Moloscán-302 Moloacán-402 | —34.47"N 16.15" 9 626 1970 TAPONADO.
185 001 94971 Vertical
Moloacán-403 Moloacán-403 | 27.90"N 30.70" 0 500 1971 TAPONADO
18 00" 9121 Vertical
Moloacán-404 Moloacán-404 | 34.10"N 30.70" 0 549 1971 TAPONADO
1300" 94% 20" Vertical EN
Moloacán-406 Moloacán-406 | 40.84 N 55.82" 0 600 1971 OPERACIÓN
1800" 94% 20" Vertical
Moloacán-407 Moloacán-407 | 37.57%N 49.47" 0 550 1971 CERRADO
1800" 94920 Vertical EN
Maloacán-408 Moloacán-408 | 33.92 N 43.79" 0 600 1971 OPERACIÓN:
1800" 9421" Vertical EN
Moloacán-409 Moloacán-409 | 40,60" N 06,90" O 619 1970 OPERACIÓN
189 00" 949 20" Vertical EN
Moloacán-410 Moloacán-410 | 29.36" N 39.55" 0 600 1973 OPERACIÓN
18900" 9421 Vertical
Moloacán-412 Molowcán-412 | 38,64 N 02.34" 0 478.2 1973 TAPONADO.
1759 94021" Vertical
Moloacán-413 Moloacán-413 | 4242%N 42.210 600 1971 TAPONADO.
170 59% 94021 Vertical EN
Moloacán-414 Moloacán-414 37ISN 45,48” 0 650 1972 OPERACIÓN
17059" 94921" Vertical
Moloacán-415 Moloacán415 | 32.59"N 48.49" 0 650 1972 CERRADO
17759" 9421 Vertical
Moloacán-416 Moloacán-416 29,35" N 42.06" 0 627,7 1956 TAPONADO
17? 59" 94721 Vertical
Moloacán-417 Moloacán-417 | 2611"N 37.070 496 1973 TAPONADO
17* 59" 94921" Vertical
Maloacán-418 Moloacán-418 | 28.01% N 30.00" O 486 1973 CERRADO
18>00" 949 20" Vertical EN
Moloacán-421 Moloacán-421 | —5591"N 38.99" 0 500 1972 OPERACIÓN:
18* 00" 940 20 Vertical EN
Moloacán-422 Motoacán-422 | 40,36" N 43,770 510 1971 OPERACIÓN
18% 00" 94720" Vertical
Moloacán-423 Moloacán-423 | 47.57'N. 43.54" O EY] 1971 TAPONADO
177 59" 9421 Vertical
Moloacán-424 Moloacán-424 | 2700"N 25.00" 0 510 1971 TAPONADO
17 59 9407 Vertical
Moloacán-425 Moloacán-425 22,69 N 31,040 499 1971 CERRADO
17959" 94922 Vertical
Moloacán-427 Moloacán427 | 21.24'N 32.63" 0 500 197) TAPONADO
1759" 94921 Vertical EN
Moloacán-428 Moloacán-428 | 48.80” N 4270" 0 644 1971 OPERACIÓN:
18* 00" 94921" Vertical
Moloacán-429 Moloacán-429 | 08.20"N 42700 642 1971 CERRADO
1800 94721 Vertical
Moloacán-430 Moloacán-430 | 01.72%N 42.98 0 544 1971 TAPONADO
17959" 94921 Vertical
Moloacán-431 Moloscán-431 | 55,SI"N 42.44" O 525 1971 CERRADO
18% 00' 94021 Vertical
Moloacán-432 Moloacán-432 | 44.18" N 01.95" 0 $00 1971 CERRADO
18% 001 94921 Vertical
Moloacán-433 Moloacán-433 | 44.67" N 12.46" 0 so0 1971 TAPONADO
18? 00" 9421 Vertical
Moloacán-434 Moloacán-434 47,10" N 07,10" 0 642,77 1971 CERRADO
18> 00" 9420" Vertical
Moloacán-435 Maloacán-435 43.86 N 49,60 0 573 1971 CERRADO
OS
6 ÁREA CONTRACTUAL 14

ón

Contrato No. CNH-RO1-L03-A 14/2015

Ubi .
Localización Pozo (coordenadas Profundidad Tipo Modo Estado
Geográficas WG [sitos
Vertical
Moloacán-436 Moloacán-436 | 47.40" N $5.19 0 500 1972 TAPONADO
1800" 940 20" Vertical EN
Moloacán-437 Moloacán-437 | 50.58" N 49.63% 0 450 1971 OPERACIÓN
18 00 94921 Vertical
Moloacán-438 Moloacón-438 | 50.05" N 00.28" O 525 1972 CERRADO
17559" 940217 Vertical
Maloacán-439 Moloacán-439 | 4191"N: 42.49% 0 550 1972 CERRADO
1759" 942 Vertical EN
Moloucán-440 Moloacán-440 | 26.00" N AB.QIO 650 197 OPERACIÓN:
17591 940 21 Vertical
Moloacán-441 MoloacánA4T | 22.40% N 4170" 0 700 1972 CERRADO
1759 9421 Vertical
Moloacán-442 Moloacáa-442 | 16:40" N 42.50" 0 700 1971 CERRADO
18e 00 EA Vertical
Moloacán-443 Moloacán-443 | 14,50" N. 42.30" 0 698 1972 TAPONADO
18 00' 9421" Vertical
Moloacán-444 Moloacán-444 | 37.56'N 12.83" 0 550 1972 CERRADO
17959 94721 Vertical
Moloacán-445 Moloacán-445 | —5827%N 48,10" 0 550 1972 TAPONADO.
17559" 9422 Vertical
Moloacán-446 Moloacán-446 | 21.60'N 18.60" O 500 1972 CERRADO
179 59 94922 Vertical
Moloacán-447 Moloacán-447 | 29.24%N 29,39 0 598 1973 TAPONADO.
94922 Vertical
Moloacán-448 Moloacán-448 34420 500 1972 TAPONADO
9420 Vertical
Moloacán-449 Moloacán-449 | 53.11%N 44.38" 0 550 1972 "TAPONADO.
13> 00" 94021 Vertical
Moloacán-450 Moloacán-450 | 53:46"N 450 1972 TAPONADO
18200 Venical
Moloacán-451 Moloacán451 | 50.80" N 550 1973 TAPONADO
18200" Vertical
Moloacán-452 Moloacán-452 | 48.91" 696 1973 CERRADO
18 00" Vertical
Moloacán-453 Moloacán-453 | 05.60" N 500 1972 CERRADO
1750 Vertical EN
Moloacán-454 Moloacán-454 | 52,84 N, 500 1972 OPERACIÓN
1800" Vertical
Moloacán-455 Moloacán-455 | 53.02%N 500 1973 CERRADO
179 59 Vertical
Moloacán-456 Moloacán-456 | 10.30" N 883 1973 TAPONADO.
179 59" Vertical
Moloacán-457 Moloacán-457 | 36.20"N 604 1973 CERRADO
17959 Venical
Moloacán-458 Moloacán-458 | 31.70"N 650 1973 CERRADO
18% 01" Vertical
Moloacán-459 Moloacán-459 | 00.13"N 600 1973 CERRADO
18% 00" Vertical
Moloacán-460 Moloacán-460 | 40.22%N 500 1973 CERRADO
179 59' Vertical EN
Moloacón-461 Moloacán-461 | 49.28" N $00 1973 OPERACIÓN
17591 Venical EN
Moloacán-462 Moloacán-462 | 22,21"N 600 1973 OPERACIÓN
18% 00" Vertical
Moloacán-463 Moloncán-463 | 01.64" N 660 1974 CERRADO
1759" Vertical
Moloacán-464 Moloacán-464 | 5534" N 500 1973 CERRADO
1759 Vertical
Moloacán-465 Moloacán-465 | 19.33%N 675 1973 CERRADO
18* 00" Vertical
Moloncán-466 Moloacán-466 | S6.10"N 450 1973 CERRADO
18 01" Vertical
Moloacán-467 Moloacán-467 | 01.50" N 500 1973 CERRADO
Ae

ÁREA CONTRACTUAL l4

N S=%" =O
Contrato No, CNH-R01-L03-A 14/2015

Ubicación

Profundidad Tipo a Estado

Pozo

Vertical
Moloacán-468 Moloacán-468 58" N 01740 450 1973 CERRADO
9021 Vertical
Motoacán-469 Moloacán-469 300 N 08.00" O 500 1973 TAPONADO
9121 Vertical EN
Moloacán-470 Moloacán-470 300 N 12,20" 0 673 1973 OPERACIÓN
5 9422 Vertical
Moloacán-471 Motloacán-471 3941" N 00.01" O 550 1973 CERRADO
EU 94% 20" Vertical
Moloacán-472 Moloacán-472 | 03.37%N 38.170 450 1974 CERRADO
18% 01" 94220" Vertical
Moloacán-473 Moloacán-473 | 06.37'N 43.38" 0 500 1974 CERRADO
18901" 94920 Vertical
Moloacán-474 Moloacán-474 | 03.40% N 49.60" 0 450 1973 CERRADO
18901 94% 20" Vertical
Moloacán-475 Moloacán-475 | _06.60'N 55.20" O 500 1974 CERRADO
1801 94920" Vertical
Moloacán-476 Moloacán-476 | 0420" N 59.90" O 425 1974 TAPONADO
18901 94021 Vertical
Moloacán-477 Moloacán-477 | 06.70%N 08.00" O 450 1974 CERRADO
179 59 94921 Vertical
Moloacán-480 Moloacán-480 | 03.70" N 42.00" 0 200 1974 TAPONADO
1759 94721" Vertical
Moloacán-481 Moloncán-481 | 06.70"N 47.90" 0 700 1974 TAPONADO
17 59 94021 Vertical EN
Maloacán-483 Moloacán-483 45.88" N 59.84" 0 500 1974 OPERACIÓN
1759 94927 Vertical EN
Moloacán-485 Moloacán-485 | 48.55"'N 06.59" O 450 1974 OPBRACIÓN
18% 00" 94921" Vertical EN
Moloacán-486 Moloacán-486 | 53,00" N 18.50" O 500 1974 OPERACIÓN
17 59" 94% 22 Vertical
Moloacán-5 Moloacán-5 17.16" N 36.60" O 6l 1966 CERRADO
17958! 94922 Vertical
Moloacán-500 Moloacán-500 | 39.17"N 47.780 600 1971 TAPONADO
17 58 9427 Vertical
Moloacán-S01 Moloacán-SOL | 44.02" N 52.90" 0 60l 1972 TAPONADO
17 58 94022 Vertical
Moloncán-502 Moloacán-502 | 36.96"N 52.29" 0 800 1972 TAPONADO
179 58 949 22 Vertical EN
Moloacán-503 Moloacán-503 34LIUN 46,93" 0 800 1972 OPERACIÓN
179 58" 94% 27 Vertical
Moloacán-504 Moloacán-S04 | 37.14'N 4148 0 688 1972 TAPONADO
17* 58" 94% 22 Vertical
Moloacán-505 Moloacán-505 | 44,40'N 40.80" O 741 1972 TAPONADO
17958 94922 Vertical
Moloacán-506 Moloacán-S06 | 47.90"N 47.20" 0 600 1972 TAPONADO
1758 9422" Vertical
Moloacán-507 Moloacán-507 | 47,14"N 35.66" 0 600 1972 TAPONADO
17958 94922 Vertical
Moloacán-SO8 Moloacán-508 | 51.08" N 41.68" 0 647 1972 TAPONADO
17 58 94977 Vertical
Moloacán-509 Moloacán-S09 | S174N 52.30" 0 536 1972. TAPONADO
179 58! 94973 Vertical
Moloacán-510 MoloacánS10 | 44,60" N 04.80" O 550 1972 CERRADO
1758 9477 Vertical EN
Moloacán-S1L Moloacán-SHI | 40.49" N 35.09" 0. $00 1972 OPERACIÓN
17* 58" Vertical
Moloacán-512 Moloacán-512 | 54,73" N 550 1973 TAPONADO
17958 Vertical EN
Moloacán-513 Moloacán-513 50.60" N 600 1973 OPERACIÓN
TP sg Vertical EN
Moloacán-S14 Moloacán514 | —44.10'N 625 1973 OPERACIÓN.
17> 58" Vertical
Moloacán-S15 Moloacán-SIS | 54.03" N 500 1973 CERRADO
A

8 ÁREA CONTRACTUAL 14

po
Pozo

Profundidad

Contrato No. CNH-RO[-L03-A 14/2015

tipo

Estado

17958 94922 Vertical EN
Moloacán=518 Moloacán-SI8 34,35" N 58.57" 0 600 1973 OPERACIÓN
179 58" 94% 22 Vertical
Moloacán-519 Moloacán-519 40.60" N 58.60" 0 575 1973 CERRADO.
17958 9423 Vertical
Moloacán-520 Moloacán-520 41.60" N 03.40" 0 500 1973 CERRADO
179581 923 Vertical
Moloacán-521 Moloacán-521 50,30" N 03.80" 0 523 1973 CERRADO
179 581 9427 Vertical
Moloacán-522 Moloacán-522 | 54.00" N 59.00" 0 500 1973 CERRADO
17 s8' 94727 Venical
Moloacán-523 Moloacán-523 56,72" N 52,40" 0 535.5 1973 CERRADO.
1758 9422 Vertical
Moloacán-524 Moloacán-524 59.97" N 47.180 500 1973 CERRADO
17958 940231 Vertical
Moloacán-530 Moloacán-530, 04.49" 0 so 1975 TAPONADO
94923 Vertical
Moloacán-546 Moloacán-546 02.60" 0 664 1973 CERRADO
94923 Vertical
Moloacán-566 Moloacán-566 0420" 0 663 1973 CERRADO
94922 Vertical EN
Moloacán-582 Moloacán-532 52.63" 0 650 1973 OPERACIÓN
9422 Vertical
Moloacán-584 Moloacán-584 58.14" 0 740,5 1974 TAPONADO
94923 Vertical
Moloacán-586 Moloacán-536 04.95" 0 250 1974 TAPONADO
9422 Vertical
Moloacán-589 Moloacán-589 23.30" 0 600. 1975 CERRADO
17958 94927 Vertical
Moloacán-6 Molozcán-6 59,90" N 37.20" 0 730.5 1967 “TAPONADO
182 011 947 20 Vertical
Moloacán-601 Moloacán-601 15.06" N 16.81" 0 302.3 1962 TAPONADO
1801" 94 20" Venical
Moloacán-602 Moloacán-602 20,91" N 15,39" 0 563.1 1966 TAPONADO
18-01 9420 Vertical
Molvacán-603 Moloacán-603 18.24" N 22.69" 0 $58 1965 'TAPONADO
189011 9420" Vertical
Moloacán-604 Molvacán-604 06.56" N 23.49" 0 50s 1966 TAPONADO
1801" 94% 20 Vertical
Moloacán-605 Moloacán-605 03.45" N 17,310 360 1966 TAPONADO
18-01 9420 Vertical
Moloacán-606 Moloacán-606 17.87" N 13.09" 0 $48 1967 TAPONADO
18901 9420" Vertical
Moloacán-608 Moloacán-608 04,82" N 21.32" 0 535 1966 TAPONADO
18201" 94-20" Vertical
Moloacán-609 Moloacán-609 23,81" N 22.320 550 1967 TAPONADO
18%01 94* 20" Vertical
Moloacán-610 Moloacán-610 14,77N 28,720 425 1967 TAPONADO
18-01 9420 Vertical
Moloacán-611 Moloacán-611 21.91" N 28.50 $23 1967 TAPONADO
18*or 94% 20" Venical
Moloacán-613 Moloscán-613 11.00" N 10.63" O 542 1967 TAPONADO
18-01! 949 20" Vertical
Moloacán-615 Moloacán-615 21.40" N 07.20" 0 602 1967 CERRADO
1801" 949 20 Vertical
Moloacán-616 Moloacán-616 01.84" N 17,100 623 1967 TAPONADO
132 00" 9420 Vertical EN.
Moloacán-617 Moloacán-617 5821" N 22.790 555 1967 OPERACIÓN
1se or 9420" Vertical
Moloacán-618 Moloacán-618 19.00" N 01.50" 0 605 1967 CERRADO
18% 00 947 20' Vertical
Moloacán-619 Moloacán-619 05.12" N 09.03" O 661 1967 CERRADO
18-00 om 20 Vertical EN
Moloacán-620 Moloacán-620 | 59,89" N 10,25" 0 580 1967 OPERACIÓN

ÁREA CONTRACTUAL 14

Contrato No. CNH-RO1-L03-A 14/2015

Ubicación
Localización Pozo Profundidad Tipo ñ . Estado
Vertical

Motoacán-621 Moloacán-621 59,60" N 15.40" 0 671 1967 CERRADO
18700" 9420" Vertical

Moloacán-622 Moloacán-622 | $1.58" N 22.31" 0 575 1967 CERRADO
18% 00' 94 20 Vertical

Moloacán-623 Molozcán-623 45.48" N 18.55" 0 686 1967 CERRADO
18 01* 94920" Vertical

Moloacán-624 Moloacán-624 10.40" N 04.60" O 620 1963 CERRADO
1801" 94720" Vertical EN

Moloacán-625 Moloacán-625 01.22" N 03,350 759 1967 OPERACIÓN
18% 01 9419" Vertical

Moloacán-626 Moloacán-626 06.20" N 58.10" 0 630 1967 CERRADO
18201” 94019 Vertical

Moloacán-627 Moloacán-627 11,30% N 59.20" 0 680 1968. TAPONADO
1801 949 19" Vertical

Moloacán-628 Moloacán-628 21.40" N 54.80" 0 700 1967 CERRADO
1801 9420 Vertical

Moloacín-629 Moloacán-629 | 25.47" 02.90" 0 662.8 1968 CERRADO
18011 94 19 Vertical

Motoarán-630 Moloacán-630. 16.00" N 52.88" O 660 1968 CERRADO
18900" 94019 Vertical

Moloacán-631 Moloacán-63 1 59.59" N 56.34 0 751 1968 CERRADO
18200" 9419" Vertical

Moloacán-632 Moloacán-632 $3.43" N 52.59" O 800 1968 CERRADO
189 00" 9420" Vertical EN

Moloacán-633 Moloacán-633 53.81" N 03,48" 0 a 1968 OPERACIÓN.
18* 00 94 20" Vertical

Moloacán-634 Moloacán-634 SL.00"N 09.30" 0 695, 1968 'PAPONADO
18% 00" 9420" Vertical

Moloacán-635 Moloacán-635 | 38,78"N 14,100 705 1968 TAPONADO
18* 00 9420 Vertical

Moloacán-636 Moloacán-636. 29.20" N 05,200 600. 1968 TAPONADO
18200 9420" Vertical

Moloacán-637 Moloacán-637 38.67"N 22.720 778 1968 CERRADO
18200" 94 20" Vertical

Moloacán-638 Moloacán-638 45.20 N 24.40" 0 744 1968 CERRADO
189 00 94920" Vertical

Moloacán-639 Moloacán-639 48.82" N 29.11"0 550 1968 CERRADO
18* 00" 9420 Vertical EN

Moloacán-640 Moloacán-640 54,81" N 28.34" 0 450 1968 OPERACIÓN
18% 01" 94919 Vertical

Moloacán-641 Moloacán-641 25.90" N 50.90" 0 800 1968 CERRADO
18-00 94% 20" Vertical

Moloacán-642 Maloacán-642 38.26" N 08.770 620 1969 CERRADO
18-00" 94% 20" Vertical

Moloacán-643 Moloacán-643 33,30N, 13.80" O 560 1968 CERRADO
18% 00" 947 20 Vertical

Moloacán-644 Moloacán-644 38.70" N 10.00" O 359 1969 TAPONADO
18901 94019 Vertical

Moloacán-645 Moloacán-645 37,50" N 39.00" 0 658 1969 CERRADO
18201 94719 Venical EN

Moloacán-646 Moloacán-646 30.16"N 56,43" 0 700 1969 OPERACIÓN
18901 04019" Vertical

Moloacán-647 Moloacán-647 07.90" N 54,00" O 650 1969 CERRADO
18900" 949 20" Vertical

Moloacán-648 Moloacán-648 32,03" N 22,84" 0 705 1969 CERRADO
189 00" 94920 Vertical

Moloacán-648 Moloacán-648 32.39'N 22.830 460 1982 TAPONADO
18900" 9420 Vertical

Moloacán-649 Moloacán-649 33,80" N: 28,50" 0 793 1969 TAPONADO.
18 or 942 19 Venical

Moloacán-650 Moloacán-650 08.45" N 41.62" 0 800. 1969 CERRADO
18900 94% 20 Vertical

Moloacán-651 Moloacán-651 51.75" N 00.05" O 625 1969 CERRADO

A
e

/

10 ÁREA CONTRACTUAL l4 Y

Contrato No. CNH-RO1-L03-A 14/2015

Localización (coordenadas Profundi
Geográficas W
Vertical EN
Maoloacán-652 Moloacán-652 40.48" N 29.490 696 1970 OPERACIÓN.
18200" 94220 Vertical
Moloacán-654 Moloacán-654 25,90" N 11.200 1146 1969 TAPONADO.
1801! 90 19r Vertical
Moloacán-653 Moloacán-653 17.64" N 800 1970 CERRADO.
18%00' Vertical EN
Moloacán-656 Moloacán-656 43.87"N ESO] sa 1970 OPERACIÓN
1800" 94 19 Vertical
Moloacán-659 Motoacán-659 143.66 N 48.87" 0 955 1969 CERRADO
18201 94019 Vertical
Molaacán-660. Molvacán-560 11.59" N 46.99" O 807 1969 CERRADO
1801! 94% 19" Vertical EN
Moloacán-661 Molvacán-561 30,90" N 47,100 965 1970 OPERACIÓN
18-01" 940 19" Vertical
Moloacán-662 Moloacán-662 43,64" N 58.58" 0 675 1970 TAPONADO
18-01 940 19" Vertical
Moloacán-664 Moloacán-664 40,75" N 53.63" 0 765 1970 CERRADO
1801" 94-20" Vertical
Moloacán-665 Moloacán-665 34.10" N 05.00" O 575 1971 CERRADO
189011 949 19" Vertical
Moloacán-666 Moloacán-666 E 53490 794 1970 CERRADO
18201" 9420 Vertical
Moloacán-667 Moloacán-667 14.30" N 06.80" 0 539 1970 CERRADO
18201 94 19 Vertical
Moloacán-668 Moloacán-668 01.30" N 47.30" 0 1039 1970 TAPONADO.
1800" 94 201 Vertical
Moloacán-671 Moloacán-671 37.40" N 06.00" O 730. 1970 CERRADO
18200" 94920" Vertical
Moloacán-673 Moloacán-673 26.30" N 22.82" 0 914 1970 CERRADO
1800" 94720" Vertical
Moloacán-674. Moloacán-674 29.20" N 28.70" 0 700 1970 CERRADO
18% 00" 94-20" Vertical
Moloacán-675 Moloacán-675 29.02" N 16.55" 0 775 1970 CERRADO
1800" 94% 20 Vertical
Moloacán-676 Moloacán-676 35.90" N 16,80" 0 3800. 1970 CERRADO
18* 00" 9420 Vertical
Molcacán-677 Moloacán-677. SILLON 36.72" 0 475 1970 TAPONADO.
13-01" 94019 Vertical
Moloacán-678 Moloacán-678 27.99 N 41320 1117 1970 TAPONADO
18-00" 9420" Vertical
Molvacán-680 Moloacán-680 2330" N 15.60" O 800 1970 CERRADO
Moloacán- 18900" 9420 Vertical
Moloacán-680 680D 23.50 N 15,60" 0 800 1970 TAPONADO
18% 00" 94720 Vertical
Moloacán-681 Moloacán-681 3172'N 34.240 625 1970 TAPONADO
1800 Vertical
Moloacán-682 Motoacán-632 39.60" N 650 1970 CERRADO.
18700" Vertical EN
Moloacán-683 Moloacán-683 25.35" N 625 1970 OPERACIÓN
18900" Vertical
Moloacán-684 Moloacán-684 19,75" N A 750 1970 TAPONADO.
Moloacán- 13-00 94% 20" Venical
Molvacán-684 684D 19.70" N 11,100 570 1970 TAPONADO
1801! 940 19 Vertical
Moloacán-685 Moloacán-685 18,20" N 39.90" 0 1185 1970 CERRADO
18% 00" 94220 Vertical
Molvacán-686 Moloacán-686 22.09" N 29.09" 0 700. 1970 CERRADO
18% 0P 94719 Vertical
Moloacán-688 Moloacán-683 01.80" N 41.600 800. 1971 TAPONADO
18290 940 19 Vertical EN
Moloacán-689 Moloacán-689 45.98 N 53.93" 0 700 1971 OPERACIÓN
18900 949 19" Vertical
Moloacán-690 Moloacán-690 39AIUN 48.62” 0 800 1970 CERRADO
11 ÁREA CONTRACTUAL 14

Localización

Ubi

ción

(evordenadas

Profundidad

Contrato No. CNH-ROI-L03-A 14/2015

Tipo

Año de

perforación

Estado

18-01 94r 19 Vertical
Moloacán-69 1 Moloacán-69 1 34.30" N 41.500 950 1971 CERRADO
18901" 947 19 Vertical
Moloacán-693 Moloacán-693 21,10"N 41,95" 0 850 1970 CERRADO.
18208 94019 Vertical
Moloacán-694 Moloacán-694 44,12 N 47.10" 0 800 1971 CERRADO
ESTU 94019" Vertical
Maloacán-695 Moloacán-695 40.70" N 41.90" 0 865 1973 CERRADO
18201" 9419 Vertical
Moloacán-698 Moloacán-696 15.137 N 41100 950 1970 CERRADO
182 00" 94220" Vertical
Moloacán-697 Moloacán-697 57.99" N 34.010 450 1971 "APONADO
18200" 9420 Vertical
Moloacán-698 Moloacán-698 20,90" N 21390 900 1971 TAPONADO
1800" 9420" Vertical
Moloacán-699 Moloacán-699 20,28" N 35,120 570 1973 CERRADO
1758 94222 Vertical
Moloacán-7 Moloacán-7 58.20" N 30.10" 0 717 1967 TAPONADO
1800" 94 20 Vertical
Moloacán-700 Maloacán-700 12.70" N 33,10" 0 700 1972 CERRADO
Moloacán- 1800" 9420 Vertical
Moloacán-700 700D 12.80" N 33.500 470 1972 TAPONADO.
18900" 9420 Vertical EN
Moloacán-701 Moloncán-?01 16,29" N 28.70" 0 300 1971 OPERACIÓN
1801 9419 Vertical
Moloacán-702 Moloacán-702 31.00" N 35.00" 0 1299 1971 CERRADO
13% 00' 94% 20" Vertical
Moloacán-703 Moloacán-703 09.51" N 20.62" 0 300 1971 CERRADO
18200" 9420" Vertical
Moloacán-704 Moloacán-704 14,70% N 26.00" 0 300 1971 CERRADO
18200 9420" Vertical EN
Moloacán-705 Moloacán-=705 09,30" N 28.70" 0 750 1971 OPERACIÓN
18 00" 9420 Vertical
Moloacán-706 Moloacán-706 02,16" N 32.83" 0 700 1973 TAPONADO
18% 00" 9419 Vertical
Moloacán-708 Moloacán-708 13,40" N 43.000 800 1971 CERRADO
18-00" 9420" Vertical
Moloacán-711 Moloacán-71 1 15.79" N 16.49" O 825 1972 CERRADO
18-00" 9420" Vertical
Moloacán-712 Moloacán-712 13,80" N 22.60" 0 750 1972 CERRADO
189011 940 19" Vertical
Moloacán-713 Moloacán-713 49.67" N 48.19" 0 800 1971 CERRADO
18901" 94% 19 Vertical
Moloacán-714 Moloacán-714 47.90" N 39.40" 0 850 1971 CERRADO
13901 94719 Vertical
Moloacán-715 Moloacán-715 52,90" N 58.50" O 650 1972 CERRADO
138>01" 94019 Vertical
Moloacán-716 Moloacán-716. 53.73" N 53.190 700 1973 CERRADO
18201 9419 Vertical
Moloacán-717 Moloacán-717 56.81" N 46,96" O 750 PZA] CERRADO
1801 94% 19 Vertical
Moloacán-718 Meoloacán-718 53.62" N 41.90" 0 800 1973 CERRADO
18% 00" 94-20" Vertical
Moloacán-719 Moloacán-719 02.40" N 27.800 350 1974 CERRADO.
18200" 9420 Vertical
Moloacán-720 Moloacán-720 06.99" N 22670 300 1973 CERRADO.
18201 94 19 Vertical
Molvacán-722 Moloacán-722 59.57 N 42.66” O 800 1973 CERRADO
17% 59 94021 Vertical
Moloacán-8 Moloacán-8 11.20" N 46.910 856 1966 TAPONADO
17957 9422 Vertical EN
Moloacán-801 Moloacán-801 55,00" N 47,00" O 900 1975 OPERACIÓN
1esT 94022 Vertical
Moloacán-802 Moloacán-802 52.20” N 52.30" 0 951 1973 CERRADO
1% A:
12 ÁREA CONTRACTUAL 14

RA

Localización

ón

(coordenadas
Geográficas WGS-44)

Profundidad

Contrato No, CNH-R0!-L03-A 14/2015

“Tipo

Año de
perforación

1757 94022 Vertical

Moloacán-803 Moloacán-803 58.24" N 40,82" O 822 1975 CERRADO.
17257 949 22 Vertical

Moloacán-804 Moloacán-804 48,42" N 53.88" O 1000 1976 CERRADO
1757 9423 Vertical

Moloacán-806 Moloacán-806 45.63" N 04.50" 0 950 1985 CERRADO
179581 9422 Vertical

Moloacán-807 Moloacán-807 05.30" N 29.00" 0 1000 1974 CERRADO
17957 94022 Vertical EN

Maloacán-812 Moloacán-812 58.65 N 52.69" 0 850 1975 OPERACIÓN
179 58" 94027 Vertical

Moloacán-813 Moloacán-813 04.00" N 41.00" 0 3800 1975 "TAPONADO.
17 ST 9423 Vertical

Moloacán-816 Motoacán-816 52,10" N 04,80" O 900 1985 CERRADO
1757 9422 Vertical

Moloacán-821 Moloacán-821 46,45" N 45,28" 0 1449 1973 CERRADO
17257 94 22" Vertical

Moloacán-322 Moloacán-822 45.00" N 53,00" 0 950 1974 CERRADO
17757 94227 Vertical

Moloacán-823 Moloacán-823 51.81"N 40,91" 0 950 1985 CERRADO
1795T 94923 Vertical

Moloacán-826 Moloacán-826 39.10" N 04.50" 0 1050 1975 TAPONADO
17958 9422 Vertical

Moloacán-83 1 Moloacán-83 1 08.10" N 46,80" 0 810 1975 TAPONADO.
179 58' 94922 Vertical

Moloacán-832 Moloacán-832 00.80" N 49.10" O 825 1975 TAPONADO.
1758 9427 Vertical

Moloacán-834 Moloacán-834 0134 N 58.72" 0 200 1985 TAPONADO
1757 9423" Vertical

Moloacán-836 Maloacán-836 58,01" N 05.00" O 1000 1974 "TAPONADO
17957 9422 Vertical EN

Moloacán-842 Moloacán-842 38.83" N 52.790 1281 1974 OPERACIÓN
17957 9422 Vertical

Moloacán-344 Moloacán-844 35,39 N $8.10 1030 1975 CERRADO
17957 94922 Vertical

Moloacán-845 Moloacán-845 48.98" N 35220 950 1985 TAPONADO
17 58" 9422 Vertical

Moloacán-851 Moloacán-851 14,60" N 46.70" 0. 800 1974 TAPONADO
1758 940 23 Vertical

Moloacán-856 Moloacán-856 04.65" N 04.70" 0 1130 1976 CERRADO
1758 9422 Vertical EN

Motoacán-857 Moloacán-857 24.00" N 29.00" 0 860 1974 OPERACIÓN.
17957 9422 Vertical

Moloacán-861 Moloacán-861 36.00" N 47.00 0 1491 1973 CERRADO
179 s7 9422 Vertical

Moloacán-862 Moloacán-862 32.67" N 53.28" 0 1050 1975 TAPONADO
17257 94 221 Vertical EN

Moloacán-863 Moloacán-863 39.00" N 42.00" 0 1000 1976 OPERACIÓN
1757 9422 Vertical

Moloacán-865 Moloacán-865 41.00"N 34.00" 0 1000 1975 CERRADO
179 58! 9422 Vertical EN

Moloacán-891 Molcacán-891 28.46" N 46,75" 0 781 1973 OPERACIÓN
1758 94922 Vertical EN

Meoloacán-893 Moloacán-893 31,32" N 41.04" 0 70 1975 OPERACIÓN
17958 94927 Vertical

Moloacán-895 Moloacán-895 34,00" N 35.20" 0 650 1975 CERRADO
179 58 94923 Vertical

Moloacán-979 Moloacán-979 04.94" N 15.990 1025 1975 CERRADO.

Coanochapa- 1 Coanochapa-1 17.950479 -94.369073 1600 Vertical 1964 CERRADO

Moloacán-514 Moloacán-514 17.978096 -94.374792 625 Vertical 1973 CERRADO

Ishuatlón Oriente- | Ixhuatlán 18.03939 -94.33119 Vertical

201 Oriente-201 741 1970 CERRADO.

Ixhuatlán Oriente- Ixhuatlán 18.028466 -94,31797 Vertical

SA Oriente-SA 1300 1968 CERRADO 7

A
“
13 ÁREA CONTRACTUAL (4

ed

Contrato No. CNH-R01-L03-A 14/2015

PEO
Ubicación Año de
perforación

Pozo Profundidad Lipo Estado

Ixhuatlán 18.02491 -94.318091 Vertical

Oriente-19 CERRADO

A o Año de
Diámetro Lengitud Descripción e >
ñ construcció Estado
(19) (ku) de la tubería 2»
POZO CABEZAL
oracan | POZO z 01 LDD P MOL 0002-CAB SIN 5)
os MOLOACAN . PMOL 207 3'X0.100 km | TNFORMACIÓN | DEFINITIVA
207
Pozo CABEZAL
POZO LDD P MOL 0004-CAB
MOLOACAN | OA CAN 3 a rar | OMOS/2007 — | OPERANDO
0004 pS
Pozo CABEZAL
, POZO LDD P MOL 0005-CAB Fo
MOLOACAN | MOLOACAN 3 0281 PMOL 2063"X0.281 km | 91122007 | eerurriva
206
POZO CABEZAL,
MOLOACAN POZO 3 os LDDP MOL 0006-CAB SIN . FO
0006 MOLOACAN y P MOL 207 3"X0,500 km INFORMACIÓN | DEFINITIVA
207
ca AS 4 05 LDD P- MOL 0003-JGO sin O
0008 0210 _ VAL 210 3”X0.600 km INFORMACIÓN | DEFINITIVA
o acan | VALVULAS 4 03 LDD P MOL 0011-16 SIN 7)
Son 7 : VAL 207 3'X0.300km — | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE S
LDD P MOL 021-160 SIN mo
MOLOACAN | VALVULAS 3 05s VAL 207 3"X0.5S0km | INFORMACIÓN | DEFINITIVA
0021 0207
Pozo CALEZAL
¿| Pozo LDD P MOL 0105-CAB 70)
MOLOACÁN | MOLOACAN ? 137 PMOL620 39X1.370 km | 20208 | rmITivA
0105 620
POZO CABEZAL
POZO LDD P MOL 0106-CAB HO
MO AGAN | MOLOACAN 3 095 PMOL 105 3"X0.950 km O INITIVA
105
POZO CABEZAL
POZO LDD PMOL 011 1-CAB
0
MOLOACAN | MOLOACAN 3 036 nor ole | 9108/2007 — | OPERANDO
207
Pozo Po LDD P MOL 0112-CAB
MOLOACAN E OLOACAN 3 al oia man | 25/05/2008 — | OPERANDO
204
Pozo CABEZAL "
POZO LDD P MOL 0121-CAR ñ
MISOACAN | MOLOACAN j 057 MOL 20439X0587 ka OE EMPORAL
204
PozO CADEZAL
o acan | POZO 3 059 LDD P MOL 0122-CAB SN O
012 MOLOACAN C P. MOL 204 3"X0,590 km INFORMACIÓN [| DEFINITIVA
204
POZO CABEZAL
. [Pozo LDD P MOL 0122:CAB
MOLOACAN li oLOacaN 3 0 aa a | 0405/2008. | OPERANDO
: 204

14 ÁREA CONTRACTUAL 14

Origen

Destino

Diámetro Longitud

(pg) (kin)

Contrato No, CNH-R01-L03-A 14/2015

Descripción
de la tubería

Año de
construeció Estado
n

POZO JUEGO DE
y LDD P MOL 0142-1G0 SIN FO
JOOACAN LAS 3 0.05 VAL 204 3"X0.050 km — | INFORMACIÓN | DEFINITIVA
Pozo CABEZAL
MoLoacas | POZO y 03 LDD PMOL0146-CAB SIN 1)
0146 MOLOACAN Ñ P MOL 207 3"X0,300 km INFORMACIÓN | DEFINITIVA
207
POZO CABEZAL
moroacan | POZO Ñ 01s LID P MOL 0148-CAB O)
on MOLOACAN . PMOL.2073'X0.150 km | INFORMACIÓN | DEFINITIVA
207
POZO CABEZAL
MoLoacan | POZO y 06 LDD P MOL 0164.CAB SIN mo
PANA MOLOACAN : P.MOL 207 3"X0.600 km | INFORMACIÓN | DEFINITIVA
207
O CAN AS a 095 LDDP-MOL 0166-1G0 SIN FO
eN 0007 23 VAL 2073'X0250km — | INFORMACIÓN | DEFINITIVA
Pozo CÁBEZAL
Moroacaw | POZO , 09 LDD P MOL 0168-CAB SIN FO
e MOLOACAN : PMOL 207 3"X0.200 km | INFORMACIÓN | DEFINITIVA
207
Pozo CABEZAL
+ | Pozo LDD P MOL 0186-CAB ,
MOLOACAN 3 os O CAR | 2aroar2008 | OPERANDO
0186 207
POZO JUEGO DE y
LDD P MOL 0192-1G0 SIN HO
MOLOACAN | VALVULAS 3 04 E :
19 SiS VAL 202 3'X0400 km | INFORMACIÓN | DEFINITIVA
AA 3 02 LDD P MOL 0292160 sx [mo
0292 0210 y VAL 210 3"X0.200 km INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
LDD P MOL 0304-1G0 SIN FO
MOLOACAN | VALVULAS + 00 VAL 201 3"X0.030 kn — | INFORMACIÓN | DEFINITIVA
0304 NO 0201
POZO CABEZAL
Moroacan | POZO y 00 LDD P MOL 0305-CAB SIN 2)
O AGAN | MOLOACAN . P MOL 208 3"X0.030km | INFORMACIÓN | DEFINITIVA
208
POZO CODIZAL LDD P MOL 0308-CAB o
MOLOACAN 3 045 P MOL 1068 D1/01/1969 SNETIV,
0308 Doo DACAN 3"X0.450km DEFINITIVA
POzÓ JUEGO DE
LDD P MOL 0310160 SIN Po
MOLOACAN | VATVULAS 3 DAL VAL I1O3'XO410km — | INFORMACIÓN | DEFINITIVA
0310 NO0110
POZO CABEZAL
POZO LDD P MOL 0312-CAB FO
MO DACAN | MOLOACAN 3 om PMOL 110 3"X0.770km | 1011962 ormriva
110
>070 CABEZAL
POZO LDD PMOL.0313.CAR
MOLOACAN lO! OACAN 3 ooo Ton | 9102006 — | OPERANDO
10
Pozo CABEZAL
POZO LDD PMOL0315-CAB .
MOLOACAS E oOAcaN 3 an aaah | 91/10/2006 — | OPERANDO
110
»ozO CABEZAL
POZO LDD P MOL 316-CAR P
MAC AN 3 an OMON/2007 | OPERANDO
0316
107
15 ÁREA CONTRACTUAL 14

¡al

>
Contrato No. CNH-RO1-L03-A 14/2015

% . 0 Año de
Diámetro Longitud Descripción an a
Destino , d construcció Estado
(pg) (km) de la tubería 2"
POZO JUEGO DE
AN LDD P MOL 0317-4G0 SIN F/O
MOLOACAN | VALVULAS El 0.304 [VAL 1073"X0.304km — | INFORMACIÓN | DEFINITIVA
0317 NO 0107
O can | ISO DEVALV , 031 LDD P MOL 0318-160 SIN O
0318 NO 0107 Ñ a VAL 107 3"X0310 km INFORMACIÓN | DEFINITIVA
pozo POZO LDD P MOL 0319-CAB
: ERAN
MOLOACAN | MOLOACAN 3 0 Moro lérkon |  0VIO/2006 — | OPERANDO
110
POZO CABEZAL
POZO LDD P MOL 0320-CAB
:
MOLOACAN O TOACAN 3 on odos do | OVIO/2006 — | OPERANDO
110
POZO o LPDDP MOL 0321-CAB FO
MOTOACAN | MOLOACAN 3 0412 PmOL1073*X0.412 km | 0408/2007 lr EPORAL
107
Pozo pozo LDD P MOL 0322-CAB EjO
MOMOACAN | MOLOACAN 3 03 PMOL 110 3"X0.340 km | 0011962 | ermareiva
110
2070 CABEZAL,
POZO LDD P MOL 0323-CAB ro
da CAN | MOLOACAN 3 0.06 P MOL 110 3:Xx0.060 kw | 001180 | EmrrIVA
110
Pozo CABEZAL
POZO LDD P MOL 0324.CAD
MOLOACAN LACAN 3 07 o arado Tin | DMO9/2006 | OPERANDO
0324 108
POZO CABEZAL
q , | Pozo LDD P MOL 0325-CAB .
MOLOACAN 1 os a | 1/09/2005 — | OPERANDO
0325 os
POZO JUEGO DE
, LDD P MOL 0326-JGO SIN 70)
MOLOACAN | VALVULAS El 03 VAL 2053"X0.330 km — | INFORMACIÓN | DEFINITIVA
0326 NO 0205
Pozo. Pozo LDD P MOL 0327-CAB
MOLOACAN MOLOACAN 3 0.361 P MOL 108 3"X0.361 km 01/09/2006 OPERANDO
108
Pozo CABEZAL
y POZO LDDP MOL 0328-CAB
AN MOLOACAN 3 0.617 PMOL 110 3"X0.617 km 01/11/2006 OPERANDO
10
MOLOACAN pozo 3 0.48 LDD P MOL 0329:CAB 01/11/2006 OPERANDO
000 MOLOACAN . P MOL 110 3*X0480 ko
110
Pozo CABEZAL
POZO LDDP MOL 0330-CAB
MOLOACÁN | MOLOACAN i 0111 PMOL 1103'X0.111 km | 9102006 | OPERANDO
0330 o
 MOLOACAN AVULAS 3 0.18 LDP P MOL 033)-1G0 sn pro ,
0331 NO 0107 VAL 107 3"X0.180 km INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
LDD P MOL 0332-1GO SIN FO
MOLOACAN | VALVULAS 3 0.14 " e
0% NV VAL 1073"X0.140 km — | INFORMACIÓN | DEFINITIVA
ATADO , 04 LDD P MOL 0333-J60 SIN 170)
0333 NO 205A. VAL 205A 3"X0.400 km INFORMACIÓN | DEFINITIVA

16 ÁREA CONTRACTUAL 14

Contrato No. CNH-R01-L03-4 14/2015

Año de

a Diámetro Longitud Descripción ma a
Destino a polos construcció Estado
(pg) (km) de la tubería 2
POZO JUEGO DE
LDD P MOL 0336-160 SIN EJ
y
MOLOACAN | VALVULAS VAL 1068 3"X0.300 km | INFORMACIÓN | DEFINITIVA
0336 1068
Pozo Poro LDDP MOL 0337-CAB
MOLOACAN | OLOACAN 3 a rozla dao | OMOWIOT | OPERANDO
107
Pozo CAREZAL
a POZO LDD P MOL 0338. CAB PO
SACAN | MOLOACAN > as e mOL1073"X0S08 kan y IO 2008 | DERINITIVA
107
vozo CAREZAL
Lam | POZO LDD TP MOL 0399-CAB
MS OACAN | MOLDACAN 3 00 MOL 108 3:X0.060 km |  'M0%/2006 | OPERANDO
108
POZO CABEZAL
POZO LDP P MOL 0340-CAR
MOLONCAN | OLOACAN 3 a gas | OMIM2007 | OPERANDO
110
POZO JUEGO DÉ
LDD P MOL 0941-JGO SIN ÑO
MOLOACAN | VALVULAS 3 0.16 nl : ÓN
A A VAL 1073'X0.160km — | INFORMACIÓN | DEFINITIVA
POZO o
PO LDD P MOL 0342-CAB .
MOLOACAN | OLOACAN 3 as ecdeno sas | 2M092006 | OPERANDO
108
POZO CABEZAL
. | Pozo LDD P MOL 0343-CAB
MOLOACAN | OLOACAN 3 da ego | OMI02006 | OPERANDO
108
Pozo CAREZAL
. POZO LDD P MOL 0344-CAB "
MOLOACAN | AOLDACAN J e algln | 9MI02006 — | OPERANDO
0344 Mo
POZO CABEZAL
. POZO LDD P MOL.0345-CAB 0)
MOLOACAN | MOLOACAN 3 046 PMOL 108 3"X0:460 km | 9206 | DERIVA
0345 so
POZO CABEZAL
Lan | POZO LDD P MOL 346-CAB P
NOLOACAN | AOLOACAN 3 as 0.0 kon 01/09/2006 — | OPERANDO
108
POZO O LDD PMOL0347-CAB
MOLOACAN 3 0.616 PMOL 2054 22/03/2008 OPERANDO
MOLOACAN ñ
0347 V'XOGlókm
2054
POZO JUEGO DÉ :

, LDD P MOL 0348-60 EN 1/0
MOLOACAN A VOLAS 3 0 VAL 205 3%X0.300 km | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE "

LDP P MOL 349-160 SIN 7)
MOLOACAN | VALVULAS 3 021 a, : a ;
009 Note VAL 205 3"Xx0210km | INFORMACIÓN | DEFINITIVA
pozo oo LDD P MOL 0350-CAB
MOLOACAN CAN 3 A il don | OIVIII2007 — | OPERANDO
0350 PS
Pozo CABEZAL.

. | POZO LDD P MOL 0351-CAB
MOLOACAN | Tio DACAN 3 a oo da ] 010/2007 — | OPERANDO
0351

205
POZO
Law | CABEZAL 1.DD P MOL 0352-CAB ñO
MOLOACAN | pozo > 189 | mon 107 2058 tam | 0022007 | TEMPORAL
17 ÁREA CONTRACTUAL l4

SS
Contrato No, CNH-RO1-L03-A 14/2015

q Año de
A A Diámetro 6 ,
rigen Destino > construcció Estado
(pa) (km)
n
MOLOACAN
107
POZO COnEzAL LDD P MOL 0353-CAB ro
MOLOACAN | Fon DACAN 1 0.93 PMOL 1068 o e iva
0352 ee 3"X0.930km
POZO JUEGO DE y
LDD P MOL.0354-1GO SIN 179)
MOLOACAN VALVULAS 3 0,2 e sa 0 ,
0354 NO 0108 VAL 108 3"X0.200 km INFORMACIÓN DEFINITIVA
POZO CABEZAL
. POZO LDD P MOL 0355-CAB .
MOLOACAN O an 1 ar oa in | DMO7/2007 — | OPERANDO
0355 110
POZO CABEZAL
MOLOACAN POZO 3 0.48 LDD P MOL 0356-CAB SIN FO
MOLOAS MOLOACAN : P.MOL 1103'X0.480 km | INFORMACIÓN | DEFINITIVA
to
Pozo CARIZAL
POZO a LDD P MOL 0357-CAB
MOLOACAN UI OLOACAN 3 o olor nose | 002/2003 | OPERANDO
107
POZO JUEGO DE "
LDD P MOL 0358-1GO SiN FO
MOLOACAN VALVULAS 3 0.34 5 E A ÓN E
0358 NO 0107 VAL 107 3"X0,340 km INFORMACIÓN | DEFINITIVA
>ozO CABEZAL
POZO LDD P MOL 0359-CAB
MOLDACAN y 3 oe da | 01/10/2007. — | OPERANDO
0359 510
LDACAN | VALVULAS a 07 LDD P MOL 0360-JGO y E
. ' AAC %
Pe Nado VAL 205 3"X0.700 km — | INFORMACIÓN | DEFINITIVA
OE 4 02 LDD P MOL 0361-1G0 sy [o
» VAL 205A 3"X0.200 km INFORMACIÓN | DEFINITIVA
0361 2054.
PozO CABEZAL
POZO LDD P MOL 0362-CAB po
MOJOACAN | MOLOACAN 3 0068 mor 112.39x0.068 kn | 07207 ma
112
POZO JUEGO DE
LAN : LDD P MOL 0363-1G0 50)
MOLOACAN | VALVULAS 3 04 VAL 112.3"X0:400 km AI o emNITIvA
Pozo CABEZAL
POZO LDDP MOL 0365-CAB
MOLOACAN lr OACAN 3 or ocioso | OIIO/Z008 | OPERANDO
0365 mo
ORTA y 02 LDD P MOL 0366-JGO so o
0366 NO 0205 VAL 205 3"X0.200 km INFORMACIÓN | DEFINITIVA
POZO CABEZAL
POZO LDD P MOL 0367-CAB.
0
MOLOACAN UI OLOACAN 3 o ii | 06/05/2008 — | OPERANDO
201
POZO CABEZAL
MOLOACAN POZO 3 0.5 LDD P MOL 0368-CAB SIN FO
Pe MOLOACAN : P MOL 201 3"X0.500 km | INFORMACIÓN | DEFINITIVA
201
POZO o LDD P MOL 0369-CAB FO
Des AGAN | MOLOACAN 3 0.36 PMOL 107 3"X0,360 km | 019% | rmITivA
107 7
pozo CABEZAL LDD P MOL 0370.CAB ñO
O OACAN POZO 3 0494 PMOL 111 3"X0494 km Il RIVA E
10

18 ÁREA CONTRACTUAL 14 Dr
Contrato No. CNH-R01-L03-A14/2015

0 a ne Año de
A 8 Diámetro Longitud Descripción AR 2
Origen Destino PO > a construcció Estado
> (Pp) (km) de la tubería 2”
MOLOACAN
mi
»ozO CABEZAL
POZO LDD P MOL 0371-CAB 10)
0
NOLOACAN UE MOLOACAN l 05 P MOL 107 3%X0.310 km | OLI NITIVA
107
POZO 1GO
, LDD P MOL 0374-4160 SIN 70)
MOLOACAN | VALVULAS a 0.106 [Vat 1083'x0.106%m | INFORMACIÓN | DEFINITIVA
0374 0108
POZO CABEZAL
Ú POZO LDD P MOL 0375-CAB a
MOLOACAN OLDACAN 3 Al o ara | 1/10/2006 — | OPERANDO
108
Pozo CABEZAL
La | POZO LDD P MOL 0376-CAB ,
MOLOACAN | oacaN 3 oia | Olv2007 | OPERANDO
76 205
POZO CABEZAL LDD P MOL 0378-CAB Sin HO
MOLOACAN | MOLOACAN 3 0525 — | PMOL 2054 INFORMACIÓN | DEFINITIVA
0378 Er 3"X0.525km
POZO SABEZAL LDD P MOL 0379-CAB EO
JOLDACAN MOLOACAN 3 09 P MOL 2054. 01/01/1969 DEFINITIVA
29 3"X0.900km
2054.
CABEZAL
O car | POZO z 02 LDD P MOL 0381.CAB SN | HO
RN MOLOACAN : P MOL 203 3"X0.200 km | INFORMACIÓN | DEFINITIVA
203
POZO CABEZAL ,
Moroacan | POZO 3 03 LDD P MOL 0383-CAB A
ec MOLOACAN . P.MOL 203 3'X0.100km | INFORMACIÓN | DEFINITIVA
203
POZO CABEZAL
MoLoacan | POZO 003 LDD P MOL 0384-CAB SIN [O
POT MOLOACAN ) P MOL 202 3"X0.030 km | INFORMACIÓN | DEFINITIVA
202
Pozo CABEZAL ,

a POZO LDD P MOL 0385-CAB 1749)
MOLOACAN MOLOACAN 3 0.193 P MOL 202 3"X0,193 km 01/01/1973 TEMPORAL
0385 DO
POZO CABEZAL
Moroacan | POZO , 0% LDD P MOL.0386-CAB SIN 70)
os MOLOACAN - P MOL 202 3"X0.320 km | INFORMACIÓN | DEFINITIVA

20
Pozo CABEZAL
. POZO LDD P MOL 0387-CAB
MOLOACAN DA CAN 3 on cora odon | 19/11/2006 — | OPERANDO
0387 E
Pozo CABEZAL
POZO LDD P MOL 0388-CAB
MOLOACAN | Cay 3 02 oo | 0WI2/2007 — | OPERANDO
0388 o
2070 CABPZAL
Moroacan | POZO y 0677 | EDDPMOL0389-CAB SIN wo
BE MOLOACAN : P.MOL 202 3"X0.627 km ( INFORMACIÓN | DEFINITIVA
202,
POZO JUEGO DE
, LDD P MOL 0390-4G0 SIN FO
SACAN | VALVULAS 3 028 vAL2013'X0.280 km — | INFORMACIÓN | DEFINITIVA
MoLoacaN | CABEZAL 3 os | LDDPMOL0391:CAB 06/05/2008 — | OPERANDO
0391 POZO 7 P MOL 201 3"X0,282 km Ñ

19

ÁREA CONTRACTUAL [14

7
Destino

Diámetro
(ng)

Longitud

(km)

Contrato No. CNH-R01-L03-A 14/2015

Descripción
de la tubería

Año de
construcció
n

Estado

MOLOACAN
201
»ozO CABEZAL
POZO LDD P MOL 0395-CAB
MOLOACAn OACAN 1 02m [Eo P MOL OS CAS | owoojz007 — | OPERANDO
1
Pozo CABEZAL
“an | POZO LDD P MOL 0396-CAB .
MOLOACAN LACAN 3 o nión | OVOLMI97L | OPERANDO
1
POZO JUEGO DE
LDD P MOL 0397-1GO SIN FO
MOLOACAN | VALVULAS 3 057 ! có
AA NAO VAL 1123'X0,570km — | INFORMACIÓN | DEFINITIVA
NOlONCAX | ValMias | a | ororución | Bleu
0398 NO 0112 em
POZO JUEGO DE
3 LDD P MOL 0399-1GO FO
MOLOACAN | VALVULAS 3 a add TN ÓN
1399 0112
POZO JUEGO DE
: LDD P MOL 0401-1G0 Eo
OLACAN [AIN ULAS 3 02 VAL 312 3"X0.200 km LOA lo rririva
POZO JUEGO DE
LDD ? MOL 0402-4160 mo
MOLOACAN | VALVULAS 3 02 0200 lo A ria
0402 012
POZO JUEGO DE
, LD P MOT 0403-1GO SIN FO
PI SAD 3 os VAL 112 3"X0.500km — | INFORMACIÓN | DEFINITIVA
OTRA > os LDD P MOL, 004-1GO SIN FO
oa ES : VAL 1123X0.500km — | INFORMACIÓN | DEFINITIVA
Pozo CABEZAL
POZO LDD P MOL 0406-CAR o
moLoAcAN DAA 3 A oi | 01092007 — | OPERANDO
11
Pozo CABEZAL
Lan | POZO LDD P MOL 0407.-CAD 170)
MOLOACAN | MOLOACAN 3 008 mo uiaaoo sk | 010207 | poraL
11
Pozo CABEZAL
POZO LD P MOL 0408-CAB FO
MOS OACAN | MOLOACAN a 098 lr mor 113x095 kin | 01090007 | rpORAL
m4
Pozo CABEZAL
POZO LDD P MOL 0409-CAB
mo O a 3 0602 | EDO PMOLOO CAD | ommos/2008— | OPERANDO
0409 NE
Pozo CABEZAL
POZO LDD P MOL 0410-CAB
MOLOACAN  LOACAN 3 A ae | 01/12/2006 — | OPERANDO
0410 0
AS > 017 LDD P MOL 0412-JG0 SIN [mo
/ VAL J113'X0.470km — | INFORMACIÓN | DEFINITIVA
0412 NO 011]
can AULAS 3 02 LDD P MOL 0413-1GO SiN. [mo
: VAL2013%X0200 km — | INFORMACIÓN | DEFINITIVA
0413 NO 0201
Pozo CABEZAL
+ | POZO LDD P MOL 0414-CAB .
MOLOACAR E OLOACAN 3 an moaler | 012/2007 — | OPERANDO
201
20 ÁREA CONTRACTUAL l4

2

Contrato No. CNH-R01

Año de
construcció Estado
n

Diámetro Longitud Descripción
($9) (km) de la tubería

Origen Destino

POZO JUEGO DE
LDD P MOL.0415-1G0 SIN E)
MOLOACAN | VALVULAS 3 0.44 ú y o ANT
A NN VAL 201 3'X0440 km — | INFORMACIÓN | DEFINITIVA
POZO CABEZAL
POZO LDD P MOL 0416-CAB
MOLOACAN lr DACAN 3 a ri | OS/OS/2008 | OPERANDO
0416 DO
LEG!
ac 4 027 | UPDPMOL0417-1G0 SIN [O
do Dos 7 . VAL 203 3%X0.270km | INFORMACIÓN | DEFINITIVA
»0z0 CADEZAL
MOLOACAN POZO 3 0.27 LDDP MOL 0418-CAB SIN FO
A MOLOACAN . P MOL 203 3"X0.270 km | INFORMACIÓN | DEFINITIVA
203
POZO CABEZAL
say | POZO LDD P MOL 0421-CAB :
MOON E acaN 3 o oi | PMIO/2007 — | OPERANDO
ma
»ozO CABEZAL
Lar | POZO LDD P MOL 0422-CAB
MOLOACAN O LOACAN 3 a a, | 28/10/2007 | OPERANDO
10
O CAN VALVULAS z 078 LDD P MOL 0423-1G0 SIN 1/0
: VAL 1113"X0,780 km — | INFORMACIÓN | DEFINITIVA
0423 NO 0111
POZO CABEZAL.
MOLOACAN POZO 3 02 LDD P MOL 0424-CAB SIN FO
a MOLOACAN : P.MOL 203 3"X0,200 km | INFORMACIÓN | DEFINITIVA
203
Pozo CABEZAL
Moroacan | POZO z 02 LDD P MOL 0425-CAB su [ro
Me MOLOACAN : P.MOL 203 3"X0.200 km | INFORMACIÓN | DEFINITIVA
203
car EGO DE 3 121 LDD P MOL 0427-60 SIN ro
: VAL 206 3"X1.210km — | INFORMACIÓN | DEFINITIVA
0427 0206
POZO CABEZAL
can POZO LDD P MOL 0428-CAB
ma A CN 3 03488 | poner iros km | OWO1/1974 | OPERANDO
0428 xx
ODAC an ALVULAS , 02 LDD P MOL 0429-1G0 SIN 1)
0 NÓ VAL 202 3"X0.200km | INFORMACIÓN | DEFINITIVA
»oz0 CABEZAL
motoacan | POZO 3 02 LDD P MOL 0430-CAB SIN E
0430 MOLOACAN 7 P MOL 202 3"X0.240 km INFORMACIÓN | DEFINITIVA
202
POZO CABEZAL
POZO LDD P MOL O431-CAB -
MOLOACAN O 3 03% loo | OMOI/IST3 | OPERANDO
041
202
Pozo CABEZAL o
.. POZO LDD P MOL 0432-CAB Fi
2 CAN | MOLOACAN 3 066 mono km | 07 | rra
1
POZO JUEGO DE
LDD P MOL 0433-1G0 FO
MOLOACAN | VALVULAS 3 196 VAL ISO da TN A
0433 oLz
Pozo CABEZAL
POZO LDD P MOL 0434-CAD FO
MOLOACAN Il MOLOACAN 3 0.779 P.MOL [11 3"X0,779 km Ol E MPORAL . o
0434
1 ES /
o

21 ÁREA CONTRACTUAL 14

Contrato No. CNH-RO1-L03-A 14/2015

A e Año de
Diámetro Longitud Descripción ar a
dd ' construcció Estado

zen lErsstiireo (pe) (km) de la tubería 2”

Pozo CABEZAL
. | Pozo LDD P MOT 0435-CAB 5)
ds ACAR | MOLOACAN 3 025% mor 11 rx0259 km 10007 | yriva
ul
Pozo CABEZAL
POZO LDD P MOL 0437-CAB 0)
OT IACAN | MOLOACAN 3 0.50 PMOL 111 39X0,501 km | 0102007 rmmiva
1
Pozo CABEZAL
+ | POZO LDD P MOL 0438-CAB Ho
AGAN | MOLOACAN a 098 P MOL 112 3:X0,950 kin | 04011982 | mrriva
112
Pozo CABEZAL
Moroacan | POZO , 043 LDD P MOL 0439.CAB SIN 0)
SACAN | MOLOAGAN : P MOL 201 3'X0.430 km | INFORMACIÓN | DEFINITIVA
201
POZO CABEZAL
POZO LDD P MOL 0440-CAB a
mo O 3 0 oia | 0WII/2007 — | OPERANDO
0440 DN
POZO CABEZAL
MOLOACAN POZO 3 04 LDD P MOL 0441-CAB SIN FO
EUA MOLOACAN : P.MOL 203 3'X0400 km | INFORMACIÓN | DEFINITIVA
203
POZO CABEZAL
POZO LDD P MOL 0442-CAB :
MOLOACAN | oO ACAN 3 091 eco lala | 0112/2007 — | OPERANDO
0442 Bi
CABEZAL.
Mobacas | POZO 3 os1s | LDD PMOL0443-CAR O
0443. MOLOACAN 7 P. MOL 202 3"X0.418 km INFORMACIÓN | DEFINITIVA
202
POZO JUEGO DE
LDD P MOL 044-160 17)
MOLOACAN | VALVULAS 3 0.4s das Kon TN
0444 0112
POZO JUEGO DE
LDD P MOL 0445-J60 EN mo
MOLOACAN | VALVULAS 3 0.42 : ÓN
YA Nos VAL 202 3"X0.420 km — | INFORMACIÓN | DEFINITIVA
Pozo CABEZAL
MOLOACAN POZO 3 0.78 LDD P MOL 0446-CAB SIN . FO
PU MOLOACAN E : P MOL 206 3"X0.780 km | INFORMACIÓN | DEFINITIVA
206
POZO JUEGO DE
LOD P MOL 0448-1G0 SIN FO
ODACAN | VALVULAS 3 05 VAL 206 3"X0.500 km — | INFORMACIÓN | DEFINITIVA
MOLOACAN | VALVULAS 3 07 LDD PMOL 0449 160 Sm ño
BS Nr VAL 111 3'X0,700km — | INFORMACIÓN | DEFINITIVA
TIROS a os LDD P. MOL 0450-1G0 SIN. O
0450 0112 _ VAL 112 3"X0,800 km INFORMACIÓN | DEFINITIVA
CABEZAL
POZO
man | POZO LDD P MOL 0451-CAB 170)
DQIOAGAN | MOLOACAN 3 049 P MOL 109 39%0.490 kan | MOI o rmrTivA
109
aca | VALVULAS 3 07 LDD P MOL 0452100 sin [mo
PS DES : VAL 1123"X0,700km — | INFORMACIÓN | DEFINITIVA
Pozo CABEZAL
e aca | POZO 3 0413 | DD PMOL0453-CAB MN O
0453 MOLOACAN P MOL 202 3"X0.413 km INFORMACIÓN | DEFINITIVA
202

22 ÁREA CONTRACTUAL 14

Origen

Destino

Diámetro

(pg)

Longitud
(km)

Contrato No, CNA-RU1-L03-A 14/2015

Descripción
de la tubería

Año de
construcció
n

Estado

2070 CABEZAL
, POZO LDD P MOL 0454-CAB y
MOLOACAN DA CAN 3 a ca li | 012/2006 — | OPERANDO
0454 o
P0zO CABEZAL
Law | POZO LDD P MOL 0455-CAB FO
MO DACAN | MOLOACAN ? 07 EMOL 111320770 ko | O V010962 | orriiriva
11
LACAN | VALVULAS 3 07 LOD PMOL 0456-1GO SIN po
PS ds : VAL 203 3"X0.700 km — | INFORMACIÓN | DEFINITIVA
IZ
PO ACAN | VALVILAS z 03 LDD P MOL 0457100 seo [Eo
7 NAAA VAL 204 3'X0300km | INFORMACIÓN | DEFINITIVA
E E 3 03 LDD P MOL 0458-1GO SIN wo
- VAL 204 3"X0300 km — | INFORMACIÓN | DEFINITIVA
0458 0204
POZO CABEZAL
POZO LDD P MOL 0459-CAB
MOLOACAN l OLOACAN 3 en | PVIZ/2007 | OPERANDO
1
POZO JUEGO DE
O can L.DD P MOL 0460-1GO SIN ro
MOLOACAN | VALVULAS A 04 VAL 112 9%X0.400 km — | INFORMACIÓN | DEFINITIVA
Poz0 CABEZAL
. POZO LDD P MOL 0461-CAB >
MOLOACAN | Mo OACAN 3 A en | OVIZIZ007. | OPERANDO
061 201
Pozo CADEZAL LDD P MOL 0462-CAB
MOLOACAN | MOLOACAN 3 02 lemorzosirxo231 km | 0406/2008 | OPERANDO
0462
204
POZO CABEZAL
oloacan | POZO 3 05 LDD P MOL 0463-CAB A
PS MOLOACÁN . PMOL 202 3"X0.610km | INFORMACIÓN | DEFINITIVA
202
POZO JUEGO DÉ
LDD P MOL 0464-1G0 SIN FO
MOLOACAN | VALVULAS > 08 c - > o
0464 NO 0202 VAL 202 3"X0.620 km INFORMACIÓN | DEFINITIVA
POZO CABEZAL
DO can | POZO 4 va LDD P MOL 0465-CAB SIN 70)
es MOLOACAN : P MOL 203 3"X0.400 km | INFORMACIÓN | DEFINITIVA
203
CABEZAL
POZO
% POZO LDDP MOL 0466-CAB FO
e AGAN | MOLOACAN 3 05% [mo 111 3rxo.0s Km | UOMZ007 (TEMPORAL.
ue
A ACAN POLO , 03 LDD P MOL 0467-CAB owoinora | FO
MOFORLAN | MOLOACAN EMOL 109 3"X0400 lan DEFINITIVA
109
Pozo CABEZAL
Lan | POZO LDD P. MOL 0463-CAB .
MOLOACAN | NOLOACAN 3 O a OS
109 ml
POZO, CABEZAL A
- | POZO LDD P MOL 0470-CAB
MOLOACAN | HLOACAN 3 sin | OWIVZD06 | OPERANDO
0470 MS
O AS 3 vai | LDDPmOLOW71IGO seo Lo 1
AN NANA] VAL 204 3'X0.410km — | INFORMACIÓN | DEFINITIVA | 2
23 ÁREA CONTRACTUAL 14 )
Contrato No. CNH-R0!-L03-A 14/2015

ñ n Año de
q q metr Longitud Descrip: rr .
Origen construcció Estado
(pg) (km) de la tubería ."
Poz0 CABEZAL
, POZO LDD P MOL 0472-CAB FO
NOJOACAN | MOLOACAN 3 0921 PMOL 109 3"x0:921 km | 112206 eririva
109
IU AOTACT , 095 LDD P. MOL 0473-JG0 SIN FO
. o el DErirriv.
0473 NO 0109 VAL 109 3"X0.750 km INFORMACIÓN | DEFINITIVA
Pozo CABEZAL 20
can | POZO LDD P MOL 0474-CAB
CAGAN | MOLOACAN i 0451 | MOL 109 39x0454 kom | MIO rrrriva
109
Pozo CABEZAL
POZO LDD P MOL 0475-CAB
MOLOACAN | HACAN 3 a gag | OVII/2006 — | OPERANDO
0475 109
E ACAN AULAS 3 031 LDD P MOL 0476-JGO SIN FO
e os VAL 1093"X0.310km | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
LDD P MOL 077-160 SIN FO
MOLOACAN | VALVULAS 3 047 » ' ,
0477 NO 0109 VAL 109 3"X0,470 km INFORMACIÓN | DEFINITIVA
O AAA 4 07 LDD P MOL 0480-4GO SIN 5)
VAL 2104'X0.700km — | INFORMACIÓN | DEFINITIVA
0480 0210
POZO CABEZAL
MOLOACAN POZO 3 0.5 LDD P MOL 0481-CAB SIN . FO
DA MOLOACAN : P MOL210 3"X0.500 km | INFORMACIÓN | DEFINITIVA
210
Pozo CABEZAL
POZO LDD P MOL 0483-CAB
MOLOACAN le DACAN 3 aa os da | OMI2/2007 | OPBRANDO
0483 DN
Pozo CABEZAL
% POZO LDD P MOL 0485-CAB w
MOLOACAN MOLOACAN 3 1.125 P MOL 201 3"X1.125 km 01/09/2007 OPERANDO
0485 DN
POZO o LDD P MOL 0486-CAB HO
086 AGAN | MOLOACAN 3 055% lor 109 39X0,559 kan | MOTOS PORAL
109
POZO JUEGO DE
, LDD P MOL 050-160 SIN wo
MOLOACAN | VALVULAS ól 0.5 VAL 208 9'X0:450 km — | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
LDD P MOL 0501-1G0 SIN mo
MOLOACAN | VALVULAS 3 025 VAL 208 3"X0.250km — | INFORMACIÓN | DEFINITIVA
ROTA 4 os LDD P MOL 0502460 SIN 10)
EA DS 1 : VAL 208 3"X0.500 km — | INFORMACIÓN | DEFINITIVA
POZO CABEZAL
, | Pozo LDD P MOL 0503-CAB
MOLOACAN | MOLOACAN 1 a oie | 01/05/2007 — | OPERANDO
211
POZO JUEGO DE
MOLOACAN | VALVULAS 3 0.59 VAL es 3xociolon | INFORMACIÓN RaNIriva
0504 NO 0208 -690 km N il
POZO JUEGO DE .
MOLOACAN | VALVULAS 3 0.05 LDD P MOL 0505-60 SIN po
Dos 0005 . VAL 208 3'X0.050 km — | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
LDD P MOL 0507-J1GO F/O
TN AS 3 043 VAL 208 3"X0.430 km 01/01/1969 DEFINITIVA o SS

29-

24 ÁREA CONTRACTUAL 14

Contrato No. CNH-R01-L03-A 14/2015

25 9 A Año de
a A Diámetro Longitud Descripción 1.
Origen Destino a construcció Estado
(pg) (km) de la tubería 2”
Pozo CADEZAL
MOLOACAN POZO 3 0.2 LDD P MOL 0503-CAB SIN ro
e MOLOACAN : P MOL 208 3"X0.200 kin | INFORMACIÓN | DEFINITIVA
208
7 ,
soLoacAN | Yaivoras | E A
0509 NO 0208 : ASA Ñ
POZO CABEZAL.
Moroacan | POZO , 03 LDD P MOL 0510-CAB sy [mo
1 MOLOACAN : P MOL 208 3"X0.300 km | INFORMACIÓN | DEFINITIVA
203
POZO CABEZAL
POZO LDD P MOL 0511-CAB
MOLOACAN OLOACAN 3 0 odos ooo Ea | 01/03/2007 — | OPERANDO
208
POZO JUEGO DE
LAN LOD P. MOL 0512460 mo
MOLOACAN | VALVULAS 3 04 ION A TIVA
0512 0207
POZO CABEZAL
POZO LDD P MOL 0513-CAB
:
MOLOACAN O rDACAN 3 OST or or ocio | OI/O8/Z007 — | OPERANDO
: 207
POZO CABEZAL
. | POZO LDD P MOL 0514-CAB
MOLOACAN O ban 3 a osa | 007/2007 — | OPERANDO
0514 o
pozo TN LDDP MOL 0515-CAB
MOLOACAN II OLDACAN 3 0329 moLiorrioasS dk | OVO8IZ007 — | OPERANDO
207
MOLOACAN rozo 3 om TOD PMOL 0513-CAB 01/03/2007 — | OPERANDO
Ds MOLOACAN P.MOL 208 3"X0.710 km
208
POZO JUEGO DE
o LDD P MOL 0519-1G0 SIN Eo
SOJDACAN LAS 3 059 VAL208 3"X0.590%m — | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
. LDD P MOL 0520-1G0 SIN 1)
Deo DACAN | VALVULAS 3 025 VAL 209 3'X0.250km — | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
LDD P MOL 0521-JGO SIN FO
NOIOACAN 0 UEAS 3 02 VAL 209 3"X0200km — | INFORMACIÓN [ DEFINITIVA
POZO JUEGO DE
LDD P MOL 0522-4G0 SIN 1)
DOACAN | VALVULAS 3 0364 | VAL2093'X0.364km — | INFORMACIÓN | DEFINITIVA
Moca EGO DE. 3 025 LDD P MOL 0523-10 SIN 0)
po o : VAL 209 3"X0250km — | INFORMACIÓN | DEFINITIVA
POZO CABEZAL
. | Pozo LDD P MOL 0524-CAD mo
NOLOACAN Y MOLOACAN 3 0458 | PmoL 206x058 km MO orerriva
206
pozo Pozo LDD P MOL 0530-CAB ro
SIOLOACAN | MOLOACAN a 028 PMOL 209 3'X0.280 kon | OM | oerrrva
209
POZO JUEGO DE
. LDD P MOL 0546-JGO SIN FO
MOLOACAN | VALVULAS 3 Da VAL209A 3"X0.400km | INFORMACIÓN | DEFINITIVA
0546 2094.
aca | CABEZAL 3 02 LDD P MOL 0549-CAD SIN mo
mol POZO : POL 207 3"X0.200km | INFORMACIÓN | DEFINITIVA |,
A

25 ÁREA CONTRACTUAL 14

Contrato No. CNH-R0O!-L03-A 14/2015

14 : q Año de
A A Diámetro Longitud Dese '
Origen Destino Zo , construc Estado
(pg) (km) de la tubería a
MOLOACAN
207
POZO JUEGO DE
. LDD P MOL 0566-1G0 SIN mo
MOLOACAN | VALVULAS ? 02 VAL 209A 3"X0,200km | INFORMACIÓN | DEFINITIVA
0566 2094.
>070 CABEZAL.
, POZO LDD P MOL 0582-CAB E/O
Desa ACA | MOLOACAN 3 0595 | mOL21120X0.595km | 02007 | rmrmiva
211
POZO JUEGO DE
SAN LDD P MOL 0584160 mo
MOLOACAN | VALVULAS 1 03 RO AOL TN AAN
0584 2094
POZO AL. LDD P MOL 0586-CAB Fo
MOLDACAN MOLOACAN 3 0.85 PMOL 2094 01/01/1969 DEFINITIVA
0586 3"X0.850km
2094
Pozo CABEZAL
. | Pozo LDD P. MOL 0589-CAM FO
MOLOACAN | VOLOACAN 3 9.62 P- MOL 207 3"X0.620 km RO lr TIVA
0589 pe
Pozo CABEZAL a
¿| Pozo LDD P MOL. 0601-CAR vo
IN MOLOACAN 3 199 P MOL 102 3"X 1.990 km 01/01/1973 DEFINITIVA
102
vozo CABEZAL
POZO LDD P MOL 0602-CAB ro
MOLOACAN | MOLOACAN 3 213 PmoL 102 3"x2.130km | 001/1968 | oemnrtiva
0602 102
MOLDACAN | VALVULAS > 179 — | PPD TMOL 0603100 soy 50
É : s IÓN Y
os os VAL 102 3"X1,790km — | INFORMACIÓN | DEFINITIVA
AO , 0 LDD P MOL 0606-1GO SIN 17)
0606 NO 0102 VAL 102 3"X0.120 km INFORMACIÓN | DEFINITIVA
POZO CABEZAL a so
- | POZO LDD P-MOL 0613.CAB
SSILOACAN | MOLOACAN a 28 PMOL 102 3:X2.380km | MOM emmamiva
? 102
Pozo CABEZAL
, | Pozo LDD P MOL 0616-CAD 17)
AGAN MOLOACAN 3 212 P MOL 102 3"X2.120 km 0101/1969 DEFINITIVA
102
Pozo CABEZAL
POZO LDD P MOL 0617-CAB
moLoAcaN E OLOACAN ) MS acacia | 003/2006 | OPERANDO
102
POZO CABEZAL
+ | POZO LDD P. MOL 0618-CAD
MOLOACAN | OLOACAN 3 ol e oLiocimo zo kn | 0105/2008 — | OPERANDO
105
Pozo CABEZAL
, | Pozo LDD P MOL 0619-CAB zo
NIDACAN | VOLOACAN 3 Dl6 PMOL 103 3'X0.160 km | 2W102008. — rEMPORAL
103
POZO CABEZAL
POZO LDD P MOL 0620-CAB
; :
MONOACAN | MOLOACAN 7 0032 | moL1033'X0.039 km | 0/11/2008 | OPERANDO
103
POZO CABEZAL
POZO LDD P MOL 0621-CAB FO
O DACAN | MOLOACAN 3 0.59 P MOL 102 3xX0.590 km | COLI | oerriva
102

26

ÁREA CONTRACTUAL 14

dl
Contrato No, CNH-RO1-L03-A 14/2015

Año de
construcció
n

A Longitud Descripción
Orige
Mgen (pz) (km) de la tubería

O DACAN ALOULAS 3 LDD P MOL 0622-JGO SIN FO
0 NA VAL 102.3'X1.330km — | INFORMACIÓN | DEFINITIVA
Pozo CABEZAL.
can | POZO LDD P MOL.0624-CAB
MOLOACAN MOLOACAN 3 0.671 P MOL 105 3"X0.671 kin 24/01/2008 OPERANDO
0624 Mo
Pozo CABEZAL
. POZO LDD P MOL 0625.CAB ,
MOLOACAN MOLOACAN 3 0,395 P MOL 103 3"X0.395 km 01/11/2008 OPERANDO
0625 Mo
Pozo CABEZAL
POZO LDD P MOL 0626-CAB FO
MOS OACAN | MOLOACAN 3 09 PMOL 105 3"X0.911 km | 105/2008 le PORAL
105
POZO CABEZAL
POZO LDD P MOL 0628-CAB 9 "
MOLOACAN LACAN 3 or las de | OMOS/200S | OPERANDO
105
O ACAN OLAS , os LDD P MOL.0629-1G0 SIN FO
US DA VAL 1053"X0.500km — | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
LDD P MOL 0630-1G0 SIN m0
MOLOACAN VALVULAS 3 0.03 " d EF
0630 NO0102 VAL 102 3"X0.030 km INFORMACIÓN | DEFINITIVA
Pozo Pozo LDDP MOL 0633-CAB
MOLOMCAN E LOACAN 3 ode | 27/10/2008 — | OPERANDO
103
pozo poza LDD P MOL 0634-CAR 17)
MOLOACAN | MOLOACAN 3 034 PMOL 620 3"X0,340 km | 910101962 | DeEmitiva
0634 o
POZO JUEGO DE
LAN LDD P MOL 0636-JG0 SIN po
MOLOACAN | VALVULAS 3 03 VAL 104 3"X0,330km — | INFORMACIÓN | DEFINITIVA
0636 NO 0104
Pozo CABEZAL
AN POZO LDD P MOL 0637-CAB =
MOLOACAN O can 3 nio | OVII/2006 — | OPERANDO
0637 no
Pozo CABEZAL.

y POZO LDDP MOL 638-CAB P FO
MOLOACAN | OLOACAN i 0.562 | OL 620 3"X0.569 km ODA E MPORAL.
0638 o
aca 3 vss | LDDPMOL0639-1G0 SIN [o
0639 NO 0102 VAL 102 3”X0.850 km INFORMACION | DEFINITIVA
POZO CABEZAL.

POZO LDD P MOL 0640-CAR
MOLOACAN MOLOACAN 3 0.756 P MOL 102 3"X0.756 km 01/12/2007 OPERANDO
0640 vo
Pozo CABEZAL,
can | POZO LDD P MOL 0641-CAW 1
Vea OACAN | MOLOACAN 3 04486 | ParoL os 3rx0486 km | MO PORAL.
105
O E. 3 056 LDD P MOL 0643-1G0 SIN FO
. VAL 104 3'X0.560km | INFORMACIÓN | DEFINITIVA
0613 NO 0104
Pozo CABEZAL Ñ

. | rozo LDD P MOL 0646-CAB

e OACAN lMOLOACAN > 0331 PmoLiosv"xo33tkm | 0/12/2007 [OPERANDO |,
105

6 /

27 ÁREA CONTRACTUAL 14 van

Origen

Destino

CABEZAL

metro
(73)

Longitud

(km)

Contrato No. CNH-RO1-L03-A 14/2015

Descripción
de la tubería

Año de
construcció
n

Estado

POZO
¿| Pozo LDD P MOL 0648-CAB .
MOLOACAN e ioacaN 3 sano | 21022008 — | OPERANDO
104
POZO JUEGO DE
LDDP MOL 0649-JGO SIN FO
MOLOACAN | VALVULAS 3 032 » c . 46
so NAO VAL 1043'X0,320km — | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
y LDD P MOL 0652-JG0 SIN 50)
MOLOACAN | VALVULAS 3 0:46 o! c - pe
0652 NO 0104 VAL 104 3"X0.460 km INFORMACIÓN DEFINITIVA
MOLOACAN AS 3 0.65 LDD P MOL 0655-JGO SIN ó FO
pa os VAL 105 3"X0.650 km — | INFORMACIÓN | DEFINITIVA
Pozo CABEZAL
Lan | POZO LDD P MOL 0656-CAB
MAA 3 a di | 2809/2007. — | OPERANDO
0656 o
Pozo CABEZAL
- | Pozo LDD P MOL 0661-CAB
MOLOACAR [O 3 A in | OVI2/2007 — | OPERANDO
0661 NE
POZO JUEGO DE
LDD P MOL 0662-J60 SIN E)
MOLOACAN | VALVULAS 3 28 ! : A Cin
POS ISA VAL 102 3"X2.800 km — | INFORMACIÓN | DEFINITIVA
POZO OSIzAL LDD P MOL 0664-CAB
MOLOACAN 3 0.019 — | PMOLIOGA 01/01/2008 — | OPERANDO
MOLOACAN
0664 4'X0.01 km
1064
CABEZAL
POZO
AN POZO LDDP MOL 0666-CAB FO
MOLOACAN | OLOACAN > as PMOL 105 3'x0,530 km | 4102008 lo eyrrva
0666 mo
>070 CABEZAL o
POZO LDD P MOL 0667-CAB
MOLOACAN MOLOACAN 3 0.449 P MOL 105 3"X0.449 km 14/01/2008 OPERANDO
0667 mo
POZO 100 SIN 170)
DO car | ICO DE VALV , 03 LOD P MOL 0673-JGO ñ
0673 NO 0104 VAL 104 3"X0,320 km INFORMACIÓN | DEFINITIVA
POZO CABEZAL
2an | POZO LDD P MOL 0674-CAB Eo)
CAS | MOLOACAN ? 039 IP MOL104+3"X0.390km | 011962 | oermrmIvA
104
POZO JUEGO DE
LDD P MOL 0675-JGO SIN FO
MOLOACAN VALVULAS 3 0.28 1 y An .
ds nos VAL 1043"X0280km — | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
LAN LDD P MOL 0676-JG0 SIN po
MOLOACAN | VALVULAS 3 0.49 VAL 104 3"X0.490 km — | INFORMACIÓN | DEFINITIVA
0676 NO 0164
O DACAN AULAS 3 06 LDDP MOL 0677-JG0 SIN , FO
Pe Nr VAL 102 3%X0.600 km — | INFORMACIÓN | DEFINITIVA
Pozo CABEZAL
POZO LDD P MOL 0680-CAB
MOLOACAN MOLOACAN 3 0.474 PMOL 104 3"X0.474 km 25/05/2008 OPERANDO
0680 Me
vozo CABEZAL
e acaN | POZO , 038 LDD P MOL 0681.CAB SIN po
0681 MOLOACAN 7 P MOL 113 3"X0,380 km INFORMACIÓN | DEFINITIVA
113
Moroacan | CABEZAL > 0756 — | LODPMOL 0682.CAB sn [Eo
mor POZO : PMOL1133'X0756km | INFORMACIÓN | DEFINITIVA

28

q

ÁREA CONTRACTUAL 14

!

Contrato No. CNH-RO1-L03-A 14/2015

Diámetro Descripción ¿uo
Origen Destino , A pelo! constr: Estado
> (ng) (kin) de la tubería £"
MOLOACAN
113
CABEZAL
POZO
+ | Pozo LDD PMO
MOLOACAN o O acAN 3 O rr 01/11/2006 — | OPERANDO
0683 Mo
POZO. F0zO LDD P MOL 0686-CAB
y ; :
MOLOACAN Or oAcAN 3 aaa | OMO1/2007 — | OPERANDO,
113
POZO CABEZAL
s POZO LDD P MOL 0689-CAB S
MOLOACAN OIDACAN 3 0 lor losa rxo7oO ka | 20/02/2008 — | OPERANDO
105
Pozo CABEZAL
POZO LDD P MOL 0690-CAB ,
MOON le oACAN 3 05 ono: soler | OY01/2008 — | OPERANDO
690 Mo
MOLAR | GO DE. 4 me LDD P MOL 0691-J60 SIN mo
O MA VAL 105 3'X1.170km — | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
LDD P MOL 9693-1G0 SIN 170)
MOLOACAN | VALVULAS 3 0.78 c
des nos VAL 105 3"X0.780 km — | INFORMACIÓN | DEFINITIVA
Pozo CABEZAL
POZO LDD P MOL 0694-CAB FO
MOJOACAN  MOLOACAN 3 0916 mor 1os3rx09 16 km | MR ore
105
Pp
MOLOACAN | VAIViRAS | O con | Bora
0695 NO 0105 AAA
POZO JUEGO DE
LDD P MOL 0697-1GO SIN Y
MOLOACAN | VALVULAS 3 085 1 .
AA Nro VAL 102 3"X0,850km | INFORMACIÓN | DEPINITIVA
Pozo CABEZAL
, | Pozo LDD P MOL 0699-CAB
MOLOACAN 3 Os oia main | OMOI/I97S — | OPERANDO
0699 los
>0z0 TADUZAL
- | rozo LDD P MOL 0700-CAB mo
DLOACAN | MOLOACAN 3 03 PMOL 113 3"x0.300k0 | 0197 | pariva
113
Pozo CABEZAL
y POZO LDD P MOL 0701-CAB
MOLOACAN LACAN J A oLiaaa ri | OWONISTL | OPERANDO
113
CAN A a 07 LDD P MOL. 0702-JG0 SIN so
ñ ' -1ÓN | DER
do van VAL 106A 3'X0.700km | INFORMACIÓN | DEFINITIVA
Pozo CABEZAL
MoLoacan | POZO > 06 LDD P MOL 0703-CAB SN O
0 MOLOACAN ) PMOL 113 3'X0.610km | INFORMACIÓN | DEFINITIVA
113
POZO CABEZAL
Moroacan | POZO a 04 LDD P MOL 0704-CAB Ss | eo
0704 MOLOACAN : PMOL 113 3"X0.400 km INFORMACIÓN [| DEFINITIVA
113
POZO CABEZAL so
POZO LDD P MOL 0705-CAB Ñ
MOLOACAN | MOLOACAN a 0497 Prror 107 1X0.497km | O POMISTL O ermurmiva
107
29 ÁREA CONTRACTUAL 14

Ss /

7
Origen

Destino

CABEZAL

Diámetro

(pe)

Contrato No. CNH-RO1-L03-A 14/2015

Año de
construcció Estado
n

Longitud Descripción
(km) de la tubería

bacan | POZO 3 06 LDD PMOL.0706-CAR $N PO
e MOLOACAN j P MOL 113 3"X0.600 km | INFORMACIÓN | DEFINITIVA
113
Pozo CABEZAL
O cam | POZO y os LDD PMOL0711-CAB SIN | mo
0711 MOLOUACAN y P MOL 113 3"X0.600 km INFORMACIÓN | DEFINITIVA
113
Pozo CABEZAL
O can | POZO Ñ os LDD P MOL 0712-CAR SINO
0712 MOLOACAN C P MOL 113 3"X0.500 km INFORMACIÓN | DEFINITIVA
113
POZO Ca AL LDD P MOL 0713-CAB
MOLOACAN 3 059 | PMOLI106A 01/07/2008 — | OPERANDO
MOLOACAN
0713 3"X0.539km
1064
POZO JUEGO DE
LDD P MOL 0714-JGO SIN FO
MOLOACAN | VALVULAS 3 066 | VAL.1064 3'XO.660km | INFORMACIÓN | DEFINITIVA
0714 NO 1064
POZO JUEGO DE "
LDD P MOL 0716-J00 SIN po
MOLOACAN VALVULAS 3 0.83 e k 1Ó
0716 NO 106A VAL 106A 3"X0.830 km INFORMACIÓN | DEFINITIVA
POZO OPA LDD P MOL 0717-CAB +0
MOLA O ay 3 081 P'MOL 1064 A A
0717 3"X0.810km
1064
POZO A LDD P MOL 0718-CAB eo
o 3 07 PMOL 1064 A
o71a 3"X0.700km
1064.
POZO CABEZAL
MOLOACAN POZO 3 0.76 LDD P MOL 0719-CAB SiN FO
o MOLOACAN j PMOL 113 3'X0.760 km | INFORMACIÓN | DEFINITIVA
113
POZO CABEZAL
MOLOACAN POZO 3 0.6 LDD P MOL 0720-CAB SIN FIO
e MOLOACAN : PMOL 113 3"X0.600 km | INFORMACIÓN | DEFINITIVA
13
POZO CABEZAL
»ozO LDD P MOL 0801-CAB ,
Aca e oDaCaN 3 03 oooO ia | 2409/2005 — | OPERANDO
302
POZO CABEZAL.
POZO LDD P MOL 0802-CAB
MOLOACAN O «can 3 A aos ca | 0104/2007. — | OPERANDO
0302 o
Pozo CABEZAL
4 , [POZO LDD P MOL 0803-CAB % -
MOLODACAN MOLOACAN 3 0.343 P. MOL 301 3"X0.343 km 01/04/2007 OPERANDO
0803 e
Pozo CABEZAL
POZO LDD P MOL 0804-CAB mo
MOLOACAN | MOLOACAN 3 023 PMOL 307 3%Xx0,231 40 | 012008 | iyrriva
0804 o
Pozo CABEZAL
«| POZO LDD P MOL 0806-CAB FO
MOLOACAN | MOLOACAN 3 os PMOL 301 39X0.500km | 24042008 mmiva
0806 E
Pozo CABEZAL
POZO LDD P MOL 0807-CAB FO
JOJOBCAN [ MOLOACAN 3 981 mor 301 exo a 0008 | TIVA
301 A

30 ÁREA CONTRACTUAL 14 Y

Contrato No. CNH-RO1-L03-A 14/2015

Año de
construcció
n

; Diámetro — Longitud Descripción
Dest 3
gen esto (pg) (km) de la tubería

POZO CABEZAL
PAN POZO LDD P MOL 0812-CAB o
MOLOACAN PO 3 an | OM04/2007 — | OPERANDO
0812 De
E ACAN DI , 06 LDD P MOL 0813160 SIN ErO
Deo EDS 7 p VAL 302 3"X0.600 km — | INFORMACIÓN | DEFINITIVA
Pozo CADEZAL
POZO LDD P MOL 0816-CAB o)
;
MOLOACAN | MOLOACAN 3 0441 mo 302 3ux044 dan O iva
i 302
Pozo CABEZAL
POZO LDD P MOL 0821-CAB 0)
MOLOACAN II MOLOACAN 3 0.04 PMOL 301 3'X0.040 kw | 0193 oemrriva
301
POZO CABEZAL
POZO LDD P MOL 0822-CAB 1
E EAN 3 roman | 0104/2007 — | OPERANDO
0822
302
Pozo EN LDD P MOL 0823-CAB
o 3 y
CAN O OAcAN 3 als loro ióz km | 0104/2007 — | OPERANDO
301
ORO a 06 LDD P MOL 0831-1G0 SIN 5)
e eS . VAL 302 3'X0.600km — | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
. LDD P MOL 0834-JG0 wo
MOLOACAN | VALVULAS 3 03 CIEN a iva
0834 0301
CABEZAL
POZO
, | rozo LDD P MOL 0836-CAB
DACAN | MOLOACAN ? ! PMOL 301 3"X1.000 km O MOM/1985 | ormnmiva
301
Pozo CABEZAL
¿| Fozo LDD P. MOL 0842-CAB
MOLOACAS E OLOACAN 3 Ao do | 0/03/2007 — | OPERANDO
301
Pozo CABEZAL
POZO LDD P MOL0844-CAR 20)
MOLOACAN Il MOLOACAN E ost P.MOL 302 39X0.510 km | VO | orerriva
0844 Y
POZO JUEGO DE
LDD P MOL, 0845-JGO ño
MOLOACAN | VALVULAS 3 0.74 VAL302 39K0.740 hen a e miva
0845 0302
aca ODE y na LDDP MOL 0851-1G0 SIN FO
DS a : VAL 2113"X1230km | INFORMACIÓN | DEFINITIVA
POZO CABEZAL
POZO LDD P MOL0856-CAB HO
MOLOACAN | MOLOACAN 3 0528 | rmor 302 vx0:528 km | 005007 | rMpPORAL
0856 302
Pozo CABEZAL
can | POZO LDD P MOL 0857-CAB .
MAC E OACAN 3 as iio ika | 01/05/2007 — | OPERANDO
211
»oz0 CABEZAL
Lan | POZO LD P MOL 0861-CAB ro
MOLOACAN | MOLOACAN 3 0444 | pmO0L301 3"X0:443 km | 0092007 TIVA
301
POZO CABEZAL
POZO LDD P. MOL 0862-CAB 70) .
MOLOACAN | MOLOACAN d 0.56 PMOL 302 3"X0.560 km | OM rmrTIVA )
302
A

31 ÁREA CONTRACTUAL 14

Contrato No. CNH-R01-L03-A 14/2015

4 oció Año de
A Diámetro Longitud Descripción n% 2
Origen Des > , construcció Estado
(09) (km) de la tubería "
POZO CABEZAL
¿ | Pozo LDD P MOL 0863-CAB ,
oca O y 3 A ol mao aos kn | 01/03/2007 — | OPERANDO
0863 AN
Pozo CABEZAL
. | Pozo LDD P MOL 0865-CAB FO
0 AGAN | MOLOACAN 3 0:45 PmoL 301 9x0.4s0%m | O M0111973 | erinrriva
301
Pozo CABEZAL
, | Pozo LDD P MOL 0891-CAB FO
SOL DACAN | MOLOACAN 3 E E A IN EZ
211
POZO CABEZAL
. | Pozo LDD P MOL 0393-CAB
MOLOACAN | oi OACAN 3 as renos kn | 9MOM2007 — | OPERANDO
0893 De
CABEZAL
POZO
can | POZO LID) P MOL 0895-CAB ño
SACAN | MOTOACAN 3 0.55 PMOL2113"x0.550km | 9100208 | ermrriva
211
Pozo CABEZAL
% POZO LDD P MOL 0979-CAB S
MOLOACAN MOLOACAN 3 0,838 P MOL 302 3"X0.838 km. 01/05/2007 OPERANDO
302
2070 CABEZAL
y POZO LDDP MOL 1004-CAB FO
MOLOACAN | MOLOACAN 3 0476 | pmoL3013"x0476km | 005207 oemmrriva
301
Pozo CABEZAL
+ | rozo LDD PMOL 102D-CAB 10)
MOLOACAN | MOLOACAN j 002 PmOL, 210 9'X0.020k OM | srmmiva
102D 0
Pozo CABEZAL
POZO LDD P MOL 1400-CAR 70)
Vans CASAN | MOLOACAN 3 0371 PMOL 302 3"X0.371 km | 0042007 | rEmPORAL
102
POZO JUEGO DE
LOD P MOL 680D-1G0 SIN FO
MOLOACAN | VALVULAS 3 06 ñ , Sei
DE NA VAL 104 3"XO.610km — | INFORMACIÓN | DEFINITIVA
POZO JUEGO DE
LDD P MOL 684D-J1GO SIN FO
MOLOACAN | VALVULAS 3 0.38 X a
o NAT VAL 104 3"X0.880km — | INFORMACIÓN | DEFINITIVA
Pozo CABEZAL
a cam | POZO , 07 LDD P MOL 0456-CAB SIN yO
04s6 MOLOACAN : PMOL210 3"X0.700km | INFORMACIÓN | DEFINITIVA
210
7070 CABEZAL
, ¿| Pozo LDD P MOL 0705-CAB
MOLONCAN LOACAN 3 0.49 o oadd Loy | OMOI/I972 | OPERANDO
113
POZO ri LOD P MOL 0664-CAB Eo
¿
MOLOACAN DA CAN ) 0.04 | PMOL 1064 O arriva
0664 V'X0.024km
106A
POZO CABEZAL
POZO LDD P MOL 0629-CAB po
¡
NOLOACAN MOLOACAN j 0.034 | P2x01,105 3"X0.034 km 01/07/2008 | DmmIrivA
105

|

32 ÁREA CONTRACTUAL 14 Y

Contrato No, CNH-R01-L03-A 14/2015

ANEXO 6

PROGRAMA MÍNIMO DE TRABAJO

1 ÁREA CONTRACTUAL 14
Contrato No. CNH-RO1-103-A 14/2015

El Programa Mínimo de Trabajo, cl Incremento en el Programa Mínimo y, en su caso, los
compromisos adicionales que se adquieran durante el Período Adicional de Evaluación se

expresan en Unidades de Trabajo.

Para efectos de este Contrato, el monto de Unidades de Trabajo comprometidas como
Programa Mínimo de Trabajo a ejecutarse durante el Periodo Inicial de Evaluación del
presente Contrato, se define en la siguiente tabla:

Contrato/Campo Unidades de Trabajo
(Número)
14- Moloacán 5,000

Para efectos de este Contrato, el monto de Unidades de Trabajo comprometidas como
Incremento en el Programa Mínimo de Trabajo es de cero Unidades de Trabajo, a
ejecutarse durante el Periodo de Evaluación para un total de 5,000.

El cumplimiento del Programa Mínimo de Trabajo, del Incremento en el Programa Mínimo
y, en su caso, los compromisos adicionales se evaluarán conforme a la ejecución de
actividades de Evaluación dentro del Área Contractual, de acuerdo con su valor en
Unidades de Trabajo, independientemente de los Costos incurridos en su realización.

Para hacer constar el cumplimiento a que se refiere el párrafo anterior, personal acreditado
de la CNH inspeccionará semestralmente el avance de las Unidades de Trabajo realizadas
y deberá hacer constar los avances por escrito a través de un reporte, del cual se entregará

una copia al Contratista.

Para efectos del pago de penas convencionales por incumplimiento del Programa Mínimo
de Trabajo, del Incremento en el Programa Mínimo y, en su caso, los compromisos
adicionales adquiridos para el Período de Evaluación, cl valor de referencia por cada
Unidad de Trabajo no realizada será indexado al precio de los Hidrocarburos de
conformidad con la siguiente tabla:

Valor de referencia por Unidad de Trabajo

Precio del Crudo Brent Valor de una Mm Unidad de

(Dólares por Barril) Tra bajo

(Dólares)
Menor a 45 767
Entre 45 y 50 796
Entre 50 y 55 852

Entre 55 y 60 905 ; A
2 ÁREA CONTRACTUAL 14

77

Contrato No, CNH-R01-L03-A 14/2015

Entre 60 y 65 954
Entre 65 y 70 1,000
Entre 70 y 75 1,044
Entre 75 y 80 1,086
Entre 80 y 85 1,127
Entre 85 y 90 1,165
Entrc 90 y 95 1,203
Entre 95 y 100 1,239
Entre 100 y 105 1,274
Entre 105 y 110 1,308
Mayora 110 1,341
Para efectos del cálculo de las penas convencionales por incumplimiento del Programa
Minimo de Trabajo, del Incremento en el Programa Mínimo y de los compromisos
adicionales adquiridos para el Período Adicional de Evaluación, se utilizará el valor de

referencia por Unidad de Trabajo definido en el presente Anexo 6 aplicable al momento de
la terminación del Periodo Inicial de Evaluación o del Período Adicional de Evaluación,
según corresponda a la rescisión administrativa o contractual, a la terminación del Contrato
por cualquier motivo o en caso que dicha terminación ocurra durante el Período de
Evaluación, sin perjuicio de lo establecido en el Contrato y en la Normatividad Aplicable.
Los montos de las penas convencionales por incumplimiento se calcularán como el mínimo
entre: (i) el resultado de multiplicar cl valor de referencia aplicable, por el número de
Unidades de Trabajo no realizadas durante el Período de Evaluación, y (ii) el monto de la
Garantía de Cumplimiento correspondiente, de conformidad con la Cláusula 4,3.

Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de multiplicar
el valor de referencia por Unidad de Trabajo definido en el presente Anexo 6 aplicable a la
fecha de adjudicación del Contrato, por el cincuenta por ciento (50%) del número de
Unidades de Trabajo correspondientes al Programa Mínimo de Trabajo y al Incremento en
el Programa Mínimo, o del Programa Mínimo de Trabajo, del Incremento en el Programa
Minimo no realizado durante el Período Inicial de Evaluación y el compromiso adicional
de trabajo del Contratista para el Período Adicional de Evaluación, respectivamente, de
conformidad con lo establecido en la Cláusula 16.1.

A fín de acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento en el
Programa Mínimo y, en su caso, los compromisos adicionales, el Contratista deberá
realizar las actividades del Plan de Evaluación. Estas actividades acreditarán Unidades de
Trabajo conforme a la tabla de conversión siguiente:

AS

3 ÁREA CONTRACTUAL 14

L

G7
Contrato No. CNH-R01-L03-A 14/2015

Actividades Unidad Unidades de Trabajo
(número)
Pozo Por pozo 4,000
Reparación mayor"! Por reparación 800
Reparación menor” Por reparación 400
Estudio de núcleos Unitario 25
Pruebas PVT Unitario 10
Análisis de agua de formación Unitario 10
Modelo estático actualizado Unitario 300
Modelo dinámico actualizado Unitario 300
. Adquisición, procesamiento e Por km? 20
interpretación de sísmica 3D.
s ” Por Área
Interpretación de sísmica 3D Contractual 30

N Se refiere a cambios de profundidad y cambios de intervalo.
2 Se refiere a cambios de aparejo y estimulaciones.

8.1 El Contratista podría acumular Unidades de Trabajo por cada Pozo perforado
en el marco del Contrato.

8.2 Sólo se acreditarán los estudios, registros y pruebas correspondientes a los
Pozos perforados en el marco del presente Contrato. La acreditación de dichos
estudios, registros y pruebas se sujetará a la entrega de la información
relacionada a la CNH.

8,3 Solamente se acreditará la adquisición, procesamiento e interpretación de datos
sísmicos limitados al Área Contractual. Asimismo, los kilómetros cuadrados
(km?) acreditados no podrán exceder el 100% de la superficie del Área
Contractual.

8.4 Para efectos del Programa Mínimo de Trabajo sólo se validará una reparación
mayor y una reparación menor por Pozo durante el Periodo de Evaluación.
y

4 ÁREA CONTRACTUAL 14
Contrato No. CNH-RO1-L03-A 14/2015

ANEXO 7

ALCANCE MÍNIMO DE LAS ACTIVIDADES DE
EVALUACIÓN

1 ÁREA CONTRACTUAL 14 2

Contrato No. CNH-RO1-L03-A 14/2015

Alcance Mínimo de las Actividades de Evalua

El Plan de Evaluación deberá cubrir al menos el Programa Mínimo de Trabajo y el
Incremento en el Programa Mínimo, así como contener y desarrollar cuando menos los conceptos

indicados a continuación:

1. Un plan de actividades de Evaluación que incluya perforación, prueba y Evaluación,
así como estudios técnicos, económicos, sociales y ambientales a realizarse para
determinar factores de recuperación, así como requerimientos de procesamiento y
transporte de los Hidrocarburos.

2. Posible ubicación de los Pozos de Evaluación a perforar.
3. Programas preliminares de perforación para los Pozos de Evaluación.
4. Un estimado detallado de los Costos de realizar las actividades de Evaluación.
5. Propuesta de duración del Período de Evaluación. l
6. Medidas de seguridad y protección ambiental.
7. Programa de ejecución de las actividades de Evaluación,
8. Capítulo que contenga los plazos y las etapas aplicables para garantizar que se
alcanzará la meta de contenido nacional indicada en la Cláusula 18.3, así como un
capítulo que contenga un programa de transferencia de tecnología. Dichos capítulos

se considerarán un compromiso del Contratista y parte integrante del Contrato.
40

e

y

2 ÁRBA CONTRACTUAL 14 ZE

Contrato No, CNH-R01-L03-A 14/2015

ANEXO 8
INFORME DE EVALUACIÓN
£
A
1 ÁREA CONTRACTUAL 14

5
Contrato No. CNH-RO1-L03-A 14/2015

Informe de Evaluación

El Informe de Evaluación deberá incluir como mínimo la siguiente información:

1

Un reporte que describa todas las actividades de Evaluación llevadas a cabo por el Contratista
en el Área Contractual durante el Período de Evaluación;

Los datos técnicos, mapas y reportes relativos al Área Contractual, incluyendo, sin limitación:
topográficos, geológicos, geofísicos y de información del análisis del subsuclo; la densidad de
potenciales zonas productivas; las profundidades de los distintos contactos de gases y/o
fluidos; las propiedades petrofísicas de las rocas del yacimiento; un análisis de los datos de
presión-volumen-temperatura (PVT) de los fluidos y gases del yacimiento; las características
y el análisis pertinente del Petróleo descubierto, y la profundidad, presión y otras características
del yacimiento y los fluidos encontrados en éste;

Una estimación de los Hidrocarburos encontrados en el lugar y la recuperación final del
yacimiento (ultimate recovery);

El pronóstico de la tasa óptima de eficiencia de producción de cada Pozo individual, según se
indica en la Cláusula 7.1;

Un estudio de la viabilidad del desarrollo del Área de Evaluación, el cual deberá contener un
análisis económico basado en pronósticos razonables, Año por Año, de los perfiles de la
producción, las inversiones requeridas, los ingresos y los Costos de operación;

Cualquier opinión claborada por peritos encargados de llevar a cabo estudios operacionales,
técnicos y económicos relacionados con los Campos;

Cualquier otro hecho considerado relevante por el Contratista y las conclusiones derivadas de
éste, y

Sus conclusiones generales y el desarrollo del razonamiento en el que se basan. A

2 ÁREA CONTRACTUAL 14

ss
Contrato No. CNH-R01-L03-A 14/2015

ANEXO 9

CONTENIDO MÍNIMO DEL
PLAN DE DESARROLLO

1 ÁREA CONTRACTUAL 14 : B-

Contrato No. CNH-RO1-L03-A 14/2015

Contenido Mínimo del Plan de Desarrollo

El Plan de Desarrollo se deberá realizar de acuerdo con la Normatividad Aplicable, y
contener cuando menos lo siguiente:

L Descripción del o los Campos que van a ser desarrollados.

a) Descripción general;

b) Delimitación del Campo;

c) Descripción del área en la cual está ubicado, y

d) Descripción de las formaciones en las que están contenidos los Hidrocarburos.

2. Información de Reservas y Producción.

a) Estimación de los volúmenes ¡n sit, Reservas probadas, probables y posibles para
cada yacimiento en el Campo (en cada caso determinadas sobre una base de vida
del yacimiento sin considerar la duración del Período de Desarrollo). La
información debe desglosarse en Petróleo, Condensados y Gas Natural. En su caso,
se debe incluir la estimación de recursos contingentes;

b) Estimación del perfil de producción para cada yacimiento que se espera entregar en
el Punto de Medición, en cada Año durante el Período de Desarrollo. La
información se deberá desglosar para cada uno de los casos de Reservas probadas,
probables y posibles;

c) Explicación de la manera en que el perfil de producción de la Reserva probada
permite realizar el potencial comercial correspondiente a dicha Reserva lo más
eficientemente posible, tomando en cuenta esquemas de desarrollo alternativos que
fueron considerados o rechazados, y

d) Fecha estimada de inicio de la Producción Comercial Regular,

3. Descripción de Actividades Propuestas.
(a) Descripción del enfoque de desarrollo propuesto incluyendo lo siguiente:

D Descripción general de las actividades esperadas para el Período de
Desarrollo correspondiente;

ii) Descripción general de los Materiales que van a ser construidos o
empleados en relación con ese Plan de Desarrollo, incluyendo una
descripción de las Instalaciones de Recolección y en su caso, aquellas en las
que se contemple el uso compartido de conformidad con el Anexo 13;

iii) Descripción general de las Instalaciones de Comercialización requeridas; y
»

2 ÁREA CONTRACTUAL 14

==.

Contrato No. CNH-RO1-L03-A 14/2015

iv) Descripción de la política de desarrollo y administración del yacimiento;

y) El Sistema de Medición y los Puntos de Medición que el Contratista
propone usar;

vi) Propuesta de localización, así como de las técnicas de perforación y
terminación de Pozos, y

vii) Acciones previstas para el Abandono de las instalaciones que van a ser
utilizadas en el curso del Período de Desarrollo, incluyendo el Costo total
estimado que el Contratista espera de las operaciones de Abandono.

(b) Principales características de las obras, servicios y Materiales propuestos y de las
probables obras, servicios y Materiales adicionales que tuvieran que ser realizados
o adquiridos, dependiendo de los resultados de las obras, servicios y Materiales
iniciales, incluyendo aquellos necesarios para acondicionar los Hidrocarburos a
condiciones comercialmente aceptables en cuanto a contenido de azufre, agua y
otros elementos de conformidad con la Normatividad Aplicable y las Mejores

Prácticas de la Industria.

(c) Enfoques alternativos de desarrollo considerados y las razones para la elección del
enfoque seleccionado,

(d) Programa de obras, servicios y suministro o construcción de Materiales incluyendo
el programa tentativo para construcción o adquisición de instalaciones mayores e
itinerario para alcanzar las tasas de producción comercial.

(e) En caso que los Campos se extiendan más allá del Área Contractual, el Contratista
se sujetará a lo previsto en la Cláusula 8.

0) En caso que se prevea el uso compartido de infraestructura, una propuesta del
acuerdo correspondiente elaborado de conformidad con lo establecido en el Anexo

13 y la Normatividad Aplicable.

Presupuesto y Economía,

(a) Cualquier propuesta de arreglo para compartir instalaciones o Costos o para
mezclar y redistribuir la producción, con Personas fuera del Área Contractual, y

(b) Programa esperado de devolución del Área Contractual o de cualquier parte de ella.

Programas de Administración de Riesgo. Los Programas de Administración de Riesgo
deberán derivar del Sistema de Administración y contener como mínimo:

(a) Una descripción de las medidas y acciones de prevención, monitoreo y mitigación
de los riesgos identificados, analizados y evaluados, así como mejora del

desempeño de una instalación, o conjunto de ellas, incluyendo planes de y

y

N

3 ÁREA CONTRACTUAL 14

10.

Contrato No, CNH-R01-L03-A 14/2015

emergencia y contingencia a ser ejecutados conforme a las Mejores Prácticas de la
Industria, y

(b) Las otras consideraciones que determine la Agencia de conformidad con la
Normatividad Aplicable.

Subcontratación. La descripción en detalle razonable de las obras, servicios y Materiales
que van a ser llevados a cabo por Subcontratistas en adición al enfoque del desarrollo
incluyendo un programa para la selección y contratación de Subcontratistas.

Información Adicional, El Contratista deberá incluir en su propuesta de Plan de Desarrollo
cualquier otra información adicional, que considere sea necesaria para una evaluación
completa del Plan de Desarrollo, incluyendo la información que solicite la CNH.

Información Adicional para Modificaciones al Plan de Desarrollo. En caso que el
Contratista desee realizar cambios al Plan de Desarrollo, el Contratista deberá presentar:

(a) Razones detalladas para la modificación propuesta;

(b) Discusión de actividades conducidas desde el Plan de Desarrollo original o desde
la última modificación, según sea el caso, y

(0) Toda la información prevista en este Ánexo 9 (o, en su caso, únicamente aquella
información que está siendo modificada).

En el entendido que en caso que Ja CNE no apruebe las modificaciones propuestas por el
Contratista al Plan de Desarrollo, el Contratista deberá implementar el Plan de Desarrollo

previamente aprobado.

Contenido Nacional y Transferencia de Tecnología, El Contratista deberá incluir en su
propuesta de Plan de Desarrollo un capítulo que contenga los plazos y las etapas aplicables
para garantizar que se alcanzará la meta de contenido nacional indicada en la Cláusula 18.3.
Asimismo, el Contratista deberá incluir un capítulo que contenga un programa de
transferencia de tecnología. Dichos capítulos se considerarán un compromiso del
Contratista y parte integrante del Contrato.

Información geológica, geofísica y de ingeniería considerada. El Contratista deberá tener a
disposición de la CNH la información soporte que utilizó para la propuesta del Plan de
Desarrollo. Dicha información se deberá conservar durante la duración del Contrato.

4 ÁREA CONTRACTUAL 14

7

A

>
Contrato No, CNH-RO!-L03-A 14/2015

ANEXO 10-A
CARTA DE CRÉDITO
y /
1 ÁREA CONTRACTUAL J4 D-

Contrato No, CNH-R01-L03-A 14/2015

Modelo de Garantía de Cumplimiento

Fecha:
Carta de Crédito Irrevocable Standby No:
De: — [Nombre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR], con la presente emitimos esta Carta de Crédito Irrevocable Standby número
(la “Carta de Crédito”) en favor de la Comisión Nacional de Hidrocarburos (cl
“BENEFICIARIO”) hasta por la cantidad de EUA$ ( millones de Dólares
00/100 USCY), disponible a la vista en las cajas de NOMBRE DEL BANCO

EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá hacer una o más disposiciones conforme a esta Carta de Crédito
mediante la presentación de un requerimiento de pago por escrito (cada una de dichas
presentaciones una “Disposición”) indicando el monto del requerimiento de pago e indicando que:

(a) (1) ha ocurrido un incumplimiento del Contratista (conforme a la definición de dicho
término en el Contrato) del Programa Mínimo de Trabajo o del compromiso adicional aplicable
en virtud del Contrato para la Extracción bajo la Modalidad de Licencia de fecha

, celebrado entre la Comisión Nacional de Hidrocarburos de México y
[NOMBRE DEL CONTRATISTA] (el “Contrato”) y (ii) el BENEFICIARIO tiene derecho
conforme al Contrato a realizar una Disposición conforme a la Carta de Crédito por la cantidad

que se requiera sea pagada, o

(b) (i) El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo de esta
Carta de Crédito en el sentido que el BANCO EMISOR/CONFIRMADOR ha decidido no extender
la Fecha de Vencimiento de esta Carta de Crédito por un período adicional de un (1) Año, y (ii) el
Contratista (conforme a la definición de dicho término en el Contrato) no proporcionó, a más tardar
treinta (30) Días antes de la Fecha de Vencimiento, una carta de crédito sustituta, en forma y
sustancia aceptable al BENEFICIARIO, emitida por un banco aceptable al BENEFICIARIO, en
el entendido que en ese caso el BENEFICIARIO tendrá derecho a retirar la cantidad total disponible

conforme a esta Carta de Crédito.

Esta Carta de Crédito expirará el (la “Fecha de Vencimiento”), en la
inteligencia de que tal fecha será prorrogada automáticamente según se indica en las Prácticas
Internacionales en Materia de Cartas de Crédito — ISP98, publicación ICC 590, Esta Carta de
Crédito se prorrogará automáticamente por períodos adicionales de un (1) Año a partir de la Fecha
de Vencimiento y de cada una de las fechas de vencimiento subsecuentes, salvo que el BANCO
EMISOR/CONFIRMADOR notifique al BENEFICIARIO, con por lo menos treinta (30) Días de
anticipación a la Fecha de Vencimiento, mediante escrito entregado en mano con acuse de recibo,

la decisión del BANCO EMISOR/CONFIRMADOR de no renovar esta Carta de Crédito por dicho
É
La

período.

27

2 ÁREA CONTRACTUAL 14

Contrato No, CNH-R0[-L03-A 14/2015

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por parte
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Crédito, será
honrado puntualmente y pagado, con recursos propios, por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Día Hábil después de la
presentación adecuada, en o antes de la Fecha de Vencimiento, de los documentos requeridos. Para
efectos de esta Carta de Crédito “Día Hábil” significa cualquier Día distinto a sábado, domingo u
otro Día en que los bancos estén autorizados o requeridos a cerrar en México.

Esta Carta de Crédito Standby se sujeta a las Prácticas Internacionales en Materia de Cartas
de Crédito — ISP98, publicación ICC 590, y, en tanto no exista contradicción con ISP98, esta Carta
de Crédito se regirá e interpretará por las leyes de México. Cualquier controversia que surja de la
misma deberá resolverse exclusivamente ante los tribunales federales competentes de México, con
sede en la Ciudad de México, Distrito Federal.

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO, el BANCO
EMISOR/CONFIRMADOR deberá decidir, dentro del Día Hábil siguiente si se encontró en orden
la documentación que constituye la Disposición, de acuerdo a las condiciones de esta Carta de
Crédito, o si decide que dicha Disposición no cumple con los requerimientos de esta Carta de
Crédito, informando al BENEFICIARIO por escrito las discrepancias que motivan el rechazo. El
BENEFICIARIO podrá volver a hacer nuevas presentaciones que cumplan con los términos y
condiciones de esta Carta de Crédito.

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al BENEFICIARIO
bajo esta Carta de Crédito se harán mediante transferencia electrónica de fondos a la cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de pago.

Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son transferibles,
excepto que dichos derechos sean cedidos al Gobierno Federal de México,

Todos los gastos bancarios en relación con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total o
requerimientos de Disposiciones parciales. £
Y

SN

3 ÁREA CONTRACTUAL 14

7
Contrato No. CNA-RQ(-L03-A 14/2015

ANEXO 10-B
PÓLIZA DE FIANZA

€

Y

1 ÁREA CONTRACTUAL 1 4

Contrato No. CNT-RO1-L03-A 14/2015

Póliza de Fianza

PARA GARANTIZAR EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS DE UN
INCUMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y EL INCREMENTO EN EL
PROGRAMA MÍNIMO DE TRABAJO CONTENIDO EN EL CONTRATO NÚMERO .

NOMBRE O RAZÓN SOCIAL DE LA INSTITUCIÓN DE FIANZAS,
DOMICILIO DE LA INSTITUCIÓN DE FIANZAS

SE CONSTITUYE FIADORA HASTA POR LA SUMA DE $ (MONTO DE LA FIANZA) (NÚMERO,
LETRA Y MONEDA) ANTE, EN FAVOR Y A DISPOSICIÓN DE LA COMISIÓN NACIONAL DE
HIDROCARBUROS (EN ADELANTE CNH Y/O BENEFICIARIO) CON DOMICILIO EN AV,
INSURGENTES SUR 1228, PISO 11, COL. TLACOQUÉMECATL DEL VALLE, DELEGACIÓN BENITO
JUÁREZ, C.P. 03200. MÉXICO D,F., PARA GARANTIZAR POR (EN CASO DE PROPUESTA CONJUNTA
DEBERÁ INCLUIRSE EL NOMBRE DE CADA UNO DE LOS CONTRATISTAS/FIADOS) A, B, Y C),
CON DOMICILIO EN, (EN CASO DE SER PROPUESTA CONJUNTA DEBERÁ INCLUIRSE EL
DOMICILIO DE CADA UNO DE LOS CONTRATISTAS/FIADOS) EN SU CARÁCTER DE
CONTRATISTAS/FIADOS, EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS DE UN
INCUMPLIMIENTO EN EL PROGRAMA MÍNIMO DE TRABAJO Y EL INCREMENTO DEL
PROGRAMA MÍNIMO DE TRABAJO QUE SE ESTABLECEN EN LAS CLÁUSULAS 4.5 Y 16,1 DEL
CONTRATO PARA LA EXTRACCIÓN DE HIDROCARBUROS BAJO LA MODALIDAD DE LICENCIA
(EL CONTRATO) NÚMERO DE FECHA Y ELANEXO
6 DE DICHO CONTRATO, CELEBRADO ENTRE LA CNH Y NUESTRO(S) FIADO(S).

DE CONFORMIDAD CON LA CLÁUSULA 4.5 DEL CONTRATO, LA CNH TENDRÁ DERECHO DE
HACER EFECTIVA ESTA GARANTÍA DE CUMPLIMIENTO A FIN DE COBRAR LAS PENAS
CONVENCIONALES DERIVADAS DEL CONTRATO NÚMERO DE FECHA QUE
NO HAYAN SIDO CUBIERTAS POR EL FIADO EN EL PLAZO ESTIPULADO EN EL CONTRATO
HASTA POR EL MONTO EN QUE FUE EMITIDA, DE CONFORMIDAD CON LA CLÁUSULA 16.1 DEL
CONTRATO QUE REGULA LA GARANTÍA DE CUMPLIMIENTO, Y EL ANEXO 6 DE DICHO

CONTRATO.

LA CNH PODRÁ HACER EFECTIVA LA PRESENTE FIANZA A FIN DE COBRAR CUALQUIER PENA
CONVENCIONAL A QUE SE REFIERE LA CLÁUSULA 4.5 DEL CONTRATO EN LOS MONTOS QUE
CORRESPONDAN EN CASO DE QUE EL CONTRATISTA/FIADO NO PAGUE AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO (EL FONDO) EL MONTO
CORRESPONDIENTE DENTRO DE LOS QUINCE (15) DÍAS NATURALES SIGUIENTES A LA
NOTIFICACIÓN QUE LE EFECTÚE LA CNU RESPECTO DEL PAGO DE LAS PENAS
CONVENCIONALES EN LOS TÉRMINOS DEL CONTRATO,

LA NOTIFICACIÓN SEÑALADA DEBERÁ CUMPLIR CON LO ESTABLECIDO EN LAS CLÁUSULAS
4.5, INCISO C) y 29 DEL CONTRATO.

ESTA FIANZA SE OTORGA ATENDIENDO A LAS ESTIPULACIONES CONTENIDAS EN LAS
CLÁUSULAS 4,5, 16.1 Y EL ANEXO 6 DEL CONTRATO. AL FIRMAR EL CONTRATO EL FIADO HA
ACEPTADO QUE AL RECIBIR LA NOTIFICACIÓN CORRESPONDIENTE SE OBLIGA A EFECTUAR

AS

2 ÁREA CONTRACTUAL 14

ol

YT
Contrato No, CNH-R01-L03-A 14/2015

EL PAGO DE LAS PENAS CONVENCIONALES QUE LE SEA REQUERIDO DE CONFORMIDAD CON
LAS CLÁUSULAS ANTES REFERIDAS DEL CONTRATO, POR LO QUE ESTA FIANZA GARANTIZA
EL PAGO DE DICHAS PENAS CONVENCIONALES A QUE SE ENCUENTRE OBLIGADO EL FIADO,
LAS CUALES DEBERÁN SERPAGADAS EN LOS PLAZOS QUE PARA TAL EFECTO SE ESTABLECEN

EN EL CONTRATO. 1

EN CASO DE QUE SEA NECESARIO PRORROGAR EL PERIODO INICIAL PARA EL CUMPLIMIENTO
DE LAS OBLIGACIONES DEL FIADO RESPECTO DEL PROGRAMA MÍNIMO DE TRABAJO Y DEL
INCREMENTO AL PROGRAMA MÍNIMO DE TRABAJO, DE CONFORMIDAD CON LO ESTABLECIDO
EN EL CONTRATO INCLUSO DEBIDO A CASO FORTUITO, ESTA INSTITUCIÓN DE FIANZAS SE
OBLIGA A PRORROGAR AUTOMÁTICAMENTE LA VIGENCIA DE LA FIANZA EN CONCORDANCIA
CON LAS PRÓRROGAS REALIZADAS AL PERIODO MENCIONADO, PREVIA NOTIFICACIÓN QUE
LA CNH EFECTÚE A LA INSTITUCIÓN DE FIANZAS Y SIN NECESIDAD DE EMITIR PREVIO
CONSENTIMIENTO A LAS MISMAS. LA INSTITUCIÓN DE FIANZAS SE OBLIGA A REMITIR AL
FIADO Y AL BENEFICIARIO LOS DOCUMENTOS MODIFICATORIOS CORRESPONDIENTES EN UN
PLAZO DE TRES (3) DÍAS HÁBILES, SIN QUE LA DEMORA EN LA ENTREGA DE TALES
DOCUMENTOS MODIFICATORIOS AFECTE EN FORMA ALGUNA LA VALIDEZ DE LA FIANZA O

DE SU PRORROGA.

EL COAFIANZAMIENTO O YUXTAPOSICIÓN DE GARANTÍAS, NO IMPLICARÁ NOVACIÓN DE LAS
OBLIGACIONES ASUMIDAS POR LA INSTITUCIÓN D£ FIANZAS, POR LO QUE SUBSISTIRÁ SU
RESPONSABILIDAD EXCLUSIVAMENTE EN LA MEDIDA Y CONDICIONES EN QUE LAS ASUMIÓ
EN LA PRESENTE PÓLIZA DE FIANZA Y EN SUS DOCUMENTOS MODIFICATORIOS.

EL PAGO DE LA FIANZA ES INDEPENDIENTE DE QUE LA CNH RECLAME AL FIADO POR
CONCEPTO DE OTRAS OBLIGACIONES, PENAS CONVENCIONALES O CUALQUIER OTRA
SANCIÓN ESTIPULADA EN EL CONTRATO, DISTINTAS DE LAS PENAS CONVENCIONALES QUE
SE DERIVEN DEL INCUMPLIMIENTO DE LAS OBLIGACIONES CONTENIDAS EN LA CLÁUSULA

4.5 Y CUYO PAGO GARANTIZA ESTA FIANZA.

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE CONFORME A LO ESTABLECIDO EN EL
ARTÍCULO 288, FRACCIÓN IL, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS
SOMETERSE AL PROCEDIMIENTO PARA EL CUMPLIMIENTO DE SUS OBLIGACIONES

DERIVADAS DE ESTA FIANZA, CONSISTENTE EN:

L — PARA LA EFECTIVIDAD DE LA FIANZA, AUN PARA FL CASO DE QUE PROCEDIERA EL
COBRO DE INDEMNIZACIÓN POR MORA CON MOTIVO DEL PAGO EXTEMPORÁNEO POR
PARTE DE LA INSTITUCIÓN DE FIANZAS DEL IMPORTE DE LA PÓLIZA DE FIANZA
REQUERIDA, EL BENEFICIARIO DISPONDRÁ DE UN PLAZO DE (TRES (3) AÑOS] PARA
FORMULAR LA RECLAMACIÓN DE ESTA PÓLIZA, EL QUE SE COMPUTARÁ A PARTIR DE LA
FECHA EN QUE VENZA EL PLAZO PARA QUE EL CONTRATISTA PAGUE AL FONDO LOS
MONTOS DE LAS PENAS CONVENCIONALES QUE CORRESPONDAN DE CONFORMIDAD CON
LO ESTABLECIDO EN LAS CLÁUSULAS 4.5, 16.1 Y EL ANEXO 6 DEL CONTRATO.

IL. ESTA INSTITUCIÓN DE FIANZAS SE OBLIGA A ATENDER LAS RECLAMACIONES FIRMADAS
POR EL BENEFICIARIO QUE DEBERÁN SER PRESENTADAS POR ESCRITO INDICANDO LO

SIGUIENTE: .
A

a

3 ÁREA CONTRACTUAL ld

[

Y

TZ.

IV.

Contrato No. CNH-R01-L03-A 14/2015

A) EL MONTO DEL PAGO EXIGIDO POR CONCEPTO DE LAS PENAS CONVENCIONALES
GARANTIZADAS CON ESTA PÓLIZA DE FIANZA; Y QUE HA OCURRIDO UN
INCUMPLIMIENTO DE PAGO POR PARTE DEL CONTRATISTA. ADEMÁS DEBERÁN
CONTENER LA SIGUIENTE INFORMACIÓN:

1) FECHA DE LA RECLAMACIÓN;

ii) NÚMERO DE PÓLIZA DE FIANZA RELACIONADO CON LA RECLAMACIÓN
RECIBIDA;

iii) FECHA DE EXPEDICIÓN DE LA FIANZA;

iv) MONTO DE LA FIANZA;

v) NOMBRE O DENOMINACIÓN DEL FIADO;

vi) NOMBRE O DENOMINACIÓN DEL BENEFICIARIO Y DE SU REPRESENTANTE LEGAL
DEBIDAMENTE ACREDITADO;

vii) DOMICILIO DEL BENEFICIARIO PARA OÍR Y RECIBIR NOTIFICACIONES;

vii) CUENTA BANCARIA EN EL FONDO QUE EL BENEFICIARIO INDIQUE PARA
EFECTUAR EL PAGO,

B) DICHA RECLAMACIÓN DEBERÁ ESTAR ACOMPAÑADA DE LA SIGUIENTE
DOCUMENTACIÓN:

i) COPIA DE LA PÓLIZA DE FIANZA Y EN SU CASO LOS DOCUMENTOS
MODIFICATORIOS,

ii) ACTA DE NOTIFICACIÓN AL FIADO DEL REQUERIMIENTO DEL PAGO DE LA PENA.
CONVENCIONAL POR INCUMPLIMIENTO, DICHA NOTIFICACIÓN DEBERÁ
REALIZARSE DE CONFORMIDAD CON LOS TÉRMINOS ESTABLECIDOS EN EL
CONTRATO RESPECTIVO, E INCLUIRÁ LA DOCUMENTACIÓN ESTABLECIDA EN LA
CLAUSULA 4.5 INCISO C DEL CONTRATO,

iii) DOCUMENTO QUE HAGA CONSTAR EL INCUMPLIMIENTO DEL PAGO DE LAS
PENAS CONVENCIONALES RESPECTIVA, DE CONFORMIDAD CON LO
ESTABLECIDO EN LA CLÁUSULA 4.5 INCISO C DEL CONTRATO.

ESTA FIANZA SE PAGARÁ CONTRA LA PRESENTACIÓN DE LA DOCUMENTACIÓN

INDICADA, SIN EXIGIR MÁS REQUISITOS O PRUEBAS A LA CNH.
AL RECIBIR LA RECLAMACIÓN DE PARTE DEL BENEFICIARIO, LA INSTITUCIÓN

AFIANZADORA DEBERÁ NOTIFICAR, A LOS DOS (2) DÍAS HÁBILES SIGUIENTES SI SE

ENCUENTRA INTEGRADA LA RECLAMACIÓN, DE ACUERDO A LAS CONDICIONES DE ESTA
PÓLIZA, O SILA RECHAZA POR NO CUMPLIR CON LA DOCUMENTACIÓN E INFORMACIÓN
SEÑALADA EN ESTA FIANZA, INFORMANDO AL BENEFICIARIO POR ESCRITO LAS CAUSAS
DE RECHAZO. EN CASO DE QUE LA AFIANZADORA NO EFECTÚE LA NOTIFICACIÓN
DESCRITA, SE ENTENDERÁ QUE LA RECLAMACIÓN SE ENCUENTRA DEBIDAMENTE
INTEGRADA Y ES PROCEDENTE, EL BENEFICIARIO PODRÁ VOLVER A PRESENTAR LA
RECLAMACIÓN QUE CUMPLA CON LOS TÉRMINOS Y CONDICIONES DE ESTA FIANZA,
PARA EFECTOS DE SU DEBIDA INTEGRACIÓN DURANTE EL PERIODO DE TRES (3) AÑOS
CONTADOS A PARTIR DE QUE SEA EXIGIBLE EL PAGO DE LAS PENAS CONVENCIONALES.
DE PROCEDER LA RECLAMACIÓN, LA AFIANZADORA PAGARÁ AL BENEFICIARIO DENTRO
DE LOS DIEZ (10) DÍAS HÁBILES POSTERIORES A LA FECHA DE QUE HAYA SIDO
PRESENTADA LA RECLAMACIÓN, EXHIBIENDO EL COMPROBANTE DE PAGO RESPECTIVO

ALA CNH. ES

O

4 ÁREA CONTRACTUAL 14

7
Contrato No. CNH-RO1-L03-A 14/2015

VL LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE QUE EN CASO DE RECLAMACIÓN
PAGARÁ A LA CUENTA INDICADA POR EL BENEFICIARIO EL IMPORTE RECLAMADO, LA
CNH PODRÁ PRESENTAR RECLAMACIONES POR EL MONTO TOTAL O PARCIALES, HASTA
POR EL MONTO AFIANZADO. TODOS LOS PAGOS QUE LA INSTITUCIÓN DE FIANZAS HAGA
AL BENEFICIARIO, INCLUYENDO LA INDEMNIZACIÓN POR MORA CON MOTIVO DEL PAGO
EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE FIANZAS DEL IMPORTE DE LA
PÓLIZA DE FIANZA REQUERIDA BAJO ESTA PÓLIZA, SE HARÁN MEDIANTE
TRANSFERENCIA ELECTRÓNICA DE FONDOS A LA CUENTA DEL FONDO QUE FL
BENEFICIARIO ESPECIFIQUE EN EL REQUERIMIENTO DE PAGO.

CONFORME AL ARTÍCULO 289 PÁRRAFO CUARTO DE LA LEY DE INSTITUCIONES DE SEGUROS
Y DE FIANZAS, LA INSTITUCIÓN DE FIANZAS REALIZARÁ EL PAGO DE LAS CANTIDADES QUE
LE SEAN RECLAMADAS, HASTA POR EL MONTO AFIANZADO, SIN NECESIDAD DE
NOTIFICACIÓN PREVIA AL FIADO, AL SOLICITANTE, A SUS OBLIGADOS SOLIDARIOS O A SUS
CONTRAFIADORES, NI DE QUE ÉSTOS MUESTREN O NO PREVIAMENTE SU CONFORMIDAD,
QUEDANDO LA AFIANZADORA EXENTA DE LA OBLIGACIÓN DE TENER QUE IMPUGNAR U
OPONERSE A LA EJECUCIÓN DE LA FIANZA. LA INSTITUCIÓN DE FIANZAS ESTARÁ OBLIGADA
A EFECTUAR EL PAGO DE LAS CANTIDADES QUE LE SEAN RECLAMADAS DE MANERA
INMEDIATA AL BENEFICIARIO, SIN NECESIDAD DE QUE DICHA OBLIGACIÓN QUEDE
SUPEDITADA A LA RECEPCIÓN POR PARTE DE LA INSTITUCIÓN, DE LAS CANTIDADES
NECESARIAS PARA HACER EL PAGO AL BENEFICIARIO. INDEPENDIENTEMENTE DE LO
ANTERIOR, EL FIADO, SOLICITANTE, OBLIGADOS SOLIDARIOS O CONTRAFIADORES, ESTARÁN
OBLIGADOS A PROVEER A LA INSTITUCIÓN LAS CANTIDADES NECESARIAS QUE ÉSTA LE
SOLICITE PARA HACER EL PAGO DE LO QUE SE RECONOZCA AL BENEFICIARIO O, EN SU CASO,
A REEMBOLSAR A LA INSTITUCIÓN LO QUE A ÉSTA LE CORRESPONDA EN LOS TÉRMINOS DEL.
CONTRATO RESPECTIVO O DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, SIN QUE
PUEDAN OPONERLE LAS EXCEPCIONES QUE EL FIADO TUVIERA FRENTE A SU ACREEDOR,
INCLUYENDO LA DEL PAGO DE LO INDEBIDO, POR LO QUE NO SERÁN APLICABLES EN NINGÚN
CASO, LOS ARTÍCULOS 2832 Y 2833 DEL CÓDIGO CIVIL FEDERAL, Y LOS CORRELATIVOS DEL
DISTRITO FEDERAL Y DE LOS ESTADOS DE LA REPÚBLICA.

LA INSTITUCIÓN DE FIANZAS SE COMPROMETE A PAGAR:AL BENEFICIARIO, CONFORME A LOS
PÁRRAFOS PRECEDENTES, HASTA EL 100% DEL IMPORTE GARANTIZADO MÁS, EN SU CASO,
LA INDEMNIZACIÓN POR MORA QUE DERIVE DFL ARTÍCULO 283 DE LA LEY DE INSTITUCIONES
DE SEGUROS Y DE FIANZAS, EL ALCANCE TOTAL DE LA GARANTÍA SE PODRÁ REDUCIR
PROPORCIONALMENTE CON BASE EN LA INFORMACIÓN DE AVANCE EN EL
CUMPLIMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y DEL INCREMENTO AL
PROGRAMA MÍNIMO DE TRABAJO, EN TÉRMINOS DEL ANEXO 6 DEL CONTRATO, Y DE LAS
OBLIGACIÓNES A QUE SE REFIERE LA CLAUSULA 4.5 DEL MISMO.

LA INSTITUCIÓN DE FIANZAS ENTERARÁ AL BENEFICIARIO EL PAGO DE LA CANTIDAD
RECLAMADA BAJO LOS TÉRMINOS ESTIPULADOS EN ESTA FIANZA, MÁS, EN SU CASO, LA
INDEMNIZACIÓN POR MORA QUE DERIVE DEL ARTÍCULO 283 DE LA LEY DE INSTITUCIONES
DE SEGUROS Y DE FIANZAS, AÚN Y CUANDO LA OBLIGACIÓN SE ENCUENTRE SUBJÚDICE, EN
VIRTUD DE PROCEDIMIENTO ANTE AUTORIDAD JUDICIAL, NO JUDICIAL O TRIBUNAL
ARBITRAL, SALVO QUE EXISTA SUSPENSIÓN DECRETADA POR AUTORIDAD COMPETENTE.

A

5 ÁREA CONTRACTUAL 14

Contrato No, CNH-RO[-L03-A 14/2015

EN CASO DE QUE EL PROCEDIMIENTO ADMINISTRATIVO, O ANTE AUTORIDAD JUDICIAL O
TRIBUNAL ARBITRAL RESULTE FAVORABLE A LOS INTERESES DEL FIADO, Y LA INSTITUCIÓN
DE FIANZAS HAYA PAGADO LA CANTIDAD RECLAMADA, LE SERÁ DEVUELTO DICHO MONTO
A LA INSTITUCIÓN DE FIANZAS, A TRAVÉS DEL MECANISMO QUE ESTABLEZCA EL
BENEFICIARIO PARA DICHO EFECTO, EN UN PLAZO MÁXIMO DE SESENTA (60) DÍAS HÁBILES
CONTADOS A PARTIR DEL DÍA HÁBIL SIGUIENTE EN QUE SE ACREDITE QUE LA RESOLUCIÓN
FAVORABLE AL FIADO HAYA CAUSADO EJECUTORIA,

ESTA FIANZA ESTARÁ VIGENTE HASTA CIENTO OCHENTA (180) DÍAS NATURALES DESPUÉS DE
LA FECHA DE TERMINACIÓN DEL PERÍODO INICIAL!, PREVIA VERIFICACIÓN DE LA CNH DEL
CUMPLIMIENTO TOTAL DE LAS OBLIGACIONES DEL PERIODO CORRESPONDIENTE, SIN
EMBARGO, DICHO PLAZO SE SUSPENDERÁ, EN CASO DE QUE SE INTERPONGAN
PROCEDIMIENTOS JUDICIALES O ARBITRALES Y LOS RECURSOS LEGALES, RELACIONADOS A
LA OBLIGACIÓN GARANTIZADA HASTA QUE SE PRONUNCIE RESOLUCIÓN DEFINITIVA QUE
HAYA CAUSADO EJECUTORIA POR AUTORIDAD O TRIBUNAL COMPETENTE,

LA INSTITUCIÓN DE FIANZAS SE OBLIGA A ABSTENERSE DE OPONER A LA CNH PARA EFECTOS
DE PAGO DE ÉSTA FIANZA: LAS EXCEPCIONES INHERENTES A LA OBLIGACIÓN PRINCIPAL O
RELACIONADAS CON ELLA A QUE SE REFIEREN LOS ARTÍCULOS 280, FRACCIÓN VIIL, Y 289,
SEGUNDO PÁRRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, Y 2812 DEL
CÓDIGO CIVIL FEDERAL; LA EXCEPCIÓN DE COMPENSACIÓN DEL CRÉDITO QUE TENGA SU
FIADO CONTRA EL BENEFICIARIO, PARA LO CUAL HACE EXPRESA RENUNCIA DE LA OPCIÓN
QUE LE OTORGA EL ARTÍCULO 2813 DEL CÓDIGO CIVIL FEDERAL, EN LA INTELIGENCIA DE
QUE SU FIADO HA REALIZADO EN EL CONTRATO GARANTIZADO LA RENUNCIA EXPRESA AL
BENEFICIO DE COMPENSACIÓN EN TÉRMINOS DE LO QUE DISPONEN LOS ARTÍCULOS 2197, EN
RELACIÓN CON EL 2192 FRACCIÓN I DEL CITADO CÓDIGO Y 289, ÚLTIMO PÁRRAFO, DELA LEY
DE INSTITUCIONES DE SEGUROS Y DE FIANZAS.

ESTA FIANZA NO ES EXCLUYENTE DE LA EXIGIBILIDAD QUE EL BENEFICIARIO HAGA VALER
EN CONTRA DE NUESTRO FIADO POR CUALQUIER INCUMPLIMIENTO DERIVADO DEL
CONTRATO QUE PUEDA EXCEDER DEL VALOR CONSIGNADO EN ESTA PÓLIZA,

LAS OBLIGACIONES DERIVADAS DE ESTA FIANZA SE EXTINGUIRÁN AUTOMÁTICAMENTE
UNA VEZ TRANSCURRIDOS TRES (3) AÑOS CONTADOS A PARTIR DE LA EXPIRACIÓN DE LA

VIGENCIA DE LA FIANZA.

ESTA INSTITUCIÓN DE FIANZAS QUEDARÁ LIBERADA DE SU OBLIGACIÓN FIADORA SIEMPRE
Y CUANDO EL BENEFICIARIO SOLICITE EXPRESAMENTE Y POR ESCRITO LA CANCELACIÓN DE
LA PRESENTE GARANTÍA, ACOMPAÑANDO DICHA SOLICITUD CON EL ACTA ADMINISTRATIVA
DE EXTINCIÓN DE DERECHOS Y OBLIGACIONES, O BIEN, CON EL FINIQUITO, Y EN CASO DE
EXISTIR SALDOS, LA CONSTANCIA DE LIQUIDACIÓN DE LOS MISMOS, POR LO QUE
SOLAMENTE PODRÁ SER CANCELADA PREVIO CONSENTIMIENTO POR ESCRITO DEL

BENEFICIARIO.

Y En caso de que se otorgue al Contratista el Período Adicional de Evaluación, el modelo de Póliza de Fianza se adaptará para
“especificar que cubre lo correspondiente a dicho periodo. y
ES

6 ÁREA CONTRACTUAL 14

KW

Contrato No. CNH-RO1-L03-A 14/2015

CUALQUIER CONTROVERSIA QUE SURJA DEBERÁ RESOLVERSE EXCLUSIVAMENTE ANTE LOS
TRIBUNALES FEDERALES DE MÉXICO, CON SEDE EN LA CIUDAD DE MÉXICO, DISTRITO
FEDERAL, RENUNCIANDO A CUALQUIER OTRA JURISDICCIÓN QUE PUDIERA TENER EL

BENEFICIARIO O LA INSTITUCIÓN DE FIANZAS.
+

7 ÁREA CONTRACTUAL 14

)
!
Contrato No. CNH-ROI-1.03-A 14/2015

ANEXO 11
PROCURA
DE BIENES Y SERVICIOS
dy
1 ÁREA CONTRACTUAL 14 a
Contrato No. CNH-R01-L03-A 14/2015

PROCURA DE BIENES Y SERVICIOS
1. Procedimientos de procura de bienes y servicios

Sección I. De la procura de bienes y servicios,

1.1, Para la procura de bienes y servicios, el Contratista deberá observar las reglas y bases
sobre la procura de bienes y servicios para las actividades llevadas a cabo al amparo de
este Contrato debiendo sujetarse a los principios de transparencia, economía y eficiencia.

Para efectos de este Anexo 11, en adición a las definiciones establecidas en el Contrato, se
considerarán las definiciones incluidas cn los Lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

1.2, El Contratista deberá observar lo siguiente respecto a las adquisiciones y contrataciones:

L Cumplir con lo señalado en el Acuerdo por el que se establece la Metodología para la
Medición del Contenido Nacional en Asignaciones y Contratos para la Exploración y
Extracción de Hidrocarburos, así como para los permisos en la industria de
Hidrocarburos, emitidos por la Secretaría de Economía vigentes;

IL. Contratar de preferencia a compañías locales, cuando los servicios ofrecidos por éstas
sean similares en calidad y disponibilidad a los existentes en el mercado internacional
y cuando los precios de sus servicios se encuentren dentro de las referencias o precios

de mercado; y

HL. Adquirir de manera preferente materiales, equipo, maquinaria y demás bienes de
consumo de producción nacional, cuando su cantidad, calidad y fechas de entrega sean
similares a aquellos materiales, equipo, maquinaria y demás bienes de consumo
disponibles en el mercado internacional y cuando los precios de sus bienes se
encuentren dentro de las referencias o precios de mercado.

Sección IH. Del procedimiento para la contratación de proveedores de bienes y servicios.

1.3. Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la mejor
calidad, precio, logística, garantías para los volúmenes de los bienes y servicios que se
requieran a lo largo del proyecto. Para tal efecto, el Contratista deberá apegarse a lo
señalado en el presente Anexo y en su caso presentar la documentación correspondiente
con la finalidad de demostrar que la contratación de dichos bienes y/o servicios no fue
pactada por encima de referencias o de precios de mercado. Ñ

1.4. Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán ser
convenidos de forma integrada, siempre y cuando represente una mayor garantia de

suministro y un mayor beneficio económico asociado. 7 Y

2 ÁREA CONTRACTUAL 14

Contrato No. CNH-RO1-L03-A14/2015

Las bases o pliego de requisitos de los términos de referencia de los concursos y
licitaciones, deberán establecer las condiciones de naturaleza jurídica, de capacidad
económica, financiera, técnica, de experiencia u otros que deban de cumplir los
concursantes o licitantes para participar en los mismos. El Contratista no deberá
establecer requisitos que impidan y difículten la participación de empresasto que atenten
contra la igualdad de los postulantes.

1.5. En cualquier caso los procesos de concurso o licitación, se deberán llevar a cabo bajo los
principios de transparencia, máxima publicidad, igualdad, competitividad y sencillez.
Asimismo, el Contratista podrá prever distintos mecanismos de adjudicación. En los
procesos de concurso o licitación se deberán considerar criterios de desempate, mismos
que se incluirán en las bases del concurso o licitación correspondientes de conformidad
con la Normatividad Aplicable y las Mejores Prácticas de la Industria.

1.6. El Contratista podrá asignar directamente el contrato o adquisición a una parte relacionada
o a un tercero, sin necesidad de concursar o licitar, siempre y cuando demuestre
previamente que la propuesta entregada por su parte relacionada o tercero ofrece un precio
o contraprestación que no se encuentra por eucima de referencias o de precios de mercado,
montos de contraprestaciones o margen de utilidad de mercado razonables, conforme el
procedimiento del método intercuartil conforme a la normatividad aplicable y que, en su
caso, los beneficios derivados de dichas contrataciones se reflejen en menores Costos.

En el caso de contratar bienes y/o servicios cuyos precios estén regulados por el Estado y
no exista otra opción de compra, el Contratista podrá realizar dichas contrataciones sin

necesidad de concursar o licitar y sin realizar estudios previos. w
e

3 ÁREA CONTRACTUAL 14 >

Contrato No. CNH-ROI-L03-A 14/2015

ANEXO 12

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN
DE CONTRAPRESTACIONES AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL
DESARROLLO Y DE SU PAGO

1 ÁREA CONTRACTUAL 14

Y]
Contrato No. CNH-RO1-L03-A 14/2015

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN DE
CONTRAPRESTACIONES AL FONDO MEXICANO DEL PETRÓLEO PARA LA
ESTABILIZACIÓN Y EL DESARROLLO Y DE SU PAGO
1. Procedimientos. 1
11 El Fondo constituirá y administrará un registro en el que todo Contrato debe quedar
inscrito. El Fondo dará a conocer los requisitos que deberá cumplir cl Contratista
para llevar a cabo dicho registro, Dichos requisitos serán, al menos:

(a) Solicitud de inscripción respectiva;

(b) Copia certificada del Contrato correspondiente, así como cualquier modificación
al mismo;

(c) Instrumento público que acredite la personalidad del representante legal.

El Contratista deberá entregar la documentación necesaria a la CNH para que ésta
pueda inscribir el Contrato en el registro que el Fondo ponga a su disposición y de
acuerdo a los lineamientos emitidos por el mismo.

1.2 A más tardar tres (3) Días Hábiles después de haber inscrito el Contrato en el
registro, cl Fondo entregará una constancia de inscripción al Contratista.

1.3 El Fondo podrá realizar la inscripción del Contrato y, por ende, el pago de las
Contraprestaciones en favor del Contratista a las que tenga derecho en virtud del
presente Contrato, sólo si se cumplen los requisitos de inscripción y se emite la
constancia respectiva. El Fondo y sus representantes no incurrirán en
responsabilidad alguna en caso que un Contrato no pueda ser inscrito cn el registro
como consecuencia de algún incumplimiento con los requisitos de inscripción.

LA El Fondo administrará el sistema informático que le permita recopilar y resguardar
la información proporcionada por los Contratistas conforme a los contratos
respectivos y cumplir con sus fines. El Fondo dará a conocer a través de su página
de internet los medios, protocolos, catálogos, formatos y demás especificaciones
para poder cargar electrónicamente esta información en dicho sistema informático,
incluyendo la suscripción por medio de la firma electrónica avanzada (FIEL).

1.5 A través del sistema informático desarrollado para tal fin, cl Fondo llevará un

registro de la producción, Precios Contractuales y Valor Contractual de los
Hidrocarburos, los Costos, y demás elementos necesarios para la determinación de

las Contraprestaciones. Con base en la información proporcionada por los
Contratistas y la CNH, el Fondo realizará el cálculo de las Contraprestaciones que
correspondan al Estado. Lo anterior será sin prejuicio de (i) las facultades de
verificación por parte de la Secretaría de Hacienda, y (ii) las facultades para la
administración y supervisión de los Contratos de la CNH, en el ámbito de sus |
respectivas atribuciones, respecto del cumplimiento de las obligaciones contraídas

por los Contratistas. Previo al cálculo, el Fondo podrá realizar las consultas que (

£ Ny

2 ÁREA CONTRACTUAL 14

1.6

1,2

1.8

1.9

1.10

Contrato No, CNH-RO1-L03-A 14/2015

considere pertinentes ante la CNH o la Secretaría de Hacienda, a efecto de verificar
el efectivo cumplimiento de las obligaciones contraídas por parte de los
Contratistas.

El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al
sistema informático antes mencionado y otorgará una clave de acceso al mismo a
cada Persona designada por el Contratista para ello mediante los sistemas de
seguridad que el propio Fondo determine. En dicho portal podrá consultar la
información relativa al Contrato, así como información sobre producción, precios,
Costos registrados, Contraprestaciones, entre otros.

La información que el Contratista haya registrado y que, en su caso, previa
validación de la CNH, la Secretaría de Hacienda, el Servicio de Administración
Tributaria o el Fondo en el ámbito de sus respectivas competencias, contenga el
sistema informático se considerará como definitiva. Cualquier información que cl
Contratista no haya ingresado al sistema se tendrá por no presentada. En el supuesto
que existan discrepancias entre la información y documentación proporcionada al
Fondo, éste atenderá exclusivamente a la información, la cual, para efectos del
cálculo que realice el Fondo, valdrá y prevalecerá sobre lo contenido en la
documentación. Excepcionalmente, el Contratista podrá registrar y en su caso
presentar la información de soporte correspondiente hasta sesenta (60) Días Hábiles
después de la recepción de los comprobantes correspondientes por parte del
Contratista, para el cálculo de Contraprestaciones posteriores de conformidad con
los procedimientos de recepción de información establecidos por el Fondo.

El Fondo emitirá el certificado de pago de las Contraprestaciones a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en el Anexo 3.

El Fondo establecerá las fechas de expedición de certificados de acuerdo con lo
establecido en el numeral 6 del Anexo 3, así como los horarios de recepción de
notificaciones y avisos previos. La entrega de los recursos y el pago de
Contraprestaciones en favor del Estado sólo podrán realizarse por medios
electrónicos y utilizando sistemas de pagos relevantes, en las cuentas y a través de
los mecanismos que para tal efecto publique el Fondo.

En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se
suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor.

El Contratista deberá entregar al Fondo los reportes contables de beneficios
económicos elaborados de conformidad con la Normatividad Aplicable,
considerando para tal efecto los lineamientos que emita la Comisión Nacional
Bancaria y de Valores para que empresas emisoras reporten, para efectos contables
y financieros, los Contratos y los beneficios esperados de los mismos.

2. Formato de solicitud de inscripción al Fondo Mexicano del Petróleo para la Estabilización

y el Desarrollo.

3 ÁREA CONTRACTUAL l4

)

a

;

Contrato No. CNH-RO1-L03-A 14/2015

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARIO
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACIÓN CUAUATEMOC

MÉXICO, DISTRITO FEDERAL
+ Ref: Solicitud de Inscripción

Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO
(indistintamente, el “Fondo” o el “Fideicomiso”), celebrado el 30 de septiembre del 2014 por la
Secretaria de Hacienda y Crédito Público, como Fideicomitente y Banco de México, como
fiduciario,
Los términos con mayúscula inicial que sean utilizados en la presente y no se encuentren aquí
definidos, tendrán el significado que se atribuye a los mismos en el Fideicomiso.
Al respecto, en los términos de lo previsto en la Cláusula Séptima del Fideicomiso, por este medio
solicitamos la inscripción del (Contrato/ Asignación) que se describe en esta Solicitud de
Inscripción en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud de
Inscripción los siguientes documentos e información:

(D) Copia Certificada del (Contrato/ Título de Asignación), como Anexo A; y

(1D El suscrito, [Nombre Completo del Representante Legal], [Cargo], en relación con el
Fideicomiso, certifico que: (i) las personas cuyos nombres se enlistan a contimiación
(las “Personas Autorizadas”) se encuentran debidamente facultadas para suscribir en
representación del [Contratista/ Asignatario] cualesquiera documentos y notificaciones
de conformidad en los términos y condiciones del Fideicomiso; (ii) la firma autógrafa
que aparece en esta certificación al lado del nombre de las Personas Autorizadas, es la
firma con la que se ostentan; y (iii) el Fiduciario únicamente deberá reconocer como
válida la documentación firmada por las Personas Autorizadas; y

NOMBRE FIRMA TELÉFONO CORREO
ELECTRÓNICO

(UD) Para efectos de las Contraprestaciones en favor del Contratista que, cn su caso, el
Fiduciario deba pagar al Contratista en términos de lo establecido en el Fideicomiso, por
este medio se informa que dichas cantidades deberá ser depositadas en la cuenta []

[Contratista/Asignatario]

Par: []
Cargo: []
“Esta fracción únicamente deberá incluirse en las solicitudes de inscripción presentadas por los
Contratistas cuyos contratos contemplen el pago en efectivo de las Contraprestaciones que en su

caso les correspondan. ¿

4 ÁREA CONTRACTUAL 14

Contrato No. CNH-RO(-L03-A 14/2015

ANEXO 13

USO COMPARTIDO DE INFRAESTRUCTURA

Á

í
Y

1 ÁREA CONTRACTUAL l4

a

Contrato No. CNH-R01-L03-A 14/2015

ANEXO 13
USO COMPARTIDO DE INFRAESTRUCTURA

1. Disposiciones Generales.

1.1

)
Para efectos de este Anexo 13, se considerará que:

(a) El Contratista actúa como prestador de servicio cuando utilice i) infraestructura
desarrollada con anterioridad a la Fecha Efectiva y que le haya sido transferida junto
con el Área Contractual o ii) infraestructura que haya desarrollado al amparo del
Contrato para asistir a un tercero usuario — contratista o asignatario —, a cambio de
un pago conforme lo establecido en este Anexo 13.

(b) Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el Contratista
un contrato para el uso compartido de i) infraestructura desarrollada con
anterioridad a la Fecha Efectiva y que haya sido transferida al prestador de servicio
junto con el Área Contractual o ii) infraestructura que haya desarrollado al amparo
del Contrato,

2. Evaluación de Capacidad Disponible.

2.1.

2.2.

Como parte de la presentación del Plan de Desarrollo, en caso que en éste se prevea la
construcción de nueva infracstructura de Recolección, desplazamiento y logística de
Hidrocarburos sin procesar, fuera del Área Contractual, el Contratista tendrá la
obligación de llevar a cabo un análisis de mercado, a fin de detectar las posibles
necesidades de capacidad adicional de la infraestructura proyectada, Como parte de
este análisis se deberá llevar a cabo una temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compartido de la infraestructura, ésta será catalogada como
infraestructura de transporte o Almacenamiento, según corresponda y estará sujeta a
la regulación de la Comisión Reguladora de Energía. De conformidad con la
regulación aplicable al transporte y al Almacenamiento, el Contratista no podrá
realizar dichas actividades de manera directa conforme a su objeto social.

En caso que el auálisis de mercado determine que no existe interés, o en caso que se
catalogue como infraestructura regulada y la construcción de la misma se retrasara por
no contar con las garantías de compra, conforme al plazo máximo que se señale en el
Plan de Desarrollo aprobado por la CNH, el Contratista podrá proceder a la
construcción de la infraestructura planteada originalmente en el Plan de Desarrollo por
su cuenta y al amparo del presente Contrato, Sin menoscabo de lo anterior, el
Contratista deberá poner a disposición dicha infraestructura cuando sea técnicamente
posible, conforme a lo establecido en los numerales 3 y 4 de este Anexo 13.

3. Uso Compartido de Instalaciones.

3.1.

Las instalaciones que (i) hayan sido desarrolladas con anterioridad a la Fecha Efectiva

eN

2 ÁREA CONTRACTUAL 14
32,

33.

Contrato No. CNH-R01-L03-A 14/2015

y que haya sido transferida al Contratista junto con el Área
Contractual o (ii) la infraestructura desarrollada al amparo del Contrato con el objetivo
de recolectar, acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso
compartido, por lo cual el Contratista deberá facilitar y compartir dicha infraestructura,

conforme a lo siguiente:

(a) El Contratista podrá pactar con algún tercero interesado el acceso a las instalaciones
desarrolladas al amparo del Contrato para su uso compartido, en cuyo caso tendrá
el carácter de prestador de servicio, a cambio de un pago que no podrá ser mayor al
determinado conforme a la metodología para el cálculo de tarifas máximas
establecida en el numeral 4 del presente Anexo,

(b) En caso que algún tercero interesado no pueda alcanzar un acuerdo con el
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para la
celebración de un contrato de servicio para proporcionar acceso al tercero
interesado para su uso compartido de acuerdo con los principios establecidos en el
inciso siguiente. La decisión de la CNH será vinculante para ambas partes.

(c) El uso compartido de infraestructura deberá ser no indebidamente discriminatorio
y estará sujeto a:

1. La disponibilidad de capacidad volumétrica de los sistemas y la factibilidad
técnica,

1. Los requisitos mínimos de calidad de los Hidrocarburos de conformidad con
la Normatividad Aplicable.

iii. Los estándares mínimos de seguridad a observar durante la realización de
las operaciones.

iv. La entrega de reportes de producción en los términos que se acuerden entre
el prestador de servicio y el Usuario.

El Contratista y los terceros interesados deberán establecer los términos y condiciones
para su acceso, sujeto a los principios establecidos en el inciso (c) del numeral anterior

y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabilidades de cada una
de las partes respecto de la infraestructura y el servicio prestado, así como garantizar,
entre otros aspectos, que tanto el Contratista como el Usuario, cuenten con las
cantidades y calidades de Hidrocarburos equivalentes a los entregados en cl punto de
interconexión, sin menoscabo de los ajustes volumétricos en el punto de salida, para

compensar pérdidas o ganancias en calidad.
Los términos y condiciones deberán ser aprobados por la CNH, previo a su suscripción.

Los terceros interesados cn el uso compartido de la infraestructura a que se refiere este
numeral (3) deberán presentar la solicitud correspondiente al Contratista. Estas

A

3 ÁREA CONTRACTUAL 14

34.

3,5.

3.6.

3.7.

4. Tarifa

4.1.

Contrato No. CNF-R01-L03-A 14/2015

solicitudes estarán sujetas a las reglas de utilización de la capacidad, según se
establezca en la Normatividad Aplicable.

El Contratista permitirá el uso compartido de la infraestructura con base en los
términos y condiciones pactadas con el Usuario, las cuales se incluirán en el contrato

que firmen las partes.

En caso que existan impedimentos de carácter técnico, de manera conjunta el
Contratista y el Usuario deberán llegar a un acuerdo de buena fe para solucionar dichos
impedimentos. Si el Contratista y el Usuario no lograran llegar a un acuerdo para
solucionar los impedimentos de carácter técnico, cualquiera de ellos podrá solicitar la
opinión de la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días
posteriores contados a partir de la recepción de la solicitud referida. La decisión de la
CNE será vinculante para ambas partes.

En caso que el Contratista niegue el acceso a sus instalaciones a un Usuario y se
compruebe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usuario podrá solicitar la opinión de
la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días posteriores
contados a partir de la rcecpción de la solicitud referida. La decisión de la CNH será
vinculante para ambas partes, En el primer supuesto, el Contratista deberá acreditar
ante la CNH la falta de capacidad disponible o cualquicr otra limitación técnica al
momento de negar el acceso.

En el supuesto que el Contratista atribuya la restricción al uso compartido de la
infracstructura a causas de Caso Fortuito o Fuerza Mayor ésta deberá ser notificada a
la CNH al Día siguiente a que ésta es actualice por los medios que la CNH determine.
El Contratista deberá presentar un plan de continuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del caso.

En caso que el contrato del contratista que esté prestando el servicio termine por
cualquier causa, la CNH determinará al tercero que opere, en nombre del Estado, la
infraestructura compartida. El Usuario seguirá obligado a realizar el pago conforme la
tarifa unitaria acordada por el uso de la infraestructura respectiva en favor del tercero

operador que determine la CNH.
unitaria máxima por el uso compartido de infraestructura

El Costo para el Usuario por el uso de la infracstructura compartida estará a lo
siguiente:

(a) El Costo para el Usuario será el resultado de multiplicar la tarifa unitaria pactada
por el volumen manejado en la infraestructura del prestador de servicio.

(b) La tarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor a la
tarifa unitaria máxima determinada conforme este numeral 4. En caso que el
Contratista y el Usuario sean partes relacionadas, la determinación de los

4 ÁREA CONTRACTUAL 14

4)

2
4,2,

4,3.

Contrato No. CNH-R01-L03-A 14/2015

componentes de la fórmula de la tarifa unitaria máxima deberá seguir las reglas
relativas a los precios de transferencia establecidas en el Anexo 4.

(c) En caso de ser necesario, la tarifa unitaria máxima considerará tanto la
infraestructura adicional requerida para permitir la interconexión como los Costos
de operación y mantenimiento asociados a dicha infraestructura adicional para el
manejo eficiente de volumen del Usuario en la infraestructura existente.

(d) La operación y mantenimiento de la infraestructura compartida, así como la
construcción e instalación de la infraestructura adicional requerida para la

interconexión, serán realizadas y financiadas por el Contratista.

En su caso, los Costos asociados a la interconexión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por el propio Usuario.

La tarifa unitaria máxima se determinará conforme a la siguiente fórmula:

m.=| lo x( 2 5) + la eS =52))+0 +4
o Qo x (1-7) Ayojr No QAx (1 Gnajr Na : d

Donde:

M¿ = Tarifa unitaria máxima en Dólares por unidad de volumen, para el uso de la
infraestructura en el Período t.

lo = Inversión realizada originalmente por el Contratista para desarrollar la
infraestructura objeto del contrato para el uso compartido de la infraestructura, en

Dólares conforme lo registrado y reconocido en el Contrato,
Qo = Capacidad anual instalada de la infraestructura asociada a la lo.

No = Vida contractual en Años que opera la infraestructura asociada a la lo, contando
a partir del Período en que se finaliza la construcción de dicha infracstructura y hasta
el final del Contrato del Contratista.

L, = Inversión adicional en infraestructura realizada por el Contratista para prestar el
servicio al Usuario, en Dólares.

Qa = Capacidad anual de la infraestructura asociada a la Ly. En su caso, esta capacidad
anual considerará la capacidad incremental que brinde la /y a la infraestructura original

asociada a lo.
Na = Vida contractual en Años que opera la infraestructura asociada a £4, contando a

partir del Período en que se finaliza la construcción de dicha infraestructura y hasta el
final del Contrato del Contratista. -

5 ÁREA CONTRACTUAL l4

Contrato No. CNH-RO!-L03-A 14/2015

0; = Costos de operación y mantenimiento en los que incurre el Contratista, asociados
a la lo, en Dólares por unidad de volumen manejada cn dicha infraestructura en el

Período £.

A¿ = Costos de operación y mantenimiento en los que incurre el Contratista, asociados
a la 7,, en Dólares por unidad de volumen inanejada en dicha infraestructura en el

Período £.

í = Tasa impositiva igual a 30%.

Ano. lr” Fórmula del valor presente de una anualidad de N; períodos con un
rendimiento r.

1- (14170

Unir = >

r =Tasa de rentabilidad nominal, equivalente a 10.81%.

6 ÁREA CONTRACTUAL l4

